Exhibit 10.3

 



 

  

CREDIT AGREEMENT

 

Dated as of May 8, 2012

 

among

 

WABASH NATIONAL CORPORATION,
as
the Borrower

 

The Several Lenders
from Time to Time Parties Hereto

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent

 

MORGAN STANLEY SENIOR FUNDING, INC.,
and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and
Joint Bookrunners

  



 



[*] The bracketed asterisk denotes that confidential portions of this exhibit
have been omitted in reliance on Rule 24b-2 of the Securities Exchange Act of
1934. The confidential portions have been submitted separately to the Securities
and Exchange Commission.

 



 

 

  

TABLE CONTENTS

 

    Page SECTION 1.           Definitions 1       1.1. Defined Terms 1      
1.2. Exchange Rates 45       SECTION 2.           Amount and Terms of Credit 46
      2.1. Commitments and Loans 46       2.2. Minimum Amount of Each Borrowing;
Maximum Number of Borrowings 46       2.3. Notice of Borrowing 46       2.4.
Disbursement of Funds 47       2.5. Repayment of Loans; Evidence of Debt 48    
  2.6. Conversions and Continuations 48       2.7. Pro Rata Borrowings 49      
2.8. Interest 49       2.9. Interest Periods 50       2.10. Increased Costs,
Illegality, etc 51       2.11. Compensation 53       2.12. Change of Lending
Office 54       2.13. Notice of Certain Costs 54       2.14. Amortization 54    
  2.15. Incremental Facilities 56       SECTION
3.           Extensions/Refinancings 57       3.1. Extensions 57       3.2.
Refinancing Amendments 60       SECTION 4.           Fees 61       4.1. Fees 61
      SECTION 5.           Payments 61       5.1. Voluntary Prepayments 61      
5.2. Mandatory Prepayments 64       5.3. Payments Generally 68       5.4. Net
Payments 70       5.5. Computations of Interest and Fees 73

 

-i-

 

 

    Page       5.6. Limit on Rate of Interest 73       SECTION
6.           Conditions Precedent to Initial Borrowing 74       6.1. Credit
Documents 74       6.2. Collateral 74       6.3. Real Property Collateral 74    
  6.4. [Reserved] 75       6.5. Legal Opinions 75       6.6. No Default 75      
6.7. No Material Adverse Effect 75       6.8. Intercreditor Agreement; Revolving
Credit Agreement 75       6.9. Issuance of Convertible Notes 75       6.10. The
Acquisition 75       6.11. Payoff of Indebtedness 75       6.12. Corporate
Documents 76       6.13. Officers’ Certificate 76       6.14. Fees 76      
6.15. Representations and Warranties 76       6.16. Solvency 76       6.17. Lien
Searches 76       6.18. Insurance Certificates 77       6.19. PATRIOT Act 77    
  6.20. Notice of Borrowing 77       6.21. No Legal Bar 77       SECTION
7.           [RESERVED] 77       SECTION 8.           Representations,
Warranties and Agreements 77       8.1. Due Organization and Qualification;
Subsidiaries 77       8.2. Due Authorization; No Conflict 78       8.3.
Governmental Consent 79       8.4. Binding Obligations; Perfected Liens 79      
8.5. Title to Assets; No Encumbrances Margin Regulations 79       8.6.
Jurisdiction of Organization; Location of Chief Executive Office; Organizational
Identification Number; Commercial Tort Claims 79

 

-ii-

 

 

    Page       8.7. Litigation 80       8.8. Compliance with Laws 80       8.9.
No Material Adverse Effect 80       8.10. Fraudulent Transfer 80       8.11.
Employee Benefits 81       8.12. Environmental Condition 81       8.13.
Intellectual Property 81       8.14. Leases 81       8.15. Deposit Accounts and
Securities Accounts 82       8.16. Complete Disclosure 82       8.17. Material
Contracts 82       8.18. Patriot Act 83       8.19. Indebtedness 83       8.20.
Payment of Taxes 83       8.21. Margin Stock 83       8.22. Governmental
Regulation 84       8.23. OFAC 84       8.24. Employee and Labor Matters 84    
  8.25. Insurance 84       8.26. Vehicles 85       8.27. Other Documents 85    
  SECTION 9.           Affirmative Covenants 86       9.1. Financial Statements,
Reports, Certificates 86       9.2. Schedule Supplement 88       9.3. Existence
88       9.4. Maintenance of Properties 88       9.5. Taxes 88       9.6.
Insurance 89       9.7. Inspection 90       9.8. Compliance with Laws 90      
9.9. Environmental 90       9.10. Disclosure Updates 91

 

-iii-

 

 

    Page       9.11. Formation of Subsidiaries 91       9.12. Further Assurances
92       9.13. Annual Conference Calls 93       9.14. Maintenance of Ratings 93
      9.15. Post-Closing Undertakings 93       SECTION 10.         Negative
Covenants 93       10.1. Limitation on Indebtedness 93       10.2. Limitation on
Liens 94       10.3. Limitation on Fundamental Changes 94       10.4. Limitation
on Sale of Assets 94       10.5. Change Name 95       10.6. Changes in Business
95       10.7. Prepayments and Amendments 95       10.8. [Reserved] 96      
10.9. Restricted Payments 96       10.10. Accounting Methods 97       10.11.
Limitation on Investments 97       10.12. Transactions with Affiliates 97      
10.13. Use of Proceeds 98       10.14. [Reserved] 98       10.15. Financial
Covenants 98       (a) Maximum Senior Secured Leverage Ratio 98     (b) Minimum
Interest Coverage Ratio 98       SECTION 11.         Events of Default 99      
SECTION 12.         The Agents 102       12.1. Appointment and Authority 102    
  12.2. Agents Individually 103       12.3. Duties of the Agents; Exculpatory
Provisions 104       12.4. Reliance by Agents 105       12.5. Delegation of
Duties 105       12.6. Resignation of Agents 105       12.7. Non-Reliance on
Agent and Other Lenders 106

 

-iv-

 

 

    Page       12.8. No Other Duties, etc 107       12.9. Withholding Tax 107  
    12.10. Security Agreement and Intercreditor Agreement 108       12.11.
Indemnification 108       12.12. Collateral Release 108       12.13.  Secured
Hedge Obligations and Secured Cash Management Obligations 109       SECTION
13.         Miscellaneous 110       13.1. Amendments and Waivers 110       13.2.
Notices 112       13.3. No Waiver; Cumulative Remedies 113       13.4. Survival
of Representations and Warranties 113       13.5. Payment of Expenses and Taxes
113       13.6. Successors and Assigns; Participations and Assignments 114      
13.7. Replacements of Lenders under Certain Circumstances 118       13.8.
Adjustments; Set-off 118       13.9. Counterparts 119       13.10. Severability
119       13.11. Integration 119       13.12. GOVERNING LAW 119       13.13.
Submission to Jurisdiction; Waivers 120       13.14. Acknowledgments 120      
13.15. WAIVERS OF JURY TRIAL 120       13.16. Confidentiality 121       13.17.
Direct Website Communications 122       13.18. PATRIOT Act 123

 

-v-

 

 

SCHEDULES

 

Schedule 1.1(b) Commitments of Lenders Schedule 8.1(b) Capitalization of
Borrower Schedule 8.1(c) Capitalization of Borrower’s Subsidiaries Schedule
8.6(a) Jurisdiction of Organization Schedule 8.6(b) Chief Executive Offices
Schedule 8.6(c) Organizational Identification Numbers Schedule 8.6(d) Commercial
Tort Claims Schedule 8.7(b) Litigation Schedule 8.11 Benefit Plans Schedule 8.12
Environmental Matters Schedule 8.13 Intellectual Property Schedule 8.15 Deposit
Accounts and Securities Accounts Schedule 8.17 Material Contracts Schedule 8.19
Indebtedness Schedule 8.24 Union Activity Schedule 9.15 Post-Closing
Undertakings Schedule 10.6 Line of Business Schedule P-1 Permitted Investments
Schedule P-2 Permitted Liens Schedule R-1 Real Property Collateral

 

EXHIBITS

 

Exhibit A Form of Compliance Certificate Exhibit B Form of Guarantee Exhibit C
Form of Assignment and Acceptance Exhibit D Form of Promissory Note Exhibit E
Form of Joinder Agreement Exhibit F-1 Form of U.S. Tax Certificate Exhibit F-2
Form of U.S. Tax Certificate Exhibit F-3 Form of U.S. Tax Certificate Exhibit
F-4 Form of U.S. Tax Certificate Exhibit G Form of Solvency Certificate
Exhibit H Form of Discounted Prepayment Option Notice Exhibit I Form of Lender
Participation Notice Exhibit J Form of Discounted Voluntary Prepayment Notice
Exhibit K Form of Notice of Borrowing/Continuation

 

-vi-

 

 



CREDIT AGREEMENT, dated as of May 8, 2012, among WABASH NATIONAL CORPORATION, a
Delaware corporation (the “Borrower”); the lenders party hereto from time to
time (the “Lenders”); Morgan Stanley Senior Funding, Inc., as administrative
agent (in such capacity, the “Administrative Agent”) for the Lenders; Morgan
Stanley Senior Funding, Inc. and WELLS FARGO SECURITIES, LLC, as joint lead
arrangers (in such capacity, the “Lead Arrangers”) and joint bookrunners (in
such capacity, the “Joint Bookrunners”).

 

The parties hereto hereby agree as follows:

 

SECTION 1.          Definitions

 

1.1.          Defined Terms. As used herein, the following terms shall have the
meanings specified in this Section 1.1 unless the context otherwise requires (it
being understood that defined terms in this Agreement shall include in the
singular number the plural and in the plural the singular):

 

“ABL Priority Collateral” has the meaning assigned to such term in the
Intercreditor Agreement.

 

“ABR” shall mean, for any day, a rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on
such day, (b) the Federal Funds Effective Rate in effect on such day plus ½ of
1% and (c) the Eurodollar Rate for an Interest Period of one month beginning on
such day (or, if such day is not a Business Day, the immediately preceding
Business Day) plus 1.00%; provided that ABR shall never be less than 2.25% per
annum. Any change in the ABR due to a change in the Prime Rate or the Federal
Funds Effective Rate shall be effective as of the opening of business on the
effective day of such change in the Prime Rate or the Federal Funds Effective
Rate.

 

“ABR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the ABR.

 

“ABR Margin” shall mean 3.75% per annum.

 

“Acceptable Price” has the meaning assigned to such term in Section 5.1(c)(iii).

 

“Acceptance Date” has the meaning assigned to such term in Section 5.1(c)(ii).

 

“Acquired Indebtedness” shall mean Indebtedness of a Person whose assets or
Equity Interests are acquired by the Borrower or its Subsidiaries in a Permitted
Acquisition; provided, however, that such Indebtedness (a) is either Purchase
Money Indebtedness or a Capital Lease with respect to equipment or mortgage
financing with respect to Real Property, (b) was in existence prior to the date
of such Permitted Acquisition, and (c) was not incurred in connection with, or
in contemplation of, such Permitted Acquisition.

 

“Acquisition” means (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of (or any division or
business line of) any other Person, or (b) the purchase or other acquisition
(whether by means of a merger, consolidation, or

 



 

 

otherwise) by a Person or its Subsidiaries of all or substantially all of the
Equity Interests of any other Person.

 

“Additional Refinancing Lender” means, at any time, any bank, financial
institution or other institutional lender or investor (other than any such bank,
financial institution or other institutional lender or investor that is a Lender
at such time) that agrees to provide any portion of Refinancing Loans pursuant
to a Refinancing Amendment in accordance with Section 3.2; provided that each
Additional Refinancing Lender shall be subject to the approval of (i) the
Administrative Agent, such approval not to be unreasonably withheld or delayed,
to the extent that each such Additional Refinancing Lender is not then an
existing Lender, an Affiliate of a then existing Lender or an Approved Fund and
(ii) the Borrower.

 

“Administrative Agent” shall mean Morgan Stanley Senior Funding, Inc., as the
administrative agent for the Lenders under this Agreement and the other Credit
Documents.

 

“Administrative Agent’s Office” shall mean the office of the Administrative
Agent located at 1 Pierrepont Plaza, 7th Floor, Brooklyn, NY 11201, or such
other office as the Administrative Agent may hereafter designate in writing as
such to the other parties hereto.

 

“Administrative Agent Fee Letter” shall mean the Administrative Agent Fee Letter
dated as of the Closing Date, between the Administrative Agent and the Borrower.

 

“Affiliate” shall mean, as applied to any Person, any other Person who controls,
is controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Equity Interests, by contract, or
otherwise; provided, however, that, for purposes of Section 10.12 of the
Agreement: (a) any Person which owns directly or indirectly 10% or more of the
Equity Interests having ordinary voting power for the election of directors or
other members of the governing body of a Person or 10% or more of the
partnership or other ownership interests of a Person (other than as a limited
partner of such Person) shall be deemed an Affiliate of such Person, (b) each
director (or comparable manager) of a Person shall be deemed to be an Affiliate
of such Person, and (c) each partnership in which a Person is a general partner
shall be deemed an Affiliate of such Person.

 

“Agents” shall mean the Administrative Agent and the Collateral Agent.

 

“Agreement” shall mean this Credit Agreement, as the same may be amended,
amended and restated, supplemented or otherwise modified from time to time.

 

“All-In Yield” shall mean, as to any Indebtedness, the yield thereof, whether in
the form of interest rate, margin, original issue discount (“OID”), upfront
fees, ABR or Eurodollar Rate “floors” or otherwise; provided that OID and
upfront fees shall be equated to an interest rate assuming a four-year life to
maturity (or, if less, the stated life to maturity at the time of its incurrence
of the applicable debt); provided, further, that “All-In Yield” shall not
include customary arrangement, structuring, commitment or underwriting fees.

 

-2-

 

 

“Applicable Discount” has the meaning assigned to such term in Section
5.1(c)(iii).

 

“Applicable ECF Percentage” shall mean, for any Excess Cash Flow Period, (a) 50%
if the Senior Secured Leverage Ratio as of the last day of such Excess Cash Flow
Period is greater than 2.50 to 1.00, (b) 25% if the Senior Secured Leverage
Ratio as of the last day of such Excess Cash Flow Period is less than or equal
to 2.50 to 1.00 but greater than 2.00 to 1.00 and (c) 0% if the Senior Secured
Leverage Ratio as of the last day of such Excess Cash Flow Period is less than
or equal to 2.00 to 1.00.

 

“Applicable Percentage” shall mean, with respect to any Lender of any Class, a
percentage equal to a fraction the numerator of which is such Lender’s Loans of
such Class and the denominator of which is the Loans of such Class of all
Lenders.

 

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

 

“Assignment and Acceptance” shall mean an assignment and acceptance
substantially in the form of Exhibit C.

 

“Authorized Officer” shall mean the Chairman of the Board, the President, the
Chief Financial Officer, any Senior Vice President, the Treasurer or any other
senior officer of the Borrower designated as such in writing to the
Administrative Agent by the Borrower.

 

“Available Amount Basket” shall mean, at any time (the “Reference Time”), an
amount equal to:

 

(a)          the sum, without duplication, of:

 

(i)          an amount (if positive) equal to the cumulative amount of Excess
Cash Flow for each Excess Cash Flow Period ending prior to the Reference Time
for which financial statements have been delivered pursuant to Section 9.1(a)
that has not been applied (and would not be required to be applied) to prepay
Loans pursuant to Section 5.2(d), plus

 

(ii)         the amount of any cash or Cash Equivalents received by the Borrower
(other than from a Subsidiary thereof) from and including the Business Day
immediately following the Closing Date through and including the Reference Time
from the issuance and sale of its Qualified Equity Interests (including
Disqualified Equity Interests which shall have subsequently been exchanged for
or converted into Qualified Equity Interests but excluding Equity Interests that
have been converted into or exchanged for Disqualified Equity Interests), except
to the extent received pursuant to Section 10.9(b) and clauses (l) and (t) under
the definition of “Permitted Investments”, plus

 

(iii)        the amount of any distribution in cash or Cash Equivalents re-

 

-3-

 

 

ceived by the Borrower or any Subsidiary or the cash or Cash Equivalents
received by the Borrower or any Subsidiary upon any Disposition, in each case,
in respect of any Investment made by such Person in reliance on clause (u) of
the definition of “Permitted Investments” (not to exceed the original amount of
such Investment), minus

 

(b)          the sum, without duplication, of all Investments and Restricted
Payments and repayments, repurchases or redemptions of Indebtedness that are
made through the use of the Available Amount Basket prior to the Reference Time;

 

provided that no amount may be used from the Available Amount Basket unless at
the time of such use and after giving effect to the Restricted Payment,
Investment or repayment, repurchase or redemption of Indebtedness to be made in
connection therewith (i) no Default or Event of Default has occurred and is
continuing or would occur as a consequence thereof, (ii) the Borrower would be
in pro forma compliance with the covenants set forth in Section 10.15
immediately after giving effect to such transaction and (iii) in the case of
Restricted Payments made through the use of the Available Amount Basket, on a
pro forma basis, as of the last Test Period at the end of which Section 9.1
Financials were required to have been delivered, the Total Leverage Ratio shall
not exceed 3.0 to 1.0.

 

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

 

“Benefit Plan” shall mean a “defined benefit plan” (as defined in Section 3(35)
of ERISA), including without limitation a defined benefit plan that is a
“multiemployer plan” as defined in Section 4001(a)(3) of ERISA or is not a
multiemployer plan, for which any Credit Party or any of its Subsidiaries or
ERISA Affiliates has been an “employer” (as defined in Section 3(5) of ERISA)
within the past six years.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).

 

“Board of Directors” shall mean, with respect to any person, (i) in the case of
any corporation, the board of directors of such person, (ii) in the case of any
limited liability company, the board of managers, the sole member or other
governing body of such person, (iii) in the case of any partnership, the board
of directors of the general partner of such person and (iv) in any other case,
the functional equivalent of the foregoing.

 

“Borrower” shall have the meaning provided in the preamble to this Agreement.

 

“Borrowing” shall mean and include (a) the incurrence of Loans and (b) the
incurrence of one Type of Loan on a given date (or resulting from conversions on
a given date) having, in the case of Eurodollar Loans, the same Interest Period
(provided that ABR Loans incurred pursuant to Section 2.10(b) shall be
considered part of any related Borrowing of Eurodollar Loans).

 

-4-

 

 

“Business Day” shall mean any day excluding Saturday, Sunday and any day that
shall be a legal holiday in the City of New York or a day on which banking
institutions are authorized by law or other governmental actions to close;
provided that, when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

 

“Capital Expenditures” shall mean, with respect to any Person for any period,
the aggregate of all expenditures by such Person and its Subsidiaries during
such period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed minus any software
development costs to the extent deducted under the definition of Consolidated
EBITDA for such period; provided, however, that the defined term “Capital
Expenditures” shall not include (a) costs incurred in connection with Permitted
Acquisitions, and (b) reinvestment of Net Proceeds from any voluntary or
involuntary sale or disposition in assets that are useful in the business of the
Credit Parties.

 

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

 

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

 

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within one year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within one year from the date of acquisition thereof and, at
the time of acquisition, having one of the two highest ratings obtainable from
either S&P or Moody’s, (c) commercial paper maturing no more than 270 days from
the date of creation thereof and, at the time of acquisition, having a rating of
at least A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit,
time deposits, overnight bank deposits or bankers’ acceptances maturing within
one year from the date of acquisition thereof, which certificates of deposit,
overnight bank deposits or bankers’ acceptances are either (i) issued by any
bank organized under the laws of the United States or any state thereof or the
District of Columbia or any United States branch of a foreign bank, which bank
has a rating of A or A2, or better, from S&P or Moody’s, or (ii) are less than
or equal to $250,000 in the aggregate and are issued by any other bank insured
by the Federal Deposit Insurance Corporation, (e) Deposit Accounts maintained
with (i) any bank that satisfies the criteria described in clause (d) above, or
(ii) any other bank organized under the laws of the United States or any state
thereof so long as the full amount maintained with any such other bank is
insured by the Federal Deposit Insurance Corporation, (f) repurchase obligations
of any commercial bank satisfying the requirements of clause (d) of this
definition or recognized securities dealer having combined capital and surplus
of not less than $250,000,000, having a term of not more than seven days, with
respect to securities satisfying the criteria in clauses (a) or (d) above, (g)
debt securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any commercial bank
satisfying the criteria de-

 

-5-

 

 

scribed in clause (d) above, and (h) Investments in money market funds
substantially all of whose assets are invested in the types of assets described
in clauses (a) through (g) above.

 

“Cash Management Agreement” shall mean any agreement or arrangement to provide
cash management services, including treasury, depository, overdraft, credit or
debit card, purchase card, electronic funds transfer, controlled disbursement
services, foreign exchange facilities, merchant services (other than those
constituting a line of credit) and other cash management arrangements.

 

“Cash Management Bank” shall mean each party (other than the Borrower and its
Subsidiaries) to any Cash Management Agreement entered into with the Borrower or
any of its Subsidiaries that (a) is the Administrative Agent or any of its
Affiliates, (b) with respect to any Cash Management Agreement that is in effect
on the Closing Date, is a Lender or an Affiliate of a Lender as of the Closing
Date or (c) is a Lender or an Affiliate of a Lender as of the date such Cash
Management Agreement is entered into.

 

“CERCLIS” shall mean the Comprehensive Environmental Response, Compensation
Liability Information System List maintained by the U.S. Environmental
Protection Agency.

 

“CFC” shall mean a “controlled foreign corporation” (as that term is defined in
Section 957(a) of the Code) in which any Credit Party is a “United States
shareholder” within the meaning of Section 951(c) of the Code.

 

“Change of Control” means that (a) any “person” or “group” (within the meaning
of Sections 13(d) and 14(d) of the Exchange Act) becomes the beneficial owner
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
40%, or more, of the Equity Interests of the Borrower having the right to vote
for the election of members of the Board of Directors of the Borrower, (b) a
majority of the members of the Board of Directors of the Borrower do not
constitute Continuing Directors, (c) the Borrower fails to own and control,
directly or indirectly, 100% of the Equity Interests of each other Credit Party
(other than pursuant to a transaction permitted hereunder), or (d) any “change
in control” or “change of control” or terms or circumstances of similar import
occurs under the Revolving Indebtedness Documents, the Permitted Convertible
Notes Indenture, or any agreements or instruments governing any Credit Agreement
Refinancing Indebtedness.

 

“Class” (a) when used in reference to any Loan or Borrowing, shall refer to
whether such Loan, or the Loans comprising such Borrowing, are Initial Loans,
Incremental Loans (of each Series), Extended Loans (of the same Extension
Series) or Refinancing Loans (of the same Refinancing Series), (b) when used in
reference to any Commitment, refers to whether such Commitment is an Initial
Commitment or an Incremental Commitment and (c) when used in reference to any
Lender, refers to whether such Lender is an Initial Lender, Incremental Lender
(of a given Series), Extending Lender (of a given Extension Series) or a
Refinancing Lender (of a given Refinancing Series).

 

“Closing Date” shall mean May 8, 2012.

 

-6-

 

 

“Closing Date Acquisition” shall mean the Acquisition by the Borrower and/or one
or more of its Subsidiaries of all of the issued and outstanding equity
interests of Walker Group Holdings LLC and its Subsidiaries pursuant to the
terms of the Closing Date Acquisition Agreement.

 

“Closing Date Acquisition Agreement” shall mean the Purchase and Sale Agreement
dated as of March 26, 2012, by and among the Borrower, Walker Group Holdings LLC
and the Seller, including all amendments thereto and modifications thereof.

 

“Closing Date Acquisition Documents” shall mean the Closing Date Acquisition
Agreement and all other documents, instruments and agreements related thereto
and executed in connection therewith.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder.

 

“Collateral” shall mean all assets and interests in assets and proceeds thereof
now owned or hereafter acquired by any Credit Party or any of its Subsidiaries
in or upon which a Lien is granted or purported to be granted by such Person in
favor of the Administrative Agent, the Collateral Agent or the Lenders under any
of the Credit Documents.

 

“Collateral Agent” shall mean Morgan Stanley Senior Funding, Inc., as the
collateral agent for the Lenders under this Agreement and the other Credit
Documents.

 

“Commitments” shall mean, with respect to each Lender (to the extent
applicable), such Lender’s Initial Commitment, Incremental Commitment or
Refinancing Loan Commitment.

 

“Common Stock” shall mean, with respect to any Person, any and all shares,
interests, participations and other equivalents (however designated, whether
voting or non-voting) of such Person’s common stock, whether now outstanding or
issued after the Closing Date, and includes, without limitation, all series and
classes of such common stock.

 

“Communications” shall have the meaning provided in Section 13.17(a).

 

“Compliance Certificate” shall mean a certificate substantially in the form of
Exhibit A delivered by the chief financial officer of the Borrower to the
Administrative Agent.

 

“Consolidated EBITDA” shall mean, with respect to any fiscal period, the sum,
without duplication, of (a) Consolidated Net Income of the Borrower and its
Subsidiaries for such period, less (b) extraordinary gains, interest income, and
any software development costs to the extent capitalized during such period,
plus (c) non-cash extraordinary losses, interest expense, income taxes,
depreciation and amortization for such period, expenses related to stock
options, restricted stock grants and stock derivatives issued to employees and
directors of the Credit Parties during such period, and out-of-pocket expenses
incurred in connection with the transactions occurring on the Closing Date, in
each case, determined on a consolidated basis in accordance with GAAP. For the
purposes of calculating Consolidated EBITDA for any period of four

 

-7-

 

 

consecutive fiscal quarters (each, a “Reference Period”), without duplication,
(i) if at any time during such Reference Period, the Borrower or any of its
Subsidiaries shall have made a Permitted Acquisition (including for this
purpose, the Closing Date Acquisition), Consolidated EBITDA for such Reference
Period shall be calculated after giving pro forma effect thereto (including pro
forma adjustments arising out of events which are directly attributable to such
Permitted Acquisition, are factually supportable, and are expected to have a
continuing impact, in each case as determined by the Borrower in good faith and
certified by an Authorized Officer of the Borrower, as if any such Permitted
Acquisition or adjustment occurred on the first day of such Reference Period;
provided that the aggregate amount of all such pro forma adjustments taken in
connection with the Closing Date Acquisition shall not exceed $10,000,000 and
(ii) Consolidated EBITDA for the fiscal quarter ended September 30, 2011, shall
be deemed to be $22,023,000, (iii) Consolidated EBITDA for the fiscal quarter
ended December 31, 2011, shall be deemed to be $31,622,000, and (iv)
Consolidated EBITDA for the fiscal quarter ended March 31, 2012, shall be deemed
to be $32,097,000.

 

“Consolidated Interest Expense” shall mean, with respect to the Borrower for any
period, the sum, without duplication, of (a) consolidated interest expense of
the Borrower and its Subsidiaries for such period, to the extent such expense
was deducted in computing Consolidated Net Income, including amortization of
original issue discount resulting from the issuance of Indebtedness at less than
par, non-cash interest payments (but excluding any non-cash interest expense
attributable to the movement in the mark-to-market valuation of Hedge Agreements
or other derivative instruments pursuant to Financial Accounting Standards Board
Statement No. 133—Accounting for Derivative Instruments and Hedging Activities
and excluding non-cash interest expense attributable to the amortization of
gains or losses resulting from the termination prior to or reasonably
contemporaneously with the Closing Date of Hedge Agreements), the interest
component of Capitalized Lease Obligations and net payments, if any, pursuant to
interest rate Hedge Agreements, and excluding amortization of deferred financing
fees and any expensing of bridge or other financing fees, and (b) consolidated
capitalized interest of the Borrower and its Subsidiaries for such period,
whether paid or accrued less (c) interest income of the Borrower and its
Subsidiaries for such period.

 

“Consolidated Net Income” shall mean, with respect to the Borrower and its
Subsidiaries for any period, the aggregate consolidated net earnings (or loss)
of the Borrower and its Subsidiaries for such period, on a consolidated basis,
determined in accordance with GAAP; provided that (a) the net earnings of any
Person that is not a Subsidiary, or that is accounted for by the equity method
of accounting, shall be excluded; provided that, to the extent not otherwise
included therein for such period, Consolidated Net Income of the Borrower shall
be increased by the amount of dividends or distributions or other payments that
are actually paid in cash from such Person (or to the extent converted into
cash) to the Borrower or a Subsidiary thereof in respect of such period and (b)
solely for purposes of determining the amount of the Available Amount Basket,
the net earnings for such period of any Subsidiary (other than any Subsidiary
Guarantor) shall be excluded to the extent that the declaration or payment of
dividends or similar distributions by that Subsidiary of its net earnings is not
at the date of determination wholly permitted without any prior governmental
approval (which has not been obtained) or, directly or indirectly, by the
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule, or governmental regulation applicable to that
Subsidiary or its stock-

 

-8-

 

 

holders, unless such restriction with respect to the payment of dividends or in
similar distributions has been legally waived; provided that Consolidated Net
Income of the Borrower will be increased by the amount of dividends or other
distributions or other payments actually paid in cash from that Subsidiary (or
to the extent converted into cash) to the Borrower or another Credit Party in
respect of such period, to the extent not already included therein.

 

“Consolidated Tangible Assets” shall mean (x) the total assets of the Borrower
and its Subsidiaries less (y) all goodwill and other intangible assets of the
Borrower and its Subsidiaries, as shown on the most recent balance sheet
constituting Section 9.1 Financials that been delivered immediately preceding
the date on which any calculation of Consolidated Tangible Assets is being made.

 

“Consolidated Total Debt” shall mean, as of any date of determination, the
aggregate principal amount of all Indebtedness of the Borrower and its
Subsidiaries of the type described in clauses (a), (b) (in the case of letters
of credit, to the extent of the drawn and unreimbursed portion thereof), (c) and
(g) of the definition thereof determined on a consolidated basis in accordance
with GAAP.

 

“Consolidated Working Capital” shall mean, as of any date of determination, the
excess of Current Assets over Current Liabilities.

 

“Consolidated Working Capital Adjustment” shall mean, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period.

 

“Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of the Borrower on the Closing Date, and
(b) any individual who becomes a member of the Board of Directors after the
Closing Date if such individual was approved, appointed or nominated for
election to the Board of Directors by a majority of the Continuing Directors,
but excluding any such individual originally proposed for election in opposition
to the Board of Directors in office at the Closing Date in an actual or
threatened election contest relating to the election of the directors (or
comparable managers) of the Borrower and whose initial assumption of office
resulted from such contest or the settlement thereof.

 

“Control Agreement” shall mean a control agreement, in form and substance
reasonably satisfactory to the Collateral Agent, executed and delivered by the
Borrower or one of its Domestic Subsidiaries, the Collateral Agent, and the
applicable securities intermediary (with respect to a Securities Account) or
bank (with respect to a Deposit Account).

 

“Credit Agreement Refinancing Indebtedness” means Indebtedness of the Borrower
issued, incurred or otherwise obtained (including by means of the extension or
renewal of existing Indebtedness (but other than the Extended Loans)) in
exchange for, or to extend, renew, replace, repurchase, retire or refinance, in
whole or part, existing Loans (including Incremental Loans) or any then-existing
Credit Agreement Refinancing Indebtedness (“Refinanced Debt”); provided that (i)
such Indebtedness has a maturity no earlier, and a Weighted Average Life to
Maturity equal to or greater, than the Refinanced Debt, (ii) such Indebtedness
is permitted under

 

-9-

 

 

the Intercreditor Agreement, the Permitted Convertible Notes Indenture (and any
Permitted Refinancing Indebtedness in respect thereof), the agreements or
instruments governing any other then outstanding Other Pari Passu Lien
Obligations or Junior Lien Obligations and the Revolving Credit Agreement at
such time, (iii) such Indebtedness is not guaranteed by any Subsidiary that is
not a Credit Party, (iv) if secured, such Indebtedness may only be secured by a
Lien on Collateral that is subject to the Intercreditor Agreement in the
capacity of “Other Pari Passu Lien Obligations” or “Term Loan Obligations” or
has Junior Lien Priority (and is subject to the Intercreditor Agreement in such
capacity), (v) the principal amount of any such Indebtedness is not increased
above the principal amount of the Refinanced Debt refinanced thereby (except by
the amount of any accrued and unpaid interest thereon and by the amount of any
fees and expenses payable including any premiums and make whole or prepayment
premiums paid in connection with such refinancing), (vi) the terms and
conditions of such Indebtedness reflect market terms at time of incurrence, and
if such Indebtedness contains financial maintenance covenants, such covenants
are not tighter (from the perspective of the Borrower and its Subsidiaries), or
in addition to, those contained herein (provided that an Officers’ Certificate
delivered to the Administrative Agent at least five (5) Business Days prior to
the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, stating that the Borrower has determined
in good faith that such terms and conditions satisfy the requirement of this
clause (vi) shall be conclusive evidence that such terms and conditions satisfy
such requirement unless the Administrative Agent notifies the Borrower within
such five (5) Business Day period that it disagrees with such determination
(including a description of the basis upon which it disagrees)), and (vii)
Refinanced Debt shall be repaid, repurchased, retired, defeased or satisfied and
discharged (and, at the option of the Borrower, all accrued interest, fees,
expenses, premiums (if any) and penalties referred to in the parenthetical
phrase in clause (v) of this definition) shall be paid on the date such
Indebtedness is issued, incurred or obtained, in each case with all of the
proceeds of such Indebtedness.

 

“Credit Documents” shall mean this Agreement, the Guarantee, the Security
Documents, any promissory notes issued by the Borrower hereunder, the
Administrative Agent Fee Letter, each Joinder Agreement, each Extension
Amendment, each Refinancing Amendment and each other document or agreement
designated in writing by the Borrower and the Administrative Agent as a “Credit
Document”.

 

“Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Loan.

 

“Credit Party” shall mean each of the Borrower and the Guarantors.

 

“Current Assets” shall mean, at any time, the consolidated current assets of the
Borrower and its Subsidiaries, other than cash and Cash Equivalents.

 

“Current Liabilities” shall mean, at any time, the consolidated current
liabilities of the Borrower and its Subsidiaries, but excluding the current
portion of any Indebtedness.

 

-10-

 

 

“Debt Issuance” shall mean the incurrence by the Borrower or any of its
Subsidiaries of (x) any Indebtedness after the Closing Date or (y) any
Indebtedness that is intended to constitute Credit Agreement Refinancing
Indebtedness; excluding, in either case, Incremental Loans, Extended Loans and
Indebtedness permitted by Section 10.1 (other than any Credit Agreement
Refinancing Indebtedness incurred pursuant to clause (a) of the definition of
“Permitted Indebtedness”).

 

“Declined Proceeds” shall have the meaning provided in Section 5.2(h).

 

“Default” shall mean any event, act or condition that with notice or lapse of
time, or both, would constitute an Event of Default.

 

“Defaulting Lender” shall mean, at any time, a Lender as to which a Lender
Insolvency Event has occurred and is continuing with respect to such Lender.

 

“Deposit Account” shall mean any deposit account (as that term is defined in the
UCC).

 

“Discount Range” has the meaning assigned to such term in Section 5.1(c)(ii).

 

“Discounted Prepayment Option Notice” has the meaning assigned to such term in
Section 5.1(c)(ii).

 

“Discounted Voluntary Prepayment” has the meaning assigned to such term in
Section 5.1(c)(i).

 

“Discounted Voluntary Prepayment Notice” has the meaning assigned to such term
in Section 5.1(c)(v).

 

“Disqualified Equity Interests” shall mean, with respect to any Person, any
Equity Interest of such Person which, by its terms, or by the terms of any
security into which it is convertible or for which it is puttable or
exchangeable, or upon the happening of any event, matures or is mandatorily
redeemable, other than as a result of a change of control or asset sale,
pursuant to a sinking fund obligation or otherwise, or is redeemable at the
option of the holder thereof, other than as a result of a change of control or
asset sale (in each case subject to the prior repayment in full of the
Obligations), in whole or in part, in each case prior to the date that is 91
days after the Latest Maturity Date; provided, however, that if such Equity
Interest is issued to any plan for the benefit of employees of the Borrower or
its Subsidiaries or by any such plan to such employees, such Equity Interest
shall not constitute Disqualified Equity Interests solely because it may be
required to be repurchased by the Borrower or its Subsidiaries in order to
satisfy applicable statutory or regulatory obligations.

 

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

 

“Domestic Subsidiary” shall mean each Subsidiary of the Borrower that is not a
Foreign Subsidiary.

 

-11-

 

 

“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication to a Credit Party
or any of its Subsidiaries from any Governmental Authority or any third party
alleging that any Credit Party is in violation of, or liable under,
Environmental Laws or is liable for Releases of Hazardous Materials (a) from any
assets, properties, or businesses of any Credit Party, any Subsidiary of a
Credit Party, or any of their predecessors in interest, (b) from adjoining
properties or businesses, or (c) from or onto any facilities which received
Hazardous Materials generated by any Credit Party, any Subsidiary of a Credit
Party, or any of their predecessors in interest.

 

“Environmental Law” shall mean any applicable federal, state, provincial,
foreign or local statute, law, rule, regulation, ordinance, code, binding and
enforceable guideline, binding and enforceable written policy, or rule of common
law now or hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on any
Credit Party or any Subsidiary of a Credit Party, relating to protection of
human health, the environment, the effect of the environment on employee health,
natural resources or Hazardous Materials, in each case as amended from time to
time.

 

“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand by any third party or Governmental Authority, or
Remedial Action required by any Environmental Law.

 

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

 

“Equity Interest” shall mean, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, whether outstanding on the
Closing Date or issued after the Closing Date, but excluding debt securities
convertible or exchangeable into such equity.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time. Section references to ERISA are to ERISA as in effect
at the date of this Agreement and any subsequent provisions of ERISA amendatory
thereof, supplemental thereto or substituted therefor.

 

“ERISA Affiliate” shall mean (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of any Credit Party or
any of its Subsidiaries under Section 414(b) of the Code, (b) any trade or
business subject to ERISA whose employees are treated as employed by the same
employer as the employees of any Credit Party or any of its Subsidiaries under
Section 414(c) of the Code, (c) solely for purposes of Sec-

 

-12-

 

 

tion 302 of ERISA and Section 412 of the Code, any organization subject to ERISA
that is a member of an affiliated service group of which any Credit Party or any
of its Subsidiaries is a member under Section 414(m) of the Code, or (d) solely
for purposes of Section 302 of ERISA and Section 412 of the Code, any Person
subject to ERISA that is a party to an arrangement with any Credit Party or any
of its Subsidiaries and whose employees are aggregated with the employees of any
Credit Party or any of its Subsidiaries under Section 414(o) of the Code.

 

“Eurocurrency Liabilities” shall have the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.

 

“Eurodollar Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Eurodollar Rate.

 

“Eurodollar Margin” shall mean 4.75% per annum.

 

“Eurodollar Rate” shall mean, for any Interest Period, the greater of (i) an
interest rate per annum equal to the rate per annum obtained by dividing (a) the
rate per annum (rounded upward to the nearest whole multiple of 1/100 of 1% per
annum) appearing on Reuters LIBOR01 Page (or any successor page) as the London
interbank offered rate for deposits in Dollars at approximately 11:00 A.M.
(London time) two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period or, if for any reason such rate is
not available, the average (rounded upward to the nearest whole multiple of
1/100 of 1% per annum, if such average is not such a multiple) of the rate per
annum at which deposits in Dollars is offered by the principal office of the
Reference Bank in London, England to prime banks in the London interbank market
at 11:00 A.M. (London time) two Business Days before the first day of such
Interest Period in an amount substantially equal to the Reference Bank’s
Eurodollar Loan comprising part of such Borrowing to be outstanding during such
Interest Period and for a period equal to such Interest Period by (b) a
percentage equal to 100% minus the Eurodollar Rate Reserve Percentage for such
Interest Period and (ii) 1.25% per annum. If the Reuters LIBOR01 Page (or any
successor page) is unavailable, the Eurodollar Rate for any Interest Period
shall be determined by the Administrative Agent on the basis of applicable rates
furnished to and received by the Administrative Agent from the Reference Bank
two Business Days before the first day of such Interest Period, subject,
however, to the provisions of Section 2.8.

 

“Eurodollar Rate Reserve Percentage” for any Interest Period for all
Eurodollar Loans comprising part of the same Borrowing shall mean the reserve
percentage applicable two Business Days before the first day of such Interest
Period under regulations issued from time to time by the Board of Governors of
the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for a member bank of the Federal Reserve
System in New York City with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurodollar Loans is determined) having a term equal to such Interest Period.

 

“Event of Default” shall have the meaning provided in Section 11.1.

 

-13-

 

 

“Excess Amount” shall have the meaning provided in Section 5.2(i).

 

“Excess Cash Flow” shall mean, with respect to any Excess Cash Flow Period, an
amount equal to the excess of:

 

(a)          the sum, without duplication, of (i) Consolidated Net Income for
such Excess Cash Flow Period, (ii) an amount equal to the amount of all non-cash
charges (including depreciation and amortization) to the extent deducted in
arriving at such Consolidated Net Income, but excluding any such non-cash
charges representing an accrual or reserve for potential cash items in any
future period and excluding amortization of a prepaid cash item that was paid in
a prior period, (iii) the Consolidated Working Capital Adjustment for such
Excess Cash Flow Period, (iv) an amount equal to the aggregate net non-cash loss
on Dispositions outside the ordinary course of business by the Borrower and its
Subsidiaries during such Excess Cash Flow Period to the extent deducted in
arriving at such Consolidated Net Income, (v) cash receipts in respect of Hedge
Agreements during such Excess Cash Flow Period not otherwise included in
Consolidated Net Income and (vi) the amount of tax reserves deducted pursuant to
clause (4)(B) below in the prior Excess Cash Flow Period to the extent such
amount so deducted was not paid by the Borrower and its Subsidiaries in cash
during such prior Excess Cash Flow Period, over

 

(b)          the sum, without duplication, of:

 

(1)         an amount equal to (A) the amount of all non-cash gains, income and
credits included in arriving at such Consolidated Net Income in such Excess Cash
Flow Period (excluding any such non-cash gain, income or credit to the extent it
represents the reversal of an accrual or reserve for a potential cash item that
reduced Consolidated Net Income in any prior period) and (B) all cash expenses,
charges and losses excluded in calculating Consolidated Net Income during such
Excess Cash Flow Period pursuant to the definition of Consolidated Net Income;

 

(2)         to the extent not previously deducted pursuant to clause (8) below,
the amount of Capital Expenditures and expenditures made for Permitted
Acquisitions made by the Borrower and its Subsidiaries in each case in cash
during such Excess Cash Flow Period, in each case to the extent not financed
with the proceeds of Indebtedness (other than loans under the Revolving Credit
Agreement that are not Revolver Acquisition Financing), Equity Interests or
Dispositions outside of the ordinary course of business;

 

(3)         payments under Section 2.14 and the aggregate amount of cash used in
connection with all other principal repayments of Indebtedness of the Borrower
and its Subsidiaries (excluding any other repayments of any Indebtedness (x)
under the Credit Documents (other than payments made under Section 5.2(a) due to
a Disposition that resulted in an increase to Consolidated Net Income but only
in the amount of such increase, which payments shall not be excluded) or (y)
under the Revolving Credit Agreement (other than Revolver Acquisition
Financing)) during such Excess Cash Flow Period, in each case to the extent such
re-

 

-14-

 

 

payments are not funded with the proceeds of Indebtedness (other than loans
under the Revolving Credit Agreement), Equity Interests or Dispositions outside
of the ordinary course of business;

 

(4)         the amount of (A) taxes paid in cash by the Borrower and its
Subsidiaries during such Excess Cash Flow Period and (B) tax reserves set aside
and payable by the Borrower and its Subsidiaries within 12 months of such Excess
Cash Flow Period, in each case to the extent they exceed the amount of tax
expense deducted in determining Consolidated Net Income for such period;

 

(5)         an amount equal to the aggregate net non-cash gain on Dispositions
outside of the ordinary course of business by the Borrower and its Subsidiaries
during such Excess Cash Flow Period to the extent such amount is included in
determining Consolidated Net Income for such period;

 

(6)         payments by the Borrower and its Subsidiaries during such Excess
Cash Flow Period in respect of long-term liabilities of the Borrower and its
Subsidiaries other than Indebtedness, to the extent such payments have not been
deducted from Consolidated Net Income;

 

(7)         the aggregate amount of any premium, make-whole or penalty payments
made in connection with any prepayment of Indebtedness and paid in cash by the
Borrower and its Subsidiaries during such Excess Cash Flow Period, to the extent
that such payments are not deducted in calculating Consolidated Net Income and
are not financed with proceeds of Indebtedness (other than loans under the
Revolving Credit Agreement) or Equity Interests;

 

(8)         without duplication of amounts deducted from Excess Cash Flow in
prior Excess Cash Flow Periods, the aggregate consideration required to be paid
in cash by the Borrower or any of its Subsidiaries pursuant to binding contracts
(the “Contract Consideration”) entered into prior to or during such Excess Cash
Flow Period with respect to Permitted Acquisitions, Capital Expenditures or
acquisitions of Intellectual Property to be consummated or made during the
fiscal quarter of the Borrower following the end of such Excess Cash Flow
Period; provided that to the extent the aggregate amount of cash actually
utilized to finance such Permitted Acquisitions, Capital Expenditures or
acquisitions of Intellectual Property (to the extent not financed with the
proceeds of Indebtedness (other than loans under the Revolving Credit Agreement
that are not Revolver Acquisition Financing), Equity Interests or Dispositions
outside of the ordinary course of business) during such fiscal quarter is less
than the Contract Consideration, the amount of such shortfall shall be added to
the calculation of Excess Cash Flow in the Excess Cash Flow Period in which such
fiscal quarter falls;

 

(9)         cash expenditures in respect of Hedge Agreements during such Excess
Cash Flow Period to the extent not deducted in arriving at such Consolidated Net
Income; and

 

-15-

 

 

(10)        to the extent not deducted pursuant to clause (8) above, and so long
as not made in a Subsidiary or the Borrower, Investments made in cash pursuant
to clauses (k) or (o) of the definition of “Permitted Investments” during such
Excess Cash Flow Period, to the extent such Investments are not financed with
the proceeds of Indebtedness (other than loans under the Revolving Credit
Agreement (which are not Revolver Acquisition Financing)), Equity Interests or
Dispositions outside of the ordinary course of business and not made in the
Borrower or any of its Subsidiaries.

 

“Excess Cash Flow Period” shall mean each fiscal year of the Borrower ending on
or after December 31, 2012.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Excluded Taxes” shall mean any Taxes imposed on the Administrative Agent or any
Lender (or assignee or Participant under this Agreement) that are (i) imposed or
measured by the net income, net profits (or franchise taxes imposed in lieu
thereof) by the jurisdiction under the laws of which such Person is organized
(ii) an Other Connection Tax, (iii) in the case of any Non-U.S. Lender, any U.S.
federal withholding tax that is imposed on amounts payable to such Non-U.S.
Lender pursuant to any Requirement of Tax Law in effect on the date such
Non-U.S. Lender becomes a party to this Agreement (or designates a new lending
office), except to the extent that (X) such Non-U.S. Lender (or its assignor, if
any) was entitled, immediately prior to such designation of a new lending office
(or assignment), to receive additional amounts or indemnification payments with
respect to such U.S. federal withholding tax pursuant to Section 5.4 or (Y) such
assignment was made at the request of any Credit Party; (iv) any Taxes to the
extent attributable to a Lender’s failure to comply with Section 5.4(d) or (e);
(v) backup withholding Taxes imposed under Section 3406 of the Code; and (vi)
any U.S. federal withholding taxes imposed pursuant to FATCA.

 

“Existing Class” shall have the meaning provided in Section 3.1(a).

 

“Extended Loans” shall have the meaning provided in Section 3.1(a).

 

“Extended Loan Repayment Amount” shall have the meaning provided in Section
2.14(b).

 

“Extended Loan Repayment Date” shall have the meaning provided in Section
2.14(b).

 

“Extended Maturity Date” shall mean the date on which any Extension Series of
Extension Loans matures.

 

“Extending Lender” shall have the meaning provided in Section 3.1(b).

 

“Extension Amendment” shall have the meaning provided in Section 3.1(c).

 

“Extension Election” shall have the meaning provided in Section 3.1(b).

 

-16-

 

 

“Extension Series” shall mean all Extended Loans that are established pursuant
to the same Extension Amendment (or any subsequent Extension Amendment to the
extent such Extension Amendment expressly provides that the Extended Loans
provided for therein are intended to be a part of any previously established
Extension Series) and that provide for the same interest margins, extension fees
and amortization schedule.

 

“Extraordinary Receipts” means any payments received by the Borrower or any of
its Subsidiaries not in the ordinary course of business (and not consisting of
proceeds described in Section 5.2(a) of this Agreement) consisting of (a)
proceeds of judgments, proceeds of settlements or other consideration of any
kind in connection with any cause of action, (b) indemnity payments (other than
to the extent such indemnity payments are (i) immediately payable to a Person
that is not an Affiliate of the Borrower or any of its Subsidiaries, or (ii)
received by the Borrower or any of its Subsidiaries as reimbursement for any
payment previously made to such Person), (c) any purchase price adjustment
(other than a working capital adjustment) received in connection with any
purchase agreement, or at any other time, any purchase price adjustment (other
than a working capital adjustment) in excess of $1,000,000 in connection with
any purchase agreement, (d) tax refunds, and (e) pension plan reversions.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code as of the date of this
Agreement (and any amended or successor version that is substantively
comparable) and any current or future regulations or official interpretations
thereof.

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the per annum rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for the day of such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it.

 

“Final Date” shall mean the date on which no Loans shall be outstanding and all
other Obligations under the Credit Documents (other than (a) Secured Hedge
Obligations and Secured Cash Management Obligations not yet due and payable and
(b) contingent indemnification and expense reimbursement obligations with
respect to which no claim has been asserted) shall have been paid in full in
cash.

 

“Fitch” shall mean Fitch Ratings, Ltd., a division of Fitch, Inc., or any
successor by merger or consolidation to its business.

 

“Foreign Subsidiary” shall mean (a) a Subsidiary that is a CFC, (b) a Subsidiary
substantially all of whose assets consist of the equity in a Subsidiary
described in clause (a) of this definition, or (c) an entity treated as
disregarded for U.S. federal income tax purposes that owns more than 65% of the
voting equity in a Subsidiary described in clauses (a) or (b) of this
definition.

 

“Fund” shall mean any Person that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business.

 

-17-

 

 

“GAAP” shall mean means generally accepted accounting principles as in effect
from time to time in the United States, consistently applied; provided that all
calculations relative to liabilities shall be made without giving effect to
Statement of Financial Accounting Standards No. 159 (or any other Financial
Accounting Standard having a similar result or effect); and provided, further,
that if there occurs after the date hereof any change in GAAP that affects in
any respect the calculation of any covenant contained in Section 10.15 the
Lenders and the Borrower shall negotiate in good faith amendments to the
provisions of this Agreement that relate to the calculation of such covenant
with the intent of having the respective positions of the Lenders and the
Borrower after such change in GAAP conform as nearly as possible to their
respective positions as of the date of this Agreement and, until any such
amendments have been agreed upon, the covenants in Section 10.15 shall be
calculated as if no such change in GAAP has occurred.

 

“Garsite” means Garsite/Progress LLC, a Texas limited liability company.

 

“Governmental Authority” shall mean any federal, state, local, or other
governmental or administrative body, instrumentality, board, department, or
agency or any court, tribunal, administrative hearing body, arbitration panel,
commission, or other similar dispute-resolving panel or body.

 

“Guarantee” shall mean the Guarantee, made by each Guarantor in favor of the
Administrative Agent for the benefit of the Secured Parties, substantially in
the form of Exhibit B, as the same may be amended, supplemented or otherwise
modified from time to time.

 

“Guarantee Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person, whether or not contingent, (a) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor, (b) to advance or supply funds (i) for the purchase or
payment of any such Indebtedness or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such
Indebtedness of the ability of the primary obligor to make payment of such
Indebtedness or (d) otherwise to assure or hold harmless the owner of such
Indebtedness against loss in respect thereof; provided, however, that the term
“Guarantee Obligations” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the Indebtedness in respect of which such Guarantee
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as determined by such Person in good faith.

 

“Guarantors” shall mean the Subsidiary Guarantors.

 

“Hazardous Materials” shall mean (a) substances that are defined or listed in,
or otherwise classified pursuant to, any Environmental Laws as “hazardous
substances,” “hazardous materials,” “hazardous wastes,” “toxic substances,” or
any other formulation intended to define, list, or classify substances by reason
of deleterious properties such as ignitability, corrosivity,

 

-18-

 

 

reactivity, carcinogenicity, reproductive toxicity, or “TCLP toxicity”, (b) oil,
petroleum, or petroleum derived substances, natural gas, natural gas liquids,
synthetic gas, drilling fluids, produced waters, and other wastes associated
with the exploration, development, or production of crude oil, natural gas, or
geothermal resources, (c) any flammable substances or explosives or any
radioactive materials, and (d) asbestos in any form or electrical equipment that
contains any oil or dielectric fluid containing levels of polychlorinated
biphenyls in excess of 50 parts per million.

 

“Hedge Agreements” shall mean with respect to any Person (a) currency exchange,
interest rate or commodity swap agreements, currency exchange, interest rate or
commodity cap agreements and currency exchange, interest rate or commodity
collar agreements and (b) other agreements or arrangements designed to protect
such Person against fluctuations in currency exchange, interest rates or
commodity prices.

 

“Hedge Bank” shall mean each party (other than the Borrower and its
Subsidiaries) to any Hedge Agreement entered into with the Borrower or any of
its Subsidiaries that (a) is the Administrative Agent or any of its Affiliates
as of the date such Hedge Agreement is entered into, (b) with respect to any
Hedge Agreement that is in effect on the Closing Date, is a Lender or an
Affiliate of a Lender as of the Closing Date or (c) is a Lender or an Affiliate
of a Lender as of the date such Hedge Agreement is entered into.

 

“Immaterial Subsidiary” shall mean any Subsidiary that is not a Material
Subsidiary.

 

“Incremental Closing Date” shall have the meaning provided in Section 2.15.

 

“Incremental Commitments” shall have the meaning provided in Section 2.15.

 

“Incremental Lender” shall have the meaning provided in Section 2.15.

 

“Incremental Loans” shall have the meaning provided in Section 2.15.

 

“Incremental Loan Maturity Date” shall mean the date on which an Incremental
Loan matures.

 

“Incremental Loan Repayment Amount” shall have the meaning provided in Section
2.14(b).

 

“Incremental Loan Repayment Date” shall have the meaning provided in Section
2.14(b).

 

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes, or other similar instruments and
all reimbursement or other obligations in respect of letters of credit, bankers
acceptances, or other financial products, (c) all obligations of such Person as
a lessee under Capital Leases, (d) all obligations or liabilities of others
secured by a Lien on any asset of such Person, irrespective of whether such
obligation or liability is assumed,

 

-19-

 

 

(e) all obligations of such Person to pay the deferred purchase price of assets
(other than trade payables incurred in the ordinary course of business and
repayable in accordance with customary trade practices), (f) all obligations of
such Person owing under Hedge Agreements (which amount shall be calculated based
on the amount that would be payable by such Person if the Hedge Agreement were
terminated on the date of determination), (g) any obligations of such Person in
respect of Disqualified Equity Interests, and (h) all Guarantee Obligations of
such Person guaranteeing or intended to guarantee (whether directly or
indirectly guaranteed, endorsed, co-made, discounted, or sold with recourse) any
obligation of any other Person that constitutes Indebtedness under any of
clauses (a) through (g) above. For purposes of this definition, (i) the amount
of any Indebtedness represented by a guarantee or other similar instrument shall
be the lesser of the principal amount of the obligations guaranteed and still
outstanding and the maximum amount for which the guaranteeing Person may be
liable pursuant to the terms of the instrument embodying such Indebtedness, and
(ii) the amount of any Indebtedness described in clause (d) above shall be the
lower of the amount of the obligation and the fair market value of the assets of
such Person securing such obligation.

 

“Indemnified Parties” shall have the meaning provided in Section 13.5.

 

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

 

“Information” shall have the meaning provided in Section 13.16.

 

“Initial Commitment” shall mean, with respect to any Person on the Closing Date,
the amount set forth opposite such Person’s name on Schedule 1.1(b) as such
Person’s “Initial Commitment”. The aggregate amount of the Initial Commitments
as of the Closing Date is $300,000,000.

 

“Initial Lender” shall mean a Lender with an Initial Commitment or an
outstanding Initial Loan.

 

“Initial Loan” shall have the meaning assigned to such term in Section 2.1(a).

 

“Initial Loan Maturity Date” shall mean the date that is seven years after the
Closing Date, or, if such date is not a Business Day, the immediately preceding
Business Day; provided that if the Permitted Convertible Notes are not
converted, redeemed, repurchased or refinanced in full on or before the date
that is 91 days prior to the maturity date of the Permitted Convertible Notes
pursuant to one or more transactions permitted under this Agreement, such that
the maturity date in respect of the Permitted Convertible Notes (and any
Permitted Refinancing Indebtedness in respect thereof) is not at least 91 days
after the Latest Maturity Date, the Initial Loan Maturity Date shall be the date
that is 91 days prior to the maturity date of the Permitted Convertible Notes
or, if such date is not a Business Day, the immediately preceding Business Day.

 

“Initial Loan Repayment Amount” shall have the meaning provided in Section
2.14(a).

 

-20-

 

 

“Initial Loan Repayment Date” shall have the meaning provided in Section
2.14(a).

 

“Insolvency Laws of Canada” shall mean each of the Bankruptcy and Insolvency Act
(Canada) and the Companies Creditors’ Arrangement Act (Canada), each as now and
hereafter in effect, any successors to such statutes and any other applicable
insolvency or other similar laws of any Canadian jurisdiction including, without
limitation, any law of any Canadian jurisdiction permitting a debtor to obtain a
stay or a compromise of the claims of its creditors against it.

 

“Insolvency Proceeding” shall any proceeding commenced by or against any Person
under any provision of (a) the Bankruptcy Code or under any other state or
federal bankruptcy or insolvency law, assignments for the benefit of creditors,
formal or informal moratoria, compositions, extensions generally with creditors,
or proceedings seeking reorganization, arrangement, or other similar relief or
(b) the Insolvency Laws of Canada.

 

“Intellectual Property” shall have the meaning provided in the Security
Agreement.

 

“Intercompany Subordination Agreement” means the Amended and Restated
Intercompany Subordination Agreement, dated as of the date hereof, among the
Borrower, each of its Subsidiaries, the Revolving Administrative Agent and the
Administrative Agent, as the same may be amended or supplemented or otherwise
modified from time to time in accordance with the terms hereof and thereof.

 

“Intercreditor Agreement” shall mean, collectively, the Intercreditor Agreement,
dated as of the date hereof, among the Administrative Agent and the Revolving
Collateral Agent, together with the Acknowledgment executed by the Credit
Parties with respect thereto, as the same may be amended or supplemented or
otherwise modified from time to time in accordance with the terms hereof and
thereof.

 

“Interest Coverage Ratio” shall mean, as of any date of determination, the ratio
of (a) Consolidated EBITDA for the most recent Test Period to (b) Consolidated
Interest Expense for the most recent Test Period.

 

“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the first
day of each January, April, July and October and the applicable Maturity Date
for such Loan and (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Loan Borrowing with an Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at intervals of three months’ duration after the first day of such
Interest Period and the applicable Maturity Date for such Loan.

 

“Interest Period” shall mean, with respect to any Eurodollar Loan, the interest
period applicable thereto, as determined pursuant to Section 2.9.

 

-21-

 

 

“Investment” shall mean, with respect to any Person, any investment by such
Person in any other Person (including Affiliates) in the form of loans,
guarantees, advances, capital contributions (excluding (a) commission, travel,
and similar advances to officers and employees of such Person made in the
ordinary course of business, and (b) bona fide account receivable arising in the
ordinary course of business), or acquisitions of Indebtedness, Equity Interests,
or all or substantially all of the assets of such other Person (or of any
division or business line of such other Person), and any other items that are or
would be classified as investments on a balance sheet prepared in accordance
with GAAP.

 

“Joinder Agreement” shall mean an agreement substantially in the form of
Exhibit E.

 

“Joint Bookrunners” shall have the meaning provided in the preamble to this
Agreement.

 

“Joint Venture” means a Person in which the Borrower or any of its Subsidiaries
owns Equity Interests, but which is not a Subsidiary of a Credit Party.

 

“Junior Financing” shall mean (i) any Indebtedness that is subordinated in right
of payment to any of the Obligations, (ii) any Indebtedness incurred or
outstanding pursuant to clauses (f), (m) or (p) of the definition of “Permitted
Indebtedness” or (iii) any secured Indebtedness that is junior to the Lien on
the Collateral securing any Obligations.

 

“Junior Lien Obligations” shall have the meaning assigned to such term in the
Intercreditor Agreement.

 

“Junior Lien Priority” shall have the meaning assigned to such term in the
Intercreditor Agreement.

 

“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity or expiration date applicable to any Loan hereunder at such time,
including the latest maturity or expiration date of any Incremental Loan,
Extended Loan or Refinancing Loan, in each case as extended in accordance with
this Agreement from time to time.

 

“Lead Arrangers” shall have the meaning provided in the preamble to this
Agreement.

 

“Lender” shall have the meaning provided in the preamble to this Agreement.

 

“Lender Annual Call” shall have the meaning provided in Section 9.13.

 

“Lender Insolvency Event” shall mean that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such

 

-22-

 

 

Lender or its Parent Company has taken any action in furtherance of or
indicating its consent to or acquiescence in any such proceeding or appointment;
provided that a Lender Insolvency Event shall not have occurred solely by virtue
of the ownership or acquisition of any Equity Interest in a Lender or its Parent
Company thereof by a Governmental Authority so long as such ownership interest
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.

 

“Lender Participation Notice” has the meaning assigned to such term in
Section 5.1(c)(iii).

 

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, charge, deposit arrangement, encumbrance, easement, lien (statutory
or other), security interest, or other security arrangement and any other
preference, priority, or preferential arrangement of any kind or nature
whatsoever, including any conditional sale contract or other title retention
agreement, the interest of a lessor under a Capital Lease and any synthetic or
other financing lease having substantially the same economic effect as any of
the foregoing.

 

“Loan” shall mean any loan made by a Lender under this Agreement.

 

“Loan Extension Request” shall have the meaning provided in Section 3.1(a).

 

“Margin Stock” shall mean Margin Stock as defined in Regulation U.

 

“Material Adverse Effect” shall mean (a) a material adverse effect on the
business, property, results of operations, or financial condition of the
Borrower and its Subsidiaries, taken as a whole; (b) material impairment of the
ability of the Credit Parties, taken as a whole, to perform their material
obligations under any Credit Document; (c) material impairment of the rights of
or benefits or remedies available to the Lenders under any Credit Document,
taken as a whole; or (d) a material adverse effect on the Collateral or the
Liens in favor of the Secured Parties on the Collateral or the priority of such
Liens, taken as a whole.

 

“Material Contract” shall mean, with respect to any Person, (i) each contract or
agreement to which such Person or any of its Subsidiaries is a party involving
aggregate consideration payable to or by such Person or such Subsidiary of
$1,000,000 or more (other than purchase agreements and purchase orders in the
ordinary course of the business of such Person or such Subsidiary and other than
contracts that by their terms may be terminated by such Person or Subsidiary in
the ordinary course of its business upon less than 60 days’ notice without
penalty or premium), and (ii) all other contracts or agreements, the loss of
which could reasonably be expected to result in a Material Adverse Effect.

 

“Material Subsidiary” means a Subsidiary that, together with its Subsidiaries on
a consolidated basis, as of the date of the Section 9.1 Financials most recently
delivered pursuant to Sections 9.1(a) or (b), (a) generates annual revenue in
excess of 2.5% of the consolidated annual revenue of the Borrower and its
Subsidiaries or (b) owns assets the book value of which exceed 2.5% of the
consolidated book value of the total assets of the Borrower and its
Subsidiaries;

 

-23-

 

 

provided that no Subsidiary shall be excluded as a Material Subsidiary until,
and for so long as, the Borrower shall have designated such Subsidiary’s status
as an Immaterial Subsidiary in writing to the Administrative Agent; and provided
further that no Subsidiary shall be excluded as a Material Subsidiary if the
consolidated total assets or consolidated revenue of such Subsidiary, taken
together with the consolidated total assets and consolidated revenue of all
other Subsidiaries then excluded as Material Subsidiaries, exceeds 5.0% of
consolidated total assets or consolidated revenue, as the case may be, of the
Borrower and its Subsidiaries. As of the Closing Date, the Borrower hereby
designates each of WNC Receivables Management Corp., WNC Receivables, LLC and
Wabash Financing LLC as an Immaterial Subsidiary. Notwithstanding the foregoing,
for purposes of Section 11.1(c), (d), (e) and (g), “Material Subsidiary” shall
(i) mean a Subsidiary that, together with its Subsidiaries on a consolidated
basis, generates annual revenue in excess of 5.0% of the consolidated annual
revenue of the Borrower and its Subsidiaries or owns assets the book value of
which exceed 5.0% of the consolidated book value of the total assets of the
Borrower and its Subsidiaries and (ii) notwithstanding the immediately preceding
clause (i), shall include all Immaterial Subsidiaries which, in the aggregate,
have consolidated total assets or consolidated revenue in excess of 10.0% of
consolidated total assets or consolidated revenue of the Borrower and its
Subsidiaries.

 

“Maturity Date” shall mean the Initial Loan Maturity Date, any Incremental Loan
Maturity Date, any Extended Maturity Date or any Refinancing Loan Maturity Date,
as applicable.

 

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.

 

“Mortgages” means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by the Borrower or one
of its Subsidiaries in favor of the Administrative Agent, in form and substance
reasonably satisfactory to Administrative Agent, that encumber the Real Property
Collateral.

 

“National Priorities List” shall mean the National Priorities List maintained by
the U.S. Environmental Protection Agency.

 

“Net Proceeds” shall mean:

 

(a)          with respect to any sale or disposition by any Credit Party or any
of its Subsidiaries of assets, the amount of cash proceeds actually received
(directly or indirectly) from time to time (whether as initial consideration or
through the payment of deferred consideration) by or on behalf of any Credit
Party or any of its Subsidiaries, in connection therewith after deducting
therefrom only (i) the amount of any Indebtedness secured by any Permitted Lien
on any asset (other than (A) Indebtedness owing to any Agent or any Lender under
this Agreement or the other Credit Documents and (B) Indebtedness assumed by the
purchaser of such asset) which is required to be, and is, repaid in connection
with such sale or disposition, (ii) reasonable fees, commissions, and expenses
related thereto and required to be paid by such Credit Party or such Subsidiary
in connection with such sale or disposition and (iii) taxes paid or payable to
any taxing au-

 

-24-

 

 

thorities by such Credit Party or such Subsidiary in connection with such sale
or disposition, in each case to the extent, but only to the extent, that the
amounts so deducted are, at the time of receipt of such cash, actually paid or
payable to a Person that is not an Affiliate of any Credit Party or any of its
Subsidiaries, and are properly attributable to such transaction;

 

(b)          with respect to the issuance or incurrence of any Indebtedness by
any Credit Party or any of its Subsidiaries, or the issuance by any Credit Party
or any of its Subsidiaries of any shares of its Equity Interests, the aggregate
amount of cash received (directly or indirectly) from time to time (whether as
initial consideration or through the payment or disposition of deferred
consideration) by or on behalf of such Credit Party or such Subsidiary in
connection with such issuance or incurrence, after deducting therefrom only (i)
reasonable fees, commissions, and expenses related thereto and required to be
paid by such Credit Party or such Subsidiary in connection with such issuance or
incurrence, (ii) taxes paid or payable to any taxing authorities by such Credit
Party or such Subsidiary in connection with such issuance or incurrence, in each
case to the extent, but only to the extent, that the amounts so deducted are, at
the time of receipt of such cash, actually paid or payable to a Person that is
not an Affiliate of any Credit Party or any of its Subsidiaries, and are
properly attributable to such transaction; and

 

(c)          with respect to Extraordinary Receipts, the aggregate amount of
such Extraordinary Receipts after deducting therefrom (i) reasonable fees,
commissions, and expenses related thereto and required to be paid by any Credit
Party or any of its Subsidiaries in connection with such Extraordinary Receipts,
(ii) taxes paid or payable to any taxing authorities by a Credit Party or any of
its Subsidiaries in connection with such Extraordinary Receipts, in each case to
the extent, but only to the extent, that the amounts so deducted are, at the
time of receipt of such case, actually paid or payable to a Person that is not
an Affiliate of any Credit Party or any of its Subsidiaries, and are properly
attributable to such Extraordinary Receipts.

 

“Non-U.S. Lender” shall mean a Lender that is not a U.S. person within the
meaning of Section 7701(a)(30) of the Code.

 

“Notice of Borrowing/Continuation” shall mean a notice substantially in the form
of Exhibit K (or such other form as may be acceptable to the Administrative
Agent).

 

“Notice of Conversion or Continuation” shall have the meaning provided in
Section 2.6.

 

“Obligations” shall mean the collective reference to (i) all obligations,
liabilities, and indebtedness of each Credit Party to each Secured Party in
connection with any Credit Document, including without limitation, the due and
punctual payment of (x) the principal of and premium, if any, and interest at
the applicable rate provided in this Agreement, any Extension Agreement, any
Refinancing Agreement or any Joinder Agreement (including interest and other
amounts accruing during the pendency of any bankruptcy, insolvency, receivership
or other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans,

 

-25-

 

 

when and as due, whether at maturity, by acceleration, upon one or more dates
set for prepayment or otherwise and (y) all other monetary obligations,
including fees, costs, expenses and indemnities (including the fees and
disbursements of legal counsel), whether primary, secondary, direct, contingent,
fixed or otherwise (including any amounts due during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of any Credit Party to any of
the Secured Parties under any Credit Documents, (ii) the due and punctual
performance of all covenants, agreements, obligations and liabilities of any
Credit Party under any Credit Document and (iii) the due and punctual payment
and performance of all Secured Hedge Obligations and Secured Cash Management
Obligations of the Borrower and each of its Subsidiaries.

 

“OFAC” shall mean The Office of Foreign Assets Control of the U.S. Department of
the Treasury.

 

“Offered Loans” has the meaning assigned to such term in Section 5.1(c)(iii).

 

“Officers’ Certificate” shall mean a certificate signed on behalf of the
Borrower by two Authorized Officers of the Borrower, one of whom must be the
principal executive officer, the principal financial officer, the treasurer or
the principal accounting officer of the Borrower.

 

“OID” shall have the meaning provided in the definition of All-In Yield.

 

“Organizational Documents” shall mean, with respect to any Person, (i) in the
case of any corporation, the certificate of incorporation and by-laws (or
similar documents) of such person, (ii) in the case of any limited liability
company, the certificate of formation and operating agreement (or similar
documents) of such person, (iii) in the case of any limited partnership, the
certificate of formation and limited partnership agreement (or similar
documents) of such person, (iv) in the case of any general partnership, the
partnership agreement (or similar document) of such person and (v) in any other
case, the functional equivalent of the foregoing.

 

“Other Connection Taxes” shall mean any Taxes imposed on the Administrative
Agent or any Lender by a jurisdiction as a result of a current or former
connection between the Administrative Agent or the Lender (as applicable) and
the jurisdiction (including being organized or having its principal office or
applicable lending office in such jurisdiction) other than any connections
arising solely from such recipient having executed, delivered, enforced, become
a party to, performed its obligations or received payments under, received or
perfected a security interest under, or engaged in any other transaction
pursuant to, any Credit Document.

 

“Other Applicable Indebtedness” shall have the meaning provided in Section
5.2(a).

 

“Other Pari Passu Lien Obligations” has the meaning assigned to such term in the
Intercreditor Agreement.

 

“Other Taxes” shall mean any and all present or future stamp, court,
documentary, excise, property, intangible, recording, filing or similar Taxes
that arise from any payment

 

-26-

 

 





made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Credit Document.

 

“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or any Person owning, beneficially or of record, directly or indirectly, a
majority of the economic or Voting Equity Interests of such Lender.

 

“Participant” shall have the meaning provided in Section 13.6(c)(i).

 

“Patriot Act” shall have the meaning provided in Section 8.18.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

 

“Permitted Acquisition” shall mean any Acquisition so long as:

 

(a)          no Default or Event of Default shall have occurred and be
continuing or would result from the consummation of the proposed Acquisition,
the proposed Acquisition is consensual and such Acquisition and all transactions
related thereto shall be consummated in accordance with applicable law,

 

(b)          the assets being acquired (other than a de minimis amount of assets
in relation to Borrower’s and its Subsidiaries’ total assets), or the Person
whose Equity Interests are being acquired, are useful in or engaged in, as
applicable, the business of Borrower and its Subsidiaries or a business
reasonably related thereto,

 

(c)          with respect to any Person or newly formed or acquired Subsidiary
that is a Wholly-Owned Subsidiary of the Borrower or a Subsidiary Guarantor, the
Borrower or such Subsidiary Guarantor shall have taken, or shall cause to be
taken, such actions necessary for such newly formed or acquired Wholly-Owned
Subsidiary to become a Subsidiary Guarantor as set forth in Section 9.11;
provided that in the case of an acquisition of the Equity Interests of a Person
pursuant to this clause (c) that does not become a Credit Party, such
Acquisition shall only be made to the extent capacity for Investments in
Subsidiaries that are not Guarantors under clause (g), (o) or (u) of the
definition of “Permitted Investments” exists (and shall reduce such capacity),

 

(d)          in the case of an acquisition of assets, such assets shall be held,
after giving effect to such acquisition, by the Borrower or a Subsidiary
Guarantor or, to the extent there is capacity for Investments in Subsidiaries
that are not Guarantors under clause (g), (o) or (u) of the definition of
“Permitted Investments”, any other Subsidiary that is not a Subsidiary Guarantor
(which Investment will reduce such capacity);

 

(e)          such acquisition shall result in the Collateral Agent, for the
benefit of the applicable Lenders, being granted a security interest in any
assets so acquired by the Borrower or Subsidiary Guarantor to the extent
required by Section 9.11 or 9.12 (it being

 

-27-

 

 

agreed that, in the case of an acquisition of Equity Interests, the Borrower or
the applicable Subsidiary Guarantor shall only pledge such Equity Interests that
are owned by the Borrower or a Subsidiary Guarantor);

 

(f)          on a pro forma basis after giving effect to such Acquisition and
related transactions, the Senior Secured Leverage Ratio for the most recent Test
Period at the end of which Section 9.1 Financials were required to have been
delivered shall not exceed the level that is 0.25 to 1.00 lower than the Senior
Secured Leverage Ratio covenant level then applicable pursuant to Section 10.15;
and

 

(g)           the Administrative Agent shall have received a certificate from an
Authorized Officer of the Borrower certifying as to compliance with the
foregoing clauses (a) through (f).

 

“Permitted Bond Hedges” shall mean any call options or capped call options
referencing the Borrower’s Common Stock purchased by the Borrower substantially
concurrently with the issuance of Permitted Convertible Notes in order to hedge
the Borrower’s obligations in respect of such Permitted Convertible Notes.

 

“Permitted Convertible Notes” shall mean Indebtedness of the Borrower permitted
under clause (p) of the definition of “Permitted Indebtedness” that is (x)
optionally convertible into Common Stock of the Borrower (and/or cash based on
the value of such Common Stock) and/or (y) optionally exchangeable for Common
Stock of the Borrower (and/or cash based on the value of such Common Stock).

 

“Permitted Convertible Notes Documents” shall mean, collectively, the Permitted
Convertible Notes, the Permitted Convertible Notes Indenture, and all other
agreements, instruments and documents delivered in connection therewith, in each
case as amended, supplemented or otherwise modified from time to time in a
manner permitted under this Agreement.

 

“Permitted Convertible Notes Indenture” shall mean the Indenture dated as of
April 23, 2012, between the Borrower and Wells Fargo Bank, National Association,
as trustee, together with the First Supplemental Indenture dated as of April 23,
2012 between the Borrower and Wells Fargo Bank, National Association, as
trustee, as the same may be further amended, supplemented or otherwise modified
from time to time in a manner permitted under this Agreement, and shall include
any new, supplemental or replacement indenture executed and delivered in
connection with the issuance of any Permitted Convertible Notes.

 

“Permitted Dispositions” shall mean:

 

(a)          sales, abandonment, or other dispositions of equipment that is
substantially worn, damaged, or obsolete in the ordinary course of business,

 

(b)          sales of inventory to buyers in the ordinary course of business,

 

(c)          the use or transfer of money or Cash Equivalents in a manner that
is not prohibited by the terms of this Agreement or the other Credit Documents,

 

-28-

 

 

 

(d)          the licensing, on a non-exclusive basis, of patents, trademarks,
copyrights, and other intellectual property rights in the ordinary course of
business,

 

(e)          the granting of Permitted Liens,

 

(f)           the sale or discount, in each case without recourse, of accounts
receivable arising in the ordinary course of business, but only in connection
with the compromise or collection thereof,

 

(g)          any involuntary loss, damage or destruction of property,

 

(h)          any involuntary condemnation, seizure or taking, by exercise of the
power of eminent domain or otherwise, or confiscation or requisition of use of
property,

 

(i)           the leasing or subleasing of assets of the Borrower or its
Subsidiaries in the ordinary course of business,

 

(j)           the sale or issuance of Equity Interests (other than Disqualified
Equity Interests) of the Borrower (so long as a Change of Control does not occur
as a result thereof),

 

(k)          the lapse of registered patents, trademarks and other intellectual
property of the Borrower and its Subsidiaries, the lapse of which could not
reasonably be expected to result in a Material Adverse Effect,

 

(l)           the making of a Restricted Payment that is expressly permitted to
be made pursuant to this Agreement,

 

(m)         the making of a Permitted Investment,

 

(n)         dispositions of assets acquired by the Borrower and its Subsidiaries
pursuant to a Permitted Acquisition consummated within 12 months of the date of
the proposed Acquisition (the “Subject Permitted Acquisition”) so long as (i)
the consideration received for the assets to be so disposed is at least equal to
the fair market value thereof, (ii) not less than 75% of the consideration for
such disposition is in the form of cash received by a Credit Party or its
Subsidiaries, (iii) the assets to be so disposed are not necessary in connection
with the business of the Borrower and its Subsidiaries, and (iv) the assets to
be so disposed are readily identifiable as assets acquired pursuant to the
subject Permitted Acquisition, and

 

(o)          sales, leases and other dispositions of assets on an arm’s length
basis with a fair market value of up to the greater of (x) $30,000,000 and (y)
5.0% of Consolidated Tangible Assets (as determined at the time of such
disposition) in the aggregate in any one calendar year, in each case so long as
(i) no Default or Event of Default is in existence or would result therefrom,
(ii) not less than 75% of the consideration for such disposition is in the form
of cash received by a Credit Party or its Subsidiaries and (iii) the

 

-29-

 

 

consideration received for the assets to be so disposed is at least equal to the
fair market value thereof.

 

“Permitted Indebtedness” shall mean

 

(a)          Indebtedness evidenced by this Agreement and the other Credit
Documents (including, the for the avoidance of doubt, any Incremental Loans
incurred in accordance with Section 2.15 and any Extended Loans that shall have
been converted pursuant to Section 3.1) and any Credit Agreement Refinancing
Indebtedness (it being understood that Incremental Loans, Extended Loans and
Credit Agreement Refinancing Indebtedness shall only be incurred pursuant to
this clause (a));

 

(b)          Indebtedness set forth on Schedule 8.19 and any Permitted
Refinancing Indebtedness in respect of such Indebtedness,

 

(c)          Permitted Purchase Money Indebtedness and any Permitted Refinancing
Indebtedness in respect of such Indebtedness,

 

(d)          endorsement of instruments or other payment items for deposit,

 

(e)          Indebtedness consisting of (i) unsecured guarantees incurred in the
ordinary course of business with respect to surety and appeal bonds, performance
bonds, bid bonds, appeal bonds, completion guarantee and similar obligations;
(ii) unsecured guarantees arising with respect to customary indemnification
obligations to purchasers in connection with Permitted Dispositions; (iii)
unsecured guarantees with respect to Indebtedness of the Borrower or one of its
Subsidiaries, to the extent that the Person that is obligated under such
guarantee could have incurred such underlying Indebtedness; and (iv) Guarantee
Obligations incurred by (A) Subsidiary Guarantors or the Borrower of
Indebtedness of Subsidiary Guarantors or the Borrower that is otherwise
permitted to be incurred under this Agreement, (B) Subsidiaries that are not
Subsidiary Guarantors of Indebtedness of Subsidiaries that are not Subsidiary
Guarantors that is otherwise permitted to be incurred under this Agreement and
(C) to the extent constituting a “Permitted Investment”, the Borrower or the
Subsidiary Guarantors in respect of Indebtedness of Subsidiaries that are not
Subsidiary Guarantors that is otherwise permitted to be incurred under this
Agreement,

 

(f)          unsecured Indebtedness of the Borrower that is incurred on the date
of the consummation of a Permitted Acquisition solely for the purpose of
consummating such Permitted Acquisition so long as (i) no Event of Default has
occurred and is continuing or would result therefrom, (ii) on a pro forma basis
after giving effect to the Permitted Acquisition and the incurrence of such
Indebtedness, the Total Leverage Ratio for the most recent Test Period at the
end of which Section 9.1 Financials were required to have been delivered shall
not exceed 4.0 to 1.00, and (iii) such Indebtedness is subordinated in right of
payment to the Obligations on terms and conditions reasonably satisfactory to
the Administrative Agent,

 

-30-

 

 

(g)          Acquired Indebtedness in an aggregate principal amount not to
exceed $10,000,000 outstanding at any one time,

 

(h)          Indebtedness incurred in the ordinary course of business under
performance, surety, statutory, and appeal bonds,

 

(i)           Indebtedness owed to any Person providing property, casualty,
liability, or other insurance to the Borrower or any of its Subsidiaries, so
long as the amount of such Indebtedness is not in excess of the amount of the
unpaid cost of, and shall be incurred only to defer the cost of, such insurance
for the year in which such Indebtedness is incurred and such Indebtedness is
outstanding only during such year,

 

(j)           the incurrence by the Borrower or any of its Subsidiaries of
Indebtedness under Hedge Agreements that are incurred for the bona fide purpose
of hedging the interest rate, commodity, or foreign currency risks associated
with the Borrower’s and its Subsidiaries’ operations and not for speculative
purposes,

 

(k)          Indebtedness incurred in respect of credit cards, credit card
processing services, debit cards, stored value cards, purchase cards (including
so-called “procurement cards” or “P-cards”), or Cash Management Services, in
each case, incurred in the ordinary course of business,

 

(l)           unsecured Indebtedness of the Borrower owing to former employees,
officers or directors (or any spouses, ex-spouses, or estates of any of the
foregoing) incurred in connection with the repurchase by the Borrower of the
Equity Interests of the Borrower that have been issued to such Person, so long
as (i) no Default or Event of Default has occurred and is continuing or would
result from the incurrence of such Indebtedness, (ii) the aggregate amount of
all such Indebtedness incurred and outstanding plus the amount of redemptions
made by the Borrower in accordance with Section 10.9(b), does not exceed
$1,000,000 in the aggregate in any fiscal year or $2,500,000 in the aggregate
during the term of the Agreement, and (iii) such Indebtedness is subordinated to
the Obligations on terms and conditions reasonably acceptable to the
Administrative Agent,

 

(m)         unsecured Indebtedness (including any earnouts) owing to sellers of
assets or Equity Interests to a Credit Party that is incurred by the applicable
Credit Party in connection with the consummation of one or more Permitted
Acquisitions so long as such Indebtedness (i) is subordinated to the Obligations
on terms and conditions reasonably acceptable to the Administrative Agent, and
(ii) is otherwise on terms and conditions (including all economic terms and the
absence of covenants) reasonably acceptable to the Administrative Agent,

 

(n)          contingent liabilities in respect of any indemnification
obligation, adjustment of purchase price, non-compete, or similar obligations of
the Borrower or the applicable Credit Party incurred in connection with the
consummation of one or more Permitted Acquisitions,

 

(o)          Indebtedness comprising Permitted Investments,

 

-31-

 

 

(p)          Indebtedness of the Borrower under the Permitted Convertible Notes
in an aggregate principal amount not to exceed $150,000,000 and any Permitted
Refinancing Indebtedness in respect thereof,

 

(q)          (i) Indebtedness under the Revolving Indebtedness Documents in an
aggregate principal amount not to exceed at any time outstanding the sum of (A)
$150,000,000 plus (B) (x) $75,000,000 less (y) the aggregate amount of
Incremental Loans incurred on or prior to such time and (ii) the amount of
obligations in respect of (A) Hedge Obligations and (B) Bank Product Obligations
(in the case of each of the foregoing clauses (A) and (B), as defined in the
Revolving Credit Agreement) at any time outstanding, in each case and, in
respect of clauses (i) and (ii), any Permitted Refinancing Indebtedness in
respect thereof,

 

(r)           Indebtedness of the Borrower in respect of any Permitted Warrants
and any Permitted Bond Hedges,

 

(s)          Indebtedness of Foreign Subsidiaries in an aggregate principal
amount at any time outstanding not to exceed $5,000,000; and

 

(t)           Indebtedness not otherwise permitted pursuant to clauses (a)
through (s) above that is incurred by the Borrower and its Subsidiaries in an
aggregate principal amount at any time outstanding not to exceed $25,000,000.

 

“Permitted Intercompany Advances” means (a) Investments made by a Credit Party
in another Credit Party, (b) Investments made by a non-Credit Party in another
non-Credit Party, (c) loans and advances made by a Subsidiary that is not a
Credit Party to a Credit Party, so long as the parties thereto are party to the
Intercompany Subordination Agreement and (d) Investments made by a Credit Party
in a Subsidiary that is not a Credit Party; provided that such Investments made
pursuant to this clause (d) shall not exceed $5,000,000 during the term of this
Agreement (net of any return of capital or repayments in each case received in
cash by the Credit Parties on account of such Investments).

 

“Permitted Investments” shall mean:

 

(a)          Investments in cash and Cash Equivalents,

 

(b)          Investments in negotiable instruments deposited or to be deposited
for collection in the ordinary course of business,

 

(c)          advances made in connection with purchases of goods or services in
the ordinary course of business,

 

(d)          Investments received in settlement of amounts due to the Borrower
or any of its Subsidiaries effected in the ordinary course of business or owing
to the Borrower or any of its Subsidiaries as a result of Insolvency Proceedings
involving an account debtor or upon the foreclosure or enforcement of any Lien
in favor of the Borrower or any of its Subsidiaries,

 

-32-

 

 

(e)          Investments owned by any Credit Party or any of its Subsidiaries on
the Closing Date and set forth on Schedule P-1,

 

(f)          guarantees permitted under the definition of Permitted Indebtedness
and guaranties by a Credit Party of obligations of any other Credit Party that
do not constitute Indebtedness,

 

(g)          Permitted Intercompany Advances,

 

(h)          Equity Interests or other securities acquired in connection with
the satisfaction or enforcement of Indebtedness or claims due or owing to the
Borrower or any of its Subsidiaries (in bankruptcy of customers or suppliers or
otherwise outside the ordinary course of business) or as security for any such
Indebtedness or claims,

 

(i)           deposits of cash made in the ordinary course of business to secure
performance of operating leases,

 

(j)           non-cash loans to employees, officers, and directors of any Credit
Party or any of its Subsidiaries for the purpose of purchasing Equity Interests
in the Borrower so long as the proceeds of such loans are used in their entirety
to purchase such Equity Interests in the Borrower,

 

(k)          Permitted Acquisitions and any customary cash earnest money
deposits made in connection with a proposed Permitted Acquisition,

 

(l)           Investments in the form of capital contributions and the
acquisition of Equity Interests made by any Credit Party in any other Credit
Party (other than capital contributions to or the acquisition of Equity
Interests of the Borrower),

 

(m)         Investments resulting from entering into (i) Cash Management
Agreements or (ii) agreements relative to Indebtedness that is permitted under
clause (j) of the definition of Permitted Indebtedness,

 

(n)          Investments held by a Person acquired in a Permitted Acquisition to
the extent that such Investments were not made in contemplation of or in
connection with such Permitted Acquisition and were in existence on the date of
such Permitted Acquisition,

 

(o)         so long as no Event of Default has occurred and is continuing or
would result therefrom, any other Investments (including without limitation
Investments in Joint Ventures) in an aggregate amount from and after the Closing
Date not to exceed $20,000,000 (net of any return of capital or repayments in
each case received in cash by the Borrower and its Subsidiaries on account of
such Investments),

 

(p)         obligations under letters of intent or similar agreements that are
conditioned upon satisfying any applicable approval or other requirements
contained in this Agreement,

 

-33-

 

(q)          to the extent constituting an Investment, escrow deposits to secure
indemnification obligations in connection with a Permitted Disposition or a
Permitted Acquisition,

 

(r)           Investments constituting non-cash consideration received in
connection with any Permitted Disposition,

 

(s)          Investments by the Borrower consisting of Permitted Bond Hedges,

 

(t)           Investments resulting from the redemption, purchase or other
acquisition of Equity Interests permitted under Section 10.9(b), (c) or (d), and

 

(u)          Investments made using the Available Amount Basket.

 

“Permitted Liens” shall mean:

 

(a)          Liens arising under the Credit Documents (including, the for the
avoidance of doubt, any Incremental Loans incurred in accordance with Section
2.15 and any Extended Loans that shall have been converted pursuant to Section
3.1) and Liens on the Collateral securing obligations in respect of Credit
Agreement Refinancing Indebtedness; provided that any such Liens are granted
pursuant to the Security Documents and are subject to the Intercreditor
Agreement in the capacity of “Term Loan Obligations,” “Other Pari Passu Lien
Obligations” or have Junior Lien Priority (and are subject to the Intercreditor
Agreement in such capacity);

 

(b)          Liens for unpaid taxes, assessments, or other governmental charges
or levies that either (i) are not yet delinquent, or (ii) do not have priority
over the Administrative Agent’s or the Collateral Agent’s Liens and the
underlying taxes, assessments, or charges or levies are the subject of Permitted
Protests,

 

(c)          judgment Liens arising solely as a result of the existence of
judgments, orders, or awards that do not constitute an Event of Default under
Section 11 of this Agreement,

 

(d)          Liens set forth on Schedule P-2; provided, however, that to qualify
as a Permitted Lien, any such Lien described on Schedule P-2 shall only secure
the Indebtedness that it secures on the Closing Date and any Permitted
Refinancing Indebtedness in respect thereof,

 

(e)          the interests of lessors under operating leases and non-exclusive
licensors under license agreements,

 

(f)          Liens securing Permitted Purchase Money Indebtedness (including the
interests of lessors under Capital Leases and floor plan financing arrangements)
and any Permitted Refinancing Indebtedness in respect thereof, to the extent
that (x) solely in the case of Permitted Purchase Money Indebtedness other than
floor plan financing arrangements, (i) such Lien attaches only to the asset
purchased or acquired and the proceeds

 

-34-

 

 

thereof, and (ii) such Lien only secures Indebtedness incurred to acquire the
asset purchased or acquired, the repayment of costs incurred in connection with
the collection of such Indebtedness and any Permitted Refinancing Indebtedness
in respect thereof, and (y) solely in the case of floor plan financing
arrangements, (i) such Lien attaches only to the assets purchased or acquired in
connection with such floor plan financing arrangement and the proceeds thereof,
and (ii) such Lien only secures Indebtedness that was incurred under such floor
plan financing arrangement to acquire or purchase such assets, the repayment of
costs incurred in connection with the collection of such Indebtedness and any
Permitted Refinancing Indebtedness in respect thereof,

 

(g)          Liens arising by operation of law in favor of warehousemen,
landlords, carriers, mechanics, material men, laborers, or suppliers, incurred
in the ordinary course of business and not in connection with the borrowing of
money, and which Liens either (i) are for sums not yet delinquent, or (ii) are
the subject of Permitted Protests,

 

(h)          Liens on amounts deposited to secure Borrower’s and its
Subsidiaries’ obligations in connection with worker’s compensation, unemployment
insurance or other types of social security,

 

(i)           Liens on amounts deposited to secure Borrower’s and its
Subsidiaries’ obligations in connection with the making or entering into of
bids, tenders, statutory obligations, licenses, or leases in the ordinary course
of business and not in connection with the borrowing of money,

 

(j)           Liens on amounts deposited to secure Borrower’s and its
Subsidiaries’ reimbursement obligations with respect to surety, performance or
appeal bonds obtained in the ordinary course of business,

 

(k)          with respect to any Real Property, easements, rights of way,
covenants, conditions and zoning restrictions and minor defects in title that do
not materially interfere with or impair the use or operation thereof,

 

(l)           non-exclusive licenses of patents, trademarks, copyrights, and
other intellectual property rights in the ordinary course of business,

 

(m)         Liens that are replacements of Permitted Liens to the extent that
the original Indebtedness is the subject of Permitted Refinancing Indebtedness
and so long as the replacement Liens only encumber those assets that secured the
original Indebtedness,

 

(n)          rights of setoff or bankers’ liens upon deposits of cash in favor
of banks or other depository institutions, solely to the extent incurred in
connection with the maintenance of such deposit accounts in the ordinary course
of business,

 

(o)          Liens granted in the ordinary course of business on the unearned
portion of insurance premiums securing the financing of insurance premiums to
the extent the financing is permitted under the definition of Permitted
Indebtedness,

 

-35-

 

  

(p)          Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods,

 

(q)          Liens solely on any cash earnest money deposits made by the
Borrower or any of its Subsidiaries in connection with any letter of intent or
purchase agreement with respect to a Permitted Acquisition,

 

(r)           Liens assumed by the Borrower or its Subsidiaries in connection
with a Permitted Acquisition that secure Acquired Indebtedness,

 

(s)          Liens securing Revolving Indebtedness and other Indebtedness
permitted under clause (q) of the definition of “Permitted Indebtedness” and
obligations in respect of any Hedge Obligations and any Bank Product Obligations
(in each case, as defined in the Revolving Credit Agreement) permitted under
clause (q) of the definition of “Permitted Indebtedness” (or, in each case, any
Permitted Refinancing Indebtedness in respect thereof) and subject to the
Intercreditor Agreement or, in the case of any Permitted Refinancing
Indebtedness thereof, another intercreditor agreement containing terms, taken as
a whole, that are at least as favorable to the Lenders as those contained in the
Intercreditor Agreement, taken as a whole,

 

(t)           Liens on the assets of Foreign Subsidiaries securing Indebtedness
of such Foreign Subsidiaries permitted pursuant to clause (s) of the definition
of “Permitted Indebtedness”,

 

(u)          other Liens, so long as the aggregate principal amount of the
obligations secured thereby does not exceed $25,000,000 at any time outstanding;
provided that the aggregate principal amount of obligations that may be secured
by assets constituting Collateral pursuant to this clause (u) shall not exceed
$10,000,000 at any time outstanding; and provided, further, that any such
obligations secured by Liens constituting Collateral are subject to the
Intercreditor Agreement in the capacity of “Other Pari Passu Lien Obligations”
or “ABL Obligations” and such Liens are granted pursuant to one or more Security
Documents or have Junior Lien Priority (and are subject to the Intercreditor
Agreement in such capacity), and

 

(v)          Liens in favor of the consignor thereof on inventory consigned by
such Person to Garsite from time to time in the ordinary course of business, so
long as such inventory is readily identifiable as the property of the consignor.

 

“Permitted Protest” shall mean the right of any Credit Party or any of its
Subsidiaries to protest any Lien (other than any Lien that secures the
Obligations), taxes (other than payroll taxes or taxes that are the subject of a
United States federal tax lien, unless otherwise approved by the Administrative
Agent in its sole discretion), or rental payment, provided that (a) a reserve
with respect to such obligation is established on such Credit Party’s or its
Subsidiaries’ books and records in such amount as is required under GAAP,
(b) any such protest is instituted promptly and prosecuted diligently by such
Credit Party or its Subsidiary, as applicable, in good faith, and (c) the
Administrative Agent is reasonably satisfied that, while any such protest is

 

-36-

 

 

pending, there will be no impairment of the enforceability, validity, or
priority of any of the Administrative Agent’s or the Collateral Agent’s Liens.

 

“Permitted Purchase Money Indebtedness” shall mean, as of any date of
determination, Purchase Money Indebtedness incurred after the Closing Date in an
aggregate principal amount outstanding at any one time not in excess of
$20,000,000.

 

“Permitted Refinancing Indebtedness” shall mean any Indebtedness (“Refinancing
Indebtedness”) incurred to refinance, refund, redeem, convert, purchase, renew
or extend (including, without limitation, pursuant to any exchange offer) any
Indebtedness (the “Initial Indebtedness”); provided that, other than in the case
of the Revolving Indebtedness, (a) the principal amount of any Refinancing
Indebtedness is not increased above the principal amount of the Initial
Indebtedness refinanced thereby (except by the amount of any accrued and unpaid
interest thereon and by the amount of any fees and expenses payable including
any premiums and make whole or prepayment premiums paid in connection with such
refinancing and, in the case of the redemption, conversion or purchase of
Permitted Convertible Notes, any amounts required to satisfy in full any payment
obligations of the Borrower in connection therewith), (b) Initial Indebtedness
of the Borrower or a Subsidiary Guarantor may not be refinanced with Refinancing
Indebtedness incurred or guaranteed by any Subsidiary that is not a Guarantor,
(c) if the Initial Indebtedness is subordinated to the Obligations, then such
Refinancing Indebtedness shall be subordinated to the Obligations to at least
the same extent, (d) other than with respect to a refinancing, refunding,
renewal or extension of Permitted Purchase Money Indebtedness, such Refinancing
Indebtedness (x) does not have a final maturity on or prior to the final
maturity of the Initial Indebtedness refinanced thereby, (y) does not have a
Weighted Average Life to Maturity that is less than the Weighted Average Life to
Maturity of the Initial Indebtedness and (z) does not have any mandatory
redemption, mandatory offer to purchase or sinking fund obligation (other than
(i) customary offers to purchase or prepayment events upon a change of control,
asset sale or event of loss, (ii) other prepayment or redemption events not more
onerous to the Borrower and its Subsidiaries than those set forth in Section 5.2
or which would occur after the Latest Maturity Date and (iii) customary
acceleration rights after an event of default) at a date that is earlier than
any mandatory redemption, mandatory offer to purchase or sinking fund obligation
in the Initial Indebtedness and (e) the terms and conditions applicable to such
Refinancing Indebtedness (including as to collateral), when taken as a whole,
shall be comparable to, or not materially less favorable to the Borrower and its
Subsidiaries than, either, (x) the terms and conditions of the applicable
Initial Indebtedness or (y) the prevailing market terms and conditions
applicable to similar Indebtedness for similarly-situated issuers at the time of
such incurrence; provided that a certificate of an Authorized Officer delivered
to the Administrative Agent at least five Business Days prior (or such shorter
period as the Administrative Agent may approve in its sole discretion) to such
refinancing, refunding, renewal or extension, together with a reasonably
detailed description of the material terms and conditions of such resulting
Indebtedness or drafts of the material definitive documentation relating
thereto, stating that the Borrower has determined in good faith that such terms
and conditions satisfy the foregoing requirements shall be conclusive unless the
Administrative Agent provides notice to the Borrower of its reasonable objection
during such five-Business Day period (or such shorter period as the
Administrative Agent may approve in its sole discretion) together with a
reasonable description of the basis upon which it objects; and provided further
that in the case of the Revolving Indebtedness and any re-

 

-37-

 

 

financing, replacement, renewal or extension thereof, such refinancings,
replacements, renewals, or extensions are made in compliance with the terms of
the Intercreditor Agreement.

 

“Permitted Warrant” shall mean any call options in respect of the Borrower’s
Common Stock that are sold by the Borrower substantially concurrently with the
issuance of Permitted Convertible Notes.

 

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any Governmental Authority.

 

“Platform” shall have the meaning provided in Section 13.17(b).

 

“Prepaying Borrower Party” means the Borrower or any Subsidiary of the Borrower
that participates in a Discounted Voluntary Prepayment pursuant to Section
5.1(c).

 

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by the Administrative Agent as its reference rate in effect at its
principal office in New York City (the Prime Rate not being intended to be the
lowest rate of interest charged by Citibank, N.A. in connection with extensions
of credit to debtors). Any change in such rate announced by the Administrative
Agent shall take effect at the opening of business on the day specified in the
public announcement of such change.

 

“Prior Credit Facilities” means that certain Second Amended and Restated Loan
and Security Agreement, dated as of December 19, 2007, by and among Walker Group
Holdings LLC, certain of the Walker Entities, the lenders from time to time
party thereto and Capital One Leverage Finance Corporation, as agent (as amended
or otherwise modified) and that certain Second Amended and Restated Second Lien
Loan and Security Agreement, dated as of December 19, 2007, by and among Walker
Group Holdings LLC, certain of the Walker Entities, the lenders from time to
time party thereto and LBC Credit Partners, L.P., as agent (as amended or
otherwise modified), in each case, together with all other instruments,
documents and agreements relating thereto, in each case, as amended,
supplemented or otherwise modified.

 

“Projections” shall mean Borrower’s forecasted (a) balance sheets, (b) profit
and loss statements, and (c) cash flow statements, all prepared on a basis
consistent with Borrower’s historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions.

 

“Proposed Discounted Prepayment Amount” has the meaning assigned to such term in
Section 5.1(c)(ii).

 

“Purchase Money Indebtedness” shall mean Indebtedness (other than the
Obligations, but including Capitalized Lease Obligations), incurred (a) in
connection with floor plan financing arrangements or (b) at the time of, or
within 180 days after, the acquisition of any fixed assets for the purpose of
financing all or any part of the acquisition cost thereof.

 

“Qualified Equity Interests” of any Person shall mean any Equity Interests of
such Person that are not Disqualified Equity Interests.

 

-38-

 

 

“Qualifying Lenders” has the meaning assigned to such term in Section
5.1(c)(iv).

 

“Qualifying Loans” has the meaning assigned to such term in Section 5.1(c)(iv).

 

“Real Property” means any estates or interests in real property (other than
leasehold interests) now owned or hereafter acquired by the Borrower or its
Subsidiaries and the improvements thereto.

 

“Real Property Collateral” means the Real Property identified on Schedule R-1
and any Real Property hereafter acquired by the Borrower or its Domestic
Subsidiaries with a fair market value (as reasonably determined by the Borrower
in good faith) in excess of $1,000,000.

 

“Reference Bank” shall mean Morgan Stanley Senior Funding, Inc. (or, at the
option of Morgan Stanley Senior Funding, Inc., Morgan Stanley Bank N.A.)

 

“Refinanced Debt” has the meaning provided in the definition of Credit Agreement
Refinancing Indebtedness.

 

“Refinancing Amendment” shall mean an amendment to this Agreement executed by
each of (a) the Borrower, (b) the Administrative Agent, (c) each Additional
Refinancing Lender and (d) each Lender that agrees to provide any portion of
Refinancing Loans in accordance with Section 3.2.

 

“Refinancing Lender” shall mean, at any time, an Additional Refinancing Lender
or a Lender hereunder that holds Refinancing Loan Commitment or Refinancing Loan
at such time.

 

“Refinancing Loan Commitments” shall mean one or more term loan commitments
hereunder that fund Refinancing Loans of the applicable Refinancing Series
hereunder pursuant to a Refinancing Amendment.

 

“Refinancing Loan Maturity Date” shall mean, with respect to any Refinancing
Loan, the final stated maturity date applicable to such Refinancing Loan.

 

“Refinancing Loan Repayment Amount” shall have the meaning provided in Section
2.14(b).

 

“Refinancing Loan Repayment Date” shall have the meaning provided in Section
2.14(b).

 

“Refinancing Loans” shall mean one or more term loans hereunder that result from
a Refinancing Amendment.

 

“Refinancing Series” shall mean all Refinancing Loans or Refinancing Loan
Commitments that are established pursuant to the same Refinancing Amendment (or
any subsequent Refinancing Amendment to the extent such Refinancing Amendment
expressly provides

 

-39-

 

 

that the Refinancing Loans or Refinancing Loan Commitments provided for therein
are intended to be a part of any previously established Refinancing Series) and
that provide for the same All-In Yield and amortization schedule.

 

“Register” shall have the meaning provided in Section 13.6(b)(iv).

 

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Rejection Notice” shall have the meaning provided in Section 5.2(h).

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, employees, agents, trustees,
advisors of such Person and any Person that possesses, directly or indirectly,
the power to direct or cause the direction of the management or policies of such
Person, whether through the ability to exercise voting power, by contract or
otherwise.

 

“Release” shall mean any release, spill, emission, leaking, pumping, dumping,
emptying, injection, deposit, disposal, discharge, leaching, dispersal or
migration on, into or through the environment, on, into, through, or out of any
property, facility or equipment.

 

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Releases or
threatened Releases of Hazardous Materials in the indoor or outdoor environment,
(b) prevent or minimize a Release or threatened Release of Hazardous Materials
so they do not migrate or endanger or threaten to endanger public health or
welfare or the indoor or outdoor environment in response to a Release or
threatened Release of Hazardous Materials, (c) restore or reclaim natural
resources or the environment, (d) perform any pre-remedial studies,
investigations, or post-remedial operation and maintenance activities related to
any Release or threatened Release of Hazardous Materials, or (e) conduct any
other actions with respect to a Release or threatened Release of Hazardous
Materials required by Environmental Laws.

 

“Repayment Amount” shall mean the Initial Loan Repayment Amount, the Incremental
Loan Repayment Amount with respect to each Series, the Extended Loan Repayment
Amount with respect to each Extension Series and the Refinancing Loan Repayment
Amount with respect to each Refinancing Series, as applicable.

 

“Repayment Date” shall mean the Initial Loan Repayment Date, the Incremental
Loan Repayment Date with respect to each Series, the Extended Loan Repayment
Date with respect to each Extension Series and the Refinancing Loan Repayment
Date with respect to each Refinancing Series, as applicable.

 

-40-

 

 

“Repricing Transaction” shall mean the refinancing or repricing by the Borrower
of any of the Initial Loans, Extended Loans, Refinancing Loans or Incremental
Loans (x) with the proceeds of any Indebtedness (including, without limitation,
any new or additional loans under this Agreement) or (y) in connection with any
amendment, supplement or modification of or to this Agreement, in either case,
(i) having or resulting in an All-In Yield as of the date of such repricing or
refinancing that is, or could be by the express terms of such Indebtedness (and
not by virtue of any fluctuation in the Eurodollar Rate or the ABR), less than
the All-In Yield of the Initial Loans, Extended Loans, Refinancing Loans or
Incremental Loans as of the date of such repricing or refinancing and (ii) in
the case of a refinancing of any Initial Loans, Extended Loans, Refinancing
Loans or Incremental Loans, the proceeds of such refinancing Indebtedness are
used to repay, in whole or in part, principal of such outstanding Initial Loans,
Extending Loans or Refinancing Loans.

 

“Required Lenders” shall mean, at any date, Lenders having or holding a majority
of the sum of (i) the Total Commitment at such date and (ii) the aggregate
outstanding principal amount of Loans at such date.

 

“Requirement of Law” shall mean, as to any Person, the Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or assets or to which such
Person or any of its property or assets is subject.

 

“Requirement of Tax Law” shall mean any law, treaty, rule or regulation,
official administrative guidance or determination of an arbitrator or a court or
other Governmental Authority relating to Taxes.

 

“Restricted Payment” shall mean to (a) declare or pay any dividend or make any
other payment or distribution on account of Equity Interests issued by the
Borrower (including any payment in connection with any merger or consolidation
involving the Borrower) (other than dividends or distributions payable in Equity
Interests (other than Disqualified Equity Interests) issued by the Borrower), or
(b) purchase, redeem, or otherwise acquire or retire for value (including in
connection with any merger or consolidation involving the Borrower) any Equity
Interests issued by the Borrower (other than purchases, redemptions and other
acquisitions to the extent payable in Equity Interests (other than Disqualified
Equity Interests) issued by the Borrower).

 

“Revolver Acquisition Financing” means any loans under the Revolving Credit
Agreement that are used to finance any Permitted Acquisition or any fees or
expenses in connection with such Permitted Acquisition.

 

“Revolving Administrative Agent” shall mean, at any date, the “Agent” as defined
in the Revolving Credit Agreement (or such other Person then serving as
administrative agent under the Revolving Credit Agreement).

 

“Revolving Credit Agreement” shall mean that certain amended and restated credit
agreement dated as of May 8, 2012 among the Borrower, as a borrower, certain
Affiliates of the Borrower, as either borrowers or guarantors, the lenders,
agents and arrangers named

 

-41-

 

 

therein, and Wells Fargo Capital Finance, LLC, as administrative agent and
collateral agent, as such credit agreement may be amended, amended and restated,
modified, waived, replaced or refinanced from time to time in accordance with
the terms of the Intercreditor Agreement and this Agreement, so long as such
amendment, amendment and restatement, modification, waiver, replacement or
refinancing does not result in such credit agreement being in the form of
anything other than a revolving (including for the avoidance of doubt
asset-based) credit facility or letter of credit facility.

 

“Revolving Indebtedness” shall mean all Indebtedness and other “Obligations” (as
defined in the Revolving Credit Agreement) incurred by the Administrative
Borrower and its Subsidiaries under the Revolving Indebtedness Documents from
time to time.

 

“Revolving Indebtedness Documents” means the Revolving Credit Agreement, the
Intercreditor Agreement and such other agreements, documents and instruments
relating thereto and executed in connection therewith.

 

“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.

 

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.

 

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

 

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

“Section 9.1 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Sections 9.1(a) or (b) together with the
accompanying Compliance Certificate delivered, or required to be delivered,
pursuant to Section 9.1(c).

 

“Secured Cash Management Agreement” shall mean each Cash Management Agreement
among the Borrower or any of its Subsidiaries and a Cash Management Bank.

 

“Secured Cash Management Obligations” shall have the meaning specified therefor
in the Security Agreement.

 

“Secured Hedge Agreement” shall mean each Hedge Agreement among the Borrower or
any of its Subsidiaries and a Hedge Bank.

 

“Secured Hedge Obligations” shall have the meaning specified therefor in the
Security Agreement.

 

-42-

 

  

“Secured Parties” shall mean (i) the Collateral Agent, (ii) the Lenders, (iii)
the Administrative Agent, (iv) the Hedge Banks, (v) the Cash Management Banks
and (vi) any successors, indorsees, transferees and assigns of each of the
foregoing.

 

“Securities Account” means a securities account (as that term is defined in the
UCC).

 

“Security Agreement” shall mean the Security Agreement, dated as of the date
hereof, among the Credit Parties and the Administrative Agent, as may amended,
supplemented or otherwise modified from time to time in accordance with the
terms hereof and thereof and the Intercreditor Agreement.

 

“Security Documents” shall mean, collectively, (a) the Security Agreement, (b)
the Intercreditor Agreement, (c) the Mortgages, and (d) each other security
agreement or other instrument or document executed and delivered pursuant to
Sections 9.11, 9.12 and 9.15 or pursuant to the Security Agreement to secure any
of the Obligations.

 

“Seller” shall mean Walker Group Resources LLC.

 

“Senior Secured Leverage Ratio” shall mean, as of any date of determination, the
ratio of (a) the excess of (i) Consolidated Total Debt as of the last day of the
most recent Test Period that is secured by a Lien over (ii) Unrestricted Cash as
of the last day of the most recent Test Period to (b) Consolidated EBITDA for
the most recent Test Period.

 

“Significant Subsidiary” of any Person shall mean a Subsidiary of that Person
that would constitute a “significant subsidiary” of such Person under Rule 1-02
of Regulation S-X promulgated in connection with the U.S. federal securities
laws.

 

“Solvent” shall mean, with respect to the Borrower and its Subsidiaries, on a
consolidated basis, that as of the date of determination, both (i) (a) the sum
of the Borrower’s and its Subsidiaries’ debts (including contingent liabilities)
does not exceed the present fair saleable value of the Borrower’s and its
Subsidiaries’ present assets; (b) the Borrower’s and its Subsidiaries’ capital
is not unreasonably small in relation to their businesses as contemplated on the
date of determination; and (c) the Borrower’s and its Subsidiaries have not
incurred and do not intend to incur, or believe that they will incur, debts
including current obligations beyond their ability to pay such debts as they
become due (whether at maturity or otherwise); and (ii) the Borrower and its
Subsidiaries are “solvent,” on a consolidated basis, within the meaning given
that term and similar terms under applicable laws relating to fraudulent
transfers and conveyances. For purposes of this definition, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).

 

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the Equity Interests having ordinary voting power to elect a majority
of the Board of Directors (or appoint other

 

-43-

 

 

comparable managers) of such corporation, partnership, limited liability
company, or other entity. Unless otherwise expressly provided, all references
herein to a “Subsidiary” shall mean a Subsidiary of the Borrower.

 

“Subsidiary Guarantors” shall mean (a) each Domestic Subsidiary on the Closing
Date (other than an Immaterial Subsidiary designated as such on the Closing
Date) and (b) each Domestic Subsidiary that becomes a party to the Guarantee
after the Closing Date pursuant to Section 9.11.

 

“Taxes” shall mean any current or future income, stamp or other taxes, levies,
imposts, duties, charges, fees, deductions or withholdings (including additions
to tax, interest and penalties with respect thereto), now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority.

 

“Term Priority Collateral” has the meaning assigned to such term in the
Intercreditor Agreement.

 

“Term Priority Collateral Account” shall mean one or more segregated Deposit
Accounts and Securities Accounts maintained by the Borrower and its Domestic
Subsidiaries from time to time, in each case with respect to which the proceeds
of Term Priority Collateral are held and in each case which is subject to a
perfected Lien in favor of the Collateral Agent (pursuant to a Control Agreement
or other arrangements reasonably satisfactory to the Administrative Agent).

 

“Test Period” shall mean, for any date of determination under this Agreement,
the four consecutive fiscal quarters of the Borrower then last ended for which
financial statements have been or should have delivered pursuant to Section
9.1(a) or (b).

 

“Total Commitment” shall mean the sum of the Commitments of all Lenders.

 

“Total Leverage Ratio” shall mean, as of any date of determination, the ratio of
(a) the excess of (i) Consolidated Total Debt as of the last day of the most
recent Test Period over (ii) Unrestricted Cash as of the last day of the most
recent Test Period to (b) Consolidated EBITDA for the most recent Test Period.

 

“Transaction Expenses” shall mean any fees or expenses incurred or paid by the
Borrower or any of its Subsidiaries in connection with the Transactions.

 

“Transactions” shall mean (i) the consummation of the Closing Date Acquisition,
(ii) the negotiation, execution and delivery of this Agreement, (iii) the
issuance of the Permitted Convertible Notes, (iv) the negotiation, execution and
delivery of the Revolving Credit Agreement and (v) all other transactions in
connection with the foregoing.

 

“Transferee” shall have the meaning provided in Section 13.6(e).

 

“Type” shall mean, as to any Loan, its nature as an ABR Loan or a Eurodollar
Loan.

 

-44-

 

  

“UCC” shall mean the Uniform Commercial Code.

 

“Unrestricted Cash” shall mean cash and Cash Equivalents (i) not subject to any
Lien other than the Lien of the Collateral Agent or Permitted Liens permitted by
clauses (a) and (s) of the definition thereof, (ii) located in a deposit account
or securities account that is subject to the “control” (as defined in Article 9
of the UCC) of the Collateral Agent and (iii) not subject to legal or
contractual obligations to be used for a particular purpose.

 

“Voting Equity Interests” shall mean, with respect to any Person, as of any
date, such Person’s Equity Interests that are at the time entitled to vote for
the election of the Board of Directors of such Person.

 

“Walker Entities” shall mean Walker Group Holdings, LLC and its Subsidiaries.

 

“Weighted Average Life to Maturity” when applied to any Indebtedness,
Disqualified Equity Interests or preferred stock (or commitment therefor), as
the case may be, at any date, shall mean the quotient obtained by dividing (1)
the sum of the products of the number of years from the date of determination to
the date of each successive scheduled principal payment of or commitment
reduction for such Indebtedness or redemption or similar payment with respect to
such Disqualified Equity Interests or preferred stock multiplied by the amount
of such payment or reduction, by (2) the sum of all such payments or reductions.

 

“Wholly-Owned Subsidiary” of any Person shall mean a Subsidiary of such Person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by any one or more of such Person and its Wholly-Owned Subsidiaries.

 

The words “hereof,” “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Section references are to Sections
of this Agreement unless otherwise specified. The words “include,” “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation.”

 

1.2.          Exchange Rates. For purposes of determining compliance under
Sections 10.4, 10.9 or 10.11 with respect to any amount in a foreign currency,
such amount shall be deemed to equal the Dollar equivalent thereof based on the
average exchange rate for such foreign currency for the most recent twelve-month
period immediately prior to the date of determination in a manner consistent
with that used in calculating Consolidated EBITDA for the related period. For
purposes of determining compliance with Sections 10.1 and 10.2, the U.S.
dollar-equivalent principal amount of Indebtedness denominated in a foreign
currency shall be calculated based on the relevant currency exchange rate in
effect on the date such Indebtedness was incurred, in the case of term debt, or
first committed, in the case of revolving credit debt; provided that if such
Indebtedness is incurred to refinance other Indebtedness denominated in a
foreign currency, and such refinancing would cause the applicable U.S. dollar
denominated restriction to be exceeded if calculated at the relevant currency
exchange rate in effect on the date of such refinancing, such U.S.
dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed

 

-45-

 

the principal amount of such Indebtedness being refinanced. The principal amount
of any Indebtedness incurred to refinance other Indebtedness, if incurred in a
different currency from the Indebtedness being refinanced, shall be calculated
based on the currency exchange rate applicable to the currencies in which such
respective Indebtedness is denominated that is in effect on the date of such
refinancing.

 

SECTION 2.          Amount and Terms of Credit

 

2.1.          Commitments and Loans.

 

(a)          Subject to and upon the terms and conditions herein set forth, each
Initial Lender severally (and not jointly) agrees on the Closing Date to make a
loan or loans denominated in Dollars (each an “Initial Loan”) to the Borrower in
an amount equal to such Initial Lender’s Initial Commitment, which Initial Loans
may, at the option of the Borrower, be incurred and maintained as, and/or
converted into, ABR Loans or Eurodollar Loans in accordance with the provisions
hereof; provided that all Initial Loans made by each of the Initial Lenders
pursuant to the same Borrowing shall, unless otherwise specifically provided
herein, consist entirely of Initial Loans of the same Type. Amounts paid or
prepaid in respect of Initial Loans may not be reborrowed.

 

(b)          Each Lender may at its option make any Eurodollar Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that (A) any exercise of such option shall not affect (1) the
obligation of the Borrower to repay such Loan or (2) the obligations, duties and
rights of such Lender hereunder and (B) in exercising such option and without
limiting the rights of the Borrower under Section 2.10 and 5.4 in respect of any
increased costs to it, such Lender shall use its reasonable efforts to minimize
any increased costs to the Borrower resulting therefrom (which obligation of the
Lender shall not require it to take, or refrain from taking, actions that it
determines would result in increased costs for which it will not be compensated
hereunder or that it determines would be otherwise disadvantageous to it).

 

2.2.          Minimum Amount of Each Borrowing; Maximum Number of Borrowings.
Each Borrowing of Loans shall be in a minimum amount of $1,000,000 and in an
integral multiple of $500,000. More than one Borrowing may be incurred on any
date; provided that at no time shall there be outstanding more than ten
Borrowings of Eurodollar Loans under this Agreement.

 

2.3.          Notice of Borrowing.

 

(a)          Whenever the Borrower desires to incur Loans hereunder, it shall
give the Administrative Agent at the Administrative Agent’s Office, (i) prior to
12:00 Noon (New York time) at least three (3) Business Days’ prior written
notice (or telephonic notice promptly confirmed in writing) of each Borrowing of
Eurodollar Loans, and (ii) prior to 12:00 Noon (New York time) at least one (1)
Business Day’s prior written notice (or telephonic notice promptly confirmed in
writing) of each Borrowing of ABR Loans pursuant to a Notice of
Borrowing/Continuation. Each such Notice of Borrowing/Continuation, except as
otherwise expressly provided in Section 2.10, shall be irrevocable and shall
specify (i) the aggregate principal amount of Loans to be made pursuant to such
Borrowing, (ii) the date of Borrowing (which shall be a

 

-46-

 

Business Day); (iii) whether the respective Borrowing shall consist of ABR Loans
or Eurodollar Loans and, if Eurodollar Loans, the Interest Period to be
initially applicable thereto and (iv) the Class of the Borrowing. The
Administrative Agent shall promptly give each Lender written notice (or
telephonic notice promptly confirmed in writing) of each proposed Borrowing of
Loans, of such Lender’s Applicable Percentage thereof and of the other matters
covered by the related Notice of Borrowing/Continuation.

 

(b)          Without in any way limiting the obligation of the Borrower to
confirm in writing any notice it may give hereunder by telephone, the
Administrative Agent may act prior to receipt of written confirmation without
liability upon the basis of such telephonic notice believed by the
Administrative Agent in good faith to be from an Authorized Officer of the
Borrower. In each such case, the Borrower hereby waives the right to dispute the
Administrative Agent’s record of the terms of any such telephonic notice.

 

2.4.          Disbursement of Funds.

 

(a)          No later than 12:00 Noon (New York time) on the date specified in
each Notice of Borrowing/Continuation of Loans, each Lender will make available
its Applicable Percentage, if any, of each Borrowing of Loans requested to be
made on such date in the manner provided below.

 

(b)          Each Lender shall make available all amounts it is to fund to the
Borrower under any Borrowing in Dollars in immediately available funds to the
Administrative Agent at the Administrative Agent’s Office and the Administrative
Agent will make available to the Borrower, by depositing to the Borrower’s
account designated in the Notice of Borrowing/Continuation (on behalf of the
Borrower), the aggregate of the amounts so made available in Dollars. Unless the
Administrative Agent shall have been notified by any Lender prior to the date of
any such Borrowing that such Lender does not intend to make available to the
Administrative Agent its portion of the Borrowing or Borrowings to be made on
such date, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on such date of Borrowing, and the
Administrative Agent, in reliance upon such assumption, may (in its sole
discretion and without any obligation to do so) make available to the Borrower a
corresponding amount. If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender and the Administrative Agent has made
available the same to the Borrower, the Administrative Agent shall be entitled
to recover such corresponding amount from such Lender. If such Lender does not
pay such corresponding amount forthwith upon the Administrative Agent’s demand
therefor the Administrative Agent shall promptly notify the Borrower and the
Borrower shall immediately pay such corresponding amount to the Administrative
Agent. The Administrative Agent shall also be entitled to recover from such
Lender or the Borrower interest on such corresponding amount in respect of each
day from the date such corresponding amount was made available by the
Administrative Agent to the Borrower to the date such corresponding amount is
recovered by the Administrative Agent, at a rate per annum equal to (i) if paid
by such Lender, the greater of (x) the Federal Funds Effective Rate and (y) a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation or (ii) if paid by the Borrower, the
then-applicable rate of interest for ABR Loans.

 

-47-

 

(c)          Nothing in this Section 2.4 shall be deemed to relieve any Lender
from its obligation to fulfill its commitments hereunder or to prejudice any
rights that the Borrower may have against any Lender as a result of any default
by such Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder).

 

2.5.          Repayment of Loans; Evidence of Debt.

 

(a)          The Borrower shall repay to the Administrative Agent in Dollars,
for the benefit of the Initial Lenders, on the Initial Loan Maturity Date, the
then-unpaid Initial Loans.

 

(b)          Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to the
appropriate lending office of such Lender resulting from each Loan made by such
lending office of such Lender from time to time, including the amounts of
principal and interest payable and paid to such lending office of such Lender
from time to time under this Agreement.

 

(c)          The Administrative Agent shall maintain the Register pursuant to
Section 13.6(b), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each Loan made
hereunder and the Type and Class of each Loan made and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender or the
Administrative Agent hereunder and (iii) the amount of any sum received by the
Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.

 

(d)          The entries made in the Register and accounts and subaccounts
maintained pursuant to paragraphs (b) and (c) of this Section 2.5 shall, to the
extent permitted by applicable law and absent manifest error, be prima facie
evidence of the existence and amounts of the obligations of the Borrower therein
recorded; provided, however, that the failure of any Lender or the
Administrative Agent to maintain such account, such Register or such subaccount,
as applicable, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
the Borrower in accordance with the terms of this Agreement.

 

2.6.          Conversions and Continuations.

 

(a)          The Borrower shall have the option on any Business Day to convert
all or a portion equal to at least $1,000,000 of the outstanding principal
amount of Loans made to the Borrower from one Type into a Borrowing or
Borrowings of another Type and the Borrower shall have the option on any
Business Day to continue the outstanding principal amount of any Eurodollar
Loans as Eurodollar Loans for an additional Interest Period; provided that
(i) no partial conversion of Eurodollar Loans shall reduce the outstanding
principal amount of Eurodollar Loans made pursuant to a single Borrowing to less
than $1,000,000, (ii) ABR Loans may not be converted into Eurodollar Loans if an
Event of Default is in existence on the date of the conversion and the
Administrative Agent has or the Required Lenders have determined in its or their
sole discretion not to permit such conversion, (iii) Eurodollar Loans may not be
continued as Eurodollar Loans for an additional Interest Period if an Event of
Default is in existence on the

 

-48-

 

  

date of the proposed continuation and the Administrative Agent has or the
Required Lenders have determined in its or their sole discretion not to permit
such continuation, (iv) no conversion or continuation of Eurodollar Loans may be
made on a day other than the last day of the Interest Period applicable thereto
and (v) Borrowings resulting from conversions pursuant to this Section 2.6 shall
be limited in number as provided in Section 2.2. Each such conversion or
continuation shall be effected by the Borrower by giving the Administrative
Agent at the Administrative Agent’s Office prior to 12:00 noon (New York time)
at least three Business Days’ (or one Business Day’s notice in the case of a
conversion into ABR Loans) prior written notice (or telephonic notice promptly
confirmed in writing) (each a “Notice of Conversion or Continuation”) specifying
the Loans to be so converted or continued, the Type and Class of Loans to be
converted or continued into and, if such Loans are to be converted into or
continued as Eurodollar Loans, the Interest Period to be initially applicable
thereto. The Administrative Agent shall give each Lender notice as promptly as
practicable of any such proposed conversion or continuation affecting any of its
Loans.

 

(b)          If any Event of Default is in existence at the time of any proposed
continuation of any Eurodollar Loans and the Administrative Agent has or the
Required Lenders have determined in its or their sole discretion not to permit
such continuation, such Eurodollar Loans shall be automatically converted on the
last day of the current Interest Period into ABR Loans. If upon the expiration
of any Interest Period in respect of Eurodollar Loans, the Borrower has failed
to elect a new Interest Period to be applicable thereto as provided in paragraph
(a) above, the Borrower shall be deemed to have elected to continue such
Borrowing of Eurodollar Loans into a Borrowing of Eurodollar Loans with an
Interest Period of one month’s duration effective as of the expiration date of
such current Interest Period.

 

2.7.          Pro Rata Borrowings. It is understood that no Lender shall be
responsible for any default by any other Lender in its obligation to make Loans
hereunder and that each Lender shall be obligated to make the Loans provided to
be made by it hereunder, regardless of the failure of any other Lender to
fulfill its commitments hereunder.

 

2.8.          Interest.

 

(a)          The unpaid principal amount of each ABR Loan shall bear interest
from the date of the Borrowing thereof until maturity (whether by acceleration
or otherwise) at a rate per annum that shall at all times be the ABR Margin plus
the ABR in effect from time to time.

 

(b)          The unpaid principal amount of each Eurodollar Loan shall bear
interest from the date of the Borrowing thereof until maturity thereof (whether
by acceleration or otherwise) at a rate per annum that shall at all times be the
Eurodollar Margin in effect from time to time plus the relevant Eurodollar Rate.

 

(c)          (i) Automatically while any Event of Default has occurred and is
continuing under Section 11.1(a), (d) or (e) or (ii) at the election of the
Required Lenders while any other Event of Default has occurred and is
continuing, the Obligations shall bear interest at a rate per annum that is (x)
in the case of overdue principal, the rate that would otherwise be applicable
thereto plus 2% or (y) in the case of any other outstanding amount, to the
extent permitted by

 

-49-

 

applicable law, the rate described in Section 2.8(a) plus 2% from and including
the date of such non-payment to but excluding the date on which such amount is
paid in full (after as well as before judgment).

 

(d)          Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon the maturity thereof; provided that
(i) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Loan prior to the applicable Maturity Date thereof),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment, (ii) in the event of any conversion of
any Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion and (iii) interest accrued pursuant to Section 2.8(c) shall be
payable on demand.

 

(e)          All computations of interest hereunder shall be made in accordance
with Section 5.5.

 

(f)          The Administrative Agent, upon determining the interest rate for
any Borrowing of Eurodollar Loans, shall promptly notify the Borrower and the
relevant Lenders thereof. Each such determination shall, absent clearly
demonstrable error, be final and conclusive and binding on all parties hereto.

 

2.9.          Interest Periods.

 

At the time the Borrower gives a Notice of Borrowing/Continuation in respect of
the making of, or conversion into or continuation as, a Borrowing of Eurodollar
Loans (in the case of the initial Interest Period applicable thereto) or prior
to 12:00 p.m. (New York time) on the third Business Day prior to the expiration
of an Interest Period applicable to a Borrowing of Eurodollar Loans, the
Borrower shall have the right to elect by giving the Administrative Agent
written notice (or telephonic notice promptly confirmed in writing) the Interest
Period applicable to such Borrowing, which Interest Period shall, at the option
of the Borrower, be a one, two, three or six month period or, if agreed to by
each applicable Lender and the Administrative Agent (in its capacity as such), a
seven or fourteen day period or a nine or twelve month period. Notwithstanding
anything to the contrary contained above:

 

(i)          the initial Interest Period for any Borrowing of Eurodollar Loans
shall commence on the date of such Borrowing (including the date of any
conversion from a Borrowing of ABR Loans) and each Interest Period occurring
thereafter in respect of such Borrowing shall commence on the day on which the
next preceding Interest Period expires;

 

(ii)          if any Interest Period relating to a Borrowing of Eurodollar Loans
begins on the last Business Day of a calendar month or begins on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period, such Interest Period shall end on the last Business Day of
the calendar month at the end of such Interest Period;

 

-50-

 

 

 

(iii)          if any Interest Period would otherwise expire on a day that is
not a Business Day, such Interest Period shall expire on the next succeeding
Business Day; provided that if any Interest Period in respect of a Eurodollar
Loan would otherwise expire on a day that is not a Business Day but is a day
that is after the last Business Day in such month, such Interest Period shall
expire on the next preceding Business Day; and

 

(iv)          the Borrower shall not be entitled to elect any Interest Period in
respect of any Eurodollar Loan if such Interest Period would extend beyond the
applicable Maturity Date thereof.

 

2.10.          Increased Costs, Illegality, etc.

 

(a)          In the event that (x) in the case of clause (i) below, the
Administrative Agent or (y) in the case of clauses (ii) and (iii) below, any
Lender shall have reasonably determined (which determination shall, absent
clearly demonstrable error, be final and conclusive and binding upon all parties
hereto):

 

(i)          on any date for determining the Eurodollar Rate for any Interest
Period that (x) deposits in the principal amounts of the Loans comprising such
Eurodollar Loan Borrowing are not generally available in the relevant market,
(y) by reason of any changes arising on or after the Closing Date affecting the
interbank eurodollar market, adequate and fair means do not exist for
ascertaining the applicable interest rate on the basis provided for in the
definition of Eurodollar Rate or (z) the Administrative Agent is advised in
writing by the Required Lenders that the Eurodollar Rate for such Interest
Period will not adequately and fairly reflect the cost to such Lenders of making
their Loans included in such Borrowing for such Interest Period; or

 

(ii)          at any time, that such Lender shall incur increased costs or
reductions in the amounts received or receivable hereunder with respect to any
Eurodollar Loans (or, in the case of increased costs attributable to Taxes, any
Loan) because of any change since the date hereof in any applicable law,
governmental rule, regulation, guideline or order (or in the interpretation or
administration thereof and including the introduction of any new law or
governmental rule, regulation, guideline or order), such as, for example,
without limitation, a change in official reserve requirements (provided that in
the case of any increased costs attributable to Taxes, this clause (ii) shall
apply only to the extent such increased costs resulted from a change in a
Requirement of Law after the date such Lender becomes a party hereto, except to
the extent such Lender’s assignor, if any, was entitled to compensation for such
increased costs immediately prior to such assignment); provided, further, that
it is understood and agreed that, for the purposes of this Section 2.10(a)(ii),
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements and directives thereunder, issued in
connection therewith or in implementation thereof and (y) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each

 

-51-

 

 

case be deemed to be a change in law regardless of the date enacted, adopted,
issued or implemented); or

 

(iii)         at any time, that the making or continuance of any Eurodollar Loan
has become unlawful by compliance by such Lender in good faith with any law,
governmental rule, regulation, guideline or order (or would conflict with any
such governmental rule, regulation, guideline or order not having the force of
law even though the failure to comply therewith would not be unlawful), or has
become impracticable as a result of a contingency occurring after the date
hereof that materially and adversely affects the interbank eurodollar market;

 

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall within a reasonable time thereafter give notice
(if by telephone, confirmed in writing) to the Borrower and to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders). Thereafter (x) in
the case of clause (i) above, Eurodollar Loans shall no longer be available
until such time as the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice by the Administrative
Agent no longer exist (which notice the Administrative Agent agrees to give at
such time when such circumstances no longer exist), and any Notice of
Borrowing/Continuation given by the Borrower with respect to Eurodollar Loans
that have not yet been incurred shall be deemed rescinded by the Borrower,
(y) in the case of clause (ii) above, the Borrower shall pay to such Lender,
promptly after receipt of written demand therefor such additional amounts (in
the form of an increased rate of, or a different method of calculating, interest
or otherwise as such Lender in its reasonable discretion shall determine) as
shall be required to compensate such Lender for such increased costs or
reductions in amounts receivable hereunder (it being agreed that a written
notice as to the additional amounts owed to such Lender, showing in reasonable
detail the basis for the calculation thereof, submitted to the Borrower by such
Lender shall, absent clearly demonstrable error, be final and conclusive and
binding upon all parties hereto) and (z) in the case of clause (iii) above, the
Borrower shall take one of the actions specified in Section 2.10(b) as promptly
as possible and, in any event, within the time period required by law.
Notwithstanding anything to the contrary contained herein, this clause (a) shall
not apply to any increased costs attributable to (W) any Taxes that are
grossed-up or indemnified pursuant to Section 5.4, (X) any Taxes that are
described in clauses (iii), (iv) or (v) of the definition of the Excluded Taxes,
(Y) any Other Connection Taxes that are imposed on or measured by net income or
profits (or franchise or similar taxes imposed in lieu thereof) and (Z) any
Other Connection Assignment Taxes as defined in Section 5.4(b).

 

(b)          At any time that any Eurodollar Loan is affected by the
circumstances described in Section 2.10(a)(ii) or (iii), the Borrower may (and
in the case of a Eurodollar Loan affected pursuant to Section 2.10(a)(iii)
shall) either (x) if the affected Eurodollar Loan is then being made pursuant to
a Borrowing, cancel such Borrowing by giving the Administrative Agent telephonic
notice (confirmed promptly in writing) thereof on the same date that the
Borrower was notified by a Lender pursuant to Section 2.10(a)(ii) or (iii) or
(y) if the affected Eurodollar Loan is then outstanding, upon at least three
Business Days’ notice to the Administrative Agent, require the affected Lender
to convert each such Eurodollar Loan into an ABR Loan; provided

 

-52-

 

 

that if more than one Lender is affected at any time, then all affected Lenders
must be treated in the same manner pursuant to this Section 2.10(b).

 

(c)          If, after the Closing Date, the adoption of any applicable law,
rule or regulation regarding capital adequacy, or any change therein, or any
change in the interpretation or administration thereof by any Governmental
Authority, the National Association of Insurance Commissioners, central bank or
comparable agency charged with the interpretation or administration thereof, or
compliance by a Lender or its parent with any request or directive made or
adopted after the date hereof regarding capital adequacy (whether or not having
the force of law) of any such authority, association, central bank or comparable
agency (it is understood and agreed that, for the purposes of this Section
2.10(c), (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements and directives thereunder, issued
in connection therewith or in implementation thereof, and (ii) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a change in law regardless of the date enacted, adopted, issued or
implemented), has or would have the effect of reducing the rate of return on
such Lender’s or its parent’s or its Related Party’s capital or assets as a
consequence of such Lender’s commitments or obligations hereunder to a level
below that which such Lender or its parent or its Related Party could have
achieved but for such adoption, effectiveness, change or compliance (taking into
consideration such Lender’s or its parent’s policies with respect to capital
adequacy), then from time to time, promptly after demand by such Lender (with a
copy to the Administrative Agent), the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or its parent for
such reduction, it being understood and agreed, however, that a Lender shall not
be entitled to such compensation as a result of such Lender’s compliance with,
or pursuant to any request or directive to comply with, any such law, rule or
regulation as in effect on the date hereof. Each Lender, upon determining in
good faith that any additional amounts will be payable pursuant to this Section
2.10(c), will give prompt written notice thereof to the Borrower (on its own
behalf) which notice shall set forth in reasonable detail the basis of the
calculation of such additional amounts, although the failure to give any such
notice shall not, subject to Section 2.13, release or diminish any of the
Borrower’s obligations to pay additional amounts pursuant to this
Section 2.10(c) upon receipt of such notice.

 

2.11.          Compensation.

 

If (a) any payment of principal of any Eurodollar Loan is made by the Borrower
to or for the account of a Lender other than on the last day of the Interest
Period for such Eurodollar Loan as a result of a payment or conversion pursuant
to Sections 2.5, 2.6, 2.10, 5.1, 5.2 or a required assignment pursuant to
Section 13.7, as a result of acceleration of the maturity of the Loans pursuant
to Section 11 or for any other reason, (b) any Borrowing of Eurodollar Loans is
not made as a result of a withdrawn Notice of Borrowing/Continuation, (c) any
ABR Loan is not converted into a Eurodollar Loan as a result of a withdrawn
Notice of Conversion or Continuation, (d) any Eurodollar Loan is not continued
as a Eurodollar Loan as a result of a withdrawn Notice of Conversion or
Continuation or (e) any prepayment of principal of any Eurodollar Loan is not
made as a result of a withdrawn notice of prepayment pursuant to Sections 5.1 or
5.2, the

 

-53-

 

 

Borrower shall, after receipt of a written request by such Lender (which request
shall set forth in reasonable detail the basis for requesting such amount), pay
to the Administrative Agent for the account of such Lender any amounts required
to compensate such Lender for any additional losses, costs or expenses that such
Lender may reasonably incur as a result of such payment, failure to convert,
failure to continue or failure to prepay, including any loss, cost or expense
(excluding loss of anticipated profits) actually incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by any Lender to
fund or maintain such Eurodollar Loan.

 

2.12.          Change of Lending Office.

 

Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Sections 2.10(a)(ii), 2.10(a)(iii), 2.10(c) or 5.4 with respect to
such Lender, it will use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
affected by such event; provided that such designation is made on such terms
that such Lender and its lending office suffer no economic, legal or regulatory
disadvantage, with the object of avoiding the consequence of the event giving
rise to the operation of any such Section. Nothing in this Section 2.12 shall
affect or postpone any of the obligations of the Borrower or the right of any
Lender provided in Section 2.10 or 5.4.

 

2.13.          Notice of Certain Costs.

 

Notwithstanding anything in this Agreement to the contrary, to the extent any
notice required by Sections 2.10, 2.11 or 5.4 is given by any Lender more than
180 days after such Lender has knowledge (or should have had knowledge) of the
occurrence of the event giving rise to the additional cost, reduction in
amounts, loss, tax or other additional amounts described in such Sections, such
Lender shall not be entitled to compensation under Sections 2.10, 2.11 or 5.4,
as the case may be, for any such amounts incurred or accruing prior to the 180th
day prior to the giving of such notice to the Borrower.

 

2.14.          Amortization.

 

(a)          The Borrower shall pay to the Administrative Agent, for the ratable
account of the Initial Lenders, on the dates set forth below or, if any such
date is not a Business Day, on the immediately preceding Business Day (each such
date, an “Initial Loan Repayment Date”) a principal amount in respect of the
Initial Loans equal to (x) the aggregate principal amount of Initial Loans made
to the Borrower on the Closing Date multiplied by (y) the percentage set forth
below opposite such Initial Loan Repayment Date (each, an “Initial Loan
Repayment Amount”), as each such Initial Loan Repayment Amount may be reduced
pursuant to the other terms hereof:

 

Amortization Table

 

Date Percentage June 30, 2012 0.25% September 30, 2012 0.25%

 

-54-

 

  

Date Percentage December 31, 2012 0.25% March 31, 2013 0.25% June 30, 2013 0.25%
September 30, 2013 0.25% December 31, 2013 0.25% March 31, 2014 0.25% June 30,
2014 0.25% September 30, 2014 0.25% December 31, 2014 0.25% March 31, 2015 0.25%
June 30, 2015 0.25% September 30, 2015 0.25% December 31, 2015 0.25% March 31,
2016 0.25% June 30, 2016 0.25% September 30, 2016 0.25% December 31, 2016 0.25%
March 31, 2017 0.25% June 30, 2017 0.25% September 30, 2017 0.25% December 31,
2017 0.25% March 31, 2018 0.25% June 30, 2018 0.25% September 30, 2018 0.25%
December 31, 2018 0.25% March 31, 2019 0.25% Initial Loan Maturity Date 93.00%

 

To the extent not previously paid, all Initial Loans shall be due and payable on
the Initial Loan Maturity Date.

 

(b)          In the event that any Incremental Loans are made, such Incremental
Loans shall, subject to Section 2.15, be repaid by the Borrower in the amounts
(each, an “Incremental Loan Repayment Amount”) and on the dates (each an
“Incremental Loan Repayment Date”) set forth in the applicable Joinder
Agreement. In the event that any Extended Loans are established, such Extended
Loans shall, subject to Section 3.1, be repaid by the Borrower in the amounts
(each such amount with respect to any Extended Repayment Date, an “Extended Loan
Repayment Amount”) and on the dates (each, an “Extended Loan Repayment Date”)
set forth in the applicable Extension Amendment. In the event that any
Refinancing Loans are established, such Refinancing Loans shall, subject to
Section 3.2, be repaid by the Borrower in the amounts (each such amount with
respect to any Refinancing Loan Repayment Date, a “Refinancing Loan Repayment
Amount”) and on the dates (each, an “Refinancing Loan Repayment Date”) set forth
in

 

-55-

 

the applicable Refinancing Amendment. To the extent not previously paid, all
Loans shall be due and payable on the applicable Maturity Date thereof.

 

2.15.          Incremental Facilities.

 

(a)          The Borrower may by written notice to the Administrative Agent
elect to request, prior to the Latest Maturity Date, additional term loans
hereunder (any such additional term loans, the “Incremental Loans” and the
commitments therefor, the “Incremental Commitments”) in an aggregate principal
amount (x) for all such additional term loans and all Revolver Increases (as
defined in the Revolving Credit Agreement) not in excess of $75,000,000 and (y)
on any Incremental Closing Date, equal to, unless otherwise approved by the
Administrative Agent, $10,000,000 or any integral multiple of $5,000,000 in
excess thereof. Each such notice shall specify (A) the date (each, an
“Incremental Closing Date”) on which the Borrower proposes that the Incremental
Loans shall be made, which shall be a date not less than 10 Business Days (or
such lesser number of days as may be acceptable to the Administrative Agent)
after the date on which such notice is delivered to the Administrative Agent and
(B) the identity of each Lender or other Person that is an eligible assignee
pursuant to Section 13.6(b) to whom the Borrower proposes any portion of such
Incremental Commitments be allocated (each, an “Incremental Lender”) and the
amounts of such allocations; provided that (i) no Incremental Lender that is not
an existing Lender, an Affiliate of a Lender or an Approved Fund shall provide
Incremental Loans unless the Administrative Agent shall have consented thereto
(such consent not to be unreasonably withheld or delayed) and (ii) any Lender
approached to provide all or a portion of any Incremental Loans may elect or
decline, in its sole discretion, to provide such Incremental Loans. Such
Incremental Loans shall be made on the Incremental Closing Date; provided that
(1) no Default or Event of Default shall exist on such Incremental Closing Date
before or after giving effect to such Incremental Loans; (2) all representations
and warranties made by any Credit Party contained herein or in the other Credit
Documents shall be true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) with the same effect
as though such representations and warranties had been made on and as of the
date of such Incremental Closing Date (except where such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects (except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects) as of such earlier date); (3) the Incremental Loans shall be effected
pursuant to one or more Joinder Agreements executed and delivered by the
Borrower, the Incremental Lenders and the Administrative Agent, and each of
which shall be recorded in the Register and shall be subject to the requirements
set forth in Section 5.4(d); (4) the Credit Parties shall deliver or cause to be
delivered any legal opinions or other documents (including without limitation
guarantee and collateral reaffirmation agreements) reasonably requested by
Administrative Agent in connection with any such transaction (it being
understood that any such items that are substantially consistent with those
delivered on the Closing Date shall be satisfactory); (5) the Senior Secured
Leverage Ratio as of the Incremental Closing Date after giving effect to the
Incremental Loans on a pro forma basis shall be less than or equal to 3.0 to
1.0; (6) the maturity date of such Incremental Loans shall be no earlier than
the Initial Loan Maturity Date; (7) the Weighted Average Life to Maturity of
such Incremental Loans shall be no shorter than the Weighted Average Life to
Maturity, as of such Incremental

 

-56-

 

 

Closing Date, of the Initial Loans outstanding as of such Incremental Closing
Date; (8) the All-In Yield of the Incremental Loans shall be determined by the
Borrower and the applicable Incremental Lenders (provided that the All-In Yield
applicable to such Incremental Loans shall not be greater than the All-In Yield
for the Initial Loans plus 50 basis points per annum unless the ABR Margin and
the Eurodollar Margin are increased so as to cause the All-In Yield for the
Initial Loans to equal the All-In Yield for such Incremental Loans minus 50
basis points per annum); (9) such Incremental Loans shall be secured by a pari
passu lien on the Collateral securing the Loans and shall be guaranteed by all
of the Subsidiary Guarantors; and (10) such Incremental Loans shall be on terms
and pursuant to a fully executed Joinder Agreement (provided that, to the extent
such terms and documentation are not consistent with the existing Credit
Documents (except to the extent permitted by clause (6), (7) or (8) above), they
shall be reasonably satisfactory to the Administrative Agent).

 

(b)          Any Incremental Loans made on an Incremental Closing Date shall be
designated a separate series (a “Series”) of Incremental Loans for all purposes
of this Agreement. On any Incremental Closing Date on which any Incremental
Commitments of any Series are effective, subject to the satisfaction of the
foregoing terms and conditions and any additional terms and conditions set forth
in the applicable Joinder Agreement, (i) each Incremental Lender with an
Incremental Commitment of the applicable Series shall make an Incremental Loan
to the Borrower in an amount equal to its Incremental Commitment of such Series,
and (ii) each Incremental Lender of any Series shall become a Lender hereunder
with respect to the Incremental Commitment of such Series and the Incremental
Loans of such Series made pursuant thereto. The Incremental Commitment and
Incremental Loans established pursuant to this Section shall be entitled to all
the benefits afforded by, this Agreement and the other Credit Documents, and
shall, without limiting the foregoing, benefit equally and ratably from the
Guarantees and security interests created by the Security Documents. The
Administrative Agent, the Collateral Agent and the Credit Parties (without the
consent any Lender that would otherwise be required under Section 13.1) may
effect such amendments to this Agreement and the other Credit Documents as may
be necessary or appropriate, in the reasonable opinion of the Administrative
Agent, to effectuate the provisions of this Section 2.15.

 

SECTION 3.          Extensions/Refinancings.

 

3.1.          Extensions.

 

(a)          The Borrower may at any time, and from time to time, request that
all or a portion of the Loans of any Class (an “Existing Class”) be converted to
extend the scheduled maturity date(s) of any payment of principal with respect
to all or a portion of any principal amount of such Existing Class (any such
Loans which have been so converted, “Extended Loans”) and to provide for other
terms consistent with this Section 3.1. In order to establish any Extended
Loans, the Borrower shall provide a notice to the Administrative Agent (who
shall provide a copy of such notice to each of the Lenders of such Existing
Class) (a “Loan Extension Request”) setting forth the proposed terms of the
Extended Loans to be established, which shall (I) be identical as offered to
each Lender under such Existing Class (including as to the proposed interest
rates and fees payable) and offered pro rata to each Lender under such Existing
Class and (II) be identical to the Loans of the Existing Class from which they
are to be converted except (w) the

 

-57-

 

  

scheduled final maturity date shall be extended and any or all of the scheduled
amortization payments of the aggregate principal amount of the Extended Loans
may be delayed to later dates than the scheduled amortization of principal of
such Existing Class (with any such delay resulting in a corresponding adjustment
to the scheduled amortization payments reflected in Section 2.14 or in the
applicable Extension Amendment, as the case may be, with respect to the Existing
Class from which such Extended Loans were converted, in each case as more
particularly set forth in Section 3.1(b) below), (x) (A) the Eurodollar Margin
and the ABR Margin with respect to the Extended Loans may be higher or lower
than the Eurodollar Margin and the ABR Margin for the Existing Class (or another
interest rate mechanism or other interest rates for such Extended Loans may be
agreed to by the Lenders providing the Extended Loans and the Borrower) and/or
(B) additional fees (including original issue discount and upfront fees) may be
payable solely to the Lenders providing such Extended Loans in addition to or in
lieu of any increased margins contemplated by the preceding clause (A), in each
case, to the extent provided in the applicable Extension Amendment, (y) Extended
Loans may have call protection as may be agreed by the Borrower and the Lenders
thereof and (z) the Extension Amendment relating to such Extended Loans may
provide for other covenants and terms applicable to such Extended Loans that
apply solely to any period after the Latest Maturity Date that is in effect on
the effective date of the Extension Amendment (immediately prior to the
establishment of such Extended Loans); provided that (i) any Extended Loans may
participate in any voluntary or mandatory repayments or prepayments hereunder on
a pro rata basis or less than a pro rata basis (but not greater than a pro rata
basis) with respect to the Loans of the Existing Class from which they are to be
converted, in each case as specified in the respective Loan Extension Request;
(ii) no Default shall have occurred and be continuing at the time an Extension
Amendment becomes effective; (iii) the Weighted Average Life to Maturity of any
Extended Loans of a given Extension Series at the time of establishment thereof
shall be no shorter (other than by virtue of amortization or prepayment of such
Indebtedness prior to the time of incurrence of such Extended Loans) than the
Weighted Average Life to Maturity, as of the date of the Extension Amendment
relating to such Extended Loans, of the Existing Class; (iv) in no event shall
the final maturity date of any Extended Loans of a given Extension Series at the
time of establishment thereof be earlier than the then Latest Maturity Date of
any other Class of Loans hereunder; (v) any such Extended Loans (and the Liens
securing the same) shall be permitted by the terms of the Intercreditor
Agreement (to the extent the Intercreditor Agreement is then in effect); (vi) at
no time shall there be Classes of Loans hereunder (including Incremental Loans,
Extended Loans and Refinancing Loans) that have more than six (6) different
maturity dates; and (vii) all documentation in respect of such Extension
Amendment shall be consistent with the foregoing. Any Extended Loans amended
pursuant to any Extension Amendment shall be designated a separate Extension
Series of Extended Loans for all purposes of this Agreement; provided that any
Extended Loans may, to the extent provided in the applicable Extension
Amendment, be designated as an increase in any previously established Class of
Loans that has a later maturity date than the Loans of the Existing Class from
which such Loans are being extended. No Lender shall have any obligation to
agree to have any of its Loans converted into Extended Loans pursuant to any
Loan Extension Request.

 

(b)          The Borrower shall provide the applicable Loan Extension Request at
least five (5) Business Days prior to the date on which Lenders of the Existing
Class (the “Existing Lenders”) are requested to respond. Any Lender (an
“Extending Lender”) wishing to have all or a portion of its Existing Class of
Loans subject to such Loan Extension Request converted into

 

-58-

 

 

Extended Loans shall notify the Administrative Agent (an “Extension Election”)
on or prior to the date specified in such Loan Extension Request of the amount
of its Existing Class of Loans subject to such Loan Extension Request that it
has elected to convert into Extended Loans; provided that if any Existing
Lenders fail to respond, such Existing Lenders will be deemed to have declined
to extend their Loans. In the event that the aggregate amount of Loans subject
to Extension Elections exceeds the amount of Extended Loans requested pursuant
to the Loan Extension Request, the Existing Class of Loans subject to Extension
Elections shall be converted to Extended Loans on a pro rata basis based on the
amount of the Existing Class of Loans included in each such Extension Election.

 

(c)          Extended Loans shall be established pursuant to an amendment (an
“Extension Amendment”) to this Agreement (which, notwithstanding anything to the
contrary set forth in Section 13.1, shall not require the consent of any Lender
other than the Extending Lenders with respect to the Extended Loans established
thereby) executed by the Credit Parties, the Administrative Agent and the
Extending Lenders. No Extension Amendment shall provide for any tranche of
Extended Loans in an aggregate principal amount that is less than $25,000,000
(unless the Administrative Agent shall agree to a lesser amount). In addition to
any terms and changes required or permitted by Section 3.1(a), each Extension
Amendment (x) shall amend the scheduled amortization payments pursuant to
Section 2.14 or the applicable Joinder Agreement with respect to the Existing
Class from which the Extended Loans were converted to reduce each scheduled
amortization payment for the Existing Class in the same proportion as the amount
of Existing Class that shall have been converted pursuant to such Extension
Amendment, (y) may, but shall not be required to, impose additional requirements
(not inconsistent with the provisions of this Agreement in effect at such time)
with respect to the final maturity and Weighted Average Life to Maturity of
Incremental Loans incurred following the date of such Extension Amendment and
(z) shall provide for such other technical amendments to this Agreement and the
other Credit Documents as may be necessary or appropriate, in the reasonable
judgment of the Administrative Agent, to give effect to the foregoing Extension
Amendments, and the Lenders hereby expressly authorize the Administrative Agent
to enter into any such Extension Amendment. Notwithstanding anything to the
contrary in this Section 3.1 and without limiting the generality or
applicability of Section 13.1 to any Section 3.1 Additional Amendments (as
defined below) or any of the consents or votes of the Required Lenders, all
affected Lenders or all Lenders that may be required pursuant to Section 13.1,
any Extension Amendment may provide for additional terms and/or additional
amendments other than those referred to or contemplated above (any such
additional amendment, a “Section 3.1 Additional Amendment”) to this Agreement
and the other Credit Documents; provided that such Section 3.1 Additional
Amendments are within the requirements of Section 3.1(a) and do not become
effective prior to the time that such Section 3.1 Additional Amendments have
been consented to (including, without limitation, pursuant to (1) consents
applicable to holders of Incremental Loans provided for in any Joinder Agreement
and Refinancing Loans provided for in any Refinancing Amendment and (2) consents
applicable to holders of any Extended Loans provided for in any Extension
Amendment) by such of the Lenders, Credit Parties and other parties (if any) as
may be required in order for such Section 3.1 Additional Amendments to become
effective in accordance with Section 13.1.

 

(d)          The effectiveness of any Extension Amendment shall be subject to
the satisfaction on the date thereof of each of the conditions set forth in
Section 3.1(a) and, to the extent

 

-59-

 

 



 

reasonably requested by the Administrative Agent, receipt by the Administrative
Agent of (i) items similar to those in Section 6 with respect to the
transactions contemplated by any Extension Amendment (with references to the
Closing Date being replaced by the effective date of such Extension Amendment)
(it being understood that any such items that are substantially consistent with
those delivered on the Closing Date shall be satisfactory) and (ii)
reaffirmation agreements and/or such amendments to the Security Documents as may
be reasonably requested by the Collateral Agent in order to ensure that the
Extended Loans are provided with the benefit of the applicable Credit Documents.
Each exercise of the extension feature referred to in this Section 3.1 shall
result in the Extended Loans and the Existing Class each being deemed a separate
Class of Loans, and any Class of Loans may thereafter be extended in whole or in
part pursuant to this Section 3.1 (whether or not such Class had previously been
offered an extension pursuant to this Section 3.1).

 

3.2.          Refinancing Amendments.

 

(a)          At any time after the Closing Date, the Borrower may obtain, from
any Lender or any Additional Refinancing Lender, Credit Agreement Refinancing
Indebtedness in respect of all or any portion of the Loans then outstanding
under this Agreement (including any Incremental Loans, Extended Loans or other
Refinancing Loans) pursuant to an amendment to this Agreement (such an
amendment, a “Refinancing Amendment”). The effectiveness of any Refinancing
Amendment shall be subject to (i) there being no Default or Event of Default on
such date before or after giving effect to such Refinancing Loans; (ii) all
representations and warranties made by any Credit Party contained herein or in
the other Credit Documents being true and correct in all material respects
(except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects) with the same effect as though such representations and warranties had
been made on and as of the date of such date (except where such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects (except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects) as of such earlier date); and (iii) to the extent reasonably requested
by the Administrative Agent, receipt by the Administrative Agent on the date
thereof of (a) items similar to those in Section 6 with respect to the
transactions contemplated by any Refinancing Amendment (with references to the
Closing Date being replaced by the effective date of such Refinancing Amendment)
(it being understood that any such items that are substantially consistent with
those delivered on the Closing Date shall be satisfactory) and (b) reaffirmation
agreements and/or such amendments to the Security Documents as may be reasonably
requested by the Collateral Agent in order to ensure that the Extended Loans are
provided with the benefit of the applicable Credit Documents. The agent for the
Credit Agreement Refinancing Indebtedness, if such Indebtedness is secured by a
Lien on any asset of the Borrower or any of its Subsidiaries shall enter into
the Intercreditor Agreement in the capacity as an agent for such Credit
Agreement Refinancing Indebtedness. Each exercise of the refinancing feature
referred to in this Section 3.2 shall result in the Refinancing Loans being
deemed a separate Class of Loans.

 

-60-

 

 

(b)          Each issuance of Credit Agreement Refinancing Indebtedness under
Section 3.2(a) shall be in an aggregate principal amount that is (x) not less
than $25,000,000 and (y) an integral multiple of $10,000,000 in excess thereof.

 

(c)          The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Refinancing Amendment. Each of the parties hereto
hereby agrees that, upon the effectiveness of any Refinancing Amendment, this
Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Credit Agreement Refinancing
Indebtedness incurred pursuant thereto. Any Refinancing Amendment may, without
the consent of any other Lenders, effect such amendments to this Agreement and
the other Credit Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section 3.2. This Section 3.2 shall supersede any provisions in Section
13.1 to the contrary.

 

SECTION 4.          Fees

 

4.1.          Fees. The Borrower agrees to pay the fees to the Administrative
Agent as set forth in the Administrative Agent Fee Letter.

 

SECTION 5.          Payments

 

5.1.          Voluntary Prepayments.

 

(a)          Subject to Section 5.1(b), the Borrower shall have the right to
prepay Loans in whole or in part from time to time on the following terms and
conditions: (a) the Borrower shall give the Administrative Agent at the
Administrative Agent’s Office written notice (or telephonic notice promptly
confirmed in writing) of their intent to make such prepayment, the amount of
such prepayment and (in the case of Eurodollar Loans) the specific Borrowing(s)
pursuant to which made, which notice shall be given by the Borrower no later
than 10:00 a.m. (New York time) one Business Day prior to the date of such
prepayment and shall promptly be transmitted by the Administrative Agent to each
of the Lenders, (b) each partial prepayment of any Borrowing of Loans shall be
in a multiple of $500,000 (or $1,000,000 in the case of Eurodollar Loans) and in
an aggregate principal amount of at least $1,000,000 (or $5,000,000 in the case
of Eurodollar Loans); provided that no partial prepayment of Eurodollar Loans
made pursuant to a single Borrowing shall reduce the outstanding Eurodollar
Loans made pursuant to such Borrowing to an amount less than $1,000,000 and (c)
any prepayment of Eurodollar Loans pursuant to this Section 5.1 on any day other
than the last day of an Interest Period applicable thereto shall be subject to
compliance by the Borrower with the applicable provisions of Section 2.11. Each
prepayment in respect of any Loans pursuant to this Section 5.1 (other than as
otherwise set forth in Section 5.1(c)) shall be (a) applied to the Class or
Classes of Loans as the Borrower may specify (but on a pro rata basis to the
Lenders in such Class) and (b) applied to reduce Initial Loan Repayment Amounts,
Incremental Loan Repayment Amounts, (subject to Section 3.1), Extended Loan
Repayment Amounts and (subject to Section 3.2) Refinancing Loan Repayment
Amounts, as the case may be, in each case, in such order as the Borrower may
specify. Notwithstanding the foregoing, the Borrower may not repay (x) Extended
Loans of any Extension Series unless such prepayment is accompanied by a pro
rata repayment

 

-61-

 

 



of Loans of the Existing Class from which such Extended Loans were converted (or
such Loans of the Existing Class have otherwise been repaid in full) or (y)
Refinancing Loans of any Refinancing Series unless such prepayment is
accompanied by a pro rata repayment of the Class of Loans that such Refinancing
Loans refinanced (if such Class of Loans was not refinanced in full).



 

(b)          In the event that, within one year of the Closing Date, (x) the
Borrower make any prepayment of Initial Loans, Incremental Term Loans, Extended
Loans or Refinancing Loans (including pursuant to Section 5.1(c) or 5.2(b)) in
connection with any Repricing Transaction or (y) effect any amendment,
supplement or modification hereof or hereto resulting in a Repricing
Transaction, the Borrower shall pay to the Administrative Agent, for the ratable
account of the Lenders, without duplication, (I) in the case of clause (x), a
prepayment premium of 1% of the amount of the Loans being prepaid and (II) in
the case of clause (y), a payment equal to 1% of the aggregate amount of the
applicable Loans outstanding immediately prior to such amendment.

 

(c)          

 

(i)          Notwithstanding anything to the contrary in this Agreement, any
Prepaying Borrower Party shall have the right at any time and from time to time
to prepay Loans to the Lenders at a discount to the par value of such Loans
(each, a “Discounted Voluntary Prepayment”) pursuant to the procedures described
in this Section 5.1(c); provided that (A) no Discounted Voluntary Prepayment
shall be made from the proceeds of any loan under the Revolving Credit Agreement
which is not permitted under the terms thereof, (B) any Discounted Voluntary
Prepayment shall be offered to all Lenders on a pro rata basis based on the then
outstanding Loans and (C) no Default or Event of Default has occurred and is
continuing or would result from the Discounted Voluntary Prepayment (and the
Borrower shall provide the Administrative Agent a certificate to that effect).

 

(ii)         To the extent a Prepaying Borrower Party seeks to make a Discounted
Voluntary Prepayment, such Prepaying Borrower Party will provide written notice
to the Administrative Agent substantially in the form of Exhibit H hereto (each,
a “Discounted Prepayment Option Notice”) that such Prepaying Borrower Party
desires to prepay the Loans in an aggregate principal amount specified therein
by the Prepaying Borrower Party (each, a “Proposed Discounted Prepayment
Amount”), in each case at a discount to the par value of such Loans as specified
below. The Proposed Discounted Prepayment Amount of Loans shall not be less than
$15,000,000. The Discounted Prepayment Option Notice shall further specify with
respect to the proposed Discounted Voluntary Prepayment: (A) the Proposed
Discounted Prepayment Amount of Loans, (B) a discount range (which may be a
single percentage) selected by the Prepaying Borrower Party with respect to such
proposed Discounted Voluntary Prepayment (representing the percentage of par of
the principal amount of Loans to be prepaid) (the “Discount Range”), and (C) the
date by which Lenders are required to indicate their election to participate in
such proposed Discounted Voluntary Prepayment which shall be at least five
Business Days following the date of the Discounted Prepayment Option Notice (the
“Acceptance Date”).

 

-62-

 

 

(iii)        Upon receipt of a Discounted Prepayment Option Notice in accordance
with Section 5.1(c)(ii), the Administrative Agent shall promptly notify each
Lender thereof. On or prior to the Acceptance Date, each such Lender may specify
by written notice substantially in the form of Exhibit I hereto (each, a “Lender
Participation Notice”) to the Administrative Agent (A) a minimum price (the
“Acceptable Price”) within the Discount Range (for example, 80% of the par value
of the Loans to be prepaid) and (B) a maximum principal amount (subject to
rounding requirements specified by the Administrative Agent) of Loans with
respect to which such Lender is willing to permit a Discounted Voluntary
Prepayment at the Acceptable Price (“Offered Loans”). Based on the Acceptable
Prices and principal amounts of Loans specified by the Lenders in the applicable
Lender Participation Notice, the Administrative Agent, in consultation with the
Prepaying Borrower Party, shall determine the applicable discount for Loans (the
“Applicable Discount”), which Applicable Discount shall be (A) the percentage
specified by the Prepaying Borrower Party if the Prepaying Borrower Party has
selected a single percentage pursuant to Section 5.1(c)(ii) for the Discounted
Voluntary Prepayment or (B) otherwise, the lowest Acceptable Price at which the
Prepaying Borrower Party can pay the Proposed Discounted Prepayment Amount in
full (determined by adding the principal amounts of Offered Loans commencing
with the Offered Loans with the lowest Acceptable Price); provided, however,
that in the event that such Proposed Discounted Prepayment Amount cannot be
repaid in full at any Acceptable Price, the Applicable Discount shall be the
highest Acceptable Price specified by the Lenders that is within the Discount
Range. The Applicable Discount shall be applicable for all Lenders who have
offered to participate in the Voluntary Discounted Prepayment and have
Qualifying Loans (as defined below). Any Lender with outstanding Loans whose
Lender Participation Notice is not received by the Administrative Agent by the
Acceptance Date shall be deemed to have declined to accept a Discounted
Voluntary Prepayment of any of its Loans at any discount to their par value
within the Applicable Discount.

 

(iv)        The Prepaying Borrower Party shall make a Discounted Voluntary
Prepayment by prepaying those Loans (or the respective portions thereof) offered
by the Lenders (“Qualifying Lenders”) that specify an Acceptable Price that is
equal to or lower than the Applicable Discount (“Qualifying Loans”) at the
Applicable Discount; provided that if the aggregate proceeds required to prepay
all Qualifying Loans (disregarding any interest payable at such time) would
exceed the amount of aggregate proceeds required to prepay the Proposed
Discounted Prepayment Amount, such amounts in each case calculated by applying
the Applicable Discount, the Prepaying Borrower Party shall prepay such
Qualifying Loans ratably among the Qualifying Lenders based on their respective
principal amounts of such Qualifying Loans (subject to rounding requirements
specified by the Administrative Agent). If the aggregate proceeds required to
prepay all Qualifying Loans (disregarding any interest payable at such time)
would be less than the amount of aggregate proceeds required to prepay the
Proposed Discounted Prepayment Amount, such amounts in each case calculated by
applying the Applicable Discount, the Prepaying Borrower Party shall prepay all
Qualifying Loans.

 

(v)         Each Discounted Voluntary Prepayment shall be made within four
Business Days of the Acceptance Date (or such other date as the Administrative
Agent shall reasonably agree, given the time required to calculate the
Applicable Discount and determine the amount and holders of Qualifying Loans),
upon irrevocable notice substantially in the form of Exhibit J hereto (each a
“Discounted Voluntary Prepayment Notice”), delivered to the Administrative

 

-63-

 

 

Agent no later than 11:00 a.m. (New York City time), three Business Days prior
to the date of such Discounted Voluntary Prepayment, which notice shall specify
the date and amount of the Discounted Voluntary Prepayment and the Applicable
Discount determined by the Administrative Agent. Upon receipt of any Discounted
Voluntary Prepayment Notice the Administrative Agent shall promptly notify each
relevant Lender thereof. If any Discounted Voluntary Prepayment Notice is given,
the amount specified in such notice shall be due and payable to the applicable
Lenders, subject to the Applicable Discount on the applicable Loans, on the date
specified therein together with accrued interest (on the par principal amount)
to but not including such date on the amount prepaid.

 

(vi)        To the extent not expressly provided for herein, each Discounted
Voluntary Prepayment shall be consummated pursuant to reasonable procedures
(including as to timing, rounding and calculation of Applicable Discount in
accordance with Section 5.1(c)(iii) above) established by the Administrative
Agent in consultation with the Borrower.

 

(vii)       Prior to the delivery of a Discounted Voluntary Prepayment Notice,
upon written notice to the Administrative Agent, the Prepaying Borrower Party
may withdraw its offer to make a Discounted Voluntary Prepayment pursuant to any
Discounted Prepayment Option Notice.

 

5.2.          Mandatory Prepayments.

 

(a)          Asset Sales. Subject to the provisions of the Intercreditor
Agreement (if it is in full force and effect), within one (1) Business Day of
the date of receipt by any Credit Party or any of its Subsidiaries of the Net
Proceeds in excess of $1,000,000 from any voluntary or involuntary Disposition
by any Credit Party or any of its Subsidiaries of assets (excluding Dispositions
which qualify as Permitted Dispositions under clauses (a), (b), (c), (d), (e),
(f), (i), (j) and (l) of the definition of “Permitted Dispositions”, but
including casualty losses or condemnations in respect thereof), the Borrower
shall prepay the outstanding principal amount of the Loans in an amount equal to
100% of such Net Proceeds (including condemnation awards and payments in lieu
thereof) received by such Person in connection with such Dispositions; provided
that, so long as (A) no Default or Event of Default shall have occurred and is
continuing or would result therefrom, (B) the Borrower shall have given the
Administrative Agent prior written notice of the Borrower’s intention to apply
such monies to the costs of replacement of the properties or assets that are the
subject of such Disposition or the cost of purchase or construction of other
assets useful in the business of Borrower or its Subsidiaries, (C) pending
application thereof, in the case of Net Proceeds resulting from the Disposition
of Term Priority Collateral, the monies are held in a Term Priority Collateral
Account in which the Administrative Agent has a perfected first-priority
security interest, and (D) the Borrower or its Subsidiaries, as applicable,
complete such replacement, purchase, or construction, or enter into a binding
commitment with respect to such replacement, purchase or construction, in each
case within 365 days after the initial receipt of such monies, then the Borrower
shall have the option to apply such monies to the costs of replacement of the
assets that are the subject of such sale or disposition, unless and to the
extent that such 365-day period shall have expired without such replacement,
purchase, or construction being made or completed (or, in the case of
replacements, purchases or construction to which the Borrower and Subsidiaries
have committed within such 365-day period, to the extent that such

 

-64-

 

 

replacement, purchase or constriction shall not have been made or completed
within 180 days from the end of such 365-day period), in which case, any Net
Proceeds not so applied shall be paid to the Administrative Agent and applied to
the prepayment of the Loans; provided, however, that (i) Borrower and its
Subsidiaries shall not have the right to use such Net Proceeds to make such
replacements, purchases, or construction in excess of $10,000,000 in any given
fiscal year and (ii) to the extent the Disposition giving rise to such Net
Proceeds was Collateral, such reinvestment is concurrently added to the
Collateral; provided, further, that, if at the time that any such prepayment
would be required, any Credit Party is required to offer to repurchase or to
prepay any Other Pari Passu Lien Obligations (or any Permitted Refinancing
Indebtedness in respect thereof that is secured by the Collateral on a pari
passu basis with the Obligations) pursuant to the terms of the documentation
governing such Indebtedness with such Net Proceeds (such Other Pari Passu Lien
Obligations (or any Permitted Refinancing Indebtedness in respect thereof)
required to be offered to be so repurchased or prepaid, “Other Applicable
Indebtedness”), then the Borrower may apply such Net Proceeds on a pro rata
basis (determined on the basis of the aggregate outstanding principal amount of
the Loans and Other Applicable Indebtedness outstanding at such time (and in the
case of such Other Applicable Indebtedness, at a prepayment price of no more
than 100% of principal amount); provided that the portion of such Net Proceeds
allocated to the Other Applicable Indebtedness shall not exceed the amount of
such Net Proceeds required to be allocated to the Other Applicable Indebtedness
pursuant to the terms thereof, and the remaining amount, if any, of such Net
Proceeds shall be allocated to the Loans in accordance with the terms hereof) to
the prepayment of the Loans and to the repurchase or prepayment of Other
Applicable Indebtedness, and the amount of prepayment of the Loans that would
have otherwise been required pursuant to this Section 5.2(a) shall be reduced by
the amount of such Other Applicable Indebtedness so repaid with such Net
Proceeds and to the extent the holders of Other Applicable Indebtedness decline
to have such Other Applicable Indebtedness repurchased or prepaid, the declined
amount shall promptly (and in any event within ten (10) Business Days after the
date of such rejection) be applied to prepay the Loans in accordance with the
terms hereof.

 

Nothing contained in this Section 5.2(a) shall permit any Credit Party or any of
its Subsidiaries to sell or otherwise dispose of any assets other than in
accordance with Section 10.4.

 

(b)          Debt Issuance. Subject to the provisions of the Intercreditor
Agreement (if it is in full force and effect), not later than one (1) Business
Day following the receipt of any Net Proceeds of any Debt Issuance by the
Borrower or any of its Subsidiaries (or, in the case of a Debt Issuance
comprised of Credit Agreement Refinancing Indebtedness, on the day of receipt of
the Net Proceeds thereof), the Borrower shall make prepayments of Loans in an
aggregate amount equal to 100% of such Net Proceeds.

 

(c)          [Reserved].

 

(d)          Excess Cash Flow. No later than five (5) Business Days after each
date on which the financial statements referred to in Section 9.1(a) for any
fiscal year ending on or after December 31, 2012 are required to be delivered
(without giving effect to any grace period), the Borrower shall make prepayments
of Loans in an aggregate amount equal to (A) the Applicable ECF Percentage of
Excess Cash Flow for the Excess Cash Flow Period ended on the last day of

 

-65-

 

 

the period covered by such financial statements minus (B) an amount equal to the
principal amount of (x) any voluntary prepayments of Loans pursuant to Section
5.1(a) and (y) to the extent not already reducing Excess Cash Flow during such
Excess Cash Flow Period, any prepayments of loans under the Revolving Credit
Agreement to the extent accompanied by simultaneous and equivalent commitment
reduction thereunder, in the case of each of clauses (x) and (y) during such
Excess Cash Flow Period, other than in each case prepayments of Loans funded
with the proceeds of Indebtedness.

 

(e)          Extraordinary Receipts. Subject to the Intercreditor Agreement (if
it is in full force and effect), within one (1) Business Day of the date of
receipt by any Credit Party or any of its Subsidiaries of any Extraordinary
Receipts, the Borrower shall prepay the outstanding principal amount of the
Loans in an amount equal to 100% of the Net Proceeds of such Extraordinary
Receipts.

 

(f)          Application of Mandatory Prepayments. Subject to Section 5.2(h),
each prepayment of Loans required by Section 5.2(a), (b), (d) or (e) shall be
allocated pro rata among the Initial Loans, the Incremental Loans, the Extended
Loans and the Refinancing Loans (and allocated to the Lenders of such Loans on a
pro rata basis) based on the applicable remaining Repayment Amounts due
thereunder (provided that (i) any prepayment of Loans with the Net Proceeds of
Credit Agreement Refinancing Indebtedness shall be applied solely to each
applicable Class of Refinanced Debt, and (ii) any Class of Incremental Loans may
specify that one or more other Classes of Loans and Incremental Loans may be
prepaid prior to such Class of Incremental Loans), and shall be applied within
each Class of Loans to the scheduled installments of unpaid Repayment Amounts
due in respect of such Loans, to the payments due under Section 2.14 on the
applicable Repayment Dates and the final repayment on the applicable Maturity
Date, in each case as directed by the Borrower; provided that (i) if permitted
by the applicable Extension Amendment, if any Class of Extended Loans has been
established hereunder, the Borrower may, in its sole discretion, allocate any
prepayment that would otherwise be paid to the Lenders of such Extended Loans to
the Loans of the Existing Class, if any, from which such Extended Loans were
converted and (ii) if permitted by the applicable Refinancing Amendment, if any
Class of Refinancing Loans have been established hereunder, the Borrower may
allocate such prepayments in its sole discretion to the Loans of the Class of
Loans, if any, that such Refinancing Loans partially refinanced. With respect to
each such prepayment, the Borrower will, not later than the date on which such
prepayments are required to be made, give the Administrative Agent written
notice which shall include a calculation of the amount of such prepayment to be
applied to each Class of Loans requesting that the Administrative Agent provide
notice of such prepayment to each Initial Lender, Incremental Lender, Extending
Lender or Refinancing Lender, as applicable.

 

(g)          Exceptions for Foreign Subsidiaries. Notwithstanding anything to
the contrary contained in this Section 5.2, (i) to the extent that any of or all
the Net Proceeds of any Asset Sale or Extraordinary Receipts by a Foreign
Subsidiary (“Foreign Disposition”) or Excess Cash Flow attributable to Foreign
Subsidiaries are prohibited or delayed by applicable local law from being
repatriated to the United States, the portion of such Net Proceeds or Excess
Cash Flow so affected will not be required to be applied to repay Loans at the
times provided in this Section 5.2 but may be retained by the applicable Foreign
Subsidiary so long, but only so long,

 

-66-

 

 

as the applicable local law will not permit repatriation to the United States
(the Borrower hereby agrees to cause the applicable Foreign Subsidiary to
promptly take all actions required by the applicable local law to permit such
repatriation), and once such repatriation of any of such affected Net Proceeds
or Excess Cash Flow is permitted under the applicable local law, such
repatriation will be immediately effected and such repatriated Net Proceeds or
Excess Cash Flow will be promptly (and in any event not later than two Business
Days after such repatriation) applied (net of additional taxes payable or
reserved against as a result thereof) to the repayment of the Loans pursuant to
this Section 5.2 and (ii) to the extent that the Borrower has determined in good
faith that repatriation of any of or all the Net Proceeds of any Foreign
Disposition or a Foreign Subsidiary’s Excess Cash Flow would have adverse tax
cost consequences with respect to such Net Proceeds or Excess Cash Flow
(including, without limitation, creating a tax obligation or requiring the use
of net operating losses or similar tax credits to reduce such tax obligation),
such Net Proceeds or Excess Cash Flow so affected may be retained by the
applicable Foreign Subsidiary; provided that, in the case of this clause (ii),
on or before the date on which any such Net Proceeds so retained would otherwise
have been required to be applied to reinvestments or prepayments pursuant to
Section 5.2(a) or any such Excess Cash Flow would have been required to be
applied to prepayments pursuant to Section 5.2(d), the Borrower may, at its
option, apply an amount equal to such Net Proceeds or Excess Cash Flow to such
reinvestments or prepayments, as applicable, as if such Net Proceeds or Excess
Cash Flow had been received by the Borrower rather than such Foreign Subsidiary,
less the amount of additional taxes that would have been payable or reserved
against (or, if applicable, the net operating losses that would have been
applied) if such Net Proceeds or Excess Cash Flow had been repatriated (or, if
less, the Net Proceeds or Excess Cash Flow that would be calculated if received
by such Foreign Subsidiary).

 

(h)          Rejection Right. the Borrower shall notify the Administrative Agent
in writing of any prepayment of Loans required to be made pursuant to Sections
5.2(a), (b) (other than in the case of a prepayment arising from a Debt Issuance
consisting of Credit Agreement Refinancing Indebtedness) or (e) at least three
(3) Business Days prior to the date of such prepayment. Each such notice shall
specify the date of such prepayment and provide a reasonably detailed
calculation of the amount of such prepayment. The Administrative Agent will
promptly notify each Lender holding Loans of the contents of the Borrower’s
prepayment notice and of such Lender’s pro rata share of the prepayment. Each
Lender may reject all (but not less than all) of its pro rata share of any
mandatory prepayment (such declined amounts, the “Declined Proceeds”) of Loans
required to be made pursuant to Sections 5.2(a), (b) (other than in the case of
a prepayment arising from a Debt Issuance consisting of Credit Agreement
Refinancing Indebtedness) or (e) by providing written notice (each, a “Rejection
Notice”) to the Administrative Agent and the Borrower no later than 5:00 p.m.
(New York time) one Business Day after the date of such Lender’s receipt of
notice from the Administrative Agent regarding such prepayment. If a Lender
fails to deliver a Rejection Notice to the Administrative Agent within the time
frame specified above or such Rejection Notice fails to specify the principal
amount of the Loans to be rejected, any such failure will be deemed an
acceptance of the total amount of such mandatory prepayment of Loans. Any
Declined Proceeds remaining thereafter shall be retained by the Borrower.

 

(i)          [Reserved.]

 

-67-

 

 

(j)          Payments. Amounts to be applied pursuant to Sections 5.1 and 5.2 to
the prepayment of Loans shall be applied, as applicable, first to reduce
outstanding ABR Loans. Any amounts remaining after each such application shall
be applied to prepay Eurodollar Loans. Notwithstanding the foregoing, if the
amount of any prepayment of Loans required under Sections 5.1 and 5.2 shall be
in excess of the amount of the ABR Loans at the time outstanding (an “Excess
Amount”), only the portion of the amount of such prepayment as is equal to the
amount of such outstanding ABR Loans shall be immediately prepaid and, at the
election of the Borrower, such Excess Amount shall be either (A) deposited in an
escrow account on terms satisfactory to the Collateral Agent and applied to the
prepayment of Eurodollar Loans on the last day of the then next-expiring
Interest Period for Eurodollar Loans; provided that (i) interest in respect of
such Excess Amount shall continue to accrue thereon at the rate provided
hereunder for the Loans which such Excess Amount is intended to repay until such
Excess Amount shall have been used in full to repay such Loans and (ii) at any
time while a Default has occurred and is continuing, the Collateral Agent may,
and upon written direction from the Required Lenders shall, apply any or all
proceeds then on deposit to the payment of such Loans in an amount equal to such
Excess Amount or (B) prepaid immediately, together with any amounts owing to the
Lenders under Section 2.11.

 

5.3.          Payments Generally.

 

(a)          Except as otherwise specifically provided herein, all payments
under this Agreement shall be made by the Borrower, without set-off,
counterclaim or deduction of any kind, to the Administrative Agent for the
ratable account of the Lenders entitled thereto or the Administrative Agent, as
the case may be, not later than 12:00 Noon (New York time) on the date when due
and shall be made in Dollars in immediately available funds at the
Administrative Agent’s Office, it being understood that written or facsimile
notice by the Borrower to the Administrative Agent to make a payment from the
funds in the Borrower’s account at the Administrative Agent’s Office shall
constitute the making of such payment to the extent of such funds held in such
account. The Administrative Agent will thereafter cause to be distributed on the
same day (if payment was actually received by the Administrative Agent prior to
2:00 p.m. (New York time) on such day) like funds relating to the payment of
principal or interest or Fees ratably to the Lenders entitled thereto.

 

(b)          Any payments under this Agreement that are made later than
2:00 p.m. (New York time) shall be deemed to have been made on the next
succeeding Business Day. Whenever any payment to be made hereunder shall be
stated to be due on a day that is not a Business Day, the due date thereof shall
be extended to the next succeeding Business Day and, with respect to payments of
principal, interest shall be payable during such extension at the applicable
rate in effect immediately prior to such extension.

 

(c)          (x) Any proceeds of the sale, transfer or other disposition of
Collateral outside of the ordinary course of business received by the
Administrative Agent after an Event of Default has occurred and is continuing or
(y) any other proceeds of Collateral received by the Administrative Agent after
an Event of Default specified in Section 11.1(d) or (e) or acceleration of the
Obligations under this Agreement pursuant to Section 11 has occurred and is
continuing shall in the case of either (x) or (y) be applied as set forth in
Section 11.2.

 

-68-

 

 

(d)          Other than as expressly provided elsewhere herein, if any Lender
shall obtain payment in respect of any principal or interest on account of the
Loans made by it any payment (whether voluntary, involuntary, through the
exercise of any right of setoff, or otherwise) in excess of its ratable share
(or other share contemplated hereunder) thereof, such Lender shall immediately
(a) notify the Administrative Agent of such fact, and (b) purchase from the
other Lenders such participations in the Loans made by them as shall be
necessary to cause such purchasing Lender to share the excess payment in respect
of any principal or interest on such Loans or such participations, as the case
may be, pro rata with each of them; provided that if all or any portion of such
excess payment is thereafter recovered from the purchasing Lender under any of
the circumstances described in Section 13.8 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of (i)
the amount of such paying Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered,
without further interest thereon. For avoidance of doubt, the provisions of this
paragraph shall not be construed to apply to (A) any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement
as in effect from time to time or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant permitted hereunder. The Borrower agrees
that any Lender so purchasing a participation from another Lender may, to the
fullest extent permitted by applicable Law, exercise all its rights of payment
(including the right of setoff, but subject to Section 13.8) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this clause (d) and will in each case notify
the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this clause (d) shall from and after such
purchase have the right to give all notices, requests, demands, directions and
other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

 

(e)          Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower have made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower have not in fact made such payment, then each of the Lenders, severally
(and not jointly) agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

-69-

 

 

5.4.          Net Payments.

 

(a)          Unless required by a Requirement of Tax Law (as determined in good
faith by the Administrative Agent or other applicable withholding agent), all
payments made by or on behalf of the Borrower or any other Credit Party under
this Agreement or any other Credit Document shall be made free and clear of, and
without deduction or withholding for or on account of, any Taxes. In the event
that an applicable withholding agent is required to deduct or withhold any
Indemnified Taxes from or in respect of any payment hereunder or under any other
Credit Document (as determined in good faith by the applicable withholding
agent), then:

 

(i)          the applicable withholding agent shall deduct or withhold the full
amount required to be so withheld or deducted;

 

(ii)         the applicable withholding agent shall timely pay such withheld or
deducted amounts directly to the relevant Governmental Authority in accordance
with the applicable Requirement of Tax Law;

 

(iii)        if a Credit Party is the applicable withholding agent, such Credit
Party will promptly forward to the Administrative Agent an official receipt or
other documentation reasonably satisfactory to the Administrative Agent
evidencing such payment to such Governmental Authority; and

 

(iv)        the relevant Credit Party will pay to the Administrative Agent for
the account of each affected Lender such additional amount or amounts as are
necessary to ensure that the net amount actually received by each such Lender
will equal the full amount such Lender would have received had no such
withholding or deduction been required.

 

(b)          The Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Requirements of Tax Law,
other than any Other Taxes that are Other Connection Taxes arising as a result
of a Lender’s voluntary assignment or transfer of, or participation in, such
Lender’s right’s or obligations hereunder (“Other Connection Assignment Taxes”).

 

(c)          The Borrower shall indemnify the Administrative Agent and each
Lender, within 20 days after demand therefor, for the full amount of any
Indemnified Taxes (including any Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 5.4) and Other Taxes paid or
payable by the Administrative Agent or such Lender, as the case may be, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such any Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

 

(d)          (1) Any Lender that is entitled to an exemption from, or reduction
of, any applicable withholding tax with respect to any payments under any Credit
Document shall deliver to the Borrower and the Administrative Agent, at any time
or times reasonably requested by

 

-70-

 

 

the Borrower or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Borrower or the Administrative Agent
as will permit such payments to be made without, or at a reduced rate of,
withholding. In addition, any Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by law
or reasonably requested by the Borrower or the Administrative Agent as will
enable the Borrower or the Administrative Agent to determine whether or not such
Lender is subject to source withholding or backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth below in the following
subparagraph (2) of this Section 5.4(d)) shall not be required if in the
Lender’s judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender. Upon the reasonable
request of the Borrower or the Administrative Agent, any Lender shall update any
form or certification previously delivered pursuant to this Section 5.4(d). If
any form or certification previously delivered pursuant to this Section 5.4(d)
expires or becomes obsolete or inaccurate in any respect with respect to a
Lender, such Lender shall promptly (and in any event within 10 days after such
expiration, obsolescence or inaccuracy) notify the Borrower and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally able to do so.

 

(2)         Without limiting the generality of the foregoing, each Non-U.S.
Lender shall, to the extent it is legally able to do so:

 

(i)          prior to the date on which a Lender becomes a Lender under this
Agreement, deliver to the Borrower and the Administrative Agent two copies of
either (x) in the case of Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest,” Internal Revenue Service Form W-8BEN or any
applicable successor form (together with a certificate substantially in the form
of Exhibit F-1, F-2, F-3 or F-4, as applicable, representing that such Non-U.S.
Lender is not a bank for purposes of Section 881(c) of the Code, is not a
10-percent shareholder (within the meaning of Section 871(h)(3)(B) of the Code)
of the Borrower, is not a controlled foreign corporation related to the Borrower
(within the meaning of Section 864(d)(4) of the Code) and that no interest
payments in connection with the Credit Documents are effectively connected with
such Non-U.S. Lender’s conduct of a U.S. trade or business (a “U.S. Tax
Certificate”)), (y) Internal Revenue Service Form W-8BEN or Form W-8ECI or any
applicable successor form, in each case properly completed and duly executed by
such Non-U.S. Lender claiming complete exemption from, or reduced rate of, U.S.
federal withholding tax on payments by the Borrower under any Credit Document or
(z) in the case of a Non-U.S. Lender that is not the beneficial owner (for
example, where the Non-U.S. Lender is a partnership or participating Lender
granting a typical participation), Internal Revenue Service Form W-8IMY,
accompanied by a Form W-8ECI, W-8BEN, a U.S. Tax Certificate, Form W-9 and/or
other certification documents from each beneficial owner, as applicable;
provided that, if the Non-U.S. Lender is a partnership (and not a participating
Lender) and one or more beneficial owners of such Non-U.S. Lender are claiming
the portfolio interest ex-

 

-71-

 

 

 

emption, such Non-U.S. Lender may provide a U.S. Tax Certificate on behalf of
such beneficial owner(s); and

 

(ii)         deliver to the Borrower and the Administrative Agent two further
copies of any such form or certification (or any applicable successor form) on
or before the date that any such form or certification expires or becomes
obsolete, and after the occurrence of any event requiring a change in the most
recent form previously delivered by it to the Borrower and the Administrative
Agent.

 

(e)          Each Lender that is a U.S. person within the meaning of Section
7701(a)(30) of the Code shall deliver to the Borrower and the Administrative
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter as prescribed by applicable law, on
or before the date that any such form or certification expires or becomes
obsolete, and after the occurrence of any event involving the Lender requiring a
change in the most recent form previously delivered by it or upon the request of
the Borrower or the Administrative Agent) two duly executed and properly
completed copies of Internal Revenue Service Form W-9 or any applicable
successor form certifying that it is not subject to backup withholding.

 

(f)          If a payment made to a Lender under any Credit Document would be
subject to U.S. federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Administrative Agent and the Borrower, at the time
or times prescribed by law and at such time or times reasonably requested by the
Administrative Agent or the Borrower, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Administrative
Agent or the Borrower as may be necessary for the Administrative Agent and the
Borrower to comply with their respective obligations (including any applicable
reporting requirements) under FATCA and to determine whether such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment, if any.

 

(g)          If the Borrower determines in good faith that a reasonable basis
exists for contesting any Indemnified Taxes for which indemnification has been
made hereunder, the relevant Lender or the Administrative Agent, as applicable,
shall use reasonable efforts to cooperate with the Borrower in challenging such
taxes at the Borrower’s expense if so requested by the Borrower in writing;
provided that nothing in this Section 5.4(g) shall obligate the Administrative
Agent or any Lender to take any action that, in its reasonable judgment, would
be materially disadvantageous to such person. If any Lender or the
Administrative Agent, as applicable, receives a refund of an Indemnified Tax for
which a payment has been made by the Borrower pursuant to this Agreement, which
refund in the sole good faith judgment of such Lender or Administrative Agent,
as the case may be, is attributable to such payment made by the Borrower, then
the Lender or the Administrative Agent, as the case may be, shall reimburse the
Borrower for such amount (without interest other than any interest received by
the Governmental Authority with respect to such refund) as the Lender or
Administrative Agent, as the case may be, determines to be the proportion of the
refund as will leave it, after such reimbursement, in no better or

 

-72-

 

 

worse net after-tax position than it would have been in if the Indemnified Taxes
giving rise to such refund had not been imposed in the first instance; provided
that the Borrower, upon the request of the Administrative Agent or such Lender,
agree to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
Neither a Lender nor the Administrative Agent shall be obliged to disclose any
information regarding its tax affairs or computations to the Borrower in
connection with this paragraph (g) or any other provision of this Section 5.4.

 

(h)          The agreements of any Credit Party in this Section 5.4 shall
survive the termination of the Credit Documents and the payment of the Loans and
all other amounts payable hereunder.

 

5.5.          Computations of Interest and Fees.

 

(a)          Interest on Eurodollar Loans and, except as provided in the next
succeeding sentence, ABR Loans shall be calculated on the basis of a 360-day
year for the actual days elapsed. Interest on ABR Loans in respect of which the
rate of interest is calculated on the basis of the Prime Rate and interest on
overdue interest shall be calculated on the basis of a 365- (or 366-, as the
case may be) day year for the actual days elapsed.

 

(b)          Fees shall be calculated on the basis of a 360-day year for the
actual days elapsed.

 

5.6.          Limit on Rate of Interest.

 

(a)          No Payment Shall Exceed Lawful Rate. Notwithstanding any other term
of this Agreement, the Borrower shall not be obliged to pay any interest or
other amounts under or in connection with this Agreement in excess of the amount
or rate permitted under or consistent with any applicable law, rule or
regulation.

 

(b)          Payment at Highest Lawful Rate. If the Borrower is not obliged to
make a payment which they would otherwise be required to make, as a result of
Section 5.6(a), the Borrower shall make such payment to the maximum extent
permitted by or consistent with applicable laws, rules and regulations.

 

(c)          Adjustment if Any Payment Exceeds Lawful Rate. If any provision of
this Agreement or any of the other Credit Documents would obligate the Borrower
to make any payment of interest or other amount payable to any Lender in an
amount or calculated at a rate which would be prohibited by any applicable law,
rule or regulation, then notwithstanding such provision, such amount or rate
shall be deemed to have been adjusted with retroactive effect to the maximum
amount or rate of interest, as the case may be, as would not be so prohibited by
law, such adjustment to be effected, to the extent necessary, as follows:

 

(i)          firstly, by reducing the amount or rate of interest required to be
paid by the Borrower to the affected Lender under Section 2.8; and

 

-73-

 

 

(ii)         thereafter, by reducing any fees, commissions, premiums and other
amounts required to be paid by the Borrower to the affected Lender.

 

Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if any Lender shall have received from the Borrower an
amount in excess of the maximum permitted by any applicable law, rule or
regulation, then the Borrower shall be entitled, by notice in writing to the
Administrative Agent to obtain reimbursement from that Lender in an amount equal
to such excess, and pending such reimbursement, such amount shall be deemed to
be an amount payable by that Lender to the Borrower. Any amount or rate of
interest referred to in this Section 5.6(c) shall be determined in accordance
with generally accepted actuarial practices and principles as an effective
annual rate of interest over the term that any Loan remains outstanding.

 

SECTION 6.          Conditions Precedent to Initial Borrowing

 

The Borrowing of Initial Loans under this Agreement is subject to the
satisfaction of the following conditions precedent:

 

6.1.          Credit Documents. All legal matters incident to this Agreement,
the extension of the Loans hereunder and the other Credit Documents shall be
satisfactory to the Administrative Agent and there shall have been delivered to
the Administrative Agent (and if applicable, the Collateral Agent) an executed
counterpart of each of the Credit Documents by each Credit Party.

 

6.2.          Collateral. All certificates, agreements, documents and
instruments, including UCC or other applicable personal property security
financing statements required or reasonably requested by the Administrative
Agent or the Collateral Agent to be delivered, executed, filed, registered or
recorded to create the Liens intended to be created by the Security Agreement
and perfect such Liens to the extent required by, and with the priority required
by, the Security Agreement shall have been executed, filed, registered or
recorded or delivered to the Collateral Agent for filing, registration or
recording.

 

6.3.          Real Property Collateral. Each of the Mortgages relating to the
Real Property constituting the Real Property Collateral shall have been duly
executed by the parties thereto and delivered to the Collateral Agent and shall
be in full force and effect, (ii) title searches shall indicate that the subject
Real Property Collateral is not subject to any Lien other than those permitted
under Section 10.2 hereto or the Collateral Agent has received evidence
reasonably satisfactory to it that any such existing Lien will be released on
the Closing Date, (iii) each of such Security Documents shall have been filed
and recorded in the appropriate recording office in the jurisdiction in which
the Real Property Collateral is located or shall have been delivered to the
Collateral Agent or a nationally recognized title insurance company in a proper
form for filing, recordation or registration in form and substance acceptable to
the Collateral Agent as a first priority lien on such Real Property Collateral
(subject only to any Lien permitted by Section 10.2) and, upon filing or
recordation, as applicable, in connection therewith where filed or recorded, as
applicable, the Collateral Agent shall have received evidence reasonably
satisfactory to it of each such filing or recordation and (iv) the Collateral
Agent shall have re-

 

-74-

 

 

ceived such other documents, including a policy or policies of title insurance
issued by a nationally recognized title insurance company, together with such
endorsements, coinsurance and reinsurance as may be reasonably requested by the
Collateral Agent and the Lenders, insuring the Mortgages as valid first priority
liens on the Real Property Collateral, free of Liens other than those permitted
under Section 10.2, together with such surveys, abstracts, appraisals and legal
opinions required to be furnished pursuant to the terms of the Mortgages or as
reasonably requested by the Collateral Agent or the Lenders.

 

6.4.          [Reserved]

 

6.5.          Legal Opinions. The Administrative Agent shall have received the
executed legal opinions of the states of Delaware, Arkansas, California, Texas
and Wisconsin in form and substance reasonably satisfactory to the
Administrative Agent. The Borrower, the other Credit Parties and the
Administrative Agent hereby instruct such counsel to deliver such legal
opinions.

 

6.6.          No Default. After giving effect to the Borrowings on the Closing
Date and the other transactions contemplated hereby, no Default or Event of
Default shall have occurred and is continuing.

 

6.7.          No Material Adverse Effect. Since December 31, 2011, no event or
circumstance shall have occurred or be existing that has resulted in, or would
reasonably be expected to result in, a Material Adverse Effect.

 

6.8.          Intercreditor Agreement; Revolving Credit Agreement. Each of the
Revolving Credit Agreement and the Intercreditor Agreement shall have been
executed and delivered by all parties thereto and in each case shall be
effective in accordance with its terms.

 

6.9.          Issuance of Convertible Notes. The Administrative Agent shall have
received evidence reasonably satisfactory to it that the Permitted Convertible
Notes shall have been issued prior to or substantially contemporaneously with,
and with the proceeds of, such Borrowing under this Agreement.

 

6.10.         The Acquisition. The Closing Date Acquisition shall have been
consummated, or substantially simultaneously with the making of the Loans
hereunder shall be consummated, in accordance with the Closing Date Acquisition
Agreement (without waiver, amendment, supplement or other modification in a
manner material and adverse to the Lenders or the Joint Lead Arrangers).

 

6.11.         Payoff of Indebtedness. All Indebtedness (other than Indebtedness
permitted under Section 10.1) of Walker Group Holdings LLC and its Subsidiaries
shall have been (or substantially simultaneously with the consummation of the
Closing Date Acquisition, shall be) paid in full, all commitments (if any) in
respect thereof terminated and all guarantees (if any) thereof and Liens (if
any) in respect thereof discharged and released.

 

-75-

 

 

6.12.         Corporate Documents. The Administrative Agent shall have received:

 

(a)          a certificate of the secretary or assistant secretary of each
Credit Party dated the Closing Date, certifying (A) that attached thereto is a
true and complete copy of each Organizational Document of such Credit Party
certified (to the extent applicable) as of a recent date by the Secretary of
State of the state of its organization, (B) that attached thereto is a true and
complete copy of resolutions duly adopted by the Board of Directors of such
Credit Party authorizing the execution, delivery and performance of the Credit
Documents to which such Person is a party and, in the case of the Borrower, the
borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect and (C) as to the
incumbency and specimen signature of each officer executing any Credit Document
or any other document delivered in connection herewith on behalf of such Credit
Party (together with a certificate of another officer as to the incumbency and
specimen signature of the secretary or assistant secretary executing the
certificate in this clause (a));

 

(b)          a certificate as to the good standing of each Credit Party (in
so-called “long-form” if available) as of a recent date, from such Secretary of
State (or other applicable Governmental Authority); and

 

(c)          such other documents as the Lenders or the Administrative Agent may
reasonably request.

 

6.13.         Officers’ Certificate. The Administrative Agent shall have
received a certificate, dated the Closing Date and signed by the chief executive
officer and the chief financial officer of the Borrower, confirming the accuracy
of the conditions set forth in Sections 6.6, 6.7, 6.10, 6.11 and 6.15 and its
compliance with each other condition precedent set forth in this Section 6.

 

6.14.         Fees. The Administrative Agent shall have received the fees set
forth in the Administrative Agent Fee Letter and all expenses (including the
reasonable fees, disbursements and other charges of counsel) for which invoices
have been presented on or prior to the Closing Date shall have been paid.

 

6.15.         Representations and Warranties. On the Closing Date the
representations and warranties made by the Borrower and each other Credit Party
shall be true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects).

 

6.16.         Solvency. The Administrative Agent shall have received a solvency
certificate in the form of Exhibit G, dated as of the Closing Date and signed by
the chief financial officer of the Borrower.

 

6.17.         Lien Searches. The Administrative Agent shall have received the
results of a recent lien search report in such jurisdictions as may be
reasonably requested by the Administrative Agent and such reports shall reflect
no Liens other than Liens permitted by Section 10.2.

 

-76-

 

 

6.18.         Insurance Certificates. The Administrative Agent shall have
received certificates of insurance with respect to the insurance policies of the
Credit Parties, in each case, meeting the requirements of Section 9.6.

 

6.19.         PATRIOT Act. The Lenders and the Administrative Agent shall have
timely received the information required under Section 13.18.

 

6.20.         Notice of Borrowing. Prior to the making of the Loans, the
Administrative Agent shall have received a Notice of Borrowing/Continuation
(whether in writing or by telephone) meeting the requirements of Section 2.3.

 

6.21.         No Legal Bar. No order, judgment or decree of any Governmental
Authority shall purport to restrain any Lender from making any Loans to be made
by it. No injunction or other restraining order shall have been issued or shall
be pending or noticed with respect to any action, suit or proceeding seeking to
enjoin or otherwise prevent the consummation of, or to recover any damages or
obtain relief as a result of, the transactions contemplated by this Agreement or
the making of Loans hereunder.

 

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by each Credit Party to each of the Lenders that all
the applicable conditions specified above exist as of that time.

 

SECTION 7.          [RESERVED]

 

SECTION 8.          Representations, Warranties and Agreements

 

In order to induce the Lenders to enter into this Agreement and to make the
Loans as provided for herein, the Borrower makes the following representations
and warranties to, and agreements with, the Lenders, all of which shall survive
the execution and delivery of this Agreement and the making of the Loans:

 

8.1.          Due Organization and Qualification; Subsidiaries.

 

(a)   Each Credit Party (i) is duly organized and existing and in good standing
under the laws of the jurisdiction of its organization, (ii) is qualified to do
business in any state where the failure to be so qualified could reasonably be
expected to result in a Material Adverse Effect, and (iii) has all requisite
power and authority to own and operate its properties, to carry on its business
as now conducted and as proposed to be conducted, to enter into the Credit
Documents to which it is a party and to carry out the transactions contemplated
thereby.

 

(b)   Set forth on Schedule 8.1(b) is a complete and accurate description of the
authorized Equity Interests of the Borrower, by class, and a description of the
number of shares of each such class that are issued and outstanding, in each
case as of the Closing Date. Other than as described on Schedule 8.1(b), as of
the Closing Date, there are no subscriptions, options, warrants, or calls
relating to any shares of the Borrower’s Equity Interests, including any right
of conversion or exchange under any outstanding security or other instru-

 

-77-

 

 

ment. Other than as provided in the Permitted Convertible Notes Documents, the
Borrower is not subject to any obligation (contingent or otherwise) to
repurchase or otherwise acquire or retire any shares of its Equity Interests or
any security convertible into or exchangeable for any of its Equity Interests.

 

(c)   Set forth on Schedule 8.1(c) is a complete and accurate list of the Credit
Parties’ direct and indirect Subsidiaries as of the Closing Date, showing: (i)
the number of shares of each class of common and preferred Equity Interests
authorized for each of such Subsidiaries, and (ii) the number and the percentage
of the outstanding shares of each such class owned directly or indirectly by the
Borrower. All of the outstanding Equity Interests of each such Subsidiary has
been validly issued and, in the case of each Subsidiary that is a corporation,
is fully paid and non-assessable.

 

(d)   Except as set forth on Schedule 8.1(c), as of the Closing Date, there are
no subscriptions, options, warrants, or calls relating to any shares of
Borrower’s Subsidiaries’ Equity Interests, including any right of conversion or
exchange under any outstanding security or other instrument. Neither the
Borrower nor any of its Subsidiaries are subject to any obligation (contingent
or otherwise) to repurchase or otherwise acquire or retire any shares of
Borrower’s Subsidiaries’ Equity Interests or any security convertible into or
exchangeable for any such Equity Interests.

 

8.2.          Due Authorization; No Conflict.

 

(a)   As to each Credit Party, the execution, delivery, and performance by such
Credit Party of the Credit Documents to which it is a party have been duly
authorized by all necessary action on the part of such Credit Party.

 

(b)   As to each Credit Party, the execution, delivery, and performance by such
Credit Party of the Credit Documents to which it is a party do not and will not
(i) violate any material provision of federal, state, or local law or regulation
applicable to any Credit Party or its Subsidiaries, the Organizational Documents
of any Credit Party or its Subsidiaries, or any order, judgment, or decree of
any court or other Governmental Authority binding on any Credit Party or its
Subsidiaries, (ii) conflict with, result in a breach of, or constitute (with due
notice or lapse of time or both) a default under any Material Contract of any
Credit Party or its Subsidiaries except to the extent that any such conflict,
breach or default could not individually or in the aggregate reasonably be
expected to have a Material Adverse Effect, (iii) result in or require the
creation or imposition of any Lien of any nature whatsoever upon any assets of
any Credit Party, other than Permitted Liens, or (iv) require any approval of
any Credit Party’s interest holders or any approval or consent of any Person
under any Material Contract of any Credit Party, other than consents or
approvals that have been obtained and that are still in force and effect and
except, in the case of Material Contracts, for consents or approvals, the
failure to obtain could not individually or in the aggregate reasonably be
expected to cause a Material Adverse Effect.

 

-78-

 

 

8.3.          Governmental Consent.

 

As of the Closing Date, the execution, delivery, and performance by each Credit
Party of the Credit Documents to which such Credit Party is a party and the
consummation of the transactions contemplated by the Credit Documents do not and
will not require any registration with, consent, or approval of, or notice to,
or other action with or by, any Governmental Authority, other than
(a) registrations, consents, approvals, notices, or other actions that have been
obtained and that are still in force and effect, and (b) filings and recordings
with respect to the Collateral to be made, or otherwise delivered to
Administrative Agent for filing or recordation.

 

8.4.          Binding Obligations; Perfected Liens.

 

(a)   Each Credit Document has been duly executed and delivered by each Credit
Party that is a party thereto and is the legally valid and binding obligation of
such Credit Party, enforceable against such Credit Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, fraudulent transfer, fraudulent conveyance,
reorganization, moratorium, or similar laws relating to or limiting creditors’
rights generally (regardless of whether such enforceability is considered in a
proceeding at law or in equity).

 

(b)   Collateral Agent’s Liens are validly created, perfected and first priority
Liens, subject in respect of its first priority position only to Permitted Liens
which are either permitted purchase money Liens, the interests of lessors under
Capital Leases or Liens for taxes on real property that are not yet due and
payable or Liens securing the Revolving Loan Indebtedness on the ABL Priority
Collateral.

 

8.5.          Title to Assets; No Encumbrances Margin Regulations. Each of the
Credit Parties and its Domestic Subsidiaries has (a) good, sufficient and legal
title to (in the case of fee interests in Real Property), (b) valid leasehold
interests in (in the case of leasehold interests in real or personal property),
and (c) good and marketable title to (in the case of all other personal
property), all of their respective assets reflected in their most recent
financial statements delivered pursuant to Section 9.1, in each case except for
assets disposed of since the date of such financial statements in the ordinary
course of business and to the extent permitted hereby and except, with respect
to any Real Property, for easements, rights of way, covenants, conditions,
zoning restrictions and minor defects in title that do not interfere with the
ability of the Credit Parties, taken as a whole, to conduct their business as
currently conducted. All of such assets are free and clear of Liens except for
Permitted Liens.

 

8.6.          Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims.

 

(a)   As of the Closing Date, the name of (within the meaning of Section 9-503
of the Code) and jurisdiction of organization of each Credit Party and each of
its Subsidiaries is set forth on Schedule 8.6(a).

 

(b)   As of the Closing Date, the chief executive office of each Credit Party
and each of its Subsidiaries is located at the address indicated on Schedule
8.6(b).

 

-79-

 

 

(c)   As of the Closing Date, each Credit Party’s tax identification numbers and
organizational identification numbers, if any, are identified on Schedule
8.6(c).

 

(d)   As of the Closing Date, no Credit Party holds any commercial tort claims
that exceed $1,000,000 in amount, except as set forth on Schedule 8.6(d).

 

8.7.          Litigation.

 

(a)   There are no actions, suits, or proceedings pending or, to the knowledge
of the Borrower, after due inquiry, threatened in writing against a Credit Party
or any of its Subsidiaries that either individually or in the aggregate could
reasonably be expected to result in a Material Adverse Effect.

 

(b)   Schedule 8.7(b) sets forth a complete and accurate description, with
respect to each of the actions, suits, or proceedings with asserted liabilities
in excess of, or that could reasonably be expected to result in liabilities in
excess of, $5,000,000 that, as of the Closing Date, is pending or, to the
knowledge of the Borrower, after due inquiry, threatened against a Credit Party
or any of its Subsidiaries, of (i) the parties to such actions, suits, or
proceedings, (ii) the nature of the dispute that is the subject of such actions,
suits, or proceedings, (iii) the status, as of the Closing Date, with respect to
such actions, suits, or proceedings, and (iv) whether any liability of the
Credit Parties’ and their Subsidiaries in connection with such actions, suits,
or proceedings is covered by insurance.

 

8.8.          Compliance with Laws. No Credit Party nor any of its Subsidiaries
(a) is in violation of any applicable laws, rules, regulations, executive
orders, or codes (including Environmental Laws) that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect,
or (b) is subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any court or any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.

 

8.9.          No Material Adverse Effect.

 

All historical financial statements relating to the Credit Parties and their
Subsidiaries that have been delivered by the Borrower to Administrative Agent
have been prepared in accordance with GAAP (except, in the case of unaudited
financial statements, for the lack of footnotes and being subject to year-end
audit adjustments) and present fairly in all material respects, the Credit
Parties’ and their Subsidiaries’ consolidated financial condition as of the date
thereof and results of operations for the period then ended. Since December 31,
2011, no event, circumstance, or change has occurred that has or could
reasonably be expected to result in a Material Adverse Effect with respect to
the Credit Parties and their Subsidiaries.

 

8.10.         Fraudulent Transfer.

 

(a)          After giving effect to the making of the Loans and the consummation
of the Transactions contemplated hereby, the Credit Parties, on a consolidated
basis, are Solvent.

 

-80-

 

 

(b)          No transfer of property is being made by any Credit Party and no
obligation is being incurred by any Credit Party in connection with the
transactions contemplated by this Agreement or the other Credit Documents with
the intent to hinder, delay, or defraud either present or future creditors of
such Credit Party.

 

8.11.         Employee Benefits.

 

As of the Closing Date, except as disclosed on Schedule 8.11 hereto, no Credit
Party, none of their Domestic Subsidiaries, nor any of their ERISA Affiliates
maintains or contributes to any Benefit Plan.

 

8.12.         Environmental Condition.

 

Except as set forth on Schedule 8.12, (a) to Borrower’s knowledge, no Credit
Party’s nor any of its Subsidiaries’ properties or assets has ever been used by
a Credit Party, its Subsidiaries, or by previous owners or operators in the
disposal of, or to produce, store, handle, treat, release, or transport, any
Hazardous Materials, where such disposal, production, storage, handling,
treatment, release or transport was in violation of any applicable Environmental
Law, except to the extent that the foregoing could not reasonably be expected to
result in a Material Adverse Effect, (b) no Credit Party’s nor any of its
Subsidiaries’ properties or assets has ever been designated or identified on (i)
the National Priorities List or (ii) CERCLIS or on any other governmental
database or list of properties indicating an actual or potential material
liability under any Environmental Law, which in the case of this clause (b),
could reasonably be expected to result in a Material Adverse Effect, (c) no
Credit Party nor any of its Subsidiaries has received notice that a Lien arising
under any Environmental Law has attached to any revenues or to any Real Property
owned or operated by a Credit Party or its Subsidiaries, except to the extent
that such Liens are subject to a Permitted Protest, and (d) no Credit Party nor
any of its Subsidiaries nor any of their respective facilities or operations is
subject to any outstanding written order, consent decree, or settlement
agreement with any Person relating to any Environmental Law or Environmental
Liability that, individually or in the aggregate, could reasonably be expected
to result in a Material Adverse Effect.

 

8.13.         Intellectual Property.

 

Each Credit Party and its Domestic Subsidiaries own, or hold licenses in, all
trademarks, trade names, copyrights, patents, and licenses that are necessary
and material to the conduct of its business as currently conducted, and attached
hereto as Schedule 8.13 is a true, correct, complete listing of all material
trademarks, trade names, copyrights, patents, and licenses as to which the
Borrower or one of its Subsidiaries is the owner or is an exclusive licensee as
of the Closing Date.

 

8.14.         Leases.

 

Except as could not individually or in the aggregate reasonably be expected to
result in a Material Adverse Effect, (a) each Credit Party and its Subsidiaries
enjoy peaceful and undisturbed possession under all leases material to their
business and to which they are parties or under which they are operating, and,
(b) subject to Permitted Protests, all of such material leases

 

-81-

 

 

are valid and subsisting and no material default by the applicable Credit Party
or its Subsidiaries exists under any of them.

 

8.15.         Deposit Accounts and Securities Accounts.

 

Set forth on Schedule 8.15 is a listing, as of the Closing Date, of all of the
Credit Parties’ and their Domestic Subsidiaries’ Deposit Accounts and Securities
Accounts, including, with respect to each bank or securities intermediary (a)
the name and address of such Person, and (b) the account numbers of the Deposit
Accounts or Securities Accounts maintained with such Person.

 

8.16.         Complete Disclosure.

 

All written factual information taken as a whole (other than materials marked as
drafts and forward-looking information and projections and information of a
general economic nature and general information about Borrower’s industry)
furnished by or on behalf of a Credit Party or its Subsidiaries in writing to
the Administrative Agent or any Lender (including all information contained in
the Schedules hereto or in the other Credit Documents) for purposes of or in
connection with this Agreement or the other Credit Documents, and all other such
factual information taken as a whole (other than materials marked as drafts and
forward-looking information and projections and information of a general
economic nature and general information about Borrower’s industry) hereafter
furnished by or on behalf of a Credit Party or its Subsidiaries in writing to
the Administrative Agent or any Lender will be, true and accurate, in all
material respects, on the date as of which such information is dated or
certified and not incomplete by omitting to state any fact necessary to make
such information (taken as a whole) not misleading in any material respect at
such time in light of the circumstances under which such information was
provided. The Projections delivered to the Administrative Agent on April 17,
2012 represent, and as of the date on which any other Projections are delivered
to Agent, such additional Projections represent, on a consolidated basis,
Borrower’s good faith estimate, on the date such Projections are delivered, of
the Credit Parties’ and their Subsidiaries’ future performance for the periods
covered thereby based upon assumptions believed by the Borrower to be reasonable
at the time of the delivery thereof to the Administrative Agent (it being
understood that such Projections are subject to uncertainties and contingencies,
many of which are beyond the control of the Credit Parties and their
Subsidiaries, that no assurances can be given that such Projections will be
realized, and that actual results may differ in a material manner from such
Projections).

 

8.17.         Material Contracts.

 

Set forth on Schedule 8.17 is a reasonably detailed description of the Material
Contracts of each Credit Party and its Subsidiaries as of the Closing Date. As
of the Closing Date, except for matters which, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, each Material Contract (other than those that have expired at the end of
their normal terms) (a) is in full force and effect and is binding upon and
enforceable against the applicable Credit Party or its Subsidiary and, to
Borrower’s knowledge, after due inquiry, each other Person that is a party
thereto in accordance with its terms, (b) has not been otherwise amended or
modified (other than amendments or modifications permitted

 

-82-

 

 

by Section 10.7(b)), and (c) is not in default in any material respect due to
the action or inaction of the applicable Credit Party or its Subsidiary.

 

8.18.         Patriot Act.

 

To the extent applicable, each Credit Party is in compliance, in all material
respects, with the (a) Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (b) Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
Patriot Act of 2001) (the “Patriot Act”). No part of the proceeds of the loans
made hereunder will be used by any Credit Party or any of their Affiliates,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

8.19.         Indebtedness.

 

Set forth on Schedule 8.19 is a true and complete list of all Indebtedness of
each Credit Party and each of its Subsidiaries outstanding immediately prior to
the Closing Date in excess of $1,000,000 that is to remain outstanding
immediately after giving effect to the closing hereunder on the Closing Date and
such Schedule accurately sets forth the aggregate principal amount of such
Indebtedness as of the Closing Date.

 

8.20.         Payment of Taxes.

 

Except as otherwise permitted under Section 9.5, all tax returns and reports of
each Credit Party and its Subsidiaries required by law to be filed by any of
them have been timely filed, and all taxes shown on such tax returns to be due
and payable and all other material assessments, fees and other governmental
charges upon a Credit Party and its Subsidiaries and upon their respective
assets, income, businesses and franchises that are due and payable have been
paid when due and payable. Each Credit Party and each of its Subsidiaries have
made adequate provision in accordance with GAAP for all taxes not yet due and
payable. The Borrower does not know of any proposed tax assessment against a
Credit Party or any of its Subsidiaries that is not being actively contested by
such Credit Party or such Subsidiary diligently, in good faith, and by
appropriate proceedings; provided such reserves or other appropriate provisions,
if any, as shall be required in conformity with GAAP shall have been made or
provided therefor.

 

8.21.         Margin Stock.

 

No Credit Party or any of its Subsidiaries is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying any Margin Stock. No part of the proceeds of the loans
made to the Borrower will be used to purchase or carry any such Margin Stock or
to extend credit to others for the purpose of purchasing or carrying any such
Margin Stock or for any purpose that violates the provisions of Regulation T,
Regulation U and Regulation X.

 

-83-

 

 

8.22.         Governmental Regulation.

 

No Credit Party or any of its Subsidiaries is subject to regulation under the
Federal Power Act or the Investment Company Act of 1940 or under any other
federal or state statute or regulation which may limit its ability to incur
Indebtedness or which may otherwise render all or any portion of the Obligations
unenforceable. No Credit Party or any of its Subsidiaries is a “registered
investment company” or a company “controlled” by a “registered investment
company” or a “principal underwriter” of a “registered investment company” as
such terms are defined in the Investment Company Act of 1940.

 

8.23.         OFAC.

 

No Credit Party or any of its Subsidiaries is in violation of any of the country
or list based economic and trade sanctions administered and enforced by OFAC. No
Credit Party or any of its Subsidiaries (a) is a Sanctioned Person or a
Sanctioned Entity, (b) has its assets located in Sanctioned Entities, or (c)
derives revenues from investments in, or transactions with Sanctioned Persons or
Sanctioned Entities. The proceeds of any Loan made hereunder will not be used to
fund any operations in, finance any investments or activities in, or make any
payments to, a Sanctioned Person or a Sanctioned Entity.

 

8.24.         Employee and Labor Matters.

 

There is (i) no unfair labor practice complaint pending or, to the knowledge of
the Borrower, threatened against any Credit Party or any of its Subsidiaries
before any Governmental Authority and no grievance or arbitration proceeding
pending or threatened against any Credit Party or any of its Subsidiaries which
arises out of or under any collective bargaining agreement and, in each case,
that could reasonably be expected to result in a Material Adverse Effect, (ii)
no strike, labor dispute, slowdown, stoppage or similar action or grievance
pending or threatened in writing against any Credit Party or any of its
Subsidiaries that could reasonably be expected to result in a Material Adverse
Effect, or (iii) except as set forth on Schedule 8.24 to the knowledge of the
Borrower, after due inquiry, as of the Closing Date no union representation
question existing with respect to the employees of any Credit Party or any of
its Subsidiaries and no union organizing activity taking place with respect to
any of the employees of any Credit Party or any of its Subsidiaries. No Credit
Party and no Subsidiary of any Credit Party has incurred any liability or
obligation under the Worker Adjustment and Retraining Notification Act or
similar state law, which remains unpaid or unsatisfied. The hours worked and
payments made to employees of each Credit Party and its Subsidiaries have not
been in violation of the Fair Labor Standards Act or any other applicable legal
requirements, except to the extent such violations could not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.
All material payments due from each Credit Party and its Subsidiaries on account
of wages and employee health and welfare insurance and other benefits have been
paid or accrued as a liability on the books of such Credit Party or Subsidiary,
except where the failure to do so could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

 

8.25.         Insurance. The Borrower and its Subsidiaries have insurance
meeting the requirements of Section 9.6, and such insurance policies are in full
force and effect.

 

-84-

 

 

8.26.         Vehicles.

 

The Borrower and each Guarantor that at any time holds title to any used
vehicles returned to it on a trade-in basis or otherwise is primarily in the
business of selling new and used vehicles.

 

8.27.         Other Documents.

 

(a)   The Borrower has delivered to the Administrative Agent a complete and
correct copy of the Closing Date Acquisition Documents, including all schedules
and exhibits thereto. The execution, delivery and performance of each of the
Closing Date Acquisition Documents has been duly authorized by all necessary
action on the part of the Borrower. Each Closing Date Acquisition Document is
the legal, valid and binding obligation of the Borrower, enforceable against the
Borrower in accordance with its terms, in each case, except (i) as may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws relating to or affecting generally the enforcement of
creditors’ rights and (ii) the availability of the remedy of specific
performance or injunctive or other equitable relief is subject to the discretion
of the court before which any proceeding therefor may be brought. The Borrower
is not in default in the performance or compliance with any provisions thereof.
All representations and warranties made by the Borrower in the Closing Date
Acquisition Documents and in the certificates delivered in connection therewith
are true and correct in all material respects. To the Borrower’s knowledge, none
of the Seller’s representations or warranties in the Closing Date Acquisition
Documents contain any untrue statement of a material fact or omit any fact
necessary to make the statements therein not misleading, in any case that could
reasonably be expected to result in a Material Adverse Effect.

 

(b)   As of the Closing Date, the Closing Date Acquisition has been consummated
in all material respects, in accordance with all applicable laws. As of the
Closing Date, all requisite approvals by Governmental Authorities having
jurisdiction over the Borrower and, to the Borrower’s knowledge, the Seller,
with respect to the Closing Date Acquisition, have been obtained (including
filings or approvals required under the Hart-Scott-Rodino Antitrust Improvements
Act), except for any approval the failure to obtain could not reasonably be
expected to be materially adverse to the interests of the Lenders. As of the
Closing Date, after giving effect to the transactions contemplated by the
Closing Date Acquisition Documents, the Borrower will have good title to the
assets acquired by it pursuant to the Closing Date Acquisition Agreement, free
and clear of all Liens other than Permitted Liens.

 

(c)   On or prior to the Closing Date, the Borrower has delivered to the
Administrative Agent a complete and correct copy of (i) the Revolving
Indebtedness Documents, including all schedules and exhibits thereto and (ii)
the Permitted Convertible Notes Documents. The execution, delivery and
performance of each of the Revolving Indebtedness Documents and the Permitted
Convertible Notes Documents have been duly authorized by all necessary action on
the part of the Borrower.

 

-85-

 

 

SECTION 9.          Affirmative Covenants

 

The Borrower hereby covenants and agrees that from the Closing Date and
thereafter, until the Final Date the Credit Parties shall, and shall cause each
of their Subsidiaries to, comply with each of the following:

 

9.1.          Financial Statements, Reports, Certificates.

 

Deliver to the Administrative Agent:

 

(a)   Annual Financial Statements. As soon as available, but in any event within
120 days after the end of each of the Borrower’s fiscal years, consolidated
financial statements of the Borrower and its Subsidiaries for each such fiscal
year, audited by independent certified public accountants reasonably acceptable
to the Administrative Agent and certified, without any qualifications (including
any (A) “going concern” or like qualification or exception, (B) qualification or
exception as to the scope of such audit, or (C) qualification which relates to
the treatment or classification of any item and which, as a condition to the
removal of such qualification, would require an adjustment to such item, the
effect of which would be to cause any noncompliance with the provisions of
Section 10.15), except for a qualification for a change in accounting principles
with which the accountant concurs, by such accountants to have been prepared in
accordance with GAAP (such audited financial statements to include a balance
sheet, income statement, and statement of cash flow and, if prepared, such
accountants’ letter to management, along with customary managements’ discussion
and analysis).

 

(b)   Quarterly Financial Statements. As soon as available, but in any event
within 45 days after the end of each of the Borrower’s first three fiscal
quarters of each fiscal year, an unaudited consolidated balance sheet as at the
end of such fiscal quarter and consolidated income statement and statement of
cash flows for the elapsed portion of the fiscal year ended with the last day of
such fiscal quarter, and setting forth comparative consolidated figures for the
related periods in the prior fiscal year or, in the case of the consolidated
balance sheet, for the last day of the prior fiscal year covering the Borrower
and its Subsidiaries, all of which shall be certified by the chief financial
officer of the Borrower, along with customary managements’ discussion and
analysis.

 

(c)   Certificates. At the time of delivery of the financial statements pursuant
to Section 9.1(a) and (b), a fully executed Compliance Certificate signed by the
chief financial officer of the Borrower.

 

(d)   Projections. As soon as available, but in any event within 45 days after
the start of each of the Borrower’s fiscal years, copies of the Borrower’s
Projections, in form and substance (including as to scope and underlying
assumptions) reasonably satisfactory to the Administrative Agent for the
forthcoming 2 years, year by year, and for the forthcoming fiscal year, month by
month, certified by the chief financial officer of the Borrower as being such
officer's good faith estimate of the financial performance of the Borrower
during the period covered thereby.

 

-86-

 

 

(e)   Other Information. Promptly upon filing thereof by the Borrower, (i)
notice of the filing of Form 10-Q quarterly reports, Form 10-K annual reports,
and Form 8-K current reports, (ii) notice of any other filings made by the
Borrower with the SEC which have become publicly available, and (iii) any other
information that is provided by the Borrower to its shareholders generally.

 

(f)   Notice of Default. Promptly, but in any event within 5 days after the
Borrower has knowledge of any event or condition that constitutes a Default or
an Event of Default, notice of such event or condition and a statement of the
curative action that the Borrower proposes to take with respect thereto.

 

(g)   Material Litigation. Promptly after the commencement thereof, but in any
event within 5 days after the service of process with respect thereto on the
Borrower or any of its Subsidiaries, notice of all actions, suits, or
proceedings brought by or against the Borrower or any of its Subsidiaries before
any Governmental Authority which reasonably could be expected to result in
liability in excess of $1,000,000 (except to the extent fully covered (other
than to the extent of customary deductibles) by insurance pursuant to which the
insurer has not denied coverage).

 

(h)   Additional Information. Upon the request of the Administrative Agent, any
other information reasonably requested relating to the financial condition of
Administrative Borrower or its Subsidiaries.

 

The Borrower hereby acknowledges that certain of the Lenders (each, a “Public
Lender”) may have personnel who do not wish to receive material non-public
information with respect to the Borrower or its Affiliates, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to such Persons’ securities. The
Borrower hereby agrees that it will use commercially reasonable efforts to
identify that portion of the Communications that may be distributed to the
Public Lenders and that (w) all such Communications shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Communications “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent and the Lenders to treat such Communications as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrower or their securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Communications constitute Information, they shall be treated as set
forth in Section 13.16); (y) all Communications marked “PUBLIC” are permitted to
be made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent shall be entitled to treat any
Communications that are not marked “PUBLIC” as being suitable only for posting
on a portion of the Platform not designated “Public Side Information.

 

All items delivered pursuant to this Section 9.1 shall also be deemed to have
been delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed in Section 13.2; or (ii) on which such documents are posted on
the Borrower’s behalf by Administrative Agent on an Inter-

 

-87-

 

 

net or intranet website maintained by Administrative Agent, if any, to which
each Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent) including,
to the extent the Lenders and the Administrative Agent have access thereto and
such documents are available thereon, the EDGAR database and sec.gov; provided
that the Borrower shall notify the Agent of the posting of any such documents.

 

9.2.          Schedule Supplement.

 

The Borrower shall concurrently with the delivery of financial statements
pursuant to Section 9.1(a), deliver to the Administrative Agent and the
Collateral Agent a certificate of an Authorized Officer of the Borrower
supplementing Schedules 8.6(a), 8.6(b), 8.6(c) and 8.6(d) of this Agreement and
Schedules 2, 3, 4, 5, 6 and 7 of the Security Agreement, or in each case
confirming that there has been no change in such schedule since the Closing Date
or the Authorized Officer’s certificate most recently-delivered pursuant to this
Section 9.2.

 

9.3.          Existence.

 

Except as otherwise permitted under Section 10.3 or Section 10.4, the Borrower
shall, and shall cause each of its Subsidiaries to, at all times maintain and
preserve in full force and effect (a) its existence (including being in good
standing in its jurisdiction of organization) and (b) all rights and franchises,
licenses and permits that are material to its business except (in the case of
this clause (b)) as could not, individually or in the aggregate, reasonably be
expected to be materially adverse to the interests of the Lenders or to the
business of any Credit Party.

 

9.4.          Maintenance of Properties.

 

(a)   Maintain and preserve all of its assets that are material to the proper
conduct of its business in good working order and condition, ordinary wear,
tear, and casualty excepted and Permitted Dispositions excepted (and except
where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect).

 

(b)   Comply with the provisions of all leases to which it is a party as lessee,
so as to prevent the loss or forfeiture thereof, unless such provisions are the
subject of a Permitted Protest, except (in the case of this clause (b)) where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

9.5.          Taxes.

 

Cause all federal and other material assessments and taxes imposed, levied, or
assessed against any Credit Party or its Subsidiaries, or any of their
respective assets or in respect of any of its income, businesses, or franchises
to be paid in full, before delinquency or before the expiration of any extension
period, except to the extent that the validity of such assessment or tax shall
be the subject of a Permitted Protest and so long as, in the case of an
assessment or tax that has or may become a Lien against any of the Collateral,
such contest proceedings operate to stay the sale of any portion of the
Collateral to satisfy such assessment or tax. Each Credit Party will and will
cause each of its Subsidiaries to make timely payment or deposit of all material
tax payments and withholding taxes required of it and them by applicable laws,
including those laws

 

-88-

 

 

concerning F.I.C.A., F.U.T.A., state disability, and local, state, and federal
income taxes, and will, upon request, furnish the Administrative Agent with
proof reasonably satisfactory to the Administrative Agent indicating that the
Borrower and each of its Subsidiaries have made such payments or deposits.

 

9.6.          Insurance.

 

At Borrower’s expense, maintain insurance, or cause such insurance to be
maintained, respecting each of the Credit Parties’ and their Subsidiaries’
assets wherever located, covering loss or damage by fire, theft, explosion, and
all other hazards and risks as ordinarily are insured against by other Persons
engaged in the same or similar businesses. Borrower also shall maintain (with
respect to each of the Credit Parties and their Subsidiaries) business
interruption, general liability, product liability insurance, director’s and
officer’s liability insurance, and fiduciary liability insurance, as well as
insurance against larceny, embezzlement, and criminal misappropriation and with
respect to owned Real Property located in a flood zone, flood insurance. All
such policies of insurance shall be with responsible and reputable insurance
companies acceptable to the Administrative Agent and in such amounts as is
carried generally in accordance with sound business practice by companies in
similar businesses similarly situated and located and in any event in amount,
adequacy and scope reasonably satisfactory to the Administrative Agent. All
property insurance policies covering the Collateral are to be made payable to
the Collateral Agent for the benefit of the Administrative Agent, Collateral
Agent and the Lenders, as their interests may appear, in case of loss, pursuant
to a standard loss payable endorsement with a standard non-contributory “lender”
or “secured party” clause and are to contain such other provisions as the
Collateral Agent may reasonably require to fully protect the Lenders’ interest
in the Collateral and to any payments to be made under such policies. All
certificates of property and general liability insurance are to be delivered to
the Collateral Agent, with the loss payable (but only in respect of Collateral)
and additional insured endorsements in favor of the Collateral Agent and shall
provide for not less than 30 days (10 days in the case of non-payment) prior
written notice to the Administrative Agent and the Collateral Agent of the
exercise of any right of cancellation. If the Borrower fails to maintain such
insurance, the Collateral Agent may arrange for such insurance, but at the
Borrower’s expense and without any responsibility on the Collateral Agent’s part
for obtaining the insurance, the solvency of the insurance companies, the
adequacy of the coverage, or the collection of claims; provided that the
Borrower may later cancel any insurance purchased by the Collateral Agent, but
only after providing the Collateral Agent with evidence reasonably satisfactory
to the Collateral Agent that the Borrower has obtained insurance as required by
this Agreement. The Borrower shall give the Administrative Agent and the
Collateral Agent prompt notice of any loss exceeding $1,500,000 covered by its
casualty or business interruption insurance. Upon the occurrence and during the
continuance of an Event of Default, and, subject to the provisions of the
Intercreditor Agreement, the Collateral Agent shall have the right to file
claims under any property and general liability insurance policies in respect of
the Term Priority Collateral, to receive, receipt and give acquittance for any
payments that may be payable thereunder, and to execute any and all
endorsements, receipts, releases, assignments, reassignments or other documents
that may be necessary to effect the collection, compromise or settlement of any
claims under any such insurance policies.

 

-89-

 

 

9.7.          Inspection.

 

Permit officers and designated representatives of the Administrative Agent, the
Collateral Agent or one or more Lenders to visit and inspect any of the
properties or assets of the Borrower and any such Subsidiary in whomsoever’s
possession to the extent that it is within such party’s control to permit such
inspection, and to examine the books of account of the Borrower and any such
Subsidiary and discuss the affairs, finances and accounts of the Borrower and of
any such Subsidiary with, and be advised as to the same by, its and their
officers and independent accountants; provided, however, the Administrative
Agent, the Collateral Agent and the Lenders shall be limited to two such
examinations per calendar year, which shall be at the sole expense of the Credit
Parties; provided further, however, (i) if an Event of Default has occurred and
is continuing there shall be no limitation as to the number and frequency of
such examinations at the sole expense of the Credit Parties and (ii) any
examinations made pursuant to clause (i) of this proviso shall not count against
the number of examinations permitted under the first proviso of this sentence.

 

9.8.          Compliance with Laws.

 

Comply with the requirements of all applicable laws, rules, regulations, and
orders of any Governmental Authority, other than laws, rules, regulations, and
orders the non-compliance with which, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.

 

9.9.          Environmental.

 

(a)   Keep any property either owned or operated by any Credit Party or any of
its Subsidiaries free of any Environmental Liens or post bonds or other
financial assurances sufficient to satisfy the obligations or liability
evidenced by such Environmental Liens, except to the extent that such Liens are
subject to a Permitted Protest,

 

(b)   Comply with Environmental Laws and provide to the Administrative Agent
material documentation of such compliance which the Administrative Agent
reasonably requests, except to the extent that non-compliance, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect,

 

(c)   Promptly notify the Administrative Agent of any release of which the
Borrower has knowledge of a Hazardous Material in any reportable quantity from
or onto property owned or operated by any Credit Party or any of its
Subsidiaries and take any Remedial Actions required to abate said release or
otherwise to come into compliance, in all material respects, with applicable
Environmental Law, and

 

(d)   Promptly, but in any event within 5 Business Days of its receipt thereof,
provide the Administrative Agent with written notice of any of the following:
(i) notice that an Environmental Lien has been filed against any of the real or
personal property of any Credit Party or any of its Subsidiaries, (ii) notice of
commencement of any Environmental Action or written notice that an Environmental
Action will be filed against any Credit Party or any of its Subsidiaries, and
(iii) written notice of a violation, citation, or other administra-

 

-90-

 

 

tive order from a Governmental Authority relating to any liability of any Credit
Party or any of its Subsidiaries in excess of $500,000.

 

9.10.         Disclosure Updates.

 

Promptly and in no event later than 5 Business Days after obtaining knowledge
thereof, notify the Administrative Agent if any written information, exhibit, or
report (other than materials marked as drafts and forward-looking information
and projections and information of a general economic nature and general
information about Borrower’s industry) furnished to the Administrative Agent or
the Lenders contained, at the time it was furnished and taken together with all
information then or thereafter furnished, any untrue statement of a material
fact or omitted to state any material fact necessary to make the statements
contained therein not misleading in light of the circumstances in which made.
The foregoing to the contrary notwithstanding, any notification pursuant to the
foregoing provision will not cure or remedy the effect of the prior untrue
statement of a material fact or omission of any material fact nor shall any such
notification have the effect of amending or modifying this Agreement or any of
the Schedules hereto.

 

9.11.         Formation of Subsidiaries.

 

At the time any Credit Party forms any direct or indirect Subsidiary (other than
an Immaterial Subsidiary) or acquires any direct or indirect Subsidiary (other
than an Immaterial Subsidiary) after the Closing Date, or any Immaterial
Subsidiary becomes a Material Subsidiary, such Credit Party shall (a) within 15
days of such formation or acquisition or change in status (or such later date as
permitted by the Administrative Agent in its sole discretion) cause any such
Subsidiary to provide to Administrative Agent a joinder to the Guarantee and the
Security Agreement, together with such other security documents (including
mortgages with respect to any Real Property owned in fee of such Subsidiary with
a fair market value of at least $1,000,000), as well as appropriate financing
statements (and with respect to all property subject to a mortgage, fixture
filings), all in form and substance reasonably satisfactory to the
Administrative Agent and Collateral Agent (including being sufficient to grant
Collateral Agent a first priority Lien (subject to Permitted Liens or the
Intercreditor Agreement) in and to the assets of such newly formed or acquired
Subsidiary or such existing Subsidiary that becomes a Material Subsidiary);
provided that (i) such joinder to the Guarantee, the Security Agreement, and
such other security documents shall not be required to be provided to
Administrative Agent and Collateral Agent with respect to any Foreign
Subsidiary, so long as such Subsidiary does not guarantee any of the Revolving
Loan Indebtedness or Credit Agreement Refinancing Indebtedness and (ii) no
Immaterial Subsidiary shall be excluded from the foregoing requirements to the
extent that such Subsidiary is, or is required to become, an obligor in respect
of Revolving Loan Indebtedness, (b) within 15 days of such formation or
acquisition or change in status (or such later date as permitted by
Administrative Agent in its sole discretion) provide to Administrative Agent and
Collateral Agent a pledge agreement (or an addendum to the Security Agreement)
and appropriate certificates and powers or financing statements, pledging all of
the direct or beneficial ownership interest in such Subsidiary reasonably
satisfactory to the Administrative Agent and Collateral Agent; provided that
only 65% of the total outstanding Voting Equity Interests of any first-tier
Foreign Subsidiary shall be required to be pledged (which pledge (1) if provided
to the Revolving Administrative Agent and/or the lenders under Revolving Credit
Agreement or (2) if rea-

 

-91-

 

 

sonably requested by the Administrative Agent and Collateral Agent with respect
to a Foreign Subsidiary that generates annual revenue in excess of 5.0% of the
consolidated annual revenue of the Borrower and its Subsidiaries or owns assets
the book value of which exceeds 5.0% of the consolidated book value of the total
assets of the Borrower and its Subsidiaries, shall be governed by the laws of
the jurisdiction of such Foreign Subsidiary), and (c) within 15 days of such
formation or acquisition or change in status (or such later date as permitted by
the Administrative Agent in its sole discretion) provide to the Administrative
Agent and Collateral Agent all other documentation, including, if requested by
the Administrative Agent, one or more opinions of counsel reasonably
satisfactory to the Administrative Agent, which in its opinion is appropriate
with respect to the execution and delivery of the applicable documentation
referred to above (including policies of title insurance or other documentation
with respect to all Real Property owned in fee and subject to a mortgage). Any
document, agreement, or instrument executed or issued pursuant to this Section
9.11 shall be a Credit Document. This Section 9.11 is subject in all respects to
the provisions of the Intercreditor Agreement.

 

9.12.         Further Assurances.

 

At any time upon the reasonable request of the Administrative Agent or the
Collateral Agent, execute or deliver to the Administrative Agent and Collateral
Agent any and all financing statements, fixture filings, security agreements,
pledges, assignments, endorsements of certificates of title, mortgages, deeds of
trust, opinions of counsel, and all other documents (collectively, the
“Additional Documents”) that the Administrative Agent and Collateral Agent may
reasonably request in form and substance reasonably satisfactory to the
Administrative Agent or Collateral Agent, to create, perfect, and continue
perfected or to better perfect the Collateral Agent’s Liens in all of the assets
of each Credit Party (whether now owned or hereafter arising or acquired,
tangible or intangible, real or personal), including without limitation the
Equity Interests of the Borrower’s Subsidiaries, to create and perfect Liens in
favor of the Collateral Agent in any Real Property acquired by any Credit Party
after the Closing Date with a fair market value in excess of $1,000,000, and in
order to fully consummate all of the transactions contemplated hereby and under
the other Credit Documents; provided that the foregoing shall not apply to any
Foreign Subsidiary of the Borrower or if providing such documents would result
in adverse tax consequences (as determined by the Borrower in good faith) or the
costs to the Credit Parties of providing such documents are unreasonably
excessive (as determined by the Administrative Agent in consultation with
Borrower) in relation to the benefits of the Administrative Agent, the
Collateral Agent and the Lenders of the benefits afforded thereby. To the
maximum extent permitted by applicable law, if any Credit Party refuses or fails
to execute or deliver any reasonably requested Additional Documents within a
reasonable period of time following the request to do so, such Credit Party
hereby authorizes the Administrative Agent to execute any such Additional
Documents in the applicable Credit Party’s or its Subsidiary’s name, as
applicable, and authorizes the Administrative Agent to file such executed
Additional Documents in any appropriate filing office. In furtherance and not in
limitation of the foregoing, each Credit Party shall take such actions as the
Administrative Agent or Collateral Agent may reasonably request from time to
time to ensure that the Obligations are guaranteed by the Material Subsidiaries
(other than any Foreign Subsidiary) and are secured by substantially all of the
assets of the Material Subsidiaries (other than any Foreign Subsidiary) and all
of the outstanding Equity Interests of the Borrower’s Subsidiaries (subject to
exceptions and limitations contained in the Credit Documents with re-

 



-92-

 

 

 





 

spect to Foreign Subsidiaries). This Section 9.12 is subject in all respects to
the provisions of the Intercreditor Agreement.

 

9.13.         Annual Conference Calls.

 

No later than fifteen (15) days after the delivery of the financial statements
referred to in Section 9.1(a), hold a conference call at a time mutually agreed
between the Borrower and the Administrative Agent (the costs of such call to be
paid by the Borrower) with all Lenders who choose to attend such call, at which
call shall be reviewed the financial condition and results of operations of the
Borrower and its Subsidiaries (a “Lender Annual Call”). Notwithstanding the
foregoing, the Borrower shall not be required to hold a Lender Annual Call in
the event the Borrower holds a scheduled annual earnings conference call with
analysts and investors with respect to such financial statements, financial
condition and results of operations (so long as such annual earnings conference
call is held no more than 20 days before the delivery of such financial
statements or 60 days after the delivery of such financial statements) so long
as (i) Administrative Agent and the Lenders receive reasonably prior notices
thereof and (ii) the Lenders can freely access such call without payment of any
fee and are able to ask questions on such conference call.

 

9.14.         Maintenance of Ratings.

 

The Borrower will use commercially reasonable efforts to obtain and maintain a
corporate family and/or corporate credit rating, as applicable, and ratings in
respect of the Loans provided hereunder, in each case from each of S&P and
Moody’s (but not to maintain a specific rating).

 

9.15.         Post-Closing Undertakings.

 

As promptly as practicable, and in any event within the time periods after the
Closing Date specified in Schedule 9.15 or such later date as the Administrative
Agent may agree in its discretion, the Credit Parties shall deliver the
documents or take the actions specified in Schedule 9.15, in each case except to
the extent otherwise agreed by the Administrative Agent in its discretion.

 

SECTION 10.         Negative Covenants

 

The Borrower hereby covenants and agrees that on the Closing Date and thereafter
until the Final Date:

 

10.1.          Limitation on Indebtedness.

 

The Borrower will not, and will not permit any of its Subsidiaries to, create,
incur, assume or suffer to exist any Indebtedness, except for Permitted
Indebtedness.

  

-93-

 

  

10.2.          Limitation on Liens.

 

The Borrower will not, and will not permit any of its Subsidiaries to, create,
incur, assume, or suffer to exist, directly or indirectly, any Lien on or with
respect to any of its assets, of any kind, whether now owned or hereafter
acquired, or any income or profits therefrom, except for Permitted Liens.

 

10.3.          Limitation on Fundamental Changes. The Borrower will not, and
will not permit any of its Subsidiaries to:

 

(a)    other than in order to consummate a Permitted Acquisition, or a sale or
other disposition of a Subsidiary of a Borrower permitted by Section 10.4, enter
into any merger, consolidation, reorganization, or recapitalization, or
reclassify its Equity Interests other than mergers, consolidations and
reorganizations (i) between Guarantors, (ii) between the Borrower and any of its
Subsidiaries, provided that the Borrower is the surviving entity of such merger,
consolidation or reorganization, (iii) between non-Credit Parties, and (iv)
between a Guarantor and a non-Credit Party; provided that the Guarantor is the
surviving entity of such merger, consolidation or reorganization.

 

(b)    liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), except for (i) the liquidation or dissolution of non-operating
Subsidiaries of the Borrower with no material assets and no material
liabilities, (ii) the liquidation or dissolution of a Credit Party (other the
Borrower) or any of the Borrower’s Wholly-Owned Subsidiaries so long as all of
the assets (including any interest in any Equity Interest) of such liquidating
or dissolving Credit Party or Subsidiary are transferred to a Credit Party that
is not liquidating or dissolving, or (iii) the liquidation or dissolution of a
Subsidiary of the Borrower that is not a Credit Party so long as (A) all of the
assets of such liquidating or dissolving Subsidiary are transferred to a
Subsidiary of the Borrower that is not liquidating or dissolving and (B) if all
or any portion of the Equity Interests of the liquidating or dissolving
Subsidiary are subject to a Lien in favor of the Collateral Agent, the assets of
such liquidating or dissolving Subsidiary are transferred to a Subsidiary of the
Borrower the Equity Interests of which are subject to a Lien in favor of the
Collateral Agent (subject to exceptions and limitations contained in the Credit
Documents with respect to Foreign Subsidiaries), or

 

(c)    suspend or discontinue a substantial portion of any material line of
business of the Borrower and its Subsidiaries, taken as a whole, except as
permitted pursuant to clauses (a) or (b) above or in connection with the
transactions permitted pursuant to Section 10.4; provided, however, that the
foregoing requirement shall not apply to temporary suspensions of operations in
the ordinary course of business or in response to the occurrence of any force
majeure events.

 

10.4.          Limitation on Sale of Assets. Other than Permitted Dispositions,
Permitted Investments or transactions expressly permitted by Sections 10.3 or
10.11, the Borrower will not, and will not permit any of its Subsidiaries to
convey, sell, lease, license, assign, transfer, or otherwise dispose of (or
(unless the effectiveness of such agreement is expressly conditioned upon the
consent thereto by the Required Lenders or the repayment in full of the
Obligations)

 

-94-

 

 

 

enter into an agreement to convey, sell, lease, license, assign, transfer, or
otherwise dispose of) any of the assets of any Credit Party or any of the
Subsidiaries of a Credit Party (each, a “Disposition”). For the avoidance of
doubt, the sale or issuance of Permitted Convertible Notes shall not be deemed
to constitute a Disposition for purposes of this Section 10.4.

 

10.5.          Change Name. The Borrower will not, and will not permit any of
its Subsidiaries to change any Credit Party’s name, organizational
identification number, state of organization or type of organization; provided,
however, that any Credit Party may change its name upon at least 10 days prior
written notice (or such shorter period approved by the Administrative Agent in
its sole discretion) to the Administrative Agent of such change.

 

10.6.          Changes in Business. The Borrower and the Subsidiaries, taken as
a whole, will not make any change in the nature of its or their business as
described in Schedule 10.6 or acquire any properties or assets that are not
reasonably related to the conduct of such business activities; provided,
however, that the foregoing shall not prevent any Credit Party or any of its
Subsidiaries from engaging in any business that is reasonably related or
ancillary to its or their business.

 

10.7.          Prepayments and Amendments

 

(a)   Except in connection with Permitted Refinancing Indebtedness permitted by
Section 10.1, the Borrower will not, and will not permit any of its Subsidiaries
to:

 

(i)          optionally prepay, redeem, defease, purchase, or otherwise acquire
any Junior Financing of any Credit Party or any of its Subsidiaries, other than
(A) with amounts applied to such use under the Available Amount Basket or (B)
with the proceeds of the substantially concurrent sale or issuance of Qualified
Equity Interests of the Borrower (including the conversion of convertible
Indebtedness of the Borrower and its Subsidiaries into Qualified Equity
Interests of the Borrower), or

 

(ii)         make any payment on account of Indebtedness that has been
contractually subordinated in right of payment to the Obligations if such
payment is not permitted at such time under the subordination terms and
conditions, and

 

(b)  The Borrower will not, and will not permit any of its Subsidiaries to,
directly or indirectly, amend, modify, or change any of the terms or provisions
of:

 

(i)          except in connection with Permitted Refinancing Indebtedness
permitted by Section 10.1, any agreement, instrument, document, indenture, or
other writing evidencing or concerning Junior Financing, except to the extent
that such amendment, modification, or change could not, individually or in the
aggregate, reasonably be expected to be materially adverse to the interests of
the Lenders,

 

(ii)         any Revolving Indebtedness Document or any documentation relating
to any Credit Agreement Refinancing Indebtedness, except to the extent permitted
by the Intercreditor Agreement (or other applicable intercreditor agreement), or

 

-95-

 

 

(iii)        the Organizational Documents of any Credit Party or any of its
Subsidiaries if the effect thereof, either individually or in the aggregate,
could reasonably be expected to be materially adverse to the interests of the
Lenders.

  

10.8.          [Reserved].

 

10.9.          Restricted Payments.

 

The Borrower will not, and will not permit any of its Subsidiaries to make any
Restricted Payment; provided, however, that, so long as it is permitted by law,
and so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom,

 

(a)    the Borrower may make distributions to former employees, officers, or
directors of the Borrower (or any spouses, ex-spouses, or estates of any of the
foregoing), solely in the form of forgiveness of Indebtedness of such Persons
owing to the Borrower on account of repurchases of the Equity Interests of the
Borrower held by such Persons; provided that such Indebtedness was incurred by
such Persons solely to acquire Equity Interests of the Borrower,

 

(b)     the Borrower may make distributions to former employees, officers, or
directors of the Borrower (or any spouses, ex-spouses, or estates of any of the
foregoing) on account of redemptions of Equity Interests of the Borrower held by
such Persons, provided, however, that the aggregate amount of such redemptions
made by the Borrower plus the amount of Indebtedness outstanding under clause
(l) of the definition of Permitted Indebtedness, does not exceed $1,000,000 in
the aggregate in any fiscal year or $2,500,000 in the aggregate during the term
of this Agreement,

 

(c)     the Borrower may make Restricted Payments from the Available Amount
Basket,

 

(d)     the Borrower may make Restricted Payments consisting of repurchases of
Equity Interests deemed to occur upon the non-cash exercise of stock options and
warrants,

 

(e)     the Borrower may (i) make payment of cash in respect of the purchase of
a Permitted Bond Hedge, (ii) make payment of cash in respect of the termination
or settlement of any Permitted Warrant, and (iii) deliver Qualified Equity
Interests in respect of the termination or settlement of a Permitted Warrant,
and

 

(f)     in addition to the Restricted Payments permitted in clauses (a) through
(e) above, the Borrower may make other Restricted Payments in an aggregate
amount taken together with all other Restricted Payments made pursuant to this
Section 10.9(f) not to exceed $10,000,000 in the aggregate in any fiscal year.

 

-96-

 

 

10.10.         Accounting Methods.

 

The Borrower will not, and will not permit any of its Subsidiaries to, modify or
change its fiscal year or its method of accounting (other than as may be
required to conform to GAAP).

  

10.11.         Limitation on Investments. The Borrower will not, and will not
permit any of its Subsidiaries to, make any Investments in any Person, except
for Permitted Investments.

 

10.12.         Transactions with Affiliates.

 

The Borrower will not, and will not permit any of its Subsidiaries to, directly
or indirectly enter into or permit to exist any transaction with any Affiliate
of any Credit Party or any of Subsidiary of any Credit Party except for:

 

(a)     transactions (other than the payment of management, consulting,
monitoring, or advisory fees) between any Credit Party or any of its
Subsidiaries, on the one hand, and any Affiliate of any Credit Party or
Subsidiaries of any Credit Party, on the other hand, so long as such
transactions are no less favorable, taken as a whole, to any Credit Party or any
of its Subsidiaries, as applicable, than would be obtained in an arm’s length
transaction with a non-Affiliate,

 

(b)     so long as it has been approved by such Credit Party’s or such
Subsidiary’s board of directors (or comparable governing body) in accordance
with applicable law, any indemnity provided for the benefit of directors (or
comparable managers) of such Credit Party or such Subsidiary,

 

(c)     so long as it has been approved by such Credit Party’s or such
Subsidiary’s board of directors (or comparable governing body or authorized
officer) in accordance with applicable law, the payment of reasonable
compensation, severance, or employee benefit arrangements to employees,
officers, and outside directors of each Credit Party and its Subsidiaries in the
ordinary course of business and consistent with industry practice,

 

(d)     so long as the Borrower and the Subsidiaries file a consolidated or
unitary return for federal and state income tax purposes, the Subsidiaries may
make distributions to the Borrower to permit the Borrower to pay federal or
state income taxes then due and owing, franchise taxes and other similar
expenses incurred in the ordinary course of business; provided that the amount
of such distribution shall not be greater, nor the receipt by the Borrower and
the Subsidiaries of tax benefits less, than they would have been had the
Subsidiaries been treated as if they did not file a consolidated return or
unitary return with the Borrower, and

 

(e)     transactions (i) among Credit Parties otherwise not prohibited by the
terms of this Agreement, (ii) permitted by Section 10.3 or Section 10.9,
(iii) any Permitted Intercompany Advance, (iv) permitted by clauses (e) and (j)
of the definition of the term “Permit-

 

-97-

 

 

ted Investments”, or (v) solely with respect to Investments in Joint Ventures,
permitted by clause (o) of the definition of the term “Permitted Investments”.

  

10.13.         Use of Proceeds. Borrower will not use the proceeds of the
Initial Loans made hereunder for any purpose other than (a) to repay the Prior
Credit Facilities, and (b) to pay a portion of the consideration payable in
connection with the consummation of the Closing Date Acquisition and the
Transaction Expenses on the Closing Date. To the extent any the proceeds of the
Initial Loans are in excess of the aggregate amount necessary to finance the
foregoing, such proceeds may be used for general corporate purposes; provided,
however, that no part of the proceeds of the Loans made to the Borrower will be
used to purchase or carry any Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any Margin Stock or for any purpose that
violates the provisions of Regulation T, U or X of the Board of Governors of the
United States Federal Reserve.

 

10.14.         [Reserved].

 

10.15.         Financial Covenants.

 

(a)     Maximum Senior Secured Leverage Ratio. The Borrower shall not permit the
Senior Secured Leverage Ratio as of the last day of each Test Period ending on
any date set forth below to be greater than the ratio set forth in the table
below opposite such date:

 

Date    Senior Secured Leverage   Ratio June 30, 2012   4.50:1.00 September 30,
2012   4.50:1.00 December 31, 2012   4.50:1.00 March 31, 2013   4.50:1.00 June
30, 2013   4.50:1.00 September 30, 2013   4.50:1.00 December 31, 2013  
4.00:1.00 March 31, 2014   4.00:1.00 June 30, 2014   4.00:1.00 September 30,
2014   4.00:1.00 December 31, 2014   4.00:1.00 March 31, 2015   4.00:1.00 June
30, 2015   4.00:1.00 September 30, 2015   4.00:1.00 December 31, 2015 and the
end of each fiscal quarter thereafter   3.50:1.00

 

(b)     Minimum Interest Coverage Ratio. The Borrower shall not permit the
Interest Coverage Ratio as of the last day of each Test Period ending on any
date set forth below to be less than the ratio set forth in the table below
opposite such date:

 

-98-

 

 

Date   Interest Coverage Ratio June 30, 2012   2.00:1.00 September 30, 2012  
2.00:1.00 December 31, 2012   2.00:1.00 March 31, 2013   2.00:1.00 June 30, 2013
  2.00:1.00 September 30, 2013   2.00:1.00 December 31, 2013   3.00:1.00 March
31, 2014   3.00:1.00 June 30, 2014   3.00:1.00 September 30, 2014   3.00:1.00
December 31, 2014   3.00:1.00 March 31, 2015   3.00:1.00 June 30, 2015  
3.00:1.00 September 30, 2015   3.00:1.00 December 31, 2015 and the end of each
fiscal quarter thereafter   4.00:1.00

 

SECTION 11.         Events of Default.

 

11.1.          Any one or more of the following events shall constitute an event
of default (each, an “Event of Default”) under this Agreement:

 

(a)     Payments. If Borrower fails to pay when due and payable, or when
declared due and payable, (a) all or any portion of the Obligations consisting
of interest, fees, charges or expenses due the Lenders, the Administrative Agent
or the Collateral Agent, or other amounts (other than any portion thereof
constituting principal) constituting Obligations (including any portion thereof
that accrues after the commencement of an Insolvency Proceeding, regardless of
whether allowed or allowable in whole or in part as a claim in any such
Insolvency Proceeding), and such failure continues for a period of 3 Business
Days, or (b) all or any portion of the principal of the Obligations;

 

(b)      Covenants. Any Credit Party shall (i) default in the due performance or
observance by it of any term, covenant or agreement contained in Section 9.1(a),
(b) or (c), Section 9.1(f), Section 9.3 (in respect of the Borrower only) or
Section 10 or (ii) default in the due performance or observance by it of any
term, covenant or agreement (other than those referred to in Section 11.1(a) or
11.1(h) or clause (i) of this Section 11.1(b)) contained in this Agreement or
any Credit Document and such default shall continue unremedied for a period of
at least 30 days after receipt of written notice by the Borrower from the
Administrative Agent or the Required Lenders;

 

(c)      Judgments. If one or more judgments, orders, or awards for the payment
of money involving an aggregate amount of $15,000,000, or more (except to the
extent fully covered (other than to the extent of customary deductibles) by
insurance pursuant to which the insurer has not denied coverage) is entered or
filed against a Credit Party or any Material Subsidi-

 

-99-

 

 

ary, or with respect to any of their respective assets, and either (a) there is
a period of 60 consecutive days at any time after the entry of any such
judgment, order, or award during which (1) the same is not discharged,
satisfied, vacated, or bonded pending appeal, or (2) a stay of enforcement
thereof is not in effect, or (b) enforcement proceedings are commenced upon such
judgment, order, or award;

  

(d)     Voluntary Bankruptcy. If an Insolvency Proceeding is commenced by a
Credit Party or any Material Subsidiary;

 

(e)      Involuntary Bankruptcy. If an Insolvency Proceeding is commenced
against a Credit Party or any Material Subsidiary and any of the following
events occur: (a) such Credit Party or such Subsidiary consents to the
institution of such Insolvency Proceeding against it, (b) the petition
commencing the Insolvency Proceeding is not timely controverted, (c) the
petition commencing the Insolvency Proceeding is not dismissed within 60
calendar days of the date of the filing thereof, (d) an interim trustee is
appointed to take possession of all or any substantial portion of the properties
or assets of, or to operate all or any substantial portion of the business of,
such Credit Party or such Subsidiary, or (e) an order for relief shall have been
issued or entered therein;

 

(f)      Restraint on Business. If a Credit Party or any of its Subsidiaries is
enjoined, restrained, or in any way prevented by court order from continuing to
conduct all or any material part of the business affairs of the Credit Parties
and their Subsidiaries, taken as a whole;

 

(g)      Default Under Other Agreements. If there is (a) an “Event of Default”
(as defined in the Revolving Indebtedness Documents), (b) a default under or
breach of the Permitted Convertible Notes, the Permitted Convertible Note
Indenture or any other Permitted Convertible Notes Document, in each case after
expiration of any applicable cure or grace period (and to the extent not waived
pursuant to the terms thereof) or (c) a default in one or more agreements to
which a Credit Party or any Material Subsidiary is a party with one or more
third Persons relative to a Credit Party’s or any Material Subsidiary’s
Indebtedness involving an aggregate amount of $15,000,000 or more, and, in the
case of this clause (c), such default (i) occurs at the final maturity of the
obligations thereunder, or (ii) results in a right by the holders of the related
Indebtedness, irrespective of whether exercised, to accelerate the maturity of
such Credit Party’s or any Material Subsidiary’s obligations thereunder;
provided that no such event under the Revolving Indebtedness Documents (other
than a payment default) shall constitute an Event of Default under this Section
11.1(g) until the earliest to occur of (x) the date that is thirty (30) days
after such event or circumstance (but only if such event or circumstance has not
been waived or cured), (y) the acceleration of the Revolving Indebtedness and
(z) the exercise of any remedies by the Revolving Administrative Agent or
collateral agent or any lenders holding Revolving Indebtedness in respect of any
Collateral;

 

(h)      Representations etc. If any warranty, representation, certificate,
statement, or record made herein or in any other Credit Document or delivered in
writing to the Administrative Agent or any Lender in connection with this
Agreement or any other Credit Document proves to be untrue in any material
respect (except that such materiality qualifier shall not be ap-

  

-100-

 

 

 

plicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of the date of issuance or
making or deemed making thereof;

  

(i)          Guarantee. If the obligation of any Guarantor under the Guarantee
is limited or terminated by operation of law or by such Guarantor (other than in
accordance with the terms of this Agreement);

 

(j)          Security Documents. If the Security Agreement or any other Credit
Document that purports to create a Lien, shall, except to the extent permitted
by the terms thereof or hereof, for any reason, fail or cease to create a valid
and perfected, first priority Lien on the Collateral covered thereby (subject to
Permitted Liens which are permitted purchase money Liens, interests of a lessor
under a Capital Lease or Liens securing the Revolving Loan Indebtedness on ABL
Priority Collateral), except (a) as a result of a disposition of the applicable
Collateral in a transaction permitted under this Agreement, (b) with respect to
Collateral the aggregate value of which, for all such Collateral, does not
exceed at any time, $1,000,000, or (c) as the result of an action or failure to
act on the part of Agent;

 

(k)          Validity of Credit Documents. The validity or enforceability of any
Credit Document shall at any time for any reason (other than solely as the
result of an action or failure to act on the part of the Administrative Agent)
be declared to be null and void, or a proceeding shall be commenced by a Credit
Party, or by any Governmental Authority having jurisdiction over a Credit Party,
seeking to establish the invalidity or unenforceability thereof, or a Credit
Party shall deny that such Credit Party has any liability or obligation
purported to be created under any Credit Document; or

 

(l)          Change of Control. A Change of Control shall occur;

 

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent shall, upon the written
request of the Required Lenders, by written notice to the Borrower, take any or
all of the following actions, without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against the Borrowers,
except as otherwise specifically provided for in this Agreement (provided that,
if an Event of Default specified in Sections 11.1(d) or (e) shall occur with
respect to the Borrower, the result that would occur upon the giving of written
notice by the Administrative Agent as specified in clause (i) below shall occur
automatically without the giving of any such notice), (i) declare the principal
of and any accrued interest and fees in respect of all Loans and all Obligations
owing hereunder and thereunder to be, whereupon the same shall become, forthwith
due and payable without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower; and (ii) exercise rights
and remedies under the Credit Documents, at law or in equity.

 

11.2.          Application of Funds. After the occurrence and during the
continuation of an Event of Default (or after the Loans have automatically
become immediately due and payable as set forth in the proviso to the last
paragraph of Section 11.1), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:

 

-101-

 

 

First, ratably, pay any reasonable and documented out-of-pocket fees,
indemnities, or expense reimbursements then due to the Administrative Agent from
the Borrower (other than in connection with Secured Cash Management Obligations
or Secured Hedge Obligations);



 

Second, ratably, to pay any reasonable and documented out-of-pocket fees or
expense reimbursements then due to the Lenders from the Borrower (other than in
connection with Secured Cash Management Obligations or Secured Hedge
Obligations);

 

Third, to pay interest due and payable in respect of any Loans, ratably;

 

Fourth, to pay principal on the Loans and to pay any amounts owing with respect
to Secured Hedge Obligations, ratably;

 

Fifth, to pay any amounts owing with respect to Secured Cash Management
Obligations, ratably;

 

Sixth, to the payment of any other Obligation due to the Administrative Agent or
any Secured Party by the Borrower;

 

Seventh, as provided for under the Intercreditor Agreement; and

 

Eighth, after all of the Obligations have been paid in full, to the Borrower or
as the Borrower shall direct or as otherwise required by law.

 

Notwithstanding the foregoing, if sufficient funds are not available to fund all
payments to be made in respect of any Obligation described in any of clauses
First through Seventh above, the available funds being applied with respect to
any such Obligation (unless otherwise specified in such clause) shall be
allocated to the payment of such Obligation ratably, based on the proportion of
the Administrative Agent’s and each Secured Party’s interest in the aggregate
outstanding Obligations described in such clauses.

 

SECTION 12.         The Agents.

 

12.1.          Appointment and Authority. Each Lender hereby irrevocably
appoints (i) Morgan Stanley Senior Funding, Inc. to act on its behalf as the
Administrative Agent and (ii) the Administrative Agent, one of its Affiliates or
another Person appointed by the Administrative Agent to act as the Collateral
Agent hereunder and under the other Credit Documents and authorizes the Agents
to take such actions on its behalf and to exercise such powers as are delegated
to the Agents by the terms hereof or thereof, together with such actions and
powers as are reasonably incidental thereto. The provisions of this Section 12
(other than Sections 12.6 and 12.12) are solely for the benefit of the Agents
and the Lenders, and neither the Borrower nor any other Credit Party shall have
rights as a third party beneficiary of any of such provisions.

 

-102-

 

 

12.2.          Agents Individually.

 

(a)          Each Person serving as an Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not an Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include each Person serving as an Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not an Agent
hereunder and without any duty to account therefor to the Lenders.

 

(b)          Each Lender understands that each Person serving an Agent, acting
in its individual capacity, and its Affiliates (collectively, the “Agent’s
Group”) are engaged in a wide range of financial services and businesses
(including investment management, financing, securities trading, corporate and
investment banking and research) (such services and businesses are collectively
referred to in this Section 12 as “Activities”) and may engage in the Activities
with or on behalf of one or more of the Credit Parties or their respective
Affiliates. Furthermore, the Agent’s Group may, in undertaking the Activities,
engage in trading in financial products or undertake other investment businesses
for its own account or on behalf of others (including the Credit Parties and
their Affiliates and including holding, for its own account or on behalf of
others, equity, debt and similar positions in the Borrower, another Credit Party
or their respective Affiliates), including trading in or holding long, short or
derivative positions in securities, loans or other financial products of one or
more of the Credit Parties or their Affiliates. Each Lender understands and
agrees that in engaging in the Activities, the Agent’s Group may receive or
otherwise obtain information concerning the Credit Parties or their Affiliates
(including information concerning the ability of the Credit Parties to perform
their respective Obligations hereunder and under the other Credit Documents)
which information may not be available to any of the Lenders that are not
members of the Agent’s Group. No Agent nor any member of the Agent’s Group shall
have any duty to disclose to any Lender or use on behalf of the Lenders, and
shall not be liable for the failure to so disclose or use, any information
whatsoever about or derived from the Activities or otherwise (including any
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any Credit Party or any Affiliate of
any Credit Party) or to account for any revenue or profits obtained in
connection with the Activities, except that each Agent shall deliver or
otherwise make available to each Lender such documents as are expressly required
by any Credit Document to be transmitted by such Agent to the Lenders.

 

(c)          Each Lender further understands that there may be situations where
members of the Agent’s Group or their respective customers (including the Credit
Parties and their Affiliates) either now have or may in the future have
interests or take actions that may conflict with the interests of any one or
more of the Lenders (including the interests of the Lenders hereunder and under
the other Credit Documents). Each Lender agrees that no member of the Agent’s
Group is or shall be required to restrict its activities as a result of each
Person serving as an Agent being a member of the Agent’s Group, and that each
member of the Agent’s Group may undertake any Activities without further
consultation with or notification to any Lender. None of (i) this Agreement nor
any other Credit Document, (ii) the receipt by the Agent’s Group

 

-103-

 

 

of information (including Information) concerning the Credit Parties or their
Affiliates (including information concerning the ability of the Credit Parties
to perform their respective Obligations hereunder and under the other Credit
Documents) nor (iii) any other matter shall give rise to any fiduciary,
equitable or contractual duties (including without limitation any duty of trust
or confidence) owing by the any Agent or any member of the Agent’s Group to any
Lender including any such duty that would prevent or restrict the Agent’s Group
from acting on behalf of customers (including the Credit Parties or their
Affiliates) or for its own account.

  

12.3.          Duties of the Agents; Exculpatory Provisions.

 

(a)          Each Agent’s duties hereunder and under the other Credit Documents
are solely ministerial and administrative in nature and no Agent shall have any
duties or obligations except those expressly set forth herein and in the other
Credit Documents. Without limiting the generality of the foregoing, no Agent
shall have any duty to take any discretionary action or exercise any
discretionary powers, but shall be required to act or refrain from acting (and
shall be fully protected in so acting or refraining from acting) upon the
written direction of the Required Lenders (or such other number or percentage of
the Lenders as shall be expressly provided for herein or in the other Credit
Documents); provided that no Agent shall be required to take any action that, in
its opinion or the opinion of its counsel, may expose such Agent or any of its
Affiliates to liability or that is contrary to any Credit Document or applicable
law.

 

(b)          No Agent shall be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as such Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 13.1 or 11) or (ii) in the absence of its own gross
negligence or willful misconduct. Each Agent shall be deemed not to have
knowledge of any Default or Event of Default or the event or events that give or
may give rise to any Default or Event of Default unless and until the Borrower
or any Lender shall have given notice to such Agent describing such Default or
Event of Default and such event or events.

 

(c)          No Agent nor any member of the Agent’s Group shall be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty,
representation or other information made or supplied in or in connection with
this Agreement or any other Credit Document; (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith or the adequacy, accuracy and/or completeness
of the information contained therein; (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default or Event of Default; (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or the perfection or
priority of any Lien or security interest created or purported to be created by
the Security Documents, or (v) the satisfaction of any condition set forth in
Section 6 or elsewhere herein, other than (but subject to the foregoing clause
(ii) to confirm receipt of items expressly required to be delivered to such
Agent.

 

(d)          Nothing in this Agreement or any other Credit Document shall
require any Agent or any of its Related Parties to carry out any “know your
customer” or other checks in re-

 

-104-

 

 

lation to any person on behalf of any Lender and each Lender confirms to each
Agent that it is solely responsible for any such checks it is required to carry
out and that it may not rely on any statement in relation to such checks made by
such Agent or any of its Related Parties.

 

12.4.          Reliance by Agents. Each Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan that
by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless an officer of the Administrative Agent responsible for the
transactions contemplated hereby shall have received notice to the contrary from
such Lender prior to the making of such Loan and, in the case of a Borrowing,
such Lender shall not have made available to the Administrative Agent such
Lender’s ratable portion of such Borrowing. Each Agent may consult with legal
counsel (who may be counsel for the Borrower or any other Credit Party),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

12.5.          Delegation of Duties. Each Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Credit
Document by or through any one or more sub-agents appointed by such Agent. Each
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. Each such
sub-agent and the Related Parties of such Agent and each such sub-agent shall be
entitled to the benefits of all provisions of this Section 12 and Section 13.5
(as though such sub-agents were the “Administrative Agent” or “Collateral Agent”
under the Credit Documents) as if set forth in full herein with respect thereto.

 

12.6.          Resignation of Agents. Each Agent may at any time give notice of
its resignation to the Lenders and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right to appoint a
successor, which shall be a bank with an office in New York City, or an
Affiliate of any such bank with an office in New York City and which successor
shall be subject to the approval of the Borrower (not to be unreasonably
withheld or delayed) unless an Event of Default has occurred and is continuing.
If no such successor shall have been so appointed by the Required Lenders in
accordance with the foregoing sentence and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation (such
30-day period, the “Lender Appointment Period”), then the retiring Agent may on
behalf of the Lenders, appoint, with, so long as no Event of Default has
occurred and is continuing, the consent of the Borrower (such consent not to be
unreasonably withheld or delayed), a successor Agent meeting the qualifications
set forth above. In addition and without any obligation on the part of the
retiring Agent to appoint, on behalf of the Lenders, a successor Agent, the
retiring Agent may at any time upon or after the end of the Lender Appointment
Period notify the Borrower and the Lenders that no qualifying Person has
accepted appointment as successor Agent and the effective date of such retiring
Agent’s resignation which effective date

 

-105-

 

 

shall be no earlier than three business days after the date of such notice. Upon
the resignation effective date established in such notice and regardless of
whether a successor Agent has been appointed and accepted such appointment, the
retiring Agent’s resignation shall nonetheless become effective and (i) the
retiring Agent shall be discharged from its duties and obligations as Agent
hereunder and under the other Credit Documents (except that in the case of any
Collateral held by the Collateral Agent on behalf of the Lenders under any of
the Credit Documents, the retiring Collateral Agent shall continue to hold such
Collateral as nominee until such time as a successor Collateral Agent is
appointed), (ii) all payments and communications provided to be made by, to or
through an Agent shall instead be made by or to each Lender directly and (iii)
all determinations provided to be made by, to or through an Agent shall instead
be made by the Required Lenders, until such time as the Required Lenders appoint
a successor Agent as provided for above in this paragraph. Upon the acceptance
of a successor’s appointment as Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties as Agent
of the retiring (or retired) Agent, and the retiring Agent shall be discharged
from all of its duties and obligations as Agent hereunder or under the other
Credit Documents (if not already discharged therefrom as provided above in this
paragraph). The fees payable by the Borrower to a successor Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the retiring Agent’s resignation hereunder
and under the other Credit Documents, the provisions of this Section 12 and
Section 13.5 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Agent was acting
as Agent (or in the capacity set forth in the parenthetical in clause (i)
above).

  

12.7.          Non-Reliance on Agent and Other Lenders.

 

(a)          Each Lender confirms to each Agent, each other Lender and each of
their respective Related Parties that it (i) possesses (individually or through
its Related Parties) such knowledge and experience in financial and business
matters that it is capable, without reliance on any Agent, any other Lender or
any of their respective Related Parties, of evaluating the merits and risks
(including tax, legal, regulatory, credit, accounting and other financial
matters) of (x) entering into this Agreement, (y) making Loans and other
extensions of credit hereunder and under the other Credit Documents and (z) in
taking or not taking actions hereunder and thereunder, (ii) is financially able
to bear such risks and (iii) has determined that entering into this Agreement
and making Loans and other extensions of credit hereunder and under the other
Credit Documents is suitable and appropriate for it.

 

(b)          Each Lender acknowledges that (i) it is solely responsible for
making its own independent appraisal and investigation of all risks arising
under or in connection with this Agreement and the other Credit Documents, (ii)
that it has, independently and without reliance upon any Agent, any other Lender
or any of their respective Related Parties, made its own appraisal and
investigation of all risks associated with, and its own credit analysis and
decision to enter into, this Agreement based on such documents and information,
as it has deemed appropriate and (iii) it will, independently and without
reliance upon any Agent, any other Lender or any of their respective Related
Parties, continue to be solely responsible for making its own appraisal and
investigation of all risks arising under or in connection with, and its own
credit analysis and

 

-106-

 

 

decision to take or not take action under, this Agreement and the other Credit
Documents based on such documents and information as it shall from time to time
deem appropriate, which may include, in each case:

 

(i)          the financial condition, status and capitalization of the Borrower
and each other Credit Party;

 

(ii)         the legality, validity, effectiveness, adequacy or enforceability
of this Agreement and each other Credit Document and any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Credit Document;

 

(iii)        determining compliance or non-compliance with any condition
hereunder to the making of a Loan and the form and substance of all evidence
delivered in connection with establishing the satisfaction of each such
condition; and

 

(iv)        the adequacy, accuracy and/or completeness of any information
delivered by any Agent, any other Lender or by any of their respective Related
Parties under or in connection with this Agreement or any other Credit Document,
the transactions contemplated hereby and thereby or any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Credit Document.

 

12.8.          No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Persons acting as the Lead Arrangers or the Joint
Bookrunners listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Credit Documents,
except in its capacity, as applicable, as the Administrative Agent, the
Collateral Agent, or as a Lender hereunder.

 

12.9.          Withholding Tax. To the extent required by any applicable law,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. If the Internal Revenue Service or
any authority of the United States or other jurisdiction asserts a claim that
the Administrative Agent did not properly withhold Tax from amounts paid to or
for the account of any Lender (because the appropriate form was not delivered,
was not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstances which rendered the exemption
from, or reduction of, withholding Tax ineffective, or for any other reason),
such Lender shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as Tax or otherwise,
including penalties, additions to tax and interest, together with all expenses
incurred, including legal expenses, and any out of pocket expenses. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other
Credit Document against any amount due the Administrative Agent under this
Section 12.9. The agreements in this Section 12.9 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender, and the repayment, satisfaction or discharge of
any Loans and all other amounts payable any Credit Document.

 

-107-

 

 

 

12.10.         Security Agreement and Intercreditor Agreement. The Lenders (and
the Secured Parties, by their acceptance of their status as Secured Parties)
hereby (a) authorize and instruct the Administrative Agent and the Collateral
Agent to enter into the Intercreditor Agreement (and make amendments and
modifications to the Intercreditor Agreement contemplated by the Intercreditor
Agreement) on their behalf and to act on their behalf thereunder, (b) agree to
be bound by the terms of the Security Documents as if they were a party thereto
and (c) agree not to contest the Collateral Agent’s actions taken or omitted to
be taken pursuant to the Security Documents or contemplated thereby.

 

12.11.         Indemnification. The Lenders agree to indemnify each Agent, in
its capacity as such (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to their
Applicable Percentage in effect on the date on which indemnification is sought
(or, if indemnification is sought after the date upon which the Commitments
shall have terminated and all the Loans shall have been paid in full, ratably in
accordance with their respective portions of the Loans in effect immediately
prior to such date), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever that may at any time (including at any time
following the payment of the Loans) be imposed on, incurred by or asserted
against any Agent in any way relating to or arising out of, the Commitments,
this Agreement, any of the other Credit Documents or any documents contemplated
by or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by any Agent under or in connection with
any of the foregoing; provided that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements to an Agent
resulting from such Agent’s gross negligence or willful misconduct (as
determined in a final non-appealable judgment by a court of competent
jurisdiction). The agreements in this Section 12.11 shall survive the payment of
the Loans and all other amounts payable hereunder.

 

12.12.         Collateral Release. In addition to any provisions of the Security
Documents, each of the Secured Parties irrevocably authorize the Collateral
Agent, and the Collateral Agent hereby agrees,

 

(a)          to release any Lien on any property granted to or held by the
Collateral Agent under any Credit Document (i) upon the Final Date, (ii) that is
sold or disposed of or to be sold or disposed of as part of or in connection
with any sale or other disposition permitted hereunder or under any other
Security Document to a Person that is not a Credit Party, including the Equity
Interests and property of any Subsidiary Guarantor that was, or is to be, sold
or disposed in a transaction permitted hereunder, (iii) that constitutes
“Excluded Property” (as such term is defined in the Security Agreement) or (iv)
as otherwise provided for in the Intercreditor Agreement;

 

(b)          to release any Subsidiary Guarantor from its obligations under this
Agreement and other Credit Documents if such Person ceases to be a Subsidiary as
a result of a transaction permitted hereunder; and

 

-108-

 

 

 

(c)          to subordinate or release any Lien on any property granted to or
held by the Collateral Agent under any Credit Document to the holder of any Lien
on such property that is granted pursuant to clauses (f), (r) or (u) of the
definition of “Permitted Liens”.

 

Upon request by the Collateral Agent at any time, the Borrower will provide an
officer’s certificate confirming the permissibility under the Credit Documents
of any transaction in connection with which the any Credit Party is seeking a
release of Collateral under this Section 12.12. In connection with any release
or subordination pursuant to this Section 12.12, the Collateral Agent shall
promptly (i) execute and deliver to any Credit Party, at such Credit Party’s
expense, all documents that such Credit Party shall reasonably request to
evidence such release or subordination and (ii) deliver to the Credit Parties
any portion of such Collateral so released in possession of the Collateral
Agent.

 

12.13.         Secured Hedge Obligations and Secured Cash Management
Obligations.

 

(a)          Except as otherwise expressly set forth herein or in any Guarantee
or any Security Document, no Cash Management Bank or Hedge Bank that obtains the
benefits of Section 11.2, any Guarantee or any Collateral by virtue of the
provisions hereof or of any Guarantee or any Security Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Credit Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than
solely in its capacity as a Lender and, in such case, only to the extent
expressly provided in the Credit Documents. Notwithstanding any other provision
of this Section 12 to the contrary, the Administrative Agent shall not be
required to verify the payment of, or that other satisfactory arrangements have
been made with respect to, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements unless the Administrative Agent has
received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be.

 

(b)          Each Secured Party hereby agrees that the benefit of the provisions
of the Credit Documents directly relating to the Collateral or any Lien granted
thereunder shall extend to and be available to any Secured Party that is not an
Agent or a Lender party hereto as long as, by accepting such benefits, such
Secured Party agrees, as among the Administrative Agent and all other Secured
Parties, that such Secured Party is bound by (and, if requested by the
Administrative Agent, shall confirm such agreement in a writing in form and
substance reasonably acceptable to the Administrative Agent) this Section 12 and
Sections 5.4, Sections 13.5, 13.8, and 13.16 and the Intercreditor Agreement,
and the decisions and actions of any Agent and the Required Lenders (or, where
expressly required by the terms of this Agreement, a greater proportion of the
Lenders or other parties hereto as required herein) to the same extent a Lender
is bound; provided, however, that, notwithstanding the foregoing, (x) such
Secured Party shall be bound by Section 13.5 only to the extent of liabilities,
reimbursement obligations, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses, or disbursements with respect to or otherwise
relating to the Liens and Collateral held for the benefit of such Secured Party,
in which case the obligations of such Secured Party thereunder shall not be
limited by any concept of pro rata share or similar concept, (y) each of the
Agents and the Lenders party hereto shall be entitled to act at its sole
discretion, without regard to the interest of such Secured Party,

 

-109-

 

 

regardless of whether any Obligation to such Secured Party thereafter remains
outstanding, is deprived of the benefit of the Collateral, becomes unsecured or
is otherwise affected or put in jeopardy thereby, and without any duty or
liability to such Secured Party or any such Obligation and (z) such Secured
Party shall not have any right to be notified of, consent to, direct, require or
be heard with respect to, any action taken or omitted in respect of the
Collateral or under any Security Document.

 

SECTION 13.         Miscellaneous.

 

13.1.          Amendments and Waivers.

 

(a)          Neither this Agreement nor any other Credit Document, nor any terms
hereof or thereof may be amended, supplemented or modified except in accordance
with the provisions of this Section 13.1. The Required Lenders may, or, with the
written consent of the Required Lenders, the Administrative Agent may, from time
to time, (a) enter into with the relevant Credit Party or Credit Parties written
amendments, supplements or modifications hereto and to the other Credit
Documents for the purpose of adding any provisions to this Agreement or the
other Credit Documents or changing in any manner the rights of the Lenders or of
the Credit Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Credit Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall directly (i) forgive any portion of any Loan or
extend the final scheduled maturity date of any Loan or reduce or extend the
time for payment of any amortization payment hereunder (excluding, for clarity,
voluntary and mandatory prepayments) or reduce the stated rate, or forgive any
portion, or extend the date for the payment, of any interest, Fee or prepayment
premium payable hereunder (other than as a result of waiving the applicability
of Section 2.8(c)), or amend or modify any provisions of Section 13.8(a), in
each case without the written consent of each Lender directly and adversely
affected thereby, (ii) amend, modify or waive any provision of this Section 13.1
or reduce the percentages specified in the definitions of the terms “Required
Lenders” or “Applicable Percentage” or consent to the assignment or transfer by
the Borrower of its rights and obligations under any Credit Document to which it
is a party (except as permitted pursuant to Section 10.3), in each case without
the written consent of each Lender, (iii) amend, modify or waive any provision
of Section 12 as the same applies to any Agent, or any other provision hereof as
the same applies to the rights or obligations of any Agent, in each case without
the written consent of such Agent, (iv) amend, modify or waive any provision of
Section 5.3(a) or Section 5.3(c) without the written consent of each Lender
directly and adversely affected thereby, (v) release all or substantially all of
the Guarantors under the Guarantee (except as expressly permitted by the
Guarantee) or, except as permitted in Section 12.12, release all or
substantially all of the Collateral granted under the Security Agreement without
the prior written consent of each Lender, or (vi) amend Section 2.9 so as to
permit Interest Period intervals greater than six months without the consent of
each Lender. Any such waiver and any such amendment, supplement or modification
shall apply equally to each of the affected Lenders and shall be binding upon
the Borrower, such Lenders, the Administrative Agent and all future holders of
the affected Loans. In the case of any waiver, the Borrower, the Lenders, the
Administrative Agent and the Collateral Agent shall be restored to their former
po-

 

-110-

 

 

 

sitions and rights hereunder and under the other Credit Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing, it being understood that no such waiver shall extend to any
subsequent or other Default or Event of Default or impair any right consequent
thereon.

 

Notwithstanding anything to the contrary contained in this Section 13 or
otherwise in this Agreement or any other Credit Document, (i) this Agreement and
any other Credit Document may be amended, supplemented or otherwise modified to
effect the provisions of Sections 2.15, 3.1 and 3.2 with the consent of the
Administrative Agent and the Borrower without the need to obtain the consent of
any Lender, (ii) this Agreement and any other Credit Document may be amended,
supplemented or otherwise modified, or any provision thereof waived, with the
consent of the Administrative Agent and the Borrower without the need to obtain
the consent of any Lender, if such amendment, supplement, modification or waiver
is delivered in order to (A) cure ambiguities, omissions, mistakes or defects or
(B) cause any Security Document to be consistent with this Agreement and the
other Credit Documents, (iii) without the consent of any Lender, the Borrower
and the Administrative Agent or any other collateral agent may enter into any
amendment, supplement, waiver or modification of any Credit Document, or enter
into any new agreement or instrument, to join any additional Credit Parties to
the Credit Documents, to effect the granting, perfection, protection, expansion
or enhancement of any security interest of the Secured Parties in any Collateral
or additional property to become Collateral for the benefit of the Secured
Parties or as required by local law to give effect to, or protect any security
interests for the benefit of the Secured Parties, in any property or so that the
security interests therein comply with applicable law or this Agreement or in
each case to otherwise enhance the rights or benefits of any Lender under any
Credit Document, (iv) the Borrower, the other Credit Parties and the
Administrative Agent or any other collateral agent may, without the consent of
any Lender, enter into any amendment, supplement, waiver or modification of the
Security Agreement or any other Security Document (A) to cause Liens securing
any Junior Lien Obligations (or any Permitted Refinancing Indebtedness thereof)
to be secured by the Collateral on a Junior Lien Priority basis to the Liens on
the Collateral securing the Obligations or (B) to cause Liens securing any Other
Passu Pari Passu Lien Obligations (or any Permitted Refinancing Indebtedness
thereof) to be secured by the Collateral on a pari passu basis with the
Obligations and (v) the Administrative Agent’s Fee Letter may be amended or
modified, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. The Administrative Agent shall make available to the
Lenders copies of each amendment or other modification to this Agreement.

 

(b)          [Reserved]

 

(c)          Anything herein to the contrary notwithstanding, during such period
as a Lender is a Defaulting Lender, to the fullest extent permitted by
applicable law, such Lender will not be entitled to vote in respect of
amendments and waivers hereunder and the Commitments and the outstanding Loans
will not be taken into account in determining whether the Required Lenders or
all of the Lenders, as required, have approved any such amendment or waiver (and
the definition of “Required Lenders” will automatically be deemed modified
accordingly for the duration of such period); provided that any such amendment
or waiver that would increase or extend the term of the Commitment of such
Defaulting Lender, extend the date fixed for any amortization payment or payment
of interest owing to such Defaulting Lender hereunder, reduce

 

-111-

 

 

 

the principal amount of any obligation owing to such Defaulting Lender, reduce
the amount of or the rate or amount of interest on any amount owing to such
Defaulting Lender (other than as a result of waiving the applicability of
Section 2.8(c)) or of any fee payable to such Defaulting Lender hereunder, or
alter the terms of this proviso, will require the consent of such Defaulting
Lender.

 

13.2.          Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
facsimile transmission), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made when delivered, or three days after
being deposited in the mail, postage prepaid, or, in the case of telecopy
notice, when received, addressed as follows in the case of the Borrower and the
Administrative Agent, and in the case of the other parties hereto to such other
address as may be hereafter notified by the respective parties hereto:

 

The Borrower: Wabash National Corporation.   1000 Sagamore Parkway South  
Lafayette, Indiana 47905   Attention:  Chief Financial Officer   Telephone: 
(765) 771-5496   Facsimile:  (765) 771-5308       with a copy to:       Hogan
Lovells US LLP   100 International Drive, Suite 2000   Baltimore, Maryland 
21202   Attention:  Michael J. Silver, Esq.   Facsimile:  (410) 659-2701     The
Administrative Agent: Morgan Stanley Senior Funding, Inc.   1 Pierrepont Plaza,
7th Floor   Brooklyn, NY 11201   Attention:  Amanze Iregbulem   Telephone: 
(718) 754-6740   Email: amanze.iregbulem@morganstanley.com       with a copy to:
      Morgan Stanley Senior Funding, Inc.   1 Pierrepont Plaza, 7th Floor  
Brooklyn, NY 11201   Attention:  Michael Gavin   Telephone:  (718) 754 4041  
Facsimile:  (718) 233 1890   Email: Michael.A.Gavin@morganstanley.com

 

-112-

 

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to Sections 2.3, 2.6, 2.9 and 5.1 shall not be effective
until received.

  

13.3.          No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Credit Documents
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

 

13.4.          Survival of Representations and Warranties. All representations
and warranties made hereunder, in the other Credit Documents and in any
document, certificate or statement delivered pursuant hereto or in connection
herewith shall survive the execution and delivery of this Agreement and the
making of the Loans hereunder.

 

13.5.          Payment of Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Agents for all their reasonable and documented out-of-pocket costs
and expenses (other than Taxes) incurred in connection with the syndication,
preparation, negotiation and execution of, and any amendment, waiver, supplement
or modification to, this Agreement and the other Credit Documents and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of this Agreement and the transactions contemplated hereby and
thereby, including the reasonable fees, disbursements and other charges of one
counsel to the Agents and, if necessary, one local counsel in any applicable
jurisdiction, and, solely in the case of an actual or perceived conflict of
interest, one additional firm of counsel for each group of affected Indemnified
Parties, (b) to pay or reimburse each Lender, the Collateral Agent and the
Administrative Agent for all its reasonable and documented out-of-pocket costs
and expenses incurred in connection with the enforcement or preservation of any
rights (including workout proceedings) under this Agreement, the other Credit
Documents and any such other documents, including the reasonable fees,
disbursements and other charges of one counsel to the Agents and Lenders and, if
necessary, one local counsel in any applicable jurisdiction, and, solely in the
case of an actual or perceived conflict of interest, one additional firm of
counsel for each group of affected Indemnified Parties and (c) to pay,
indemnify, and hold harmless each Lender, the Collateral Agent and the
Administrative Agent and their respective directors, officers, employees,
trustees, agents and affiliates (the “Indemnified Parties”) from and against any
and all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever, excluding any Taxes (other than Taxes representing losses or damages
with respect to any non-Tax claims), whether brought by any Credit Party, any
stockholder or creditor of any Credit Party, or any other Person, including the
reasonable fees, disbursements and other charges of one counsel to the
Indemnified Parties and, if necessary, one local counsel in any applicable
jurisdiction, and, solely in the case of an actual or perceived conflict of
interest, one additional firm of counsel for each group of affected Indemnified
Parties, with respect to the execution, delivery, enforcement, performance (and,
with respect to each Agent and its directors, officers, employees, trustees and
agents, syndication, administration of this Agreement) of the Credit Documents
and any actual or proposed use of proceeds of any Loan, including any of the
foregoing in connection with or arising out of any pres-

 

-113-

 

 

 

ence or release of Hazardous Materials at, on, under, to or from any assets or
properties owned, leased or operated by any Credit Party or any of its
Subsidiaries or any Environmental Actions, Environmental Liabilities or Remedial
Actions related in any way to any such assets or properties of any Credit Party
or any of its Subsidiaries, if and to the extent required by law or necessary to
preserve the value of any Real Property Collateral (all the foregoing in this
clause (c), collectively, the “indemnified liabilities”); provided that the
Borrower shall have no obligation hereunder to Indemnified Parties with respect
to indemnified liabilities arising from (x) the gross negligence, bad faith or
willful misconduct of the party to be indemnified (as determined in a final
non-appealable judgment by a court of competent jurisdiction) or (y) any dispute
solely between or among Indemnified Parties other than any claims against an
Indemnified Party in its capacity or in fulfilling its role as an administrative
agent, collateral agent or arranger or any similar role hereunder (excluding
their role as a Lender) and other than any claims arising out of any act or
omission of the Borrower or any of its Affiliates. The agreements in this
Section 13.5 shall survive repayment of the Loans and all other amounts payable
hereunder.

 

13.6.          Successors and Assigns; Participations and Assignments.

 

(a)          The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

(b)           

 

(i)          Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans at the time owing to it) with the prior written consent (such
consent not be unreasonably withheld or delayed) of:

 

(A)         except with respect to any assignment made within 30 days of the
Closing Date in connection with the primary syndication of the Initial Loans,
the Borrower; provided that no consent of the Borrower shall be required for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee; provided,
further, that if the Borrower has not consented to any such assignment or
objected thereto by written notice to the Administrative Agent within 5 Business
Days after having received notice thereof, if the Administrative Agent has been
informed thereof, the Administrative Agent shall provide a second notice to the
Borrower (the “Second Consent Notice”); provided, further, that the Borrower
shall be

 

-114-

 

 

 

deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within 3 Business Days after
having received the Second Consent Notice; and

 

(B)         the Administrative Agent (provided that no consent of the
Administrative Agent shall be required for an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund);

 

provided, further, however, notwithstanding the foregoing or anything to the
contrary set forth herein (x) the Borrower and its Subsidiaries and their
Affiliates may not be assignees of any Loans (but the Borrower and its
Subsidiaries may make Discounted Voluntary Prepayments in accordance with
Section 5.1(c)) and (y) no natural person may be an assignee or Participant with
respect to any Loans.

 

(ii)         Assignments shall be subject to the following additional
conditions:

 

(A)         except in the case of an assignment by a Lender to an Affiliate of
such Lender or an Approved Fund with respect to such Lender or an assignment of
the entire remaining amount of the assigning Lender’s Commitment or Loans, the
amount of the Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $1,000,000 and integral multiples of $1,000,000 in excess thereof, or if
less, all of such Lender’s remaining Loans and Commitments unless the Borrower
and the Administrative Agent otherwise consents; provided that no such consent
of the Borrower shall be required if an Event of Default has occurred and is
continuing; provided, further, that contemporaneous assignments to a single
assignee made by Affiliates of a Lender shall be aggregated for purposes of
meeting the minimum assignment amount requirements stated above;

 

(B)         each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

 

(C)         the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500; provided that only one such fee shall be payable
in the event of simultaneous assignments to or from two or more Approved Funds;
and

 

(D)         the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in a form approved by the
Administrative Agent (the “Administrative Questionnaire”).

 

(iii)        Subject to acceptance and recording thereof pursuant to
paragraph (b)(v) of this Section, from and after the effective date specified in
each Assignment and Acceptance, the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Acceptance,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations un-

 

-115-

 

  

der this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.10, 2.11, 5.4 and 13.5 in respect of matters occurring
prior to such assignment). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 13.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 

(iv)        The Administrative Agent, acting solely for this purpose as an agent
of the Borrower, shall maintain at the Administrative Agent’s Office a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount (and stated interest) of the Loans owing to each Lender
pursuant to the terms hereof from time to time and the portion of principal
amount and stated interest of the Obligations assigned or transferred (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the
Administrative Agent and its Affiliates, the Borrower and, with respect to its
own interest only, any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(v)         Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Acceptance and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph. The Register shall be
available for inspection by the Borrower, Administrative Agent and any Lender
(solely with respect to its Obligations and/or Commitment), at any reasonable
time and from time to time upon reasonable prior notice. This Section shall be
construed so that the Obligations are at all times maintained in “registered
form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code
and any related regulations (and any successor provisions).

 

(c)          

 

(i)          Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
other than in each case the Borrower or any Affiliate thereof (each, a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely re-

 

-116-

 

  

sponsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this Agreement
or any other Credit Document; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clause (i) of the first
proviso to Section 13.1(a) that affects such Participant. Subject to
paragraph (c)(ii) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.10, 2.11 and 5.4 (subject to the
requirements of such Sections) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 13.8(b) as though it were a Lender; provided such
Participant agrees to be subject to Section 13.8(a) as though it were a Lender.

 

(ii)         A Participant shall not be entitled to receive any greater payment
under Section 2.10, 2.11 or 5.4 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent, and except to the extent such entitlement to a
greater payment results from a change in any Requirement of Law after the
Participant became a Participant, which change in Requirement of Law entitles or
would have entitled the applicable Lender to receive such payment.

 

(iii)        Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”). The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. Any such Participant Register shall
be available for inspection by the Administrative Agent (and if required by an
applicable Requirement of Tax Law or in connection with a Tax audit of the
Borrower, the Borrower) at any reasonable time and from time to time upon
reasonable prior notice.

 

(d)          Any Lender may, without the consent of the Borrower or the
Administrative Agent, at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto. In
order to facilitate such pledge or assignment, the Borrower hereby agrees that,
upon request of any Lender at any time and from time to time after the Borrower
has made their initial Borrowing hereunder, the Borrower shall provide to

 

-117-

 

 

 

such Lender, at the Borrower’s own expense, a promissory note, substantially in
the form of Exhibit D, as the case may be, evidencing the Loans owing to such
Lender. Promptly following the termination of this Agreement, each Lender shall
use commercially reasonable efforts to return to the Borrower each promissory
note issued to it.

 

(e)          Subject to compliance with Section 13.16, the Borrower authorizes
each Lender to disclose to any Participant, secured creditor of such Lender or
assignee (each, a “Transferee”) and any prospective Transferee any and all
Information (including any and all financial information) in such Lender’s
possession concerning the Borrower and its Subsidiaries that has been delivered
to such Lender by or on behalf of the Borrower and its Subsidiaries pursuant to
this Agreement or which has been delivered to such Lender by or on behalf of the
Borrower and its Subsidiaries in connection with such Lender’s credit evaluation
of the Borrower and its Subsidiaries prior to becoming a party to this
Agreement.

 

13.7.          Replacements of Lenders under Certain Circumstances. The Borrower
shall be permitted to replace any Lender that (a) requests reimbursement for
amounts owing pursuant to Sections 2.10, 2.11 or 5.4, (b) is affected in the
manner described in Section 2.10(a)(iii) and as a result thereof any of the
actions described in such Section is required to be taken or (c) in connection
with any proposed amendment, waiver or consent requiring the consent of “each
Lender” or “each Lender affected thereby” pursuant to Section 13.1(a), does not
consent when the consent of the Required Lenders has been obtained, but the
consent of other remaining Lenders has not been obtained; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) the Borrower shall repay (or the replacement bank or institution shall
purchase, at par) all Loans and other amounts (other than any disputed amounts),
pursuant to Sections 2.8, 2.10, 2.11, 2.13, 4.1, 5.1 (assuming such Section had
not been amended pursuant to such amendment to remove or delete the premium set
forth therein), 5.4 or 13.5, as the case may be, owing to such replaced Lender
prior to the date of replacement, (iv) the replacement bank or institution, if
not already a Lender, and the terms and conditions of such replacement, shall be
reasonably satisfactory to the Administrative Agent, (v) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 13.6 (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to therein) and (vi) any such
replacement shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent, the Collateral Agent or any other Lender shall have
against the replaced Lender.

 

13.8.          Adjustments; Set-off.

 

(a)          If any Lender (a “Benefited Lender”) shall at any time receive any
payment of all or part of its Loans, or interest thereon, or receive any
collateral in respect thereof (whether voluntarily or involuntarily, by set-off,
pursuant to events or proceedings of the nature referred to in Section 11.1(d)
or (e), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of such other
Lender’s Loans, or interest thereon, such benefited Lender shall purchase for
cash from the other Lenders a participating interest in such portion of each
such other Lender’s Loan, or shall provide such other Lenders with the benefits
of any such collateral, or the proceeds thereof, as shall be necessary to

 

-118-

 

 

 

cause such benefited Lender to share the excess payment or benefits of such
collateral or proceeds ratably with each of the Lenders; provided, however, that
if all or any portion of such excess payment or benefits is thereafter recovered
from such benefited Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.

 

(b)          After the occurrence and during the continuance of an Event of
Default, in addition to any rights and remedies of the Lenders provided by law,
each Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise) to
set-off and appropriate and apply against such amount any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such set-off and application
made by such Lender; provided that the failure to give such notice shall not
affect the validity of such set-off and application.

 

13.9.          Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts (including
by facsimile or other electronic transmission), and all of said counterparts
taken together shall be deemed to constitute one and the same instrument. A set
of the copies of this Agreement signed by all the parties shall be lodged with
the Borrower and the Administrative Agent.

 

13.10.         Severability. Any provision of any Credit Document that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

13.11.         Integration. This Agreement and the other Credit Documents
represent the agreement of the Borrower, the Administrative Agent, the
Collateral Agent and the Lenders with respect to the subject matter hereof, and
there are no promises, undertakings, representations or warranties by the
Administrative Agent, the Collateral Agent or any Lender relative to subject
matter hereof not expressly set forth or referred to herein or in the other
Credit Documents.

 

13.12.         GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

-119-

 

 

 

13.13.         Submission to Jurisdiction; Waivers. Each Credit Party hereby
irrevocably and unconditionally:

 

(a)          submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Credit Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive general jurisdiction of the courts of the State of New
York located in the State, County and City of New York, the courts of the
United States of America for the Southern District of New York and appellate
courts from any thereof;

 

(b)          consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)          agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at the
address set forth in Section 13.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

(d)          agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law or shall limit the right to sue
in any other jurisdiction; and

 

(e)          waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding any special,
exemplary, punitive or consequential damages.

 

13.14.         Acknowledgments. The Borrower hereby acknowledges that:

 

(a)          it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Credit Documents;

 

(b)          neither the Administrative Agent, the Collateral Agent nor any
Lender has any fiduciary relationship with or duty to the Borrower arising out
of or in connection with this Agreement or any of the other Credit Documents,
and the relationship between the Administrative Agent, the Collateral Agent and
the Lenders, on one hand, and the Borrower, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor; and

 

(c)          no Joint Venture is created hereby or by the other Credit Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

 

13.15.         WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT,
THE COLLATERAL AGENT AND THE LENDERS HEREBY

 

-120-

 

 

 

IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

13.16.         Confidentiality.  Each of the Administrative Agent, the
Collateral Agent and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners) (in which case the disclosing party
shall use commercially reasonable efforts (except with respect to any audit or
examination conducted by bank accountants or any governmental regulatory
authority exercising examination or regulatory authority) to promptly notify the
Borrower, in advance thereof, to the extent practicable and lawfully permitted
to do so), (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process (in which case the disclosing party shall
use commercially reasonable efforts (except with respect to any audit or
examination conducted by bank accountants or any governmental regulatory
authority exercising examination or regulatory authority) to promptly notify the
Borrower, in advance thereof, to the extent practicable and lawfully permitted
to do so), (d) to any other party hereto, (e) in connection with the exercise of
any remedies hereunder or under any other Credit Document, any action or
proceeding relating to this Agreement or any other Credit Document, the
enforcement of rights hereunder or thereunder or any litigation or proceeding to
which the Administrative Agent, the Collateral Agent or any Lender or any of its
respective Affiliates may be a party, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement, (ii) any actual or prospective
party (or its managers, administrators, trustees, partners, directors, officers,
employees, agents, advisors and other representatives) surety, reinsurer,
guarantor or credit liquidity enhancer (or their advisors) to or in connection
with any swap, derivative or other similar transaction under which payments are
to be made by reference to the Obligations or to the Borrower and its
obligations or to this Agreement or payments hereunder, (iii) to any rating
agency when required by it, and (iv) the CUSIP Service Bureau or any similar
organization, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, the
Collateral Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than a Credit Party that is not to the
disclosing party’s knowledge subject to confidentiality obligations to the
Borrower or any of its Subsidiaries. For purposes of this Section, “Information”
means all information received by or on behalf of a Credit Party or any of its
respective Subsidiaries relating to a Credit Party or any of its respective
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, the Collateral Agent
or any Lender on a non confidential basis prior to disclosure by any Obligor or
any of its respective Subsidiaries. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

-121-

 

  

13.17.         Direct Website Communications.

 

(a)          Each Credit Party hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to the Credit
Documents, including, without limitation, all notices, requests, financial
statements, financial and other reports, certificates and other information
material, but excluding any such communication that (i) relates to a request for
a new, or a conversion of an existing, Borrowing or other extension of credit
(including any election of an interest rate or interest period relating
thereto), (ii) relates to the payment of any principal or other amount due under
this Agreement prior to the scheduled date therefor, (iii) provides notice of
any Default or Event of Default under this Agreement or (iv) is required to be
delivered to satisfy any condition precedent to the effectiveness of this
Agreement and/or any borrowing or other extension of credit hereunder (all such
non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format acceptable to the Administrative Agent to msagency@ms.com. In
addition, each Credit Party agrees to continue to provide the Communications to
the Administrative Agent in the manner specified in the Credit Documents but
only to the extent requested by the Administrative Agent.

 

(b)          Each Credit Party further agrees that the Administrative Agent may
make the Communications available to the Lenders by posting the Communications
on Intralinks, Fixed Income Direct or a substantially similar electronic
transmission systems (the “Platform”). Each Credit Party acknowledges that the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution.

 

(c)          THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF
THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
AGENT PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT
SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO THE CREDIT PARTIES, ANY
LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE
CREDIT PARTIES’ OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS
FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION
TO HAVE

 

-122-

 

 

 

RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE, BAD FAITH OR
WILLFUL MISCONDUCT.

 

The Administrative Agent agrees that the receipt of the Communications by the
Agent at its e-mail address set forth above shall constitute effective delivery
of the Communications to the Administrative Agent for purposes of the Credit
Documents. Each Lender agrees that notice to it (as provided in the next
sentence) specifying that the Communications have been posted to the Platform
shall constitute effective delivery of the Communications to such Lender for
purposes of the Credit Documents. Each Lender agrees (i) to notify the
Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and (ii) that the foregoing notice may be
sent to such e-mail address.

 

Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Credit Document
in any other manner specified in such Credit Document.

 

13.18.         PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the Patriot, it is required to obtain, verify
and record information that identifies the Borrower, which information includes
the name and address of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with the Patriot Act.

 

13.19         Intercreditor Agreement. Agent and each Lender hereunder, by its
acceptance of the benefits provided hereunder, (a) consents to the subordination
of Liens provided for in the Intercreditor Agreement, (b) agrees that it will be
bound by, and will take no actions contrary to, the provisions of the
Intercreditor Agreement, and (c) authorizes and instructs the Agent to enter
into the Intercreditor Agreement as Agent on behalf of each Lender. Agent and
each Lender hereby agrees that the terms, conditions and provisions contained in
this Agreement are subject to the Intercreditor Agreement and, in the event of a
conflict between the terms of the Intercreditor Agreement and this Agreement,
the terms of the Intercreditor Agreement shall govern and control.

 

[Signature Pages Follow]

 

-123-

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

  WABASH NATIONAL CORPORATION,   as the Borrower         By: /s/ Mark J. Weber  
Name:   Mark J. Weber   Title:     SVP-CFO

 

[Signature Page to term loan credit agreement]

  

 

 

  



  Morgan Stanley Senior Funding, INC.,   as Administrative Agent and as a Lender
        By: /s/ Henrik Sandstrom   Name:      Henrik Sandstrom  
Title:        Authorized Signatory



  

[Signature Page to term loan credit agreement]

 



 

 

  

SCHEDULE 1.1(b)

 

Commitments of Lenders

 

Lender Commitment Morgan Stanley Senior Funding, Inc. 100%

 

 

 

 

SCHEDULE 8.1(b)

 

Capitalization of Borrower

 

Borrower has authorized 200,000,000 shares of authorized common stock of which
68,324,259 are currently issued and outstanding; and 25,000,000 shares of
preferred stock,352,000 shares of which have been designated as Series B 6%
Cumulative Convertible Exchangeable Preferred Stock, 170,000 shares of which
have been designated as Series C 5.5% Convertible Preferred Stock, 300,000
shares of which have been designated as Series D Junior Participating Preferred
Stock, each with the rights and preferences indicated in the applicable
Certificate of Designations, Preferences and Rights as filed with the Secretary
of State of the State of Delaware.No shares of Preferred Stock are issued and
outstanding.

 

 

 

 

SCHEDULE 8.1(c)

 

Capitalization of Borrower’s Subsidiaries

 

Name Class of
Securities Number of
Securities
Issued and
Outstanding Record Owners Number of
Securities
Authorized Wabash National, L.P. N/A N/A Wabash National Corporation** and
Wabash National Trailer Centers, Inc.* N/A Wabash Wood Products, Inc. Common
Stock 100 Wabash National Corporation: 100 100 Transcraft Corporation

Common Stock 

Preferred Stock 

915 

- 

Wabash National Corporation: 915

3,000 

17,000 

Wabash National Trailer Centers, Inc.

Common Stock 

Preferred Stock 

100 

- 

Wabash National Corporation: 100

400 

100 

Cloud Oak Flooring Company, Inc. Common Stock 890 Wabash National Corporation:
890 1,000 Wabash National Manufacturing, L.P. N/A N/A Wabash National
Corporation* and Wabash National Trailer Centers, Inc.** N/A Wabash National
Services, L.P. Partnership Interests N/A Wabash National Trailer Centers, Inc.*
and Wabash National , L.P.** N/A WNC Receivables Management Corp. Common Stock
50 Wabash National Corporation: 50 100 WNC Receivables, LLC Membership Interests
N/A

Wabash National Trailer Centers, Inc.: 50% 

Wabash National L.P.: 50% 

N/A Wabash Financing LLC Membership Interests N/A Wabash National Corporation:
100% N/A FTSI Distribution Company, L.P. Partnership Interests N/A Wabash
National Corporation** and Wabash National Trailer Centers, Inc.* N/A

 

 

 

 

National Trailer Funding, L.L.C. Membership Interests N/A Wabash National
Trailer Centers, Inc. N/A Continental Transit Corporation Common Stock 100
Wabash National Corporation: 100 100 Walker Group Holdings LLC Membership
Interests N/A N/A N/A Brenner Tank LLC Membership Interests N/A Walker Group
Holdings LLC: N/A Brenner Tank Services LLC Membership Interests N/A Brenner
Tank LLC N/A Garsite/Progress LLC Membership Interests N/A Walker Group Holdings
LLC N/A Walker Stainless Equipment Company LLC Membership Interests N/A Walker
Group Holdings LLC: N/A Bulk Solutions LLC Membership Interests N/A Walker Group
Holdings LLC N/A Wabash International Holdings, Inc. Common Stock 100 Wabash
National Corporation: 100% 100 Wabash UK Holdings Limited Ordinary Shares 999
Wabash International Holdings, Inc. 999 Bulk Systems Mexico, S. de R.L. de C.V
Equity Quota 4

Walker Stainless Equipment Company LLC: 50% 

Brenner Tank LLC: 50% 

N/A Bulk Tank International, S. de R.L. de C.V. Equity Quota 4

Walker Stainless Equipment Company LLC: 50% 

Brenner Tank LLC: 50% 

N/A Bulk Services, S. de R.L. de C.V Equity Quota 4

Walker Stainless Equipment Company LLC: 50% 

Brenner Tank LLC: 50% 

N/A Extract Technology Limited Ordinary Shares 671 Walker Group Holdings LLC N/A
Extract Technology Pte Ltd. Ordinary Shares 2 Extract Technology Limited N/A

*Indicates a general partner

**Indicates a limited partner

 

 

 

 

Wabash National Corporation also had 1,948,676 stock options outstanding as of
May 8, 2012.

 

Pursuant to the Permitted Convertible Notes, the indebtedness provided thereby
is convertible under certain circumstances, at the option of Wabash National
Corporation into common stock $0.01 par value of Wabash National Corporation.

 

 

 

 

SCHEDULE 8.6(a)

 

Jurisdiction of Organization

 

Name Jurisdiction of Organization Wabash National Corporation DE Wabash
National, L.P. DE Wabash Wood Products, Inc. AR Transcraft Corporation DE Wabash
National Trailer Centers, Inc. DE Cloud Oak Flooring Company, Inc. AR Wabash
National Manufacturing, L.P. DE Wabash National Services, L.P. DE FTSI
Distribution Company, L.P. DE National Trailer Funding, L.L.C. DE Continental
Transit Corporation IN Walker Group Holdings LLC TX Brenner Tank LLC WI Brenner
Tank Services LLC WI Garsite/Progress LLC TX Walker Stainless Equipment Company
LLC DE Bulk Solutions LLC TX Wabash International Holdings, Inc. DE WNC
Receivables Management Corp. DE WNC Receivables, LLC DE Wabash Financing LLC DE
Wabash UK Holdings Limited United Kingdom

 

 

 

 

Bulk Systems Mexico, S. de R.L. de C.V. Mexico Bulk Tank International S. de
R.L. de C.V. Mexico Bulk Services S. de R.L. de C.V Mexico Extract Technology
Limited United Kingdom Extract Technology Pte Ltd. Singapore

 

 

 

 

SCHEDULE 8.6(b)

 

Chief Executive Offices

 

Entity Address of Chief Executive Office

Wabash National Corporation 

Wabash National Trailer Centers, Inc. 

Wabash National, L.P. 

Wabash National Services, L.P. 

Continental Transit Corporation 

FTSI Distribution Company, L.P. 

Wabash National Manufacturing, L.P. 

National Trailer Funding, L.L.C. 

Wabash International Holdings, Inc. 

P.O. Box 6129

Lafayette, Indiana 47903

 

1000 Sagamore Parkway South

Lafayette, Indiana 47905

Wabash Wood Products, Inc.

P.O. Box 597, 339 Industrial Park Rd.

Harrison, Arkansas 72601

Transcraft Corporation

489 International Drive

Cadiz, Kentucky 42211

Cloud Oak Flooring Company, Inc.

P.O. Box 540, 606 East Center Street

Sheridan, Arkansas 72150

Walker Group Holdings LLC 

Garsite/Progress LLC 

Walker Stainless Equipment Company LLC 

625 W. State Street

New Lisbon, WI 53950

Brenner Tank LLC 

Brenner Tank Services LLC 

450 Arlington Avenue,

Fond du Lac, WI 54935

Bulk Solutions LLC 

Bulk Services, S. de R.L. de C.V. 

Bulk Tank International, S. de R.L. de C.V. 

Bulk Systems Mexico, S. de R.L. de C.V 

Carretera QRO-SLP km. 58

Pargue Industrial Opcion

San Jose Iturbide

GTO 37890

Extract Technology Limited 

Extract Technology Pte Ltd. 

Bradley Junction Industrial Estate

Huddersfield, West Yorkshire, UK

 

 

 

 

SCHEDULE 8.6(c)

 

Organizational Identification Numbers

 

Entity Organizational I.D.
Number Tax I.D. Number Wabash National Corporation 2273455 52-1375208 Wabash
National, L.P. 3067889 35-2080779 Wabash Wood Products, Inc. AR100160973
71-0812121 Transcraft Corporation 3014313 13-4067585 Wabash National Trailer
Centers, Inc. 2735206 35-2012484 Cloud Oak Flooring Company, Inc. AR100108157
71-0747690 Wabash National Manufacturing, L.P. 3277493 43-1900264 Wabash
National Services, L.P. 3066179 35-2080781 FTSI Distribution Company, L.P.
3132296 35-2091340 National Trailer Funding, L.L.C. 3107585 36-4324443
Continental Transit Corporation 198508-844 35-1652755 Walker Group Holdings LLC
800701712 37-1528973 Brenner Tank LLC B045510 39-2034630 Brenner Tank Services
LLC B045781 39-2036936 Garsite/Progress LLC 800774304 75-3231169 Walker
Stainless Equipment Company LLC 2544919 41-2216106 Bulk Solutions LLC 801023526
80-0256391

 

 

 

 

SCHEDULE 8.6(d)

 

Commercial Tort Claims

None.

 

 

 

 

SCHEDULE 8.7(b)

 

Litigation

 

Bernard Krone Industria v. Wabash National Corporation, Case No. 459 2001 (4th
Civil Law Court of Curitiba, State of Parana, Brazil). As disclosed in the
Company’s Form 10-K filing on February 27, 2012, and reported to Lenders on or
about November 28, 2011 - on November 22, 2011, the Fourth Civil Court of
Curitiba partially granted claims against Wabash, and ordered Wabash to pay
plaintiff lost profits, compensatory, economic and moral damages in the amount
of approximately R$26.7 million (Brazilian Reais), which is approximately $15.3
million U.S. dollars using current exchange rates and exclusive of any
potentially court-imposed interest, fees or inflation adjustments (which are
currently estimated at a maximum of approximately $63 million, at current
exchange rates, but may change with the passage of time and/or the discretion of
the court at the time of final judgment in this matter). Due, in part, to the
amount and type of damages awarded by the Fourth Civil Court of Curitiba, Wabash
immediately filed for clarification of the judgment, which renders the judgment
unenforceable at this time. Upon receipt of a clarified judgment from the Fourth
Civil Court of Curitiba, Wabash will also appeal the judgment to the State of
Paraná Court of Appeals. The Court of Appeals has the authority to re-hear all
facts presented to the lower court, as well as to reconsider the legal questions
presented in the case, and to render a new judgment in the case without regard
to the lower court's findings. Pending outcome of this appeal process, any
judgment is not enforceable by the plaintiff. Insurance does not cover any
potential liability in this case.

 

 

 

 

SCHEDULE 8.11

 

Benefit Plans

 

None.

 

 

 

 

SCHEDULE 8.12

 

Environmental Matters

 

New Lisbon, WI. Residual volatile organic compound (“VOC”) contamination is
present onsite and offsite from a historical release of chlorinated solvents
onsite that received closure in 2005. There is no indication that vapor
intrusion surveys were conducted as part of closure activities. The state could
require vapor intrusion surveys in the future or the Company could incur tort
liability associated with vapor intrusion. ERM estimated costs for the Most
Likely Case (MLC)2 at $400,000 and the Reasonable Worst Case (RWC)3 at $800,000
for these issues over a period of 2-5 years.

 

Guanajuato, Mexico. From 2000 to 2011, the site operated without various
environmental permits and plans before entering into audit programs with
regulators to correct its noncompliance. The site has not monitored air emission
sources at the site. In addition, from 2000 to early 2012, the site disposed of
hazardous wastes as non-hazardous waste. ERM estimated costs for the MLC at
$125,000 and the RWC at $750,000 to address these issues over a period of 1-5
years.

 

Fond du Lac, WI. Areas of concern at the site include floor drains in
manufacturing areas, hazardous materials and petroleum storage, former machine
pits, spray paint booth, sand blasting area, and a former railroad. In 1986 the
site was impacted by a petroleum release from an adjacent gas station. It is not
known if this release has received closure. A former gas station located onsite
received closure in 1996 but it is unclear if all tanks were removed. ERM
estimated costs for the MLC at $250,000 and the RWC at $1,000,000 to address
these issues over a period of 5-10 years.

 

Arthur, IL. There is confirmed contamination in soil and groundwater in the
vicinity of the Test Building. Four registered USTs have been removed from the
site but no closure sampling was conducted. There are at least two other USTs
suspected to be at the site. Septic systems (still in place) serviced buildings
used for manufacturing operations since at least the early 1950s. The East
Warehouse formerly contained production operations and appears to have formerly
contained a below-ground hydraulic lift. ERM estimated costs for the MLC at
$250,000 and the RWC at $1,000,000 to address these issues over a period of 2-5
years.

 

Kansas City, KS. Areas of concern include tank testing operations, onsite
disposal of sandblast material, a paint shop floor drain that discharged to the
storm water system, management of test stand and test pad effluent, industrial
discharges from the maintenance shop to a septic tank, floor drains in the main
production building, abandoned USTs, and a 2008 fire that destroyed the tank
testing building. A 1999 investigation of the tank testing area identified
petroleum contamination in soil above applicable standards and a 2008
investigation found petroleum, VOCs, and semi-VOCs in soil above current
residential and in some instances non-residential

  





 





2 The MLC represents an optimal scenario and assumes that no regulatory triggers
for further assessment or remediation exist unless specifically stated.
Typically, the MLC scenario covers costs that will likely be expended to
investigate an issue, and assumes that costly additional issues will not arise
from the investigation. The MLC does not take into account mitigating factors
such as legal indemnities or third-party responsibility. In addition, ERM did
not include fines, penalties or expenses associated with legal claims in its
cost estimates.

3 The RWC represents a reasonably foreseeable worst case scenario for known and
potential issues, based on currently available information. This scenario
assumes that additional costs over and above the MLC costs would be expended to
address issues and also makes assumptions regarding reasonably foreseeable
actions that may be required to address known or suspected environmental issues.
The RWC does not, however, consider an absolute worst case scenario, which could
be up to an order of magnitude higher than the RWC for any given issue or at any
given site. It should be noted that the RWC does not take into account
mitigating factors such as legal indemnities or third-party responsibility. In
addition, ERM did not include fines, penalties or expenses associated with legal
claims in its cost estimates. 

  



 

 

  

standards. ERM estimated costs for the MLC at $100,000 and the RWC at $500,000
to address these issues over a period of 5-10 years.

 

Former Facility, 610 & 636 Adams St. and 15 Kansas Ave., Kansas City, KS. A 1995
investigation identified soil and groundwater impacts, including arsenic,
petroleum hydrocarbons, a phthalate, metals, and low concentrations of
chlorinated solvents. ERM estimated costs for the MLC at $250,000 and for the
RWC at $500,000 over a period of five to ten years.

 

Environmental Liens

  

New Lisbon, Wisconsin

 

This property has residual VOC soil and groundwater contamination, which
required registration of the residual groundwater plume and a deed restriction.
The deed restriction requires maintenance and yearly inspection of impervious
surfaces where contamination is documented. Future earthmoving activities in the
area of contamination require screening of soil for contamination and
precautions to protect workers from direct exposure to contamination.

 

Fond du Lac, Wisconsin

 

The Fond du Lac, Wisconsin site is subject to a groundwater use restriction that
was instituted as part of remediation of a solvent release at the adjacent
former RB Royal site.  The RB Royal site received closure from WDNR in 2003. 
The Fond du Lac site receives its water supply from the City of Fond du Lac.

 

Mauston, Wisconsin

 

In 2001, metals and petroleum were identified in soil near the onsite septic
field. The site was entered into the Wisconsin Environmental Repair Program (WI
ERP) and in 2002 the WDNR issued a closure letter with a deed restriction of
proper management of impacted material if excavated

 

 

 

 

SCHEDULE 8.13

 

Intellectual Property

Below is a listing of all material trademarks, trade names, copyrights, patents,
and licenses as to which any Borrower or one of its Subsidiaries is the owner or
is an exclusive licensee.

 

Trademark Serial. No. Reg. No. Status Country Owner 524 77/548148 3594651
Registered United States of America Transcraft Corporation 724 77/548149 3594652
Registered United States of America Transcraft Corporation BENSON 1427425 786550
Registered Canada Transcraft Corporation BENSON 989193 1113433 Registered Mexico
Transcraft Corporation BENSON 77/547110 3638140 Registered United States of
America Transcraft Corporation DESIGN 1427426 772825 Registered Canada
Transcraft Corporation DESIGN 989191 1136500 Registered Mexico Transcraft
Corporation DESIGN 74/652884 2022972 Registered United States of America
Transcraft Corporation DESIGN 77/547031 3716481 Registered United States of
America Transcraft Corporation IRONMAN 77/693170 1486474 

 

Abandoned

United States of America Transcraft Corporation IRONMAN II 76/693172  

 

Abandoned

United States of America Transcraft Corporation IWT 77/548145 3594650 Registered
United States of America Transcraft Corporation MOAT 77/548157 3594654
Registered United States of America Transcraft Corporation SUPER-BEAM   440538
Registered Canada Transcraft Corporation SUPER-BEAM 179272 448174 Registered
Mexico Transcraft Corporation SUPER-BEAM 74/381525 1812055 Registered United
States of America Transcraft Corporation TRANSCRAFT 699152 411881 Registered
Canada Transcraft Corporation TRANSCRAFT 179271 464131 Registered Mexico
Transcraft Corporation TRANSCRAFT 76/386313 2677629 Registered United States of
America Transcraft Corporation TRANSCRAFT 75/623607 2319011 Registered United
States of Transcraft

 

 

 

 

        America Corporation TRANSCRAFT D-EAGLE 76/341486 2651789 Registered
United States of America Transcraft Corporation TRANSCRAFT EAGLE   418885
Registered Canada Transcraft Corporation TRANSCRAFT EAGLE 180739 449105
Registered Mexico Transcraft Corporation TRANSCRAFT EAGLE 74/133824 1692844
Registered United States of America Transcraft Corporation TRANSCRAFT EAGLE II
76/341481 2639285 Registered United States of America Transcraft Corporation
ARCTIC LITE 76/408325 2744682 Registered United States of America Wabash
National, L.P. ArcticGreen 1502438   Filed Canada Wabash National, L.P.
COUPLERMATE 73/769697 1547270 Registered United States of America Wabash
National, L.P. DURAPLATE 1213297 677550 Registered Canada Wabash National, L.P.
DURAPLATE 651702 839457 Registered Mexico Wabash National, L.P. DURAPLATE 651703
9105358 Registered Mexico Wabash National, L.P. DURAPLATE 76/577873 3010104
Registered United States of America Wabash National, L.P. DURAPLATE 75/113440
2177280 Registered United States of America Wabash National, L.P. DURAPLATE
76/017487 2553821 Registered United States of America Wabash National, L.P.
DURAPLATE AEROSKIRT 1447133 794030 Registered Canada Wabash National, L.P.
DURAPLATE AEROSKIRT 1024934 1171480 Registered Mexico Wabash National, L.P.
DURAPLATE AEROSKIRT 77/685287 3785939 Registered United States of America Wabash
National, L.P. DURAPLATE HD 1278835 695747 Registered Canada Wabash National,
L.P. DURAPLATE HD 749392 920312 Registered Mexico Wabash National, L.P.
DURAPLATE HD 78/704457 3141656 Registered United States of America Wabash
National, L.P. DURAPLATE XD-35 85/413845   Published Intent to Use United States
of America Wabash National, L.P. EZ SERIES 937393 1133164 Registered Mexico
Wabash National, L.P. EZ-7 76/264095 2792086 Registered United States of America
Wabash National, L.P.

 

 

 

 

FREIGHTPRO 77/185855 3372448 Registered United States of America Wabash
National, L.P. OUR INNOVATION MOVES THE WORLD and Design 77/223601 3372759
Registered United States of America Wabash National, L.P. ROADRAILER 597349
353129 Registered Canada Wabash National, L.P. ROADRAILER 88/1304 332247
Registered China (People’s Republic) Wabash National, L.P. ROADRAILER 1624164  
Filed India Wabash National, L.P. ROADRAILER 2007-117772 2439493 Registered
Japan Wabash National, L.P. ROADRAILER 60584 365646 Registered Mexico Wabash
National, L.P. ROADRAILER 2007/27213 2007/27213 Registered South Africa Wabash
National, L.P. ROADRAILER 72/118413 742259 Registered United States of America
Wabash National, L.P. ROADRAILER and Design 73/754590 1539255 Registered United
States of America Wabash National, L.P. SOLARGUARD 75/048815 2181015 Registered
United States of America Wabash National, L.P. SOLARGUARD and Design 77/186101
3372463 Registered United States of America Wabash National, L.P. TRUST LOCK
76/361840 2940427 Registered United States of America Wabash National, L.P.
TRUST LOCK PLUS 1380407 778423 Registered Canada Wabash National, L.P. TRUST
LOCK PLUS 77/344736 3677245 Registered United States of America Wabash National,
L.P. WABASH 6601678 6601678 Registered China (People’s Republic) Wabash
National, L.P. WABASH 2241511 2241511 Registered European Community Wabash
National, L.P. WABASH 76/262685 2624209 Registered United States of America
Wabash National, L.P. WABASH NATIONAL 1236244 770401 Registered Canada Wabash
National, L.P. WABASH NATIONAL 770401   Filed Canada Wabash National, L.P.
WABASH NATIONAL 76/620527 3043990 Registered United States of America Wabash
National, L.P. WABASH NATIONAL 73/588293 1414152 Registered United States of
America Wabash National, L.P. WABASH NATIONAL and Design 74/510431 1921853
Registered United States of America Wabash National, L.P.

 

 

 

 

TST OVER 100 YEARS OF EXPERIENCE SERVICING YOU 76/019709 2444400 Registered
United States of America Garsite/Progress LLC TST 76/019328 2437131 Registered
United States of America Garsite/Progress LLC Brenner 76/051989 2,584,454
Registered United States of America Brenner Tank LLC Brenner 77/514373 3575671
Registered United States of America Brenner Tank LLC Shaker Tank 78/910314
3478227 Registered United States of America Brenner Tank LLC Brenner  
TMA602,042 Registered Canada Brenner Tank LLC Brenner   697446 Registered Mexico
Brenner Tank LLC AeroTank 77/598016 3729678 Registered United States of America
Walker Group Holdings LLC Containing Excellence 77/709721 77/709721 Registered
United States of America Walker Group Holdings LLC Together, We Deliver
77/709856 77/709856 Registered United States of America Walker Group Holdings
LLC Containing Excellence   1434565 Registered Canada Walker Group Holdings LLC
Together, We Deliver   1434570 Registered Canada Walker Group Holdings LLC
AeroTank   1434153 Registered Canada Walker Group Holdings LLC Walker  
TMA533195 Registered Canada Walker Stainless Equipment Company, Inc. Extract
Technology   002625606 Registered CTM Extract Technology Limited Extract
Technology   02254988 Registered United Kingdom Extract Technology Limited
Extract Technology   T1114582D Registered Singapore Extract Technology Limited
Carlisle Life Science   3062321 Registered Australia Extract Technology Limited
Carlisle Life Sciences   3062321 Registered CTM Extract Technology Limited E
EXTRACT   2010/45148 Registered Turkey Extract

 

 

 

 

TECHNOLOGY (Logo)         Technology Limited Garsite/Progress LLC    
Unregistered   Garsite/Progress LLC Garsite, LLC     Unregistered  
Garsite/Progress LLC Garsite, LP     Unregistered   Garsite/Progress LLC Garsite
PD, Inc.     Unregistered   Garsite/Progress LLC Ameritank     Unregistered  
Garsite/Progress LLC Alumitank     Unregistered   Garsite/Progress LLC Tri-State
Refueler     Unregistered   Garsite/Progress LLC Garsite/TSR     Unregistered  
Garsite/Progress LLC Garsite, Inc.     Unregistered   Garsite/Progress LLC New
Progress, LLC     Unregistered   Garsite/Progress LLC Progress Industries    
Unregistered   Garsite/Progress LLC Progress, Inc.     Unregistered  
Garsite/Progress LLC (d/b/a Tri-State Tank) Eagle Tank     Unregistered  
Garsite/Progress LLC (d/b/a Tri-State Tank) Sutton Tank     Unregistered  
Garsite/Progress LLC (d/b/a Tri-State Tank) Tri State Tank     Unregistered  
Brenner Tank LLC Brenner Tank Services     Unregistered   Brenner Tank LLC
Brenner Tank Houston     Unregistered   Brenner Tank LLC Brenner Tank Ashland  
  Unregistered   Brenner Tank LLC Brenner Tank Services LLC     Unregistered  
Brenner Tank LLC Brenner Tank Gonzales     Unregistered   Brenner Tank LLC

 

 

 

 

Tradename Registration Number Status Owner

 

State/Country

Wabash National Trailer Centers, Inc. 286131 Registered Wabash National Trailer
Centers, Inc. AZ, United States Wabash National Trailer Centers, Inc. 576691
Registered Wabash National Trailer Centers, Inc. LA, United States

 

Patent Registration
No. Country Name Owner 5221103 United States Quick Change Slider Panel and
Installation Method for Flatbed Trailer Wabash National, L.P. 5152228 United
States Universal Coupling Adapter for Rail-Highway Vehicles Wabash National,
L.P. 5218794 United States Movable Deck System Wabash National,  Corporation
5439266 United States Riveted Plate Trailer Construction Wabash National, L.P.
5607200 United States Curtain Securing Mechanism Wabash National,  Corporation
2265405 Canada Composite Joint Configuration Wabash National, L.P. 2551863
Canada Composite Joint Configuration Wabash National, L.P. 2531934 Canada
Composite Joint Configuration Wabash National, L.P. 2264311 Canada Composite
Joint Configuration Wabash National, L.P. 226534 Mexico Composite Joint
Configuration Wabash National, L.P. 5860693 United States Composite Joint
Configuration Wabash National, L.P. 6220651 United States Composite Joint
Configuration Wabash National, L.P. 6412854 United States Composite Joint
Configuration Wabash National, L.P. 7069702 United States Composite Joint
Configuration Wabash National, L.P. 6986546 United States Composite Joint
Configuration Wabash National, L.P. 5876089 United States Trailer with
Horizontal Logistics Splice and Vertical Dummy Splice Members Wabash National,
L.P. 2306109 Canada Coining Offset into Edge of Composite Plate Members for
Forming Trailer Doors and Walls Wabash National, L.P. 221977 Mexico Coining
Offset into Edge of Composite Plate Members for Forming Trailer Doors and Walls
Wabash National, L.P.

 

 

 

 

5938274 United States Coining Offset into Edge of Composite Plate Members for
Forming Trailer Doors and Walls Wabash National, L.P. 5997076 United States
Logistics at Composite Panel Vertical Joints Wabash National, L.P. 1337027
Canada Railway Highway Vehicle Wabash National, L.P. 280804 Mexico Interlocking
Joint for a Wall or Door of a Trailer Wabash National, L.P. 7500713 United
States Interlocking Joint for a Wall or Door of a Trailer Wabash National, L.P.
7862103 United States Interlocking Joint for a Wall or Door of a Trailer Wabash
National, L.P. 7588286 United States Logistics Panel for Use in a Sidewall of a
Trailer Wabash National, L.P. 7762618 United States Logistics Panel for Use in a
Sidewall of a Trailer Wabash National, L.P. 7931328 United States Logistics
Panel for Use in a Sidewall of a Trailer Wabash National, L.P. 7677642 United
States Butt Joint for Trailer Side Wall Wabash National, L.P. 275443 Mexico
Integrated Rear Impact Guard and Pintle Hook Assembly Wabash National, L.P.
7527309 United States Integrated Rear Impact Guard and Pintle Hook Assembly
Wabash National, L.P. 277226 Mexico Composite Panel for a Trailer Wall Wabash
National, L.P. 7722112 United States Composite Panel for a Trailer Wall Wabash
National, L.P. 129512 Canada Skylight Wabash National, L.P. 7878574 United
States Vehicle Skylight and Method for Installing Same Wabash National, L.P.
D619505 United States Skylight Wabash National, L.P. 124995 Canada Hold Down
Device Wabash National, L.P. D573874 United States Hold Down Device Wabash
National, L.P. 235246 Mexico Composite Joint Configuration Wabash National, L.P.
6199939 United States Composite Joint Configuration Wabash National, L.P. 227480
Mexico Semi-Tractor Fifth Wheel Sensor and Rail Car Stanchion Sensor for a
Trailer Wabash National, L.P. 2361169 Canada Door Lock for a Semi-Trailer Wabash
National, L.P. 249171 Mexico Door Lock for a Semi-Trailer Wabash National,

 

 

 

 

      L.P. 6886870 United States Door Lock for a Semi-Trailer Wabash National,
L.P. 2363379 Canada Method of Attaching a Logistics Rail to a Trailer Side Wall
Wabash National, L.P. 230209 Mexico Method of Attaching a Logistics Rail to a
Trailer Side Wall Wabash National, L.P. 6662424 United States Method of
Attaching a Logistics Rail to a Trailer Side Wall Wabash National, L.P. 2355755
Canada Seven-Way Trailer Connector Wabash National, L.P. 229853 Mexico Seven-Way
Trailer Connector Wabash National, L.P. 6450833 United States Seven-Way Trailer
Connector Wabash National, L.P. 222456 Mexico Brake Lamp Illumination on a
Trailer by Sensing Wheel Speed Deceleration Wabash National, L.P. 6870473 United
States Corner-Post Mounted, Status Light Display for a Semi-Trailer Wabash
National, L.P. 6824341 United States Integrated Anchoring System and Composite
Plate for a Trailer Side Wall Joint Wabash National, L.P. 7134820 United States
Integrated Anchoring System and Composite Plate for a Trailer Side Wall Joint
Wabash National, L.P. 2074987 Canada Plate Wall Trailer Wabash National, L.P.
5195800 United States Plate Wall Trailer Wabash National, L.P. 2456467 Canada
Sidewall of a Semi-Trailer Having a High Baserail Wabash National, L.P. 244493
Mexico Sidewall of a Semi-Trailer Having a High Baserail Wabash National, L.P.
7114762 United States Sidewall of a Semi-Trailer Having a High Baserail Wabash
National, L.P. 1327288 Canada Train of Highway Trailers Using Improved Railroad
Truck Suspension Wabash National, L.P. MXa2007015621 (pending) Mexico Composite
Joint Configuration Wabash National, L.P. 2565510 (pending) Canada Fused
Thermoplastic Scuff and Wall Plate Wabash National, L.P. MXa2007001905 (pending)
Mexico Fused Thermoplastic Scuff and Wall Plate Wabash National, L.P. 2578627
(pending) Canada Interlocking Joint for a Wall or Door of a Trailer Wabash
National, L.P. 2599678 (pending) Canada Logistics Panel for Use in a Sidewall of
a Trailer and Method of Forming Same Wabash National, L.P. MXa2007012452
(pending) Mexico Method of Forming a Logistics Panel for Use in a Sidewall of a
Trailer Wabash National, L.P.

 

 

 

 

11/856298 (pending) United States Method of Forming a Logistics Panel for Use in
a Sidewall of a Trailer Wabash National, L.P. 2617996 (pending) Canada Butt
Joint for Trailer Side Wall Wabash National, L.P. 2714890 (pending) Canada Butt
Joint for Trailer Side Wall Wabash National, L.P. MXa2008000612 (pending) Mexico
Butt Joint for Trailer Side Wall Wabash National, L.P. MXa2010010808 (pending)
Mexico Butt Joint for Trailer Side Wall Wabash National, L.P. 12/573229
(pending) United States Butt Joint for Trailer Side Wall Wabash National, L.P.
2601396 (pending) Canada Trailer Rear Door Frame with Angled Rear Sill Wabash
National, L.P. MXa2007011716 (pending) Mexico Trailer Rear Door Frame with
Angled Rear Sill Wabash National, L.P. 11/846100 (pending) United States Trailer
Rear Door Frame with Angled Rear Sill Wabash National, L.P. 2574568 (pending)
Canada Integrated Rear Impact Guard and Pintle Hook Assembly Wabash National,
L.P. 2604282 (pending) Canada Composite Panel for a Trailer Wall Wabash
National, L.P. 2706474 (pending) Canada Vehicle Skylight and Method for
Installing Same Wabash National, L.P. MXa2010005687 (pending) Mexico Vehicle
Skylight and Method for Installing Same Wabash National, L.P. 2695743 (pending)
Canada Multi-Layer Hold Down Assembly Wabash National, L.P. 2008801146802
(pending) China Multi-Layer Hold Down Assembly Wabash National, L.P.
MXa2010001810 (pending) Mexico Multi-Layer Hold Down Assembly Wabash National,
L.P. 12/259440 (pending) United States Multi-Layer Hold Down Assembly Wabash
National, L.P. 61/372259 (pending) United States Composite Panel Having
Perforated Foam Core Wabash National, L.P. 2717603 (pending) Canada Method for
Mounting Logistics Strips to an Inner Surface of a Storage Container Wall Wabash
National, L.P. MXa2010009591 (pending) Mexico Method for Mounting Logistics
Strips to an Inner Surface of a Storage Container Wall Wabash National, L.P.
US2009/036630 (pending) Patent Cooperation Treaty Method for Mounting Logistics
Strips to an Inner Surface of a Storage Container Wall Wabash National, L.P.
12/400978 (pending) United States Method for Mounting Logistics Strips to an
Inner Surface of a Storage Container Wall Wabash National, L.P. 2718131
(pending) Canada Door Locking Assembly for a Storage Container Wabash National,
L.P.

 

 

 

 

MXa2010009606 (pending) Mexico Door Locking Assembly for a Storage Container
Wabash National, L.P. US2009/037522 (pending) Patent Cooperation Treaty Door
Locking Assembly for a Storage Container Wabash National, L.P. 12/406563
(pending) United States Door Locking Assembly for a Storage Container Wabash
National, L.P. 2683036 (pending) Canada Trailer Coupler Assembly Including a
Sacrificial Anode Wabash National, L.P. MXa2009011329 (pending) Mexico Trailer
Coupler Assembly Including a Sacrificial Anode Wabash National, L.P. 12/582267
(pending) United States Trailer Coupler Assembly Including a Sacrificial Anode
Wabash National, L.P. 2657870 (pending) Canada Roof Assembly for a Storage
Container Wabash National, L.P. MXa2009002761 (pending) Mexico Roof Assembly for
a Storage Container Wabash National, L.P. 12/400384 (pending) United States Roof
Assembly for a Storage Container Wabash National, L.P. US2010/31173 (pending)
Patent Cooperation Treaty Side Skirt and Side Underride Cable System for a
Trailer Wabash National, L.P. 12/760798 (pending) United States Side Skirt
System for a Trailer Wabash National, L.P. 12/760802 (pending) United States
Side Underride Cable System for a Trailer Wabash National, L.P. NOT AVAILABLE
(pending) Australia Foldable Mobile Storage Container Wabash National, L.P. NOT
AVAILABLE (pending) Canada Foldable Mobile Storage Container Wabash National,
L.P. NOT AVAILABLE (pending) Mexico Foldable Mobile Storage Container Wabash
National, L.P. 12/577490 (pending) United States Foldable Mobile Storage
Container Wabash National, L.P. 2696490 (pending) Canada Panel for a Storage
Container Wabash National, L.P. MXa2010002797 (pending) Mexico Panel for a
Storage Container Wabash National, L.P. 12/721027 (pending) United States Panel
for a Storage Container Wabash National, L.P. 20100102156 (pending) Argentina
Semi-Trailer for Transporting Circular Objects Wabash National, L.P. SP-00176-10
(pending) Bolivia Semi-Trailer for Transporting Circular Objects Wabash
National, L.P. US2010/038799 (pending) Patent Cooperation Treaty Semi-Trailer
for Transporting Circular Objects Wabash National, L.P.

 

 

 

 

12/816740 (pending) United States Semi-Trailer for Transporting Circular Objects
Wabash National, L.P. 10-00982 (pending) Venezuela Semi-Trailer for Transporting
Circular Objects Wabash National, L.P. 2706141 (pending) Canada Visual Signaling
Indicator and Assembly for a Tractor Trailer Wabash National, L.P. MXa2010006189
(pending) Mexico Visual Signaling Indicator and Assembly for a Tractor Trailer
Wabash National, L.P. 12/793132 (pending) United States Visual Indicator Adaptor
and Assembly for a Tractor Trailer Wabash National, L.P. 13/023206 (pending)
United States Visual Indicator Adaptor and Assembly for a Tractor Trailer Wabash
National, L.P. 2718779 (pending) Canada Modular Storage Container Wabash
National, L.P. 61/254907 (pending) United States Modular Storage Container
Wabash National, L.P. 13/113114 (pending) United States Overhead Door Assembly
for a Storage Container Wabash National, L.P. 19-Apr-2011 (pending) Canada Roof
Assembly for Storage Container Wabash National, L.P. MXa2011/004150 (pending)
Mexico Roof Assembly for Storage Container Wabash National, L.P. 13/088596
(pending) United States Roof Assembly for Storage Container Wabash National,
L.P. US2011/029310 (pending) Patent Cooperation Treaty Liquefied Air
Refrigeration System for a Storage Container Wabash National, L.P. 13/053807
(pending) United States Liquefied Air Refrigeration System for a Storage
Container Wabash National, L.P. 61/416107 (pending) United States Hinged Bottom
Roller for Overhead Door Assembly Wabash National, L.P. 61/430017 (pending)
United States Fiber-Reinforced Floor System Wabash National, L.P. 12/503234
(pending) United States Method of Making a One-Piece Sidewall Liner with
Logistic Slot Wabash National, L.P. 2611344 (pending) Canada Insulating Sheet
and Refrigerated Trailer Components Formed from Same Wabash National, L.P.
MXa2007014541 (pending) Mexico Insulating Sheet and Refrigerated Trailer
Components Formed from Same Wabash National, L.P. 11/943022 (pending) United
States Insulating Sheet and Refrigerated Trailer Components Formed from Same
Wabash National, L.P. 12/910956 (pending) United States Modular Storage
Container Wabash National, L.P. 11/425270 United States Viscous Product
Transportation Trailer

Brenner Tank LLC*

Brenner Tank Services LLC

 

 

 

 

  Canada Viscous Product Transportation Trailer Brenner Tank LLC* 01309717.5
United Kingdom Flexible Wall Barrier Extract Technology Limited 01309717.5
Ireland Flexible Wall Barrier Extract Technology Limited 02253759 Germany
Containment Assembly (Gloveport) Extract Technology Limited 02253759 Spain
Containment Assembly (Gloveport) Extract Technology Limited 02253759 France
Containment Assembly (Gloveport) Extract Technology Limited 02253759 United
Kingdom Containment Assembly (Gloveport) Extract Technology Limited 02253759
Ireland Containment Assembly (Gloveport) Extract Technology Limited 02253759
Italy Containment Assembly (Gloveport) Extract Technology Limited 0705020.6
United Kingdom Downflow Booth Extract Technology Limited 5890781 United States
Glove Box

Walker Group Holdings LLC

Walker Stainless Equipment Company LLC

Extract Technology Limited

7017306 United States Containment Assembly

Walker Group Holdings LLC

Walker Stainless Equipment Company LLC

Extract Technology Limited

11/215134 United States Dual Stop Valve Assembly for Use in Cargo Tank Vehicles

Brenner Tank LLC

Brenner Tank Services LLC

11/675943 United States Dual Stop Valve Assembly for Use in Cargo Tank Vehicles

Brenner Tank LLC

Brenner Tank Services LLC

10/864169 United States Dual Stop Valve Assembly for Use in Cargo Tank Vehicles
Brenner Tank LLC

 

* Assignment from John Cannon and John Rademacher, two of the named inventors,
has been recorded. However, no assignment to Brenner Tank LLC or Brenner Tank
Services from Hans (John) Schaupp, the third named inventor, has been recorded.
An assignment by John Schaupp to P&S Investment Company, Inc. has been recorded.
Any rights held by Brenner Tank LLC and Brenner Tank Services LLC are subject to
the joint development agreement between Brenner Tank LLC, Brenner Tank Services
LLC and P&S Investment

 

 

 

 

Company, Inc. dated July 15, 2005 and such rights are jointly owned by Brenner
Tank LLC and Mr. Hans Schaupp, or his assignee.

 

License Agreements

 

Parts Distribution and Licensing Agreement, dated September 19, 2003, by and
among Wabash National, L.P. (as successor-in-interest to WTSI Technology Corp.),
Wabash National Corporation and Aurora Parts & Accessories LLC;

 

Asset Purchase Agreement, dated July 22, 2003, and as amended on September 19,
2003, by and among Wabash National Corporation and certain of its affiliates and
Apex Trailer Leasing & Rentals, L.P. and its affiliates;

 

DuraPlate Sales Agreement, dated November 21, 2008, by and between Wabash
National, L.P. and PODS Enterprises Inc.;

 

DuraPlate Sales Agreement, dated June 13, 2008, by and between Wabash National,
L.P. and Road Systems Inc.;

 

DuraPlate Sales Agreement, dated May 12, 2008, by and between Wabash National,
L.P. and Utilimaster Corporation;

 

License Agreement, dated June 30, 2007, by and between Wabash National, L.P. and
Kirloskar Pneumatic Co., Ltd.;

 

DuraPlate Sales Agreement, dated February 26, 2010, by and between Wabash
National, L.P. and R.C. Tway Company d/b/a Kentucky Trailer;

 

License Agreement dated June 28, 2011, by and between Wabash National, L.P. and
Truck Lite Co, LLC;

 

License Agreement dated May 3, 2011 by and between Sterilization Technology
Group, Inc. and Walker Stainless Equipment Company LLC.

 

Distributor Agreement, dated January 2, 2009, by and between IDEX Liquid
Controls LLC, Garsite/Progress LLC and TST LLC.

 

Viscous Product Unloading Enhancements for Liquid Transportation Trailers Joint
Ownership Agreement, dated July 15, 2005 by and between P& S Investment Company,
Inc. and Brenner Tank LLC.

 

 

 

 

 

SCHEDULE 8.15

 

Deposit Accounts and Securities Accounts

 

Bank Description Account
Number Account Name Account Address PNC Bank WNC Receivables [*] Wabash National
Corporation dba Wabash National Trailer Centers Inc. [*] Wells Fargo Bank,
National Association WNTC Local Deposits [*] Wabash National Corporation Local
Desktop Deposits [*] Wells Fargo Bank, National Association Master Operating
Agreement [*]

 

Wabash National Corporation Master Account

[*] Wells Fargo Bank, National Association Commercial Checking Account [*]
Wabash National Corporation [*] Wells Fargo Bank, National Association Escrow
Account [*] Wabash 2012 Bond Proceeds Escrow [*] Fifth Third Bank WNC Local
Deposit [*] Wabash National Corporation [*] Fifth Third Bank WNTC Merchant Card
Account [*] Wabash National Trailer Centers [*] RBS Citizens, N.A., dba Charter
One WNTC Desktop Deposits [*] Wabash National Corporation WNTC Sub [*] RBS
Citizens, N.A., dba Charter One Manufacturing Receivables [*] Wabash National
Corporation Manufacturing Sub [*] RBS Citizens, N.A., dba Charter One WNTC
Desktop Deposits [*] Wabash National Corporation WNTC Sub [*] RBS Citizens,
N.A., dba Charter One WNC Depository [*] Wabash National Corporation WNC Sub
Account [*] RBS Citizens, N.A., dba Charter One WNTC Lockbox [*] Wabash National
Corporation WNTC Lbx Account [*] RBS Citizens, N.A., dba Charter One Transcraft
Receivables [*]

Transcraft Corporation

Depository Account

[*] RBS Citizens, N.A., dba Charter One WWP Depository [*] Wabash National
Corporation WWP Sub Acct. [*] JPMorgan Chase Master Disbursement Account [*] WGH
Master Disbursement [*]

[*] The bracketed asterisk denotes that confidential portions of this exhibit
have been omitted in reliance on Rule 24b-2 of the Securities Exchange Act of
1934. The confidential portions have been submitted separately to the Securities
and Exchange Commission.

 

 

 

 

JPMorgan Chase Operating Account [*] WGH Operating Disbursement [*] JPMorgan
Chase Blocked Account [*] WSE Lockbox Receipts Account [*] JPMorgan Chase
Operating Account [*] WSE Disbursement Account [*] JPMorgan Chase Medical Claims
Disbursement Account [*] WSE Medical Claims Account [*] JPMorgan Chase

Blocked Account

Operating Account

[*] GP Lockbox Receipts Account [*] JPMorgan Chase Lockbox [*] BT Lockbox
Receipts Account [*] JPMorgan Chase Operating Account [*] BT Disbursement
Account [*] JPMorgan Chase Medical Claims Disbursement Account [*] BT Medical
Claims Account [*] JPMorgan Chase Lockbox [*] BTS Lockbox Receipts Account [*]
JPMorgan Chase Operating Account [*] BTS Disbursement Account [*] JPMorgan Chase
Controlled Disbursement [*] Bulk Disbursement Account [*] JPMorgan Chase
Controlled Disbursement [*] Bulk Disbursement Account [*] JPMorgan Chase
Depositary Account (ZBA) [*] WSE Disbursement Account [*] Fifth Third Bank
Checking Account [*] Petty Cash Account [*] M&I Marshall & Ilsley New Lisbon
Local Merchant Account [*] Account for Merchant Credit Card Receipts [*]
Security Bank of Kansas City Operating Account [*] Petty Cash Account [*]

[*] The bracketed asterisk denotes that confidential portions of this exhibit
have been omitted in reliance on Rule 24b-2 of the Securities Exchange Act of
1934. The confidential portions have been submitted separately to the Securities
and Exchange Commission.

  

 

 

 

SCHEDULE 8.17

 

Material Contracts

 

(i)             Contracts or agreements that fall into the category described in
clause (i) of the definition of “Material Contracts” in the Credit Agreement:

 

Purchase and Sale Agreement, dated March 26, 2012 by and among Wabash National
Corporation, Walker Group Holdings LLC and Walker Group Resources LLC.

 

Underwriting Agreement dated April 17, 2012 by and among Wabash National
Corporation, Morgan Stanley & Co., LLC and Wells Fargo Securities, LLC (acting
on behalf of themselves and as managers to the several underwriters
participating in the offering of the Permitted Convertible Notes

 

Rights Agreement between Wabash National Corporation and National City Bank as
Rights Agent dated December 28, 2005, as amended by Amendment No. 1 to the
Rights Agreement dated July 17, 2009

 

Executive Employment Agreement dated June 28, 2002 between Wabash National
Corporation and Richard J. Giromini, as amended January 1, 2007 and September
15, 2010

 

Non-qualified Stock Option Agreement dated July 15, 2002 between the Wabash
National Corporation and Richard J. Giromini

 

Non-qualified Stock Option Agreement, dated May 6, 2002, between Wabash National
Corporation and William P. Greubel

 

Parts Distribution and Licensing Agreement, by and among Wabash National, L.P.
(as successor- in-interest to WTSI Technology Corp.), Wabash National
Corporation and Aurora Parts & Accessories LLC, dated September 19, 2003

 

Lease Agreement among Cadiz-Trigg County Industrial Development Authority, Inc.
and Transcraft Corporation, dated February 7, 2012 and related Guaranty
Agreement among Wabash National Corporation and Cadiz-Trigg County Industrial
Development Authority, Inc., dated February 2, 2012.

 

Credit Agreement among Wabash National, L.P., Tycorra Investments Inc., Tycorra
Properties Inc., Brent A. Larson, and Theresa Larson, dated December 21, 2010.

 

 

 

 

Form of Indemnification Agreement, approved by Company’s Board of Directors, and
to be executed with Company directors, officers and senior financial personnel
in June 2011.

 

ISDA Master Agreement dated March 8, 2011 by and between Walker Group Holdings
and Fifth Third Bank.

 

Second Amended and Restated Walker Group Management Incentive Compensation Plan,
dated March 13, 2012, and Transaction Bonus Award Letter Agreement with Brad
Walker

 

Second Amended and Restated Walker Group Management Incentive Compensation Plan,
dated March 13, 2012, and Transaction Bonus Award Letter Agreement with Bruce
Yakley

 

Second Amended and Restated Walker Group Management Incentive Compensation Plan,
dated March 13, 2012, and Transaction Bonus Award Letter Agreement with James
Miller

 

Second Amended and Restated Walker Group Management Incentive Compensation Plan,
dated March 13, 2012, and Transaction Bonus Award Letter Agreement with John
Cannon

 

Second Amended and Restated Walker Group Management Incentive Compensation Plan,
dated March 13, 2012, and Transaction Bonus Award Letter Agreement with Doug
Chapple

 

Second Amended and Restated Walker Group Management Incentive Compensation Plan,
dated March 13, 2012, and Transaction Bonus Award Letter Agreement with Dave
Nick

 

Distributor Agreement, dated January 2, 2009, by and between Liquid Controls
LLC, Garsite/Progress LLC and TST LLC.

 

(ii)           Contracts or agreements that fall into the category described in
clause (ii) of the definition of “Material Contracts” in the Credit Agreement:

 

Permitted Convertible Note Documents

 

Permitted Convertible Notes Indenture

 

 

 

 

SCHEDULE 8.19

 

Indebtedness

 

Immediately after the Closing Date, Transcraft Corporation shall remain indebted
under the Lease Agreement among Cadiz-Trigg County Industrial Development
Authority, Inc. and Transcraft Corporation, dated February 7, 2012. As of March
31, 2012, the balance of that capital lease liability was $2,670,007.

 

Indebtedness pursuant to the Permitted Convertible Notes

 

The following Letters of Credit will also remain outstanding (liability as of
May 8, 2012):

 

$1,400,000.00 letter of credit issued by Chase Bank for the benefit of Ace
American Insurance Company;

 

$115,660.00 letter of credit issued by Chase Bank for the benefit of Bank Al
Habib Limited;

 

$99,080.00 letter of credit issued by Chase Bank for the benefit of Bank Al
Habib Limited.

 

For the purposes of Clause (b) of the definition of Permitted Indebtedness, this
Schedule 8.19 shall be deemed to include all indebtedness of each Credit Party
and each of its Subsidiaries in an amount less than $1,000,000 outstanding on
the Closing Date, but in no event in an aggregate amount in excess of
$5,000,000.

 

 

 

 

SCHEDULE 8.24

 

Union Activity

 

Agreement, dated October 11, 2010, between Garsite LLC, UAW and its Local Union
No. 710.

 

Collective Bargaining Agreement, dated May 8, 2008, between Bulk International
S. De R.L. De C.V. and Sindicato de Trabajadores de la Industria Metal Mecanica,
Automotriz, Similares y Conexos de la Republica Mexicana for the facilities
located  at Carretera Queretaro San Luis Potosi Km 58, Parque Industrial Opcion,
San Jose Iturbide, Guanajuato, as amended by that certain Employer Substitution,
dated October 13, 2008, substituting Bulk Services S. De R.L. De C.V. for Bulk
International S. De R.L. De C.V.

 

Current Revision to Collective Bargaining Agreement, dated January 23, 2012,
between Bulk Services S. De R.L. de C.V. and Sindicato de Trabajadores de la
Industria Metal Mecanica, Automotriz, Similares y Conexos de la Republica
Mexicana for the facilities located  at Carretera Queretaro San Luis Potosi Km
58, Parque Industrial Opcion, San Jose Iturbide, Guanajuato.

 

 

 

 

 

SCHEDULE 9.15

 

Post-Closing Undertakings

 

Pursuant to Section 9.15 of the Credit Agreement, the Credit Parties shall
deliver to the Administrative Agent or undertake the efforts (and deliver to the
Administrative Agent evidence thereof), each in form and substance satisfactory
to the Administrative Agent (unless otherwise agreed by the Administrative Agent
in its discretion), the documents and/or efforts set forth below, within the
time periods set forth below.

 

1.            On or before the 60th day after the Closing Date (or such later
date as Administrative Agent shall agree in its discretion), open the Term
Priority Collateral Account with a depository institution reasonably acceptable
to the Administrative Agent, and deliver to the Administrative Agent a Control
Agreementexecuted by the applicable Credit Party and such depository institution
covering such Term Priority Collateral Account.

 

2.            On or before the 60th day after the Closing Date (or such later
date as the Administrative Agent shall agree in its discretion), deliver to the
Administrative Agent Control Agreements, executed by the applicable Credit Party
and depository institution set forth below, and covering each of the accounts
set forth below:

 

Depository Institution Account Number Credit Party PNC Bank [*] Wabash National
Corporation dba Wabash National Trailer Centers Inc. Wells Fargo Bank, National
Association [*] Wabash National Corporation Wells Fargo Bank, National
Association [*] Wabash National Corporation Wells Fargo Bank, National
Association [*] Wabash National Corporation Fifth Third Bank [*] Wabash National
Corporation Fifth Third Bank [*] Wabash National Trailer Centers, Inc. RBS
Citizens, N.A., dba Charter One [*] Wabash National Corporation RBS Citizens,
N.A., dba Charter One [*] Wabash National Corporation RBS Citizens, N.A.,
dbaCharter One [*] Wabash National Manufacturing, L.P. RBS Citizens, N.A., dba
Charter One [*] Wabash National Corporation RBS Citizens, N.A., dba Charter One
[*] Wabash National Corporation RBS Citizens, N.A., dba Charter One [*]
Transcraft Corporation RBS Citizens, N.A., dba Charter One [*] Wabash National
Corporation

[*] The bracketed asterisk denotes that confidential portions of this exhibit
have been omitted in reliance on Rule 24b-2 of the Securities Exchange Act of
1934. The confidential portions have been submitted separately to the Securities
and Exchange Commission.

 

 

 

 

3.            On or before the 60th day after the Closing Date (or such later
date as the Administrative Agent shall agree in its discretion), either deliver
to the Administrative Agent (i) Control Agreements with respect to each of the
accounts listed below (the “Existing Walker Accounts”), in each case to the
extent not constituting an Excluded Account, executed by the applicable Credit
Party and the applicable depository institution set forth below, or(ii) (A)
evidence, in form and substance satisfactory to the Administrative Agent, that
each of the Existing Walker Accounts have been closed and replaced with new
accounts maintained at Wells Fargo Bank, National Association, and (B) one or
more Control Agreements with respect to such new accounts.

 

Depository Institution Account Number Credit Party JPMorgan Chase Bank, N.A. [*]
Walker Group Holdings LLC JPMorgan Chase Bank, N.A. [*] Walker Group Holdings
LLC JPMorgan Chase Bank, N.A. [*] Walker Stainless Equipment Company LLC
JPMorgan Chase Bank, N.A. [*] Walker Stainless Equipment Company LLC JPMorgan
Chase Bank, N.A. [*] Walker Stainless Equipment Company LLC JPMorgan Chase Bank,
N.A. [*] Garsite/Progress JPMorgan Chase Bank, N.A. [*] Brenner Tank LLC
JPMorgan Chase Bank, N.A. [*] Brenner Tank LLC JPMorgan Chase Bank, N.A. [*]
Brenner Tank LLC JPMorgan Chase Bank, N.A. [*] Brenner Tank Services LLC
JPMorgan Chase Bank, N.A. [*] Brenner Tank Services LLC JPMorgan Chase Bank,
N.A. [*] Bulk Services LLC JPMorgan Chase Bank, N.A. [*] Bulk Services LLC
JPMorgan Chase Bank, N.A. [*] Walker Stainless Equipment Company LLC

[*] The bracketed asterisk denotes that confidential portions of this exhibit
have been omitted in reliance on Rule 24b-2 of the Securities Exchange Act of
1934. The confidential portions have been submitted separately to the Securities
and Exchange Commission.

 

 

 

 

 

4.            Within fifteen (15) days of the date hereof(or such later date as
the Administrative Agent shall agree in its discretion), Credit Parties shall
deliver to the Administrative Agent good standing certificates issued by (a) the
California Secretary of State's office with respect to each of Wabash, Wabash
National Trailer Centers, Inc., Wabash National, L.P., (b) the California
Franchise Tax Board with respect to Walker Stainless Equipment Company LLC and
(c) Colorado Secretary of State's office with respect to Wabash National, L.P.

 

5.            Within ten (10) days of the date hereof(or such later date as the
Administrative Agent shall agree in its discretion), Credit Parties shall
deliver to the Administrative Agent an endorsement to each of the liability
insurance policies of Walker Group Holdings LLC and its Subsidiaries with
respect to policy numbers AR536085 and WR10006512.

 

6.            Within ten (10) days of the date hereof(or such later date as the
Administrative Agent shall agree in its discretion), Credit Parties shall
deliver to the Administrative Agent a letter listing the loss payees with
respect to property insurance policy number WR10006512 for the foreign property
insurance coverage of Walker Group Holdings LLC and its Subsidiaries.

 

 

 

 

SCHEDULE 10.6

 

Line of Business

 

Wabash National Corporation and its Subsidiaries design, manufacture and/or
market (i) standard and customized truck trailers and related transportation and
industrial equipment, and (ii) high-quality stainless steel products for the
dairy, chemical, food, beverage, aviation, personal care, pharmaceutical,
sanitary, energy and nuclear industries. They also operate parts and trailer
sales and service centers throughout the United States.

 

 

 

 

SCHEDULE P-1

 

Permitted Investments

 

Intercompany loans made by Wabash National LP to Wabash UK Holdings Limited in
connection with the acquisition of the pre-closing UK subsidiaries of Walker
Group Holdings LLC in the amount of Four Million, Two Hundred and Sixty-Seven
Thousand and Eighty-One Pounds Sterling.

 

Subscription by Wabash International Holdings Inc. for equity interests of
Wabash UK Holdings Limited for consideration of Nine Million Eight Hundred
Thousand U.S. Dollars.

 

Capital contributions made by Wabash National Corporation to Wabash National LP
and Wabash International Holdings, Inc., in connection with the acquisition of
Walker Group Holdings LLC and its subsidiaries in an aggregate amount equal to
Three Hundred Seventy Six Million Six Hundred Eight Nine Thousand Five Hundred
Twenty Four and 18/100 U.S. Dollars.

 

Outstanding Bank Guarantees guaranteeing indebtedness of Extract Technology
Limited in an aggregate amount equal to Four Hundred Sixty-Six Thousand Two
Hundred Fifty-Four Pound Sterling.

 

Acquisition of the equity interests of Walker Group Holdings contemplated by the
Purchase and Sale Agreement by and among Wabash National Corporation, Walker
Group Holdings LLC and Walker Group Resources LLC for a purchase price of Three
Hundred Sixty Million U.S. Dollars, subject to adjustment pursuant to the terms
thereof.

 

Permitted Convertible Notes and the underlying shares of common stock of Wabash
National Corporation contemplated thereby in an aggregate principal amount of
One Hundred Fifty Million U.S. Dollars.

 

Credit Agreement among Wabash National, L.P., Tycorra Investments Inc., Tycorra
Properties Inc., Brent A. Larson, and Theresa Larson, dated December 21, 2010.

 

 

 

 

SCHEDULE P-2

 

Permitted Liens

 

Lien pursuant to Lease Agreement among Cadiz-Trigg Industrial Development
Authority, Inc. and Transcraft Corporation, dated February 7, 2012.

 

Cash collateral provided pursuant to $1,400,000 letter of credit issued by Chase
Bank for the benefit of Ace American Insurance Company.

 

Cash collateral provided pursuant to $115,660.00 letter of credit issued by
Chase Bank for the benefit of Bank Al Habib Limited.

 

Cash collateral provided pursuant to $99,080.00 letter of credit issued by Chase
Bank for the benefit of Bank Al Habib Limited.

 

 

 

 

SCHEDULE R-1

 

Real Property Collateral

 

125 Monahan Avenue
Dunmore, PA

 

1605 Ackerman Road
San Antonio, TX

 

10498 N. Vancouver Way
Portland, OR

 

298 Dutch Hollow Road
Smithton, PA

 

2830 South 51st Avenue
Phoenix, AZ

 

17301 NW 2nd Avenue
Miami, FL

 

16025 Slover Avenue
Fontana, CA

 

4780 Vasquez Boulevard
Denver, CO

 

4132 Irving Boulevard
Dallas, TX

 

1525 Georgesville Road
Columbus, OH

 

339 West Industrial Park Road
Harrison, AR

 

3550 East Veterans Memorial Parkway

(also known as 3550 & 3600 East County Road
and 350 South and 3550 Concord Road)
Lafayette, IN

 

1440 Navco Drive and1450 Navco Drive

Lafayette, IN

 

 

 

 

3459 and 3460 McCarty Lane
Lafayette, IN

3440 McCarty Lane

Lafayette, IN

 

3439 McCarty Lane

Lafayette, IN

 

3288 Kossuth Street

Lafayette, IN

 

1000 Sagamore Parkway South (also known as Sagamore Parkway)

Lafayette, IN

 

3000 Main Street

Lafayette, IN

 

3244 McCarty Lane

Lafayette, IN

 

618 W. State Street

New Lisbon, WI (with adjacent lot)

 

625 W. State Street

New Lisbon, WI (including 601 W. State Street)

 

902 2nd Main Street

Elroy, WI

 

450 Arlington Avenue

Fond du Lac, WI (includes 727-739 Military Road address)

 

400-402 East Progress Street

Arthur, IL

 

 

 







 

EXHIBIT A

 

[FORM OF]
COMPLIANCE CERTIFICATE

 

I, [             ], the chief financial officer of Wabash National Corporation
(in such capacity and not in my individual capacity), hereby certify that, with
respect to that certain Credit Agreement dated as of May 8, 2012 (as it may be
amended, modified, extended or restated from time to time, the “Credit
Agreement”; all of the defined terms in the Credit Agreement are incorporated
herein by reference) by and among Wabash National Corporation, a Delaware
corporation (the “Borrower”), the Lenders party thereto and Morgan Stanley
Senior Funding, Inc., as administrative agent (the “Administrative Agent”) for
the Lenders:

 

1.          [Attached hereto as Attachment 1 are the consolidated financial
statements of the Borrower and its Subsidiaries for the fiscal year ended
[    ], 20[ ], audited by [_____________]1and certified, without any
qualifications (including any (a) “going concern” or like qualification or
exception, (b) qualification or exception as to the scope of such audit or (c)
qualification which relates to the treatment or classification of any item and
which, as a condition to the removal of such qualification, would require an
adjustment to such item, the effect of which would be to cause any noncompliance
with the provisions of Section 10.15 of the Credit Agreement)[, except for a
qualification for a change in accounting principles with which the accountant
concurs, by such accountants to have been prepared in accordance with GAAP]2
(together with a related balance sheet, income statement, and statement of cash
flow and, if prepared, such accountants’ letter to management, along with
customary managements’ discussion and analysis).]3

 

2.          [Attached hereto as Attachment 1 is the unaudited consolidated
balance sheet for the fiscal quarter ended [     ], 20[ ] and consolidated
income statement and statement of cash flows for the elapsed portion of the
fiscal year ended with the last day of such fiscal quarter, and setting forth
comparative consolidated figures for the related periods in the prior fiscal
year or, in the case of the consolidated balance sheet, for the last day of the
prior fiscal year covering the Borrower and its Subsidiaries along with
customary managements’ discussion and analysis.]4

 

3.          To my knowledge, except as otherwise disclosed to the Administrative
Agent pursuant to the Credit Agreement, no Default or Event of Default has
occurred and is continuing. [If unable to provide the foregoing certification,
attach an Attachment 2 specifying the details of the Default that has occurred
and is continuing and any action taken or proposed to be taken with respect
thereto.]

 

4.          Since the Closing Date and except as disclosed in prior Compliance
Certificates delivered to the Administrative Agent, there has been no change in
the identity of the Material Subsidiaries, Immaterial Subsidiaries and Foreign
Subsidiaries as at the end of such [fiscal year or period], as the case may be,
from the Material Subsidiaries, Immaterial Subsidiaries and



 



 





1Must be independent certified public accountant reasonably acceptable to the
Administrative Agent.



2To be inserted if necessary.



3To be included if accompanying annual financial statements only.



4To be included if accompanying quarterly financial statements only.



  

Ex. A-1

 

  

Foreign Subsidiaries, respectively provided to the Lenders on the Closing Date
or the most recent fiscal year period. [If there has been any of the foregoing
changes, attach an Attachment 3 specifying the details of such changes and the
actions taken or proposed to be taken with respect thereto.]5

 

5.          The following represent true and accurate calculations, as of
[           ], to be used to determine compliance with Section 10.15 of the
Credit Agreement:

 

Senior Secured Leverage Ratio:

 

Excess of (i) Consolidated Total Debt secured by a Lien over (ii) Unrestricted
Cash = [   ]
Consolidated EBITDA = [          ]
Actual Ratio = [          ] to 1.00
Required Ratio = No more than [__] to 1.00
 

Interest Coverage Ratio:

 

Consolidated EBITDA = [          ]
Consolidated Interest Expense = [          ]
Actual Ratio = [          ] to 1.00
Required Ratio= No more than [__] to 1.00


 

Borrower in compliance with
Financial Performance Covenants:        [Yes][No]

 

Supporting detail showing the calculation of the Senior Secured Leverage Ratio
is included on Attachment 4.

 

Supporting detail showing the calculation of the Interest Coverage Ratio is
included on Attachment 5.

 

4.          [Attached hereto as Attachment 6 are reasonably detailed
calculations setting forth Excess Cash Flow for the most recently ended fiscal
year.]6



 

[Remainder of page intentionally left blank.]

 

[Signature Page Follows]



 

 





5To be included if accompanying quarterly or annual financial statements only.



6To be included only in annual compliance certificate beginning with the annual
compliance certificate for fiscal year ending on or after December 31, 2012.



 

Ex. A-2

 



 



Dated this [      ] day of [                 ], 20[    ].             [       ]
            By:         Name:       Title: Chief Financial Officer



  

Ex. A-3

 

 

ATTACHMENT 1 TO

COMPLIANCE CERTIFICATE



 

[ANNUAL] [QUARTERLY] FINANCIAL STATEMENTS



 

Ex. A-4

 

  

ATTACHMENT 2 TO

COMPLIANCE CERTIFICATE

 

[EVENTS OF DEFAULT]7



 



 



7If a Default or Event of Default exists, describe the nature of the Default or
Event of Default in reasonable detail and the steps, if any, being taken or
contemplated by the Credit Parties to be taken on account thereof.





 

Ex. A-5

 

  

ATTACHMENT 3 TO

COMPLIANCE CERTIFICATE

 

[CHANGE IN IDENTITY OF THE MATERIAL SUBSIDIARIES, IMMATERIAL SUBSIDIARIES AND
FOREIGN SUBSIDIARIES]8



 



 







8If a change in identity exists, describe the change in reasonable detail and
the steps, if any, being taken or contemplated by the Credit Parties to be taken
on account thereof.



 

Ex. A-6

 

 

ATTACHMENT 4 TO

COMPLIANCE CERTIFICATE

 

For the Quarter/Year ended _______________ (“Statement Date”)

 

Senior Secured Leverage Ratio.

($ in 000's)

 



A. Consolidated Total Debt                 1. for such period, the aggregate
principal amount of:         (a) all obligations of the Borrower and its
Subsidiaries for borrowed money (provided, in the case of letters of credit, to
the extent of the drawn and unreimbursed portion thereof)   $ _____     (b)
plus, all obligations of the Borrower and its Subsidiaries evidenced by bonds,
debentures, notes or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers acceptances or other
financial products (provided, in the case of letters of credit, to the extent of
the drawn and unreimbursed portion thereof)   $ _____     (c) plus, all
obligations of the Borrower and its Subsidiaries as a lessee under Capital
Leases   $ _____     (d) plus, any obligations of the Borrower and its
Subsidiaries in respect of Disqualified Equity Interests   $ _____   2.
Consolidated Total Debt   $ _____           B. Consolidated Net Income          
      1. for such period, the aggregate consolidated net earnings (or loss) of
the Borrower and its Subsidiaries for such period, on a consolidated basis,
determined in accordance with GAAP,9   $_____               (a) excluding the
net earnings of any Person that is not a Subsidiary or that is accounted for by
the equity method of accounting   $_____     (b) plus, to the extent not
otherwise included in Consolidated Net Income for such period, the amount of
dividends or distributions or other payments that are actually paid in cash from
a Person described in clause (a) above (or to the extent converted into cash) to
the Borrower or a Subsidiary thereof in respect of such period   $_____        
      2. Consolidated Net Income   $ _____





 



 





9The items in (a) and (b) shall be added to or subtracted from consolidated net
earnings, whichever is necessary to effectuate the exclusion set forth in such
clause.



 

Ex. A-7

 

 



C. Consolidated EBITDA                 1 Consolidated Net Income   $_____      
        (i) less, extraordinary gains, interest income and any software
development costs capitalized during such period   $_____                 (ii)
plus, non-cash extraordinary losses, interest expense, income taxes,
depreciation and amortization for such period, expenses related to stock
options, restricted stock grants and stock derivatives issued to employees and
directors of the Credit Parties during such period, and out-of-pocket expenses
incurred in connection with the transactions occurring on the Closing Date      
            2 Consolidated EBITDA (determined without duplication of any items
in (i) and (ii))10   $ _____             D. Senior Secured Leverage Ratio      
        (i) excess of (A) Consolidated Total Debt secured by a Lien over (B)
Unrestricted Cash divided by (ii) Consolidated EBITDA   ____: 1.00



 



 





10For the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each, a “Reference Period”), without duplication,
(i) if at any time during such Reference Period (and after the Closing Date),
the Borrower or any of its Subsidiaries shall have made a Permitted Acquisition,
Consolidated EBITDA for such Reference Period shall be calculated after giving
pro forma effect thereto (including pro forma adjustments arising out of events
which are directly attributable to such Permitted Acquisition, are factually
supportable, and are expected to have a continuing impact, in each case as
determined by the Borrower in good faith and certified by an Authorized Officer
of the Borrower, as if any such Permitted Acquisition or adjustment occurred on
the first day of such Reference Period; provided that the aggregate amount of
all such pro forma adjustments taken in connection with the Closing Date
Acquisition shall not exceed $10,000,000 and (ii) Consolidated EBITDA for the
fiscal quarter ended September 30, 2011, shall be deemed to be $22,023,000,
(iii) Consolidated EBITDA for the fiscal quarter ended December 31, 2011, shall
be deemed to be $31,622,000, and (iv) Consolidated EBITDA for the fiscal quarter
ended March 31, 2012, shall be deemed to be $32,097,000.



 

Ex. A-8

 

 

ATTACHMENT 5 TO

COMPLIANCE CERTIFICATE

 

For the Quarter/Year ended _______________ (“Statement Date”)

 

Interest Coverage Ratio

($ in 000's)

 



A. Consolidated EBITDA                 1. the amount set forth at the end of
item (C)(2) in Attachment 4 to this Compliance Certificate   $ _____          
B. Consolidated Interest Expense                 1. for such period,
consolidated interest expense of the Borrower and its Subsidiaries for such
period, to the extent such expense was deducted in computing Consolidated Net
Income, including amortization of original issue discount resulting from the
issuance of Indebtedness at less than par, non-cash interest payments (but
excluding any non-cash interest expense attributable to the movement in the
mark-to-market valuation of Hedge Agreements or other derivative instruments
pursuant to Financial Accounting Standards Board Statement No. 133—Accounting
for Derivative Instruments and Hedging Activities” and excluding non-cash
interest expense attributable to the amortization of gains or losses resulting
from the termination prior to or reasonably contemporaneously with the Closing
Date of Hedge Agreements), the interest component of Capitalized Lease
Obligations and net payments, if any, pursuant to interest rate Hedge
Agreements, and excluding amortization of deferred financing fees and any
expensing of bridge or other financing fees   $_____               (a) plus
consolidated capitalized interest of the Borrower and its Subsidiaries for such
period, whether paid or accrued   $_____     (b) less interest income of the
Borrower and its Subsidiaries for such period   $_____               2.
Consolidated Interest Expense   $ _____           C. Interest Coverage Ratio    
          Consolidated EBITDA divided by Consolidated Interest Expense  
____: 1.00



  

Ex. A-9

 

 

ATTACHMENT 6 TO

COMPLIANCE CERTIFICATE

 

For the Quarter/Year ended _______________ (“Statement Date”)

 

Excess Cash Flow

($ in 000's)

 



Excess Cash Flow Calculation11             (a) the sum, without duplication, of:
                (i) Consolidated Net Income for such Excess Cash Flow Period
(the amount set forth at the end of item (B)(2) in Attachment 4 to this
Compliance Certificate)   $_____             (ii) an amount equal to the amount
of all non-cash charges (including depreciation and amortization) to the extent
deducted in arriving at such Consolidated Net Income, but excluding any such
non-cash charges representing an accrual or reserve for potential cash items in
any future period and excluding amortization of a prepaid cash item that was
paid in a prior period   $_____             (iii) the Consolidated Working
Capital Adjustment for such Excess Cash Flow Period   $_____             (iv) an
amount equal to the aggregate net non-cash loss on Dispositions outside the
ordinary course of business by the Borrower and its Subsidiaries during such
Excess Cash Flow Period to the extent deducted in arriving at such Consolidated
Net Income   $_____             (v) cash receipts in respect of Hedge Agreements
during such Excess Cash Flow Period and not otherwise included in Consolidated
Net Income   $_____             (vi) the amount of tax reserves deducted
pursuant to clause (b)(iv)(B) below in the prior Excess Cash Flow Period to the
extent such amount so deducted was not paid by the Borrower and its Subsidiaries
in cash during such prior Excess Cash Flow Period             (b) minus, the
sum, without duplication of:                 (i) an amount equal to (A) the
amount of all non-cash gains, income and credits included in arriving at such
Consolidated Net Income in such Excess Cash Flow Period (excluding any such
non-cash gain, income or credit to the extent it represents the reversal of an
accrual or reserve for a   $_____

 



 



11To be included only in annual compliance certificate beginning with the annual
compliance certificate for fiscal year ending on or after December 31, 2012.



 



Ex. A-10

 

  

  potential cash item that reduced Consolidated Net Income in any prior period)
and (B) all cash expenses, charges and losses excluded in calculating
Consolidated Net Income during such Excess Cash Flow Period pursuant to the
definition of Consolidated Net Income  

 

  (ii) to the extent not previously deducted pursuant to clause (viii) below,
the amount of Capital Expenditures and expenditures made for Permitted
Acquisitions made by the Borrower and its Subsidiaries in each case in cash
during such Excess Cash Flow Period, in each case to the extent not financed
with the proceeds of Indebtedness (other than loans under the Revolving Credit
Agreement that are not Revolver Acquisition Financing), Equity Interests or
Dispositions outside of the ordinary course of business   $_____            
(iii) payments under Section 2.14 of the Credit Agreement and the aggregate
amount of cash used in connection with all principal prepayments of Indebtedness
of the Borrower and its Subsidiaries (excluding any other repayments of any
Indebtedness (a) under the Credit Documents (other than payments made under
Section 5.2(a) of the Credit Agreement due to a Disposition that resulted in an
increase to Consolidated Net Income but only in the amount of such increase
which payments shall not be excluded) or (b) under the Revolving Credit
Agreement (other than Revolver Acquisition Financing)) during such Excess Cash
Flow Period, in each case to the extent such repayments are not funded with the
proceeds of Indebtedness (other than loans under the Revolving Credit
Agreement), Equity Interests or Dispositions outside of the ordinary course of
business   $_____             (iv) the amount of taxes paid in cash by the
Borrower and its Subsidiaries during such Excess Cash Flow Period and tax
reserves set aside and payable by the Borrower and its Subsidiaries within 12
months of such Excess Cash Flow Period, in each case to the extent they exceed
the amount of tax expense deducted in determining Consolidated Net Income for
such period   $_____             (v) an amount equal to the aggregate net
non-cash gain on Dispositions outside of the ordinary course of business by the
Borrower and its Subsidiaries during such Excess Cash Flow Period to the extent
such amount is included in determining Consolidated Net Income for such period  
$_____             (vi) payments made by the Borrower and its Subsidiaries
during such Excess Cash Flow Period in respect of long-term liabilities of the
Borrower and its Subsidiaries other than Indebtedness, to the extent such
payments have not been deducted from Consolidated Net Income   $_____          
  (vii) the aggregate amount of any premium, make-whole or penalty payments made
in connection with any prepayment of Indebtedness and paid in cash by the
Borrower and its Subsidiaries during such Excess Cash Flow Period, to the extent
that such payments are not deducted in calculating Consolidated Net Income and
are not financed with proceeds of Indebtedness (other than loans under the
Revolving Credit Agreement) or Equity Interests   $_____



 



Ex. A-11

 

 



  (viii) without duplication of amounts deducted from Excess Cash Flow in prior
Excess Cash Flow Periods, the aggregate consideration required to be paid in
cash by the Borrower or any of its Subsidiaries pursuant to binding contracts
(the “Contract Consideration”) entered into prior to or during such Excess Cash
Flow Period with respect to Permitted Acquisitions, Capital Expenditures or
acquisitions of Intellectual Property to be consummated or made during the
fiscal quarter of the Borrower following the end of such Excess Cash Flow
Period; provided, that to the extent the aggregate amount of cash actually
utilized to finance such Permitted Acquisitions, Capital Expenditures or
acquisitions of Intellectual Property (to the extent not financed with the
proceeds of Indebtedness (other than loans under the Revolving Credit Agreement
that are not Revolver Acquisition Financing), Equity Interests or Dispositions
outside of the ordinary course of business) during such fiscal quarter is less
than the Contract Consideration, the amount of such shortfall shall be added to
the calculation of Excess Cash Flow in the Excess Cash Flow Period in which such
fiscal quarter falls   $_____             (ix) cash expenditures in respect of
Hedge Agreements during such Excess Cash Flow Period to the extent not deducted
in arriving at such Consolidated Net Income   $_____             (x) to the
extent not deducted pursuant to clause (viii) above, and so long as not made in
a Subsidiary or the Borrower, Investments made in cash pursuant to clause (k) or
(o) of the definition of “Permitted Investments” during such Excess Cash Flow
Period, to the extent such Investments are not financed with the proceeds of
Indebtedness (other than loans under the Revolving Credit Agreement (which are
not Revolver Acquisition Financing)), Equity Interests or Dispositions outside
of the ordinary course of business and not made in the Borrower or any of its
Subsidiaries   $_____       Excess Cash Flow (the sum of items (a)(i) through
(vi) minus the sum of items (b)(i) through (x))   $_____



 

Ex. A-12

 

 

EXHIBIT B

 

[FORM OF] GUARANTEE

 

[Provided under Separate Cover]

 

Ex. B-1

 

 

EXHIBIT C

 

[FORM OF]

Assignment and Acceptance

 



This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement defined below, receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Acceptance as if set forth
herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 



1. Assignor (the “Assignor”):         2. Assignee (the “Assignee”):       [and
is an Affiliate of [identify Lender]1]       3. Borrower(s):       4.
Administrative Agent: Morgan Stanley Senior Funding, Inc., as the administrative
agent under the Credit Agreement     5. Credit Agreement: The Credit Agreement
dated as of May 8, 2012 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) by and among
WABASH NATIONAL CORPORATION, a Delaware corporation (the “Borrower”); the
lenders party thereto from time to time (the “Lenders”); and MORGAN STANLEY
SENIOR FUNDING, INC., as administrative agent (the “Administrative Agent”) for
the Lenders.     6. Assigned Interest:



 



 





1Select as applicable.



 

Ex. C-1

 



  

 Type of Loan
Assigned 

Total Loans of all
Lenders Amount of Loans
Assigned2 Percentage Assigned of
Loans3   [                      ] $             [    ]%

  

[Remainder of page intentionally left blank.]

 

[Signature Page Follows]

 





 





2Shall not be in an amount less than $1,000,000 and integral multiples of
$1,000,000 in excess thereof, except to the extent such assignment is to an
Affiliate of the assigning Lender or an Approved Fund with respect to such
Lender, or an assignment of the entire remaining amount of the assigning
Lender’s Loans or Commitments.



3Set forth, to at least nine decimals, as a percentage of the Loans of all
Lenders thereunder.



 

Ex. C-2

 

  

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 



    ASSIGNOR     [NAME OF ASSIGNOR]           By:       Title:              
ASSIGNEE     [NAME OF ASSIGNEE]             By:       Title:           Consented
to and Accepted:               [WABASH NATIONAL CORPORATION]4               By:
          Name:         Title:                 MORGAN STANLEY SENIOR FUNDING,
INC.,       as the Administrative Agent                 By:           Name:    
    Title:      





 



 





4To be completed to the extent consent is required under Section 13.6(b)(i)(A)
of the Credit Agreement.



 

Ex. C-3

 

  

ANNEX 1 to Assignment and Assumption




STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.          Representations and Warranties.

 

1.1           Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Credit Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other person
obligated in respect of any Credit Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
person of any of their respective obligations under any Credit Document.

 

1.2.          Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of Section 13.6 of the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 9.1(a) or (b) thereof, and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender, (vi) if it is not already a Lender under the Credit Agreement, attached
to the Assignment and Assumption an Administrative Questionnaire, (vii) the
Administrative Agent has received a processing and recordation fee of $3,500 as
of the Effective Date5, (viii) if it is a Non-U.S. Lender, attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to Section 5.4(d) of the Credit Agreement, duly completed and executed
by the Assignee and (ix) if it is a U.S. Lender, attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to
Section 5.4(e) of the Credit Agreement and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Documents, and (ii) it will perform in
accordance

  



 



5Provided, that only one such fee shall be payable in the event of simultaneous
assignment to or from two or more Approved Funds.



 

Ex. C-4

 

  

with their terms all of the obligations that by the terms of the Credit
Documents are required to be performed by it as a Lender.

 

2.          Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts that have accrued to but excluding the Effective Date and to the
Assignee for amounts that have accrued from and after the Effective Date.

 

3.          General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be
construed in accordance with and governed by, the law of the State of New York
without regard to conflicts of principles of law that would require the
application of the laws of another jurisdiction.

 

Ex. C-5

 

 

EXHIBIT D

 

[FORM OF]

PROMISSORY NOTE

 



New York

$_____________ [______], 20[_]

  

FOR VALUE RECEIVED, the undersigned, WABASH NATIONAL CORPORATION, a Delaware
corporation (the “Borrower”) hereby unconditionally promises to pay to [Lender]
or its registered assigns (the “Lender”), at the Administrative Agent’s Office
or such other place as MORGAN STANLEY SENIOR FUNDING, INC., as the
administrative agent (the “Administrative Agent”) for the Lenders, shall have
specified, in Dollars and in immediately available funds, in accordance with
Section 2.5 of the Credit Agreement (as defined below; capitalized terms used
and not otherwise defined herein shall have the meanings assigned to such terms
in the Credit Agreement) on the Maturity Date the principal amount of
[_________] Dollars ($________) or, if less, the aggregate unpaid principal
amount of all advances made by the Lender to the Borrower as Loans pursuant to
the Credit Agreement. The Borrower further unconditionally promises to pay
interest in like money at such office on the unpaid principal amount hereof from
time to time outstanding at the rates per annum and on the dates specified in
Section 2.8 of the Credit Agreement.

 

This Promissory Note is one of the promissory notes referred to in Section 13.6
of the Credit Agreement dated as of May 8, 2012 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Borrower, the lenders party thereto from time to time (the “Lenders”) and the
Administrative Agent. This Promissory Note is subject to, and the Lender is
entitled to the benefits of, the provisions of the Credit Agreement, and the
Loans evidenced hereby are guaranteed and secured as provided therein and in the
other Credit Documents. The Loans evidenced hereby may be prepaid and are
subject to prepayment prior to the Maturity Date, in whole or in part, as
provided in the Credit Agreement.

 

All parties now and hereafter liable with respect to this Promissory Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby waive
diligence, presentment, demand, protest and notice of any kind whatsoever in
connection with this Promissory Note. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or the Lender, any right,
remedy, power or privilege hereunder or under the Credit Documents shall operate
as a waiver thereof, nor shall any single or partial exercise of any right,
remedy, power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
A waiver by the Administrative Agent or the Lender of any right, remedy, power
or privilege hereunder or under any Credit Document on any one occasion shall
not be construed as a bar to any right or remedy that the Administrative Agent
or the Lender would otherwise have on any future occasion. The rights, remedies,
powers and privileges herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any rights, remedies, powers and
privileges provided by law.

 

All payments in respect of the principal of and interest on this Promissory Note
shall be made to the Person recorded in the Register as the holder of this
Promissory Note, as described more fully in Section 2.5(d) of the Credit
Agreement, and such Person shall be treated as the Lender hereunder for all
purposes of the Credit Agreement.

  

Ex. D-1

 

  

THIS PROMISSORY NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 



  WABASH NATIONAL CORPORATION,   as the Borrower         By:       Name:    
Title:



  

Ex. D-2

 

 

TRANSACTIONS ON
LOAN NOTE

 



Date

 

Amount of Loan
Made This Date

 

Amount of Principal
Paid This Date

 

Outstanding Principal
Balance This Date

 

Notation
Made By

                 

  

Ex. D-3

 

 

EXHIBIT E

 

[FORM OF]
JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT, dated as of [_______ __, 200_] (this “Agreement”), by
and among [INCREMENTAL LENDERS] (each an “Incremental Lender” and collectively
the “Incremental Lenders”), WABASH NATIONAL CORPORATION, a Delaware corporation
(the “Borrower”) and MORGAN STANLEY SENIOR FUNDING, INC., as the administrative
agent (the “Administrative Agent”) for the Lenders.

 

RECITALS:

 

WHEREAS, reference is hereby made to the CREDIT AGREEMENT, dated as of May 8,
2012 (the “Credit Agreement”), by and among the Borrower, the lenders party
thereto from time to time (the “Lenders”) and the Administrative Agent
(capitalized terms used but not defined herein having the meaning provided in
the Credit Agreement); and

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may establish Incremental Loans by entering into one or more Joinder
Agreements with the Incremental Lenders;

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

Each Incremental Lender party hereto hereby agrees to commit to provide its
respective Incremental Loan as set forth on Schedule A annexed hereto, on the
terms and subject to the conditions set forth below:

 

Each Incremental Lender (i) confirms that it has received a copy of the Credit
Agreement and the other Credit Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Agreement; (ii) agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender or Agent and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement; (iii) appoints and authorizes the Administrative Agent to
take such action as agent on its behalf and to exercise such powers under the
Credit Agreement and the other Credit Documents as are delegated to the
Administrative Agent, by the terms thereof, together with such powers as are
reasonably incidental thereto; and (iv) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender.

 

Each Incremental Lender hereby agrees to make its Incremental Loan on the
following terms and conditions:

  

Ex. E-1

 

  

1.Incremental Lenders. Each Incremental Lender acknowledges and agrees that upon
its execution of this Agreement and the funding of Incremental Loans that such
Incremental Lender shall become a “Lender” under, and for all purposes of, the
Credit Agreement and the other Credit Documents, and shall be subject to and
bound by the terms thereof, and shall perform all the obligations of and shall
have all rights of a Lender thereunder. [The Incremental Lender shall deliver an
Administrative Questionnaire to the Administrative Agent]1

 

2.[Applicable Margin. The applicable ABR Margin or applicable Eurodollar margin,
as applicable, for such Incremental Loans shall mean, as of any date of
determination, the applicable percentage per annum as set forth below.

 

Incremental Loans Eurodollar Loans ABR Loans % %

   

 

The ABR “floor” for the Incremental Loans shall be [         ]%.

 

The Eurodollar “floor” for the Incremental Loans shall be [         ]%.]2

 

3.[Principal Payments. The Borrower shall make principal payments on the
Incremental Loans in installments on the dates and in the amounts set forth
below:]3

 

Date Percentage                                                                



    

4.Credit Agreement Governs. Except as set forth in this Agreement, Incremental
Loans shall otherwise be subject to the provisions of the Credit Agreement and
the other Credit Documents.

 



 



1Insert bracketed language if the lending institution is not already a Lender.



2In each case to the extent different from the Initial Loans.



3In each case to the extent different from the Initial Loans.



 



Ex. E-2

 



 

5.The Borrower’s Certifications. By its execution of this Agreement, the
Borrower hereby certifies that:

 

i.All representations and warranties made by any Credit Party contained in the
Credit Agreement or in the other Credit Documents are true and correct in all
material respects (except that any representation and warranty that is qualified
as to “materiality” or “Material Adverse Effect” shall be true and correct in
all respects) on and as of the date hereof with the same effect as though such
representations and warranties had been made on and as of the date hereof
(except where such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties were true and correct in
all material respects (except that any representation and warranty that is
qualified as to “materiality” or “Material Adverse Effect” are true and correct
in all respects) on and as of such earlier date);

 

ii.No Default or Event of Default shall exist on the date hereof before or after
giving effect to the Incremental Loans;

 

iii.The Senior Secured Leverage Ratio as of the Incremental Closing Date after
giving effect to the Incremental Loans on a pro forma basis shall be less than
or equal to 3.0 to 1.0; and

 

iii.The Borrower has performed in all material respects all agreements and
satisfied all conditions which Section 2.15 of the Credit Agreement provides
shall be performed or satisfied by it on or before the date hereof.

 

6.Borrower’s Covenants. By its execution of this Agreement, the Borrower hereby
covenants that the Borrower shall deliver or cause to be delivered the following
legal opinions and documents: [          ], together with all other legal
opinions and other documents reasonably requested by Administrative Agent in
connection with this Agreement

 

7.Other Provisions. [                                            ]4

 

8.Eligible Assignee. By its execution of this Agreement, each Incremental Lender
represents and warrants that it meets all the requirements of Section 13.6 of
the Credit Agreement.

 

9.Notice. For purposes of the Credit Agreement, the initial notice address of
each Incremental Lender shall be as set forth below its signature below.

 

10.Non-U.S. Lenders. For each Incremental Lender that is a Non-US Lender,
delivered herewith to the Borrower and Administrative Agent are such forms,
certificates or other evidence with respect to United States federal income tax
withholding matters as such Incremental Lender may be required to deliver to the
Borrower and/or Administrative Agent pursuant to Section 5.4(d) of the Credit
Agreement.

   

11. U.S. Lenders.          For each Incremental Lender that is a U.S. Lender,
delivered herewith to the Borrower and Administrative Agent are such forms,
certificates or other evidence with respect to United States federal income tax
withholding matters as such Incremental Lender may be

 



 



4Subject to the reasonable approval of the Administrative Agent.



 

Ex. E-3

 

  

required to deliver to the Borrower and Administrative Agent pursuant to Section
5.4(e) of the Credit Agreement.

 

12.Recordation of the Incremental Loans. Upon execution and delivery hereof,
Administrative Agent will record the Incremental Loan made by Incremental
Lenders in the Register.

 

13.Amendment, Modification and Waiver. This Agreement may not be amended,
modified or waived except by an instrument or instruments in writing signed and
delivered on behalf of each of the parties hereto.

 

14.Entire Agreement. This Agreement, the Credit Agreement and the other Credit
Documents constitute the entire agreement among the parties with respect to the
subject matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with
respect to the subject matter hereof.

 

15.GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

16.Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as would be enforceable.

 

17.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which shall constitute one and the
same agreement.

 

[Remainder of page intentionally left blank.]

 

[Signature Page Follows]

 

Ex. E-4

 

 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of [____________,
____].

 



  [NAME OF LENDER]       By:       Name:     Title:           Notice Address:  
  Attention:     Telephone:     Facsimile:       WABASH NATIONAL CORPORATION,  
as the Borrower       By:       Name:     Title:

 



Consented to by:       MORGAN STANLEY SENIOR FUNDING, INC.,   as the
Administrative Agent         By:       Name:     Title:  

  

Ex. E-5

 

 

SCHEDULE A
TO JOINDER AGREEMENT

 

Name of Lender Amount of
Incremental Loans [                                ] $       Total: $

 

Ex. E-6

 

 

EXHIBIT F-1

 

[FORM OF]

U.S. TAX CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

CREDIT AGREEMENT, dated as of May 8, 2012, among WABASH NATIONAL CORPORATION, a
Delaware corporation (the “Borrower”); the lenders party hereto from time to
time (the “Lenders”) and MORGAN STANLEY SENIOR FUNDING, INC., as administrative
agent (the “Administrative Agent”) for the Lenders. Terms used herein without
definition shall have the meanings assigned to such terms in the Credit
Agreement.

 

Pursuant to the provisions of Section 5.4(d) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” as such term is
used in Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, (iv) it is not a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code, and (v) no payments in connection with the Credit
Documents are effectively connected with the undersigned’s conduct of a U.S.
trade or business.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent in writing and (2) the
undersigned shall furnish the Borrower and the Administrative Agent a properly
completed and currently effective certificate in either the calendar year in
which payment is to be made by the Borrower or the Administrative Agent to the
undersigned, or in either of the two calendar years preceding such payment.

 



  [NAME OF LENDER]       By:       Name:     Title:



 



Ex. F-1-1

 

 

EXHIBIT F-2

 

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

CREDIT AGREEMENT, dated as of May 8, 2012, among WABASH NATIONAL CORPORATION, a
Delaware corporation (the “Borrower”); the lenders party hereto from time to
time (the “Lenders”) and MORGAN STANLEY SENIOR FUNDING, INC., as administrative
agent (the “Administrative Agent”) for the Lenders. Terms used herein without
definition shall have the meanings assigned to such terms in the Credit
Agreement.

 

Pursuant to the provisions of Section 5.4(d) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii)
neither the undersigned nor any of its partners/members is a bank within the
meaning of Section 881(c)(3)(A) of Code, (iv) none of its partners/members is a
ten percent shareholder of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, (v) none of its partners/members is a “controlled
foreign corporation” related to the Borrower as described in Section
881(c)(3)(C) of the Code, and (vi) no payments in connection with the Credit
Documents are effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.

 

The undersigned has furnished the Administrative Agent and the Borrower with
Internal Revenue Service Form W-8IMY accompanied by an Internal Revenue Service
Form W-8BEN from each of its partners/members claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent in
writing with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 



  [NAME OF LENDER]       By:       Name:     Title:



 



Ex. F-2-1

 

 

EXHIBIT F-3

 

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

CREDIT AGREEMENT, dated as of May 8, 2012, among WABASH NATIONAL CORPORATION, a
Delaware corporation (the “Borrower”); the lenders party hereto from time to
time (the “Lenders”) and MORGAN STANLEY SENIOR FUNDING, INC., as administrative
agent (the “Administrative Agent”) for the Lenders. Terms used herein without
definition shall have the meanings assigned to such terms in the Credit
Agreement.

 

Pursuant to the provisions of Section 5.4(d) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, (iv) it is not a “controlled foreign
corporation“ related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) no payments in connection with the Credit Documents are
effectively connected with the undersigned’s conduct of a U.S. trade or
business.

 

The undersigned has furnished its participating Non-U.S. Lender with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Non-U.S. Lender in writing and (2) the undersigned shall have at
all times furnished such Non-U.S. Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 



  [NAME OF PARTICIPANT]       By:       Name:     Title:



  

Ex. F-3-1

 

 

EXHIBIT F-4

 

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

CREDIT AGREEMENT, dated as of May 8, 2012, among WABASH NATIONAL CORPORATION, a
Delaware corporation (the “Borrower”); the lenders party hereto from time to
time (the “Lenders”) and MORGAN STANLEY SENIOR FUNDING, INC., as administrative
agent (the “Administrative Agent”) for the Lenders. Terms used herein without
definition shall have the meanings assigned to such terms in the Credit
Agreement.

 

Pursuant to the provisions of Section 5.4(d) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation, (iii)
neither the undersigned nor any of its partners/members is a bank within the
meaning of Section 881(c)(3)(A) of Code, (iv) none of its partners/members is a
ten percent shareholder of the Borrower within the meaning of Section
881(c)(3)(B) of the Code (v) none of its partners/members is a “controlled
foreign corporation” related to the Borrower as described in Section
881(c)(3)(C) of the Code, and (vi) no payments in connection with the Credit
Documents are effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.

 

The undersigned has furnished its participating Non-U.S. Lender with Internal
Revenue Service Form W-8IMY accompanied by an Internal Revenue Service Form
W-8BEN from each of its partners/members claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the under-signed shall
promptly so inform such Non-U.S. Lender in writing and (2) the undersigned shall
have at all times furnished such Non-U.S. Lender with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 



  [NAME OF PARTICIPANT]       By:       Name:     Title:



  



Ex. F-4-1

 

 

EXHIBIT G

 

[FORM OF]
SOLVENCY CERTIFICATE

 

I, the undersigned, chief financial officer of Wabash National Corporation, a
Delaware Corporation (the “Company”), DO HEREBY CERTIFY on behalf of the
Company, and not in any individual capacity, that:

 

1.          This Certificate is furnished pursuant to Section 6.16 of the Credit
Agreement, (the “Credit Agreement”) dated as of May 8, 2012, by and among the
Company, as the borrower, the lenders party thereto from time to time (the
“Lenders”) and MORGAN STANLEY SENIOR FUNDING, INC., as administrative agent for
the Lenders. Capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Credit Agreement.

 

2.          Immediately following the consummation of the Transactions and after
giving effect to the application of the proceeds of each Loan on the date
hereof, with respect to the Company and its Subsidiaries, on a consolidated
basis, both (i) (a) the sum of the Company’s and its Subsidiaries’ debts
(including contingent liabilities) does not exceed the present fair saleable
value of the Company’s and its Subsidiaries’ present assets; (b) the Company’s
and its Subsidiaries’ capital is not unreasonably small in relation to their
businesses as contemplated on the Closing Date; and (c) the Company and its
Subsidiaries have not incurred and do not intend to incur, or believe that they
will incur, debts including current obligations beyond their ability to pay such
debts as they become due (whether at maturity or otherwise); and (ii) the
Company and its Subsidiaries are “solvent,” on a consolidated basis, within the
meaning given that term and similar terms under applicable laws relating to
fraudulent transfers and conveyances.

 

For purposes of this certification, the amount of any contingent liability at
any time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5).

 

[Signature Page Follows]



 

Ex. G-1

 

  

IN WITNESS WHEREOF, I have hereunto set my hand this [    ] day of
[                  ].

 



  WABASH NATIONAL CORPORATION       By:       Name:     Title: Chief Financial
Officer





 

Ex. G-2

 

 

EXHIBIT H

 

[FORM OF]
DISCOUNTED PREPAYMENT OPTION NOTICE

 

Dated: ____________, 20[ ]

 

To:MORGAN STANLEY SENIOR FUNDING, INC.,
as the Administrative Agent (the “Administrative Agent”)


 

Ladies and Gentlemen:

 

This Discounted Prepayment Option Notice is delivered to you pursuant to Section
5.1(c)(ii) of that certain Credit Agreement, dated as of May 8, 2012 (as
amended, restated, supplemented, amended and restated or otherwise modified from
time to time, the “Agreement,” the terms defined therein being used herein as
therein defined), by and among Wabash National Corporation, a Delaware
corporation (the “Borrower”), the lending institutions from time to time parties
thereto and Morgan Stanley Senior Funding, Inc., as the Administrative Agent.

 

Prepaying Borrower Party hereby notifies you that, effective as of
[___________], 20[__], pursuant to Section 5.1(c)(ii) of the Agreement,
Prepaying Borrower Party hereby notifies each Lender that it is seeking:

 

1.to prepay Loans at a discount in an aggregate principal amount of
[$___________________________]1 (the “Proposed Discounted Prepayment Amount”);

 

2.a percentage discount to the par value of the principal amount of Loans
greater than or equal to _______% of par value but less than or equal to
[_______]% of par value (the “Discount Range”)2.

 

3.a Lender Participation Notice on or before [___________, 20__]3, as determined
pursuant to Section 5.1(c)(ii) of the Agreement (the “Acceptance Date”), and

 

Prepaying Borrower Party expressly agrees that this Discounted Prepayment Option
Notice is subject to the provisions of Section 5.1(c) of the Agreement.

 

Prepaying Borrower Party hereby represents and warrants to the Administrative
Agent on behalf of the Administrative Agent and the Lenders that no Default or
Event of Default has occurred and is continuing, or would result from Prepaying
Borrower Party making the Discounted Voluntary

  



 



1Insert amount that is minimum of $15,000,000.



2The percentages inserted in clause (2) may be the same.



3Insert date (a Business Day) that is at least five Business Days following the
date of the Discounted Prepayment Option Notice.

 

Ex. H-1

 

  

Prepayment (after giving effect to any related waivers or amendments obtained in
connection with such Discounted Voluntary Prepayment).

 

Prepaying Borrower Party respectfully requests that the Administrative Agent
promptly notify each of the Lenders party to the Agreement of this Discounted
Prepayment Option Notice.

 

Ex. H-2

 

  

IN WITNESS WHEREOF, the undersigned has executed this Discounted Prepayment
Option Notice as of the date first above written.

 



  WABASH NATIONAL CORPORATION,   as the Borrower           By:         Name:    
  Title: [Chief Financial Officer]       [                        ],   as
Prepaying Borrower Party           By:         Name:       Title:  



 

Ex. H-3

 

 

EXHIBIT I

 

[FORM OF]
LENDER PARTICIPATION NOTICE

 

Dated: _____________, 20[ ]

 

To:Morgan Stanley Senior Funding, Inc.
1 Pierrepont Plaza, 7th Floor
Brooklyn, NY 11201
Attention: [___________]
Electronic Mail: [____________]

 

Ladies and Gentlemen:

 

Reference is made to (a) that certain Credit Agreement, dated as of May 8, 2012
(as amended, restated, supplemented, amended and restated or otherwise modified
from time to time, the “Agreement,” the terms defined therein being used herein
as therein defined), by and among Wabash National Corporation, a Delaware
corporation (the “Borrower”), the lending institutions from time to time parties
thereto and Morgan Stanley Senior Funding, Inc., as the Administrative Agent and
(b) that certain Discounted Prepayment Option Notice, dated ___________, 20__,
from the Borrower (the “Discounted Prepayment Option Notice”).

 

The undersigned Lender hereby gives you notice, pursuant to Section 5.1(c)(iii)
of the Agreement, that it is willing to accept a Discounted Voluntary Prepayment
on Loans held by such Lender:

 

1.in a maximum aggregate principal amount of $___________________________ of
Loans (the “Offered Loans”), and

 

2.at a percentage discount to par value of the principal amount of Offered Loans
equal to [_______]% 1 of par value (the “Acceptable Discount”).

 

The undersigned Lender expressly agrees that this offer is subject to the
provisions of Section 5.1(c) of the Agreement. Furthermore, conditioned upon the
Applicable Discount determined pursuant to Section 5.1(c)(iii) of the Agreement
being a percentage of par value less than or equal to the Acceptable Discount,
the undersigned Lender hereby expressly consents and agrees to a prepayment of
its Loans pursuant to Section 5.1(c) of the Agreement in an aggregate principal
amount equal to the Offered Loans, as such principal amount may be reduced if
the aggregate proceeds required to prepay Qualifying Loans (disregarding any
interest payable in connection with such Qualifying Loans) would exceed the
Proposed Discounted Prepayment Amount for the relevant Discounted Voluntary
Prepayment pursuant to the terms of Section 5.1(c)(iv) of the Agreement, and
acknowledges and agrees that such prepayment of its Loans will be allocated at
par value, but the actual payment made to such Lender will be reduced in
accordance with the Applicable Discount.

  



 





1Insert amount within Discount Range.



 

Ex. I-1

 

  

IN WITNESS WHEREOF, the undersigned has executed this Lender Participation
Notice as of the date first above written.

  



  [NAME OF LENDER]           By:         Name:       Title:             [By:    
    Name:       Title:]2  





 



 





2If a second signature is required.



 



Ex. I-2

 

 

EXHIBIT J

 

[FORM OF]
DISCOUNTED VOLUNTARY PREPAYMENT NOTICE

 

Date: ___________, 20__

 

To:MORGAN STANLEY SENIOR FUNDING, INC.,
as the Administrative Agent (the “Administrative Agent”)


 

Ladies and Gentlemen:

 

This Discounted Voluntary Prepayment Notice is delivered to you pursuant to
Section 5.1(c)(v) of that certain Credit Agreement, dated as of May 8, 2012 (as
amended, restated, supplemented, amended and restated or otherwise modified from
time to time, the “Agreement,” the terms defined therein being used herein as
therein defined), by and among Wabash National Corporation, a Delaware
corporation (the “Borrower”), the lending institutions from time to time parties
thereto and the Administrative Agent.

 

A Prepaying Borrower Party hereby irrevocably notifies you that, pursuant to
Section 5.1(c)(v) of the Agreement, the Prepaying Borrower Party will make a
Discounted Voluntary Prepayment to each Lender with Qualifying Loans, which
shall be made:

 

1.on or before [___________, 20[__]1, as determined pursuant to Section
5.1(c)(ii) of the Agreement,

 

2.in the aggregate principal amount of $___________________________ of Loans,
and

 

3.at a percentage discount to the par value of the principal amount of the Loans
equal to [_______]% of par value (the “Applicable Discount”).

 

The Prepaying Borrower Party expressly agrees that this Discounted Voluntary
Prepayment Notice is irrevocable and is subject to the provisions of Section
5.1(c) of the Agreement.

 

The Borrower hereby represents and warrants to the Administrative Agent on
behalf of the Administrative Agent and the Lenders as follows:

 

1.No Default or Event of Default has occurred and is continuing or would result
from the Prepaying Borrower Party making the Discounted Voluntary Prepayment
(after giving effect to any related waivers or amendments obtained in connection
with such Discounted Voluntary Prepayment).

  



 



1Insert date (a Business Day) that is no later than four Business Days after the
Acceptance Date (or such later date as the Administrative Agent shall reasonably
agree, given the time required to calculate the Applicable Discount and
determine the amount and holders of Qualifying Loans).



 

Ex. J-1

 

 

 

2.Each of the conditions to the Discounted Voluntary Prepayment contained in
Section 5.1(c) of the Agreement has been satisfied.

 

The Prepaying Borrower Party respectfully requests that the Administrative Agent
promptly notify each of the Lenders party to the Agreement of this Discounted
Voluntary Prepayment Notice.

  

Ex. J-2

 

  

IN WITNESS WHEREOF, the undersigned has executed this Discounted Voluntary
Prepayment Notice as of the date first above written.

 



  WABASH NATIONAL CORPORATION,   as the Borrower           By:         Name:    
  Title: [Chief Financial Officer]       [                        ],   as
Prepaying Borrower Party           By:         Name:       Title:  



  

Ex. J-3

 

 

EXHIBIT K

 

FORM OF NOTICE OF BORROWING/CONTINUATION

 

Date: ___________, _____

 

To:MORGAN STANLEY SENIOR FUNDING, INC.,
as the Administrative Agent (the “Administrative Agent”)


  

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of May 8, 2012 (as
amended, restated, supplemented, amended and restated or otherwise modified from
time to time, the “Agreement,” the terms defined therein being used herein as
therein defined), by and among Wabash National Corporation, a Delaware
corporation (the “Borrower”), the lending institutions from time to time parties
thereto and the Administrative Agent.

 

The Borrower hereby requests (select one):

 



  A Borrowing of new Loans to be made on1   _________________________          
A conversion of Loans made on1   _________________________         OR A
continuation of Eurodollar Loans made on2   ___________________________

 

to be made on the terms set forth below:

 

(A) Class of Borrowing3   ___________________________         (B) Date of
Borrowing, conversion or continuation (which is a Business Day)  
___________________________         (C) Principal amount4  
___________________________         (D) Type of Loan5  
___________________________

 



 



1Insert date (a Business Day) that is at least three Business Days after the
date hereof in the case of a Borrowing of Eurodollar Loans (provided, that such
date is the last day of the applicable Interest Period) and at least one
Business Day in the case of a Borrowing of ABR Loans.



2Insert date (a Business Day) that is at least three Business Days after the
date hereof; provided, that such date is the last day of the applicable Interest
Period.



3E.g., Initial Loans, Incremental Loans or Refinancing Loans.



4Insert an amount (i) in the case of Borrowings of new Loans, to be at least
$1,000,000 and in an integral multiple of $500,000; (ii) in the case of
conversions, to be equal to at least $1,000,000 of the outstanding principal
amount of Loans from one Type into Borrowings of another Type; and (iii) in the
case of partial conversions of Eurodollar Loans, that does not reduce the
outstanding principal amount of Eurodollar Loans to less than $1,000,000.



5Specify Eurodollar or ABR Loan.



 



Ex. K-1

 

  

(E) Interest Period and the last day thereof6   ___________________________

  

[The undersigned hereby represents and warrants to the Administrative Agent and
the Lenders that the conditions to lending specified in Section 6 of the Credit
Agreement will be satisfied as of the date of the Borrowing set forth above.]7

 

[The remainder of this page is intentionally left blank.]

 



 





6Applicable for Eurodollar Borrowings/Loans only.



7Applies only to Borrowings on the Closing Date.

 

Ex. K-2

 

 



  WABASH NATIONAL CORPORATION,   as the Borrower        By:       Name:    
Title:

  

Ex. K-3







